
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2410
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 22, 2009
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To authorize appropriations for the
		  Department of State and the Peace Corps for fiscal years 2010 and 2011, to
		  modernize the Foreign Service, to authorize democratic, economic, and social
		  development assistance for Pakistan, to authorize security assistance for
		  Pakistan, and for other purposes.
	
	
		AForeign Relations
			 Authorization Act, Fiscal Years 2010 and 2011
			1.Short titleThis division may be cited as the
			 Foreign Relations Authorization Act,
			 Fiscal Years 2010 and 2011.
			2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
				
					Division A—Foreign Relations Authorization Act, Fiscal Years
				2010 and 2011
					Sec. 1. Short title.
					Sec. 2. Table of contents.
					Sec. 3. Appropriate congressional committees
				defined.
					Title I—Authorization of Appropriations
					Sec. 101. Administration of Foreign Affairs.
					Sec. 102. International organizations.
					Sec. 103. International commissions.
					Sec. 104. Migration and refugee assistance.
					Sec. 105. Centers and foundations.
					Title II—Department of State Authorities and
				Activities
					Subtitle A—Basic Authorities and Activities
					Sec. 201. International Litigation Fund.
					Sec. 202. Actuarial valuations.
					Sec. 203. Special agents.
					Sec. 204. Repatriation loans.
					Sec. 205. Eligibility in certain circumstances for an agency of
				a foreign government to receive a reward under the Department of State rewards
				program.
					Subtitle B—Public Diplomacy at the Department of
				State
					Sec. 211. Concentration of public diplomacy
				responsibilities.
					Sec. 212. Establishment of Public Diplomacy Reserve
				Corps.
					Sec. 213. Enhancing United States public diplomacy
				outreach.
					Sec. 214. Public diplomacy resource centers.
					Sec. 215. Grants for international documentary exchange
				programs.
					Sec. 216. United States Advisory Commission on Public
				Diplomacy.
					Sec. 217. Special Olympics.
					Sec. 218. Extension of program to provide grants to
				American-sponsored schools in predominantly Muslim countries to provide
				scholarships.
					Sec. 219. Central Asia scholarship program for public policy
				internships.
					Sec. 220. United States-South Pacific Scholarship
				Program.
					Sec. 221. Scholarships for indigenous peoples of Mexico and
				Central and South America.
					Sec. 222. United States-Caribbean Educational Exchange
				Program.
					Sec. 223. Exchanges between Sri Lanka and the United States to
				promote dialogue among minority groups in Sri Lanka.
					Sec. 224. Exchanges between Liberia and the United States for
				women legislators.
					Sec. 225. Public diplomacy plan for Haiti.
					Sec. 226. Transfer of the Vietnam Education Foundation to the
				Department of State.
					Sec. 227. Exchanges between Afghanistan and the United States
				for women legislators.
					Subtitle C—Consular Services and Related Matters
					Sec. 231. Permanent authority to assess passport
				surcharge.
					Sec. 232. Sense of Congress regarding additional consular
				services in Moldova.
					Sec. 233. Reforming refugee processing.
					Sec. 234. English language and cultural awareness training for
				approved refugee applicants.
					Sec. 235. Iraqi refugees and internally displaced
				persons.
					Sec. 236. Videoconference interviews.
					Sec. 237. Tibet.
					Sec. 238. Processing of certain visa applications.
					Sec. 239. Report on special immigrant programs for certain
				nationals of Iraq and Afghanistan.
					Sec. 240. Study regarding use of passports for overseas voting
				and census.
					Subtitle D—Strengthening Arms Control and Nonproliferation
				Activities at the Department of State
					Sec. 241. Findings and sense of Congress on the need to
				strengthen United States arms control and nonproliferation
				capabilities.
					Sec. 242. Authorization of additional arms control and
				nonproliferation positions.
					Sec. 243. Additional authority of the Secretary of
				State.
					Sec. 244. Additional flexibility for rightsizing arms control
				and nonproliferation functions.
					Sec. 245. Arms control and nonproliferation rotation
				program.
					Sec. 246. Arms control and nonproliferation scholarship
				program.
					Sec. 247. Scientific advisory committee.
					Title III—Organization and Personnel Authorities
					Subtitle A—Towards Modernizing the Department of
				State
					Sec. 301. Towards a more modern and expeditionary Foreign
				Service.
					Sec. 302. Quadrennial review of diplomacy and
				development.
					Sec. 303. Establishment of the Lessons Learned
				Center.
					Sec. 304. Locally employed staff compensation.
					Sec. 305. Increasing the capacity of the Department of State to
				respond to crises.
					Subtitle B—Foreign Service Pay Equity and Death
				Gratuity
					Sec. 311. Short title.
					Sec. 312. Overseas comparability pay adjustment.
					Sec. 313. Death gratuity.
					Subtitle C—Other Organization and Personnel
				Matters
					Sec. 321. Transatlantic diplomatic fellowship
				program.
					Sec. 322. Security officers exchange program.
					Sec. 323. Suspension of Foreign Service members without
				pay.
					Sec. 324. Repeal of recertification requirement for Senior
				Foreign Service.
					Sec. 325. Limited appointments in the Foreign
				Service.
					Sec. 326. Compensatory time off for travel.
					Sec. 327. Reemployment of Foreign Service
				annuitants.
					Sec. 328. Personal services contractors.
					Sec. 329. Protection of intellectual property
				rights.
					Sec. 330. Department of State employment
				composition.
					Sec. 331. Contracting.
					Sec. 332. Legislative liaison office of the Department of
				State.
					Sec. 333. Discrimination related to sexual
				orientation.
					Sec. 334. Office for Global Women’s Issues.
					Sec. 335. Foreign Service victims of terrorism.
					Sec. 336. Broadening experience within the Foreign
				Service.
					Title IV—International Organizations
					Subtitle A—International Leadership
					Sec. 401. Short title.
					Sec. 402. Promoting assignments to international
				organizations.
					Sec. 403. Implementation and establishment of office on
				multilateral negotiations.
					Sec. 404. Synchronization of United States contributions to
				international organizations.
					Sec. 405. United States arrearages to the United
				Nations.
					Subtitle B—General Provisions
					Sec. 411. Organization of American States.
					Sec. 412. Peacekeeping operations contributions.
					Sec. 413. Pacific Islands Forum.
					Sec. 414. Review of activities of international
				commissions.
					Sec. 415. Enhancing nuclear safeguards.
					Sec. 416. Implementation of recommendations of Commission on
				the Prevention of Weapons of Mass Destruction Proliferation and
				Terrorism.
					Sec. 417. Asia-Pacific Economic Cooperation.
					Sec. 418. Implementing an international nuclear fuel
				bank.
					Title V—United States International Broadcasting
					Sec. 501. Authorization of appropriations for international
				broadcasting.
					Sec. 502. Personal services contracting program.
					Sec. 503. Radio Free Europe/Radio Liberty pay
				parity.
					Sec. 504. Employment for international
				broadcasting.
					Sec. 505. Domestic release of the Voice of America film
				entitled A Fateful Harvest.
					Sec. 506. Establishing permanent authority for Radio Free
				Asia.
					Title VI—Peace Corps
					Sec. 601. Findings; statement of policy.
					Sec. 602. Amendments to the Peace Corps Act.
					Sec. 603. Report.
					Title VII—Senator Paul Simon Study Abroad Foundation Act of
				2009
					Sec. 701. Short title.
					Sec. 702. Findings.
					Sec. 703. Purposes.
					Sec. 704. Definitions.
					Sec. 705. Establishment and management of the Senator Paul
				Simon Study Abroad Foundation.
					Sec. 706. Establishment and operation of program.
					Sec. 707. Annual report.
					Sec. 708. Powers of the Foundation; related
				provisions.
					Sec. 709. General personnel authorities.
					Sec. 710. GAO review.
					Sec. 711. Authorization of appropriations.
					Title VIII—Export Control Reform and Security
				Assistance
					Subtitle A—Defense Trade Controls Performance Improvement Act
				of 2009
					Sec. 801. Short title.
					Sec. 802. Findings.
					Sec. 803. Strategic review and assessment of the United States
				export controls system.
					Sec. 804. Performance goals for processing of applications for
				licenses to export items on United States Munitions List.
					Sec. 805. Requirement to ensure adequate staff and resources
				for the Directorate of Defense Trade Controls of the Department of
				State.
					Sec. 806. Audit by Inspector General of the Department of
				State.
					Sec. 807. Increased flexibility for use of defense trade
				controls registration fees.
					Sec. 808. Review of International Traffic in Arms Regulations
				and United States Munitions List.
					Sec. 809. Special licensing authorization for certain exports
				to NATO member states, Australia, Japan, New Zealand, Israel, and South
				Korea.
					Sec. 810. Availability of information on the status of license
				applications under chapter 3 of the Arms Export Control Act.
					Sec. 811. Sense of Congress.
					Sec. 812. Definitions.
					Sec. 813. Authorization of appropriations.
					Subtitle B—Provisions Relating to Export Licenses
					Sec. 821. Availability to Congress of Presidential directives
				regarding United States arms export policies, practices, and
				regulations.
					Sec. 822. Increase in value of defense articles and services
				for congressional review and expediting congressional review for
				Israel.
					Sec. 823. Diplomatic efforts to strengthen national and
				international arms export controls.
					Sec. 824. Reporting requirement for unlicensed
				exports.
					Sec. 825. Report on value of major defense equipment and
				defense articles exported under section 38 of the Arms Export Control
				Act.
					Sec. 826. Authority to remove satellites and related components
				from the United States Munitions List.
					Sec. 827. Review and report of investigations of violations of
				section 3 of the Arms Export Control Act.
					Sec. 828. Report on self-financing options for export licensing
				functions of DDTC of the Department of State.
					Sec. 829. Clarification of certification requirement relating
				to Israel’s qualitative military edge.
					Sec. 830. Expediting congressional defense export review period
				for Israel.
					Sec. 831. Updating and conforming penalties for violations of
				sections 38 and 39 of the Arms Export Control Act.
					Sec. 832. Report on certain aspects of United States export
				controls.
					Subtitle C—Miscellaneous Provisions
					Sec. 841. Authority to build the capacity of foreign military
				forces.
					Sec. 842. Foreign Military Sales Stockpile Fund.
					Sec. 843. Annual estimate and justification for Foreign
				Military Sales program.
					Sec. 844. Sense of Congress on the global arms
				trade.
					Sec. 845. Report on United States’ commitments to the security
				of Israel.
					Sec. 846. War Reserves Stockpile.
					Sec. 847. Excess defense articles for Central and South
				European countries and certain other countries.
					Sec. 848. Support to Israel for missile defense.
					Title IX—Actions To Enhance the Merida Initiative 
					Subtitle A—General Provisions
					Sec. 901. Coordinator of United States Government activities to
				implement the Merida Initiative.
					Sec. 902. Adding the Caribbean to the Merida
				Initiative.
					Sec. 903. Merida Initiative monitoring and evaluation
				mechanism.
					Sec. 904. Merida Initiative defined.
					Subtitle B—Prevention of Illicit Trade in Small Arms and Light
				Weapons
					Sec. 911. Task force on the prevention of illicit small arms
				trafficking in the Western Hemisphere.
					Sec. 912. Increase in penalties for illicit trafficking in
				small arms and light weapons to countries in the Western
				Hemisphere.
					Sec. 913. Department of State rewards program.
					Title X—Reporting Requirements
					Sec. 1001. Assessment of Special Court for Sierra
				Leone.
					Sec. 1002. Report on United States capacities to prevent
				genocide and mass atrocities.
					Sec. 1003. Reports relating to programs to encourage good
				governance.
					Sec. 1004. Reports on Hong Kong.
					Sec. 1005. Democracy in Georgia.
					Sec. 1006. Diplomatic relations with Israel.
					Sec. 1007. Police training report.
					Sec. 1008. Reports on humanitarian assistance in
				Gaza.
					Sec. 1009. Report on activities in Haiti.
					Sec. 1010. Report on religious minority communities in the
				Middle East.
					Sec. 1011. Iran’s influence in the Western
				Hemisphere.
					Sec. 1012. Recruitment and hiring of veterans at the Department
				of State and United States Agency for International Development.
					Sec. 1013. Report on child abduction.
					Sec. 1014. Report on effects of Buy America Act waivers under
				the PEPFAR program.
					Sec. 1015. Report on United States-Brazil Joint Action Plan to
				Eliminate Racial Discrimination.
					Sec. 1016. Report on reducing smuggling and trafficking in
				persons.
					Sec. 1017. Report on Western Hemisphere Travel
				Initiative.
					Sec. 1018. Report on United States contributions to the United
				Nations.
					Title XI—Miscellaneous Provisions
					Subtitle A—General Provisions
					Sec. 1101. Bilateral commission with Nigeria.
					Sec. 1102. Authorities relating to the Southern Africa
				Enterprise Development Fund.
					Sec. 1103. Diabetes treatment and prevention and safe water and
				sanitation for Pacific Island countries.
					Sec. 1104. Statelessness.
					Sec. 1105. Statement of Policy Regarding the Ecumenical
				Patriarchate.
					Sec. 1106. Limitation on assistance for weather cooperation
				activities to countries in the Americas.
					Sec. 1107. Statement of Congress regarding Afghan
				women.
					Sec. 1108. Global Peace Operations Initiative programs and
				activities.
					Sec. 1109. Freedom of the press.
					Sec. 1110. Information for Country Commercial Guides on
				business and investment climates.
					Sec. 1111. International protection of girls by preventing
				child marriage.
					Sec. 1112. Statement of Congress regarding return of portraits
				of Holocaust victims to artist Dina Babbitt.
					Sec. 1113. Statement of policy regarding Somalia.
					Sec. 1114. Modernization and streamlining of United States
				foreign assistance.
					Sec. 1115. Global hunger and food security.
					Sec. 1116. Statement of Congress on the humanitarian situation
				in Sri Lanka.
					Sec. 1117. Audit requirements for the Inspectors General of the
				Department of State, the Department of Defense, and the United States Agency
				for International Development, and the Special Inspector General for
				Afghanistan Reconstruction.
					Sec. 1118. Global clean energy exchange program.
					Sec. 1119. Alien repatriation.
					Sec. 1120. Comprehensive interagency strategy and
				implementation plan for Sudan.
					Sec. 1120A. Statement of policy regarding climate
				change.
					Subtitle B—Sense of Congress Provisions
					Sec. 1121. Promoting democracy and human rights in
				Belarus.
					Sec. 1122. Sense of Congress relating to Soviet nuclear tests
				and Kazakhstan’s commitment to nonproliferation.
					Sec. 1123. Sense of Congress on Holocaust-era property
				restitution and compensation.
					Sec. 1124. Efforts to secure the freedom of Gilad
				Shalit.
					Sec. 1125. Sense of Congress relating to Sudan.
					Sec. 1126. Sense of Congress on restrictions on religious
				freedom in Vietnam.
					Sec. 1127. Sense of Congress relating to the murder of United
				States Air Force Reserve Major Karl D. Hoerig and the need for prompt justice
				in State of Ohio v. Claudia C. Hoerig.
					Sec. 1128. Sense of Congress regarding pension payments owed by
				the states of the former Soviet Union.
					Sec. 1129. Sense of Congress relating to Israel’s right to
				self-defense.
					Sec. 1130. International prevention and elimination of child
				soldiers.
					Division B—PEACE Act of 2009
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Declaration of principles.
					Title I—Democratic, Economic, and Social Development Assistance
				for Pakistan
					Sec. 101. Purposes of assistance.
					Sec. 102. Authorization of assistance.
					Sec. 103. Multilateral support for Pakistan.
					Sec. 104. Pakistan democracy and prosperity fund.
					Sec. 105. Authorization of appropriations.
					Title II—Security Assistance for Pakistan
					Sec. 201. Sense of Congress.
					Sec. 202. Purposes of assistance.
					Sec. 203. Authorization of assistance.
					Sec. 204. Pakistan Counterinsurgency Capability
				Fund.
					Sec. 205. Exchange program between military and civilian
				personnel of Pakistan and certain other countries.
					Sec. 206. Limitation on United States military assistance to
				Pakistan.
					Sec. 207. Authorization of appropriations.
					Title III—Miscellaneous Provisions
					Sec. 301. Comprehensive regional security strategy.
					Sec. 302. Monitoring and evaluation of assistance.
					Sec. 303. Auditing.
					Sec. 304. Requirements for civilian control of United States
				assistance for Pakistan.
					Sec. 305. Sense of Congress.
					Sec. 306. Reports.
					Sec. 307. Sunset.
					Title IV—Duty-Free Treatment for Certain Goods From
				Reconstruction Opportunity Zones in Afghanistan and Pakistan
					Sec. 401. Short title.
					Sec. 402. Definitions; Purposes.
					Sec. 403. Designation of Reconstruction Opportunity
				Zones.
					Sec. 404. Duty-free treatment for certain nontextile and
				nonapparel articles.
					Sec. 405. Duty-free treatment for certain textile and apparel
				articles.
					Sec. 406. Protections against unlawful
				transshipment.
					Sec. 407. Technical assistance, capacity building, compliance
				assessment, and remediation program.
					Sec. 408. Petition process.
					Sec. 409. Limitations on providing duty-free
				treatment.
					Sec. 410. Termination of benefits.
					Sec. 411. Customs user fees.
				
			3.Appropriate
			 congressional committees definedExcept as otherwise provided in this
			 division, the term appropriate congressional committees means
			 the Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Foreign Relations of the Senate.
			IAuthorization of
			 Appropriations
				101.Administration
			 of Foreign AffairsThe
			 following amounts are authorized to be appropriated for the Department of State
			 under Administration of Foreign Affairs to carry out the
			 authorities, functions, duties, and responsibilities in the conduct of foreign
			 affairs of the United States, and for other purposes authorized by law:
					(1)Diplomatic and
			 Consular Programs
						(A)Authorization of
			 appropriationsFor Diplomatic and Consular
			 Programs $7,312,016,000 for fiscal year 2010, and such sums as may be
			 necessary for fiscal year 2011.
						(B)Worldwide
			 security protectionIn
			 addition to the amounts authorized to be appropriated by subparagraph (A),
			 $1,648,000,000 for fiscal year 2010, and such sums as may be necessary for
			 fiscal year 2011 are authorized to be appropriated for worldwide security
			 protection.
						(C)Public
			 diplomacyOf the amounts
			 authorized to be appropriated under subparagraph (A), $500,278,000 for fiscal
			 year 2010, and such sums as may be necessary for fiscal year 2011 are
			 authorized to be appropriated for pubic diplomacy.
						(D)Bureau of
			 Democracy, Human Rights, and LaborOf the amounts authorized to be
			 appropriated under subparagraph (A), $20,659,000 for fiscal year 2010, and such
			 sums as may be necessary for fiscal year 2011 are authorized to be appropriated
			 for the Bureau of Democracy, Human Rights, and Labor.
						(2)Capital
			 investment fundFor
			 Capital Investment Fund, $160,000,000 for fiscal year 2010, and
			 such sums as may be necessary for fiscal year 2011.
					(3)Embassy
			 security, construction and maintenanceFor Embassy Security, Construction
			 and Maintenance, $1,815,050,000 for fiscal year 2010, and such sums as
			 may be necessary for fiscal year 2011.
					(4)Educational and
			 cultural exchange programs
						(A)Authorization of
			 appropriationsFor
			 Educational and Cultural Exchange Programs, $633,243,000 for
			 fiscal year 2010, and such sums as may be necessary for fiscal year
			 2011.
						(B)Tibetan
			 scholarship programOf the
			 amounts authorized to be appropriated under subparagraph (A), $750,000 for
			 fiscal year 2010 and $800,000 for fiscal year 2011 are authorized to be
			 appropriated to carry out the Tibetan scholarship program established under
			 section 103(b)(1) of the Human Rights, Refugee, and Other Foreign Relations
			 Provisions Act of 1996 (Public Law 104–319; 22 U.S.C. 2151 note).
						(C)Ngawang Choepel
			 Exchange ProgramsOf the
			 amounts authorized to be appropriated under subparagraph (A), such sums as may
			 be necessary are authorized to be appropriated for each of fiscal years 2010
			 and 2011 for the Ngawang Choepel Exchange Programs (formerly
			 known as programs of educational and cultural exchange between the
			 United States and the people of Tibet) under section 103(a) of the
			 Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996
			 (Public Law 104–319; 22 U.S.C. 2151 note).
						(5)Civilian
			 Stabilization InitiativeFor
			 Civilian Stabilization Initiative, $323,272,000 for fiscal year
			 2010, and such sums as may be necessary for fiscal year 2011.
					(6)Representation
			 allowancesFor
			 Representation Allowances, $8,175,000 for fiscal year 2010, and
			 such sums as may be necessary for fiscal year 2011.
					(7)Protection of
			 Foreign Missions and Officials
						(A)Authorization of
			 appropriationsFor Protection
			 of Foreign Missions and Officials, $27,159,000 for fiscal year 2010, and such
			 sums as may be necessary for fiscal year 2011.
						(B)Reimbursement
			 for past expenses owed by the United StatesIn addition to the
			 amounts authorized to be appropriated under subparagraph (A), there are
			 authorized to be appropriated $21,000,000 for fiscal year 2010 and $25,000,000
			 for fiscal year 2011 for Protection of Foreign Missions and
			 Officials to be used only to reimburse State and local governments for
			 necessary expenses incurred since 1998 for the protection of foreign missions
			 and officials and recognized by the United States.
						(8)Emergencies in
			 the diplomatic and consular serviceFor Emergencies in the Diplomatic
			 and Consular Service, $10,000,000 for fiscal year 2010, and such sums
			 as may be necessary for fiscal year 2011.
					(9)Repatriation
			 loansFor Repatriation
			 Loans, $1,450,000 for fiscal year 2010, and such sums as may be
			 necessary for fiscal year 2011.
					(10)Payment to the
			 American institute in TaiwanFor Payment to the American
			 Institute in Taiwan, $21,174,000 for fiscal year 2010, and such sums as
			 may be necessary for fiscal year 2011.
					(11)Office of the
			 inspector general
						(A)Authorization of
			 appropriationsFor
			 Office of the Inspector General, $105,500,000 for fiscal year
			 2010, and such sums as may be necessary for fiscal year 2011.
						(B)Special
			 Inspector General for Iraq ReconstructionOf the amounts
			 authorized to be appropriated under subparagraph (A), $30,000,000 is authorized
			 to be for the Special Inspector General for Iraq Reconstruction.
						(C)Special
			 Inspector General for Afghanistan ReconstructionOf the amounts
			 authorized to be appropriated under subparagraph (A), $23,000,000 is authorized
			 to be for the Special Inspector General for Afghanistan Reconstruction.
						102.International
			 organizations
					(a)Assessed
			 contributions to international organizationsThere are authorized to be appropriated for
			 Contributions to International Organizations, $1,797,000,000 for
			 fiscal year 2010, and such sums as may be necessary for fiscal year 2011, for
			 the Department of State to carry out the authorities, functions, duties, and
			 responsibilities in the conduct of the foreign affairs of the United States
			 with respect to international organizations and to carry out other authorities
			 in law consistent with such purposes.
					(b)Contributions
			 for international peacekeeping activitiesThere are authorized to be appropriated for
			 Contributions for International Peacekeeping Activities,
			 $2,260,000,000 for fiscal year 2010, and such sums as may be necessary for
			 fiscal year 2011, for the Department of State to carry out the authorities,
			 functions, duties, and responsibilities of the United States with respect to
			 international peacekeeping activities and to carry out other authorities in law
			 consistent with such purposes.
					(c)Foreign currency
			 exchange ratesIn addition to amounts authorized to be
			 appropriated by subsection (a), there are authorized to be appropriated such
			 sums as may be necessary for each of fiscal years 2010 and 2011 to offset
			 adverse fluctuations in foreign currency exchange rates. Amounts appropriated
			 under this subsection shall be available for obligation and expenditure only to
			 the extent that the Director of the Office of Management and Budget determines
			 and certifies to Congress that such amounts are necessary due to such
			 fluctuations.
					103.International
			 commissionsThe following
			 amounts are authorized to be appropriated under International
			 Commissions for the Department of State to carry out the authorities,
			 functions, duties, and responsibilities in the conduct of the foreign affairs
			 of the United States and for other purposes authorized by law:
					(1)International
			 boundary and water commission, United States and MexicoFor
			 International Boundary and Water Commission, United States and
			 Mexico—
						(A)for
			 Salaries and Expenses, $33,000,000 for fiscal year 2010, and
			 such sums as may be necessary for fiscal year 2011; and
						(B)for
			 Construction, $43,250,000 for fiscal year 2010, and such sums as
			 may be necessary for fiscal year 2011.
						(2)International
			 boundary commission, United States and CanadaFor
			 International Boundary Commission, United States and Canada,
			 $2,385,000 for fiscal year 2010, and such sums as may be necessary for fiscal
			 year 2011.
					(3)International
			 joint commissionFor International Joint
			 Commission, $7,974,000 for fiscal year 2010, and such sums as may be
			 necessary for fiscal year 2011.
					(4)International
			 fisheries commissionsFor
			 International Fisheries Commissions, $43,576,000 for fiscal year
			 2010, and such sums as may be necessary for fiscal year 2011.
					104.Migration and
			 refugee assistance
					(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for Migration and Refugee
			 Assistance for authorized activities $1,577,500,000 for fiscal year
			 2010, and such sums as may be necessary for fiscal year 2011.
					(b)Refugee
			 resettlement in IsraelOf the amounts authorized to be
			 appropriated by subsection (a), there are authorized to be appropriated
			 $25,000,000 for fiscal years 2010 and such sums as may be necessary for fiscal
			 year 2011 for resettlement of refugees in Israel.
					105.Centers and
			 foundations
					(a)Asia
			 FoundationThere are
			 authorized to be appropriated for The Asia Foundation for
			 authorized activities, $20,000,000 for fiscal year 2010, and $23,000,000 for
			 fiscal year 2011.
					(b)National
			 Endowment for DemocracyThere
			 are authorized to be appropriated for the National Endowment for
			 Democracy for authorized activities, $100,000,000 for fiscal year 2010,
			 and $115,000,000 for fiscal year 2011.
					(c)Center for
			 Cultural and Technical Interchange Between East and WestThere are authorized to be appropriated for
			 the Center for Cultural and Technical Interchange Between East and
			 West for authorized activities, such sums as may be necessary for each
			 of fiscal years 2010 and 2011.
					IIDepartment of
			 State Authorities and Activities
				ABasic Authorities
			 and Activities
					201.International
			 Litigation FundSection
			 38(d)(3) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
			 2710(d)(3)) is amended by striking by the Department of State from
			 another agency of the United States Government or pursuant to and
			 inserting by the Department of State as a result of a decision of an
			 international tribunal, from another agency of the United States Government, or
			 pursuant to.
					202.Actuarial
			 valuationsThe Foreign Service
			 Act of 1980 is amended—
						(1)in section 818 (22
			 U.S.C. 4058)—
							(A)in the first
			 sentence, by striking Secretary of the Treasury and inserting
			 Secretary of State; and
							(B)by amending the
			 second sentence to read as follows: The Secretary of State is authorized
			 to expend from money to the credit of the Fund such sums as may be necessary to
			 administer the provisions of this chapter, including actuarial advice, but only
			 to the extent and in such amounts as are provided in advance in appropriations
			 acts.;
							(2)in section 819 (22
			 U.S.C. 4059), in the first sentence, by striking Secretary of the
			 Treasury the second place it appears and inserting Secretary of
			 State;
						(3)in section 825(b)
			 (22 U.S.C. 4065(b)), by striking Secretary of the Treasury and
			 inserting Secretary of State; and
						(4)in section 859(c)
			 (22 U.S.C. 4071h(c))—
							(A)by striking
			 Secretary of the Treasury and inserting Secretary of
			 State; and
							(B)by striking
			 and shall advise the Secretary of State of and inserting
			 that will provide.
							203.Special
			 agents
						(a)In
			 generalParagraph (1) of section 37(a) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2709(a)) is amended to read as
			 follows:
							
								(1)conduct
				investigations concerning—
									(A)illegal passport
				or visa issuance or use;
									(B)identity theft or
				document fraud affecting or relating to the programs, functions, and
				authorities of the Department of State; and
									(C)Federal offenses
				committed within the special maritime and territorial jurisdiction of the
				United States as defined in paragraph (9) of section 7 of title 18, United
				States Code, except as that jurisdiction relates to the premises of United
				States military missions and related
				residences;
									.
						(b)Rule of
			 constructionNothing in paragraph (1) of such section 37(a) (as
			 amended by subsection (a) of this section) shall be construed to limit the
			 investigative authority of any other Federal department or agency.
						204.Repatriation
			 loansSection 4 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2671) is amended by adding
			 at the end the following new subsection:
						
							(e)Under such regulations as the Secretary of
				State may prescribe, and in such amounts as are appropriated in advance, the
				Secretary is authorized to waive in whole or part the recovery of a
				repatriation loan under subsection (d) if it is shown that such recovery would
				be against equity and good conscience or against the public
				interest.
							.
					205.Eligibility in
			 certain circumstances for an agency of a foreign government to receive a reward
			 under the department of state rewards program
						(a)EligibilitySubsection
			 (f) of section 36 of the State Department Basic Authorities Act of 1956 (22
			 U.S.C. 2708(f)) is amended—
							(1)by striking
			 (f) Ineligibility.—An officer and inserting
			 the following:
								
									(f)Ineligibility
										(1)In
				generalExcept as provided in paragraph (2), an
				officer
										;
				and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)Exception in
				certain circumstancesThe Secretary may pay a reward to an
				officer or employee of a foreign government (or any entity thereof) who, while
				in the performance of his or her official duties, furnishes information
				described in such subsection, if the Secretary determines that such payment
				satisfies the following conditions:
										(A)Such payment is
				appropriate in light of the exceptional or high-profile nature of the
				information furnished pursuant to such subsection.
										(B)Such payment may
				aid in furnishing further information described in such subsection.
										(C)Such payment is
				formally requested by such
				agency.
										.
							(b)Conforming
			 amendmentSubsection (b) of such section (22 U.S.C. 2708(b)) is
			 amended in the matter preceding paragraph (1) by inserting or to an
			 officer or employee of a foreign government in accordance with subsection
			 (f)(2) after individual.
						BPublic Diplomacy
			 at the Department of State
					211.Concentration of
			 public diplomacy responsibilitiesSection 60 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2732) is amended—
						(1)in subsection
			 (b)(1), by inserting in accordance with subsection (e), before
			 coordinate; and
						(2)by adding at the
			 end the following new subsection:
							
								(e)Concentration of
				public diplomacy responsibilities
									(1)In
				generalThe Secretary of
				State shall, subject to the direction of the President, have primary
				responsibility for the coordination described in subsection (b)(1), and shall
				make every effort to establish and present to foreign publics unified United
				States public diplomacy activities.
									(2)Quarterly
				meetings and ongoing consultations and coordination
										(A)In
				generalThe Secretary shall,
				subject to the direction of the President, establish a working group of the
				heads of the Federal agencies referred to in subsection (b)(1) and should seek
				to convene such group not less often than once every three months to carry out
				the requirement specified in paragraph (1) of this subsection.
										(B)Chair and
				rotating vice chairThe Secretary shall serve as the permanent
				chair of the quarterly meetings required under subparagraph (A). Each head of a
				Federal agency referred to in subsection (b)(1) shall serve on a rotating basis
				as the vice chair of each such quarterly meeting.
										(C)Initial
				meetingThe initial meeting of the working group established
				under subparagraph (A) shall be not later than the date that is six months
				after the date of the enactment of this subsection.
										(D)Ongoing
				consultations and coordinationThe Secretary and each head of the
				Federal agencies referred to in subsection (b)(1) shall designate a
				representative of each respective agency to consult and coordinate with such
				other representatives on an ongoing basis beginning not later than 30 days
				after the initial meeting of the working group under subparagraph (C) to carry
				out the requirement specified in paragraph (1) of this subsection. The designee
				of the Secretary shall have primary responsibility for such ongoing
				consultations and coordination.
										(3)Reports
				required
										(A)In
				generalExcept as provided in
				subparagraph (D), each head of a Federal agency referred to in subsection
				(b)(1) shall annually submit to the President a report on the public diplomacy
				activities of each such agency in the preceding year.
										(B)Information
				sharingThe President shall make available to the Secretary the
				reports submitted pursuant to subparagraph (A).
										(C)Initial
				submissionsThe first annual reports required under subparagraph
				(A) shall be submitted not later than the date that is 1 year after the date of
				the enactment of this subsection.
										(D)LimitationSubparagraph
				(A) shall not apply with respect to activities carried out pursuant to section
				167 of title 10, United States
				Code.
										.
						212.Establishment of
			 Public Diplomacy Reserve Corps
						(a)FindingCongress
			 finds that currently a shortage of trained public diplomacy Foreign Service
			 officers at the mid-career level threatens the effectiveness of United States
			 outreach to publics abroad.
						(b)Sense of
			 CongressIt is the sense of
			 Congress that—
							(1)the Foreign Service should recruit
			 individuals with professional experience relevant to public diplomacy, and
			 provide training and mentoring to cultivate their skills in order to build up
			 the corps of professionals in the public diplomacy cone; and
							(2)apart from the
			 public diplomacy cone, training of all Foreign Service officers should include
			 more information on techniques of public diplomacy.
							(c)Establishment of
			 Public Diplomacy Reserve CorpsSection 301 of the Foreign Service Act of
			 1980 (22 U.S.C. 3941) is amended by adding at the end the following new
			 subsection:
							
								(e)Establishment of
				Public Diplomacy Reserve Corps
									(1)In
				generalThe Secretary of
				State is authorized to establish in the Foreign Service a Public Diplomacy
				Reserve Corps consisting of mid- and senior-level former Foreign Service
				officers and other individuals with experience in the private or public sector
				relevant to public diplomacy, to serve for a period of 6 months to 2 years in
				postings abroad.
									(2)Prohibition on
				certain activitiesWhile actively serving with the Reserve Corps,
				individuals may not engage in activities directly or indirectly intended to
				influence public opinion within the United States in the same manner and to the
				same extent that employees of the Department of State engaged in public
				diplomacy are so
				prohibited.
									.
						213.Enhancing United
			 States public diplomacy outreach
						(a)FindingsCongress finds the following:
							(1)The platform strategy for United States
			 public diplomacy programs has changed dramatically with events of the past
			 decade. The United States Government used to operate hundreds of free-standing
			 facilities around the world, known as American Centers or
			 America Houses, that offered venues for cultural and educational
			 events as well as access to books, magazines, films, and other selected
			 materials about the United States. The consolidation of the United States
			 Information Agency (USIA) into the Department of State accelerated the
			 post-Cold War process of closing these facilities, and the deadly attacks on
			 United States embassies in Tanzania and Kenya prompted the imposition of
			 security requirements under law that included co-locating United States
			 Government employees in hardened embassy compounds.
							(2)Information Resource Centers, which offer
			 library services and space for public events, that are now located in embassy
			 compounds allow limited access—and in some cases, none whatsoever—by the
			 public, and half of them operate on a by appointment only basis.
			 American Corner facilities, operated by local contacts in
			 university or public libraries in some countries, are no substitute for a
			 designated venue recognized as a resource for information on United States
			 culture and education staffed by a knowledgeable representative of the
			 embassy.
							(b)Partnership
			 arrangements To further public diplomacy and outreachRecognizing the security challenges of
			 maintaining free-standing public diplomacy facilities outside of embassy
			 compounds, the Secretary of State shall consider new partnership arrangements
			 with local or regional entities in foreign countries that can operate
			 free-standing American Centers in areas well-trafficked by a cross-section of
			 people in such countries, including in downtown storefronts, health care
			 clinics, and other locations that reach beyond library patrons and university
			 students. Where such partnership arrangements currently exist, the Secretary
			 shall evaluate the efficacy of such partnership arrangements and determine
			 whether such partnership arrangements can provide a model for public diplomacy
			 facilities outside of embassy and consulate compounds elsewhere. Not later than
			 180 days after the date of the enactment of this Act, the Secretary shall brief
			 the appropriate congressional committees on the evaluation and determinations
			 described in the preceding sentence.
						(c)Establishment of
			 certain public diplomacy facilitiesAfter taking into account relevant security
			 needs, the Secretary of State shall consider placing United States public
			 diplomacy facilities at locations that maximize the role of such facilities in
			 the educational and cultural life of the cities in which such facilities are
			 located, and help build a growing constituency for such facilities, in
			 accordance with the authority given to the Secretary under section 606(a)(2)(B)
			 of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C.
			 4865(a)(2)(B)) to waive certain requirements of that Act with respect to the
			 location of certain United States diplomatic facilities in foreign
			 countries.
						214.Public
			 diplomacy resource centers
						(a)Establishment
			 and maintenance of librariesSection 1(b)(3) of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(b)(3)) is
			 amended—
							(1)in subparagraph
			 (D), by striking and at the end;
							(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following new subparagraph:
								
									(F)provide for the establishment of new and
				the maintenance of existing libraries and resource centers at or in connection
				with United States diplomatic and consular
				missions.
									.
							(b)Operation of
			 libraries
							(1)In
			 generalThe Secretary of
			 State shall ensure that libraries and resource centers established and
			 maintained in accordance with subparagraph (F) of section 1(b)(3) of the State
			 Department Basic Authorities Act of 1956 (as added by subsection (a)(3) of this
			 section) are open to the general public and, if practicable, made available
			 over the internet to the greatest extent practicable, subject to policies and
			 procedures established by the Secretary to ensure the safety and security of
			 United States diplomatic and consular missions and of United States officers,
			 employees, and personnel posted at such missions at which such libraries are
			 located.
							(2)Showings of
			 United States filmsTo the
			 extent practicable, the Secretary of State shall ensure that such libraries and
			 resource centers schedule public showings of United States films that showcase
			 United States culture, society, values, and history, including making such
			 films available over the internet, if practicable.
							(c)Advisory
			 Commission on Public DiplomacyNot later than 1 year after the date of the
			 enactment of this section, the Advisory Commission on Public Diplomacy
			 (authorized under section 1334 of the Foreign Affairs Reform and Restructuring
			 Act of 1998 (22 U.S.C. 6553)) shall submit to the Committee on Foreign Affairs
			 of the House of Representatives and the Committee on Foreign Relations of the
			 Senate a report containing an evaluation of the functions and effectiveness of
			 the libraries and resource centers, including online outreach, that are
			 authorized under this section.
						(d)Authorization of
			 appropriationsFrom amounts
			 authorized to be appropriated for Diplomatic and Consular Programs pursuant to
			 section 101(1)(A), there is authorized to be appropriated to the Secretary of
			 State such sums as may be necessary for each of fiscal years 2010 and 2011 to
			 carry out this section.
						215.Grants for
			 international documentary exchange programs
						(a)FindingsCongress
			 finds the following:
							(1)Since September 11, 2001, a distorted
			 perception of the United States has grown abroad, even as many Americans
			 struggle to understand the increasingly complex world beyond the borders of the
			 United States.
							(2)This public diplomacy crisis poses an
			 ongoing threat to United States security, diplomatic relations, commerce, and
			 citizen-to-citizen relationships between the United States and other
			 countries.
							(3)Independently produced documentary films
			 have proven to be an effective means of communicating United States ideas and
			 values to populations of other countries.
							(4)It is in the interest of the United States
			 to provide assistance to United States nongovernmental organizations that
			 produce and distribute independently produced documentary films.
							(b)AssistanceThe Secretary of State is authorized to
			 make grants, on such terms and conditions as the Secretary may determine, to
			 United States nongovernmental organizations that use independently produced
			 documentary films to promote better understanding of the United States abroad
			 and better understanding of global perspectives and other countries in the
			 United States.
						(c)Activities
			 supportedGrants provided under subsection (b) shall, to the
			 maximum extent practicable, be used to carry out the following
			 activities:
							(1)Fund, distribute, and promote documentary
			 films that convey a diversity of views about life in the United States to
			 foreign audiences and bring insightful foreign perspectives to United States
			 audiences.
							(2)Support
			 documentaries described in paragraph (1) that are made by independent foreign
			 and domestic producers, selected through a peer review process.
							(3)Develop a network
			 of overseas partners to produce, distribute, and broadcast such
			 documentaries.
							(d)Special
			 factorsIn making the grants described in subsection (b), the
			 Secretary shall give preference to nongovernmental organizations that—
							(1)provide at least
			 35 percent of the total project cost in matching funds from non-Federal
			 sources; and
							(2)have prior experience supporting
			 independently produced documentary films that have been broadcast on public
			 television in the United States.
							(e)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report that contains a detailed description of the
			 implementation of this section for the prior year.
						(f)Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated for Educational and Cultural Exchange Programs
			 pursuant to section 101(4), there is authorized to be appropriated to the
			 Secretary of State $5,000,000 for each of fiscal years 2010 and 2011 to carry
			 out this section.
						216.United States
			 Advisory Commission on Public Diplomacy
						(a)Reauthorization
			 of United States Advisory Commission on Public DiplomacySection
			 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C.
			 6553) is amended by striking October 1, 2009 and inserting
			 October 1, 2011.
						(b)Study and
			 reportSection 604(c)(2) of
			 the United States Information and Educational Exchange Act of 1948 (22 U.S.C.
			 1469(c)(2)) is amended to read as follows:
							
								(2)(A)Not less often than once every two years,
				the Commission shall undertake an in-depth review of United States public
				diplomacy programs, policies, and activities. Each study shall assess the
				effectiveness of the various mechanisms of United States public diplomacy in
				light of several factors, including public and media attitudes around the world
				toward the United States, United States citizens, and United States foreign
				policy, and make appropriate recommendations.
									(B)The Commission shall submit to the
				Secretary and the Committee on Foreign Affairs of the House of Representatives
				and the Committee on Foreign Relations of the Senate a comprehensive report of
				each study required under subparagraph (A). At the discretion of the
				Commission, any report under this subsection may be submitted in classified
				form or with a classified appendix.
									(C)Upon request of the Commission, the
				Secretary, the Chair of the Broadcasting Board of Governors, and the head of
				any other Federal agency that conducts public diplomacy or strategic
				communications activities shall provide to the Commission information to assist
				the Commission in carrying out its responsibilities under this
				paragraph.
									.
						(c)Enhancing the
			 expertise of the United States Advisory Commission on Public Diplomacy
							(1)Qualifications
			 of membersSection 604(a)(2)
			 of the United States Information and Educational Exchange Act of 1948 (22
			 U.S.C. 1469(a)(2)) is amended by adding at the end the following new sentences:
			 At least four members shall have substantial experience in the conduct
			 of public diplomacy or comparable activities in the private sector. No member
			 may be an officer or employee of the United States..
							(2)Application of
			 amendmentThe amendment made
			 by paragraph (1) shall not apply to individuals who are members of the United
			 States Advisory Commission on Public Diplomacy on the date of the enactment of
			 this Act.
							217.Special
			 Olympics
						(a)FindingsCongress finds the following:
							(1)Special Olympics
			 International has been recognized for more than four decades as the world
			 leader in providing life-changing sports training and competition experiences
			 for persons with intellectual disabilities at all levels of severity.
							(2)While Special
			 Olympics sports programming is widely respected around the world, less
			 well-known are a number of supporting initiatives targeted to changing
			 attitudes toward people with intellectual disabilities, developing leaders
			 among the intellectual disability population, supporting families of people
			 with these disabilities, improving access to health services, and enhancing
			 government policies and programs for people with intellectual
			 disabilities.
							(3)Special Olympics
			 has documented the challenge of ignorance and poor attitudes toward
			 intellectual disability worldwide and its capacity to change discriminatory
			 attitudes to understanding, acceptance, and advocacy for people with
			 intellectual disabilities. It does so through an array of educational and
			 attitude change activities that affect multiple levels of society. These
			 activities have received financial support from the Bureau of Educational and
			 Cultural Affairs (ECA) of the Department of State, among other sources.
							(b)Administration
			 of programSection 3(b) of
			 the Special Olympics Sport and Empowerment Act of 2004 (Public Law 108–406) is
			 amended, in the matter preceding paragraph (1) by striking Secretary of
			 State and inserting Secretary of State, acting through the
			 Assistant Secretary of State for Educational and Cultural
			 Affairs.
						218.Extension of program
			 to provide grants to American-sponsored schools in predominantly Muslim
			 countries to provide scholarshipsSection 7113 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 22 U.S.C. 2452c) is
			 amended—
						(1)in subsection
			 (g)—
							(A)by striking
			 Committee on International Relations and inserting
			 Committee on Foreign Affairs; and
							(B)by striking
			 April 15, 2006, and April 15, 2008 and inserting June 15,
			 2010, and June 15, 2011; and
							(2)in subsection (h),
			 by striking 2007 and 2008 and inserting 2010 and
			 2011.
						219.Central Asia
			 scholarship program for public policy internships
						(a)Pilot program
			 establishedAs part of the educational and cultural exchange
			 programs of the Department of State, the Secretary of State shall establish a
			 pilot program for fiscal years 2010 and 2011 to award scholarships to
			 undergraduate and graduate students from Central Asia for public policy
			 internships in the United States. Subject to the availability of
			 appropriations, for each fiscal year not more than 50 students may participate
			 in the program established under this section.
						(b)General
			 provisions
							(1)In
			 generalExcept as otherwise provided in this section, the program
			 established pursuant to subsection (a) shall be carried out under applicable
			 provisions of the United States Information and Educational Exchange Act of
			 1948 (22 U.S.C. 1431 et seq.) and the Mutual Educational and Cultural Exchange
			 Act of 1961 (22 U.S.C. 2451 et seq.; also referred to as the
			 Fulbright-Hays Act).
							(2)Scholarship
			 eligibility requirementsIn addition to such other requirements
			 as may be established by the Secretary of State, a scholarship recipient under
			 this section—
								(A)shall be
			 proficient in the English language;
								(B)shall be a student
			 at an undergraduate or graduate school level at an accredited institution of
			 higher education with a record of outstanding academic achievement and
			 demonstrated intellectual abilities;
								(C)may not have
			 received an academic scholarship or grant from the United States Government in
			 the 3 years preceding the award of a scholarship under this section; and
								(D)may not be or have
			 been a member of a foreign terrorist organization (as designated by the
			 Secretary of State in accordance with section 219(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1189(a))) or involved in organized crime.
								(3)InternshipsInternships
			 under this section shall be for periods of not more than 6 months.
							(4)Priority
			 considerationIn the award of internships under this section, the
			 Secretary of State shall give priority consideration to students who are
			 underprivileged or members of ethnic, religious, or cultural minorities.
							(5)Central Asia
			 definedFor the purposes of this section, the term Central
			 Asia means the countries of Kazakhstan, Kyrgyzstan, Tajikistan,
			 Turkmenistan, and Uzbekistan.
							(c)Authorization of
			 appropriationsOf the amounts authorized to be appropriated
			 pursuant to section 101(4), there is authorized to be appropriated $600,000 for
			 each of fiscal years 2010 and 2011 to carry out this section.
						220.United States-South
			 Pacific Scholarship Program
						(a)FindingsCongress
			 finds the following:
							(1)The United
			 States-South Pacific Scholarship Program (USSP), authorized by Congress and
			 funded by the Bureau of Educational and Cultural Affairs of the Department of
			 State, is a competitive, merit-based scholarship program that ensures that
			 Pacific Islanders have an opportunity to pursue higher education in the United
			 States and to obtain first-hand knowledge of United States institutions.
							(2)It is expected
			 that these students will one day assume leadership roles in their
			 countries.
							(3)As the Chairman of
			 the Subcommittee on Territories and Insular Affairs, the late Congressman
			 Phillip Burton was a voice for Pacific Island populations.
							(4)He was also a
			 voice for workers, the poor, and the elderly.
							(5)Congressman Burton
			 was one of the most brilliant and productive legislators in United States
			 politics.
							(6)He served in
			 Congress from 1964 to 1983.
							(7)He worked every
			 day of his life to ensure social justice and human dignity for all
			 people.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)so that future
			 generations will know his name and remember his service, it is fitting that the
			 leadership and vision of Phillip Burton, especially as the Chairman of the
			 Subcommittee on Territories and Insular Affairs, which indirectly impacted
			 United States foreign policy in the South Pacific region, should be honored;
			 and
							(2)the United States-South Pacific Scholarship
			 Program should be renamed the Phillip Burton Scholarship Program for South
			 Pacific Island Students.
							(c)Funding
							(1)In
			 generalOf the amounts
			 authorized to be appropriated pursuant to section 101(4), $750,000 is
			 authorized to be appropriated for each of fiscal years 2010 and 2011 to be made
			 available for the United States-South Pacific Scholarship Program.
							(2)NameScholarships
			 awarded under the Program shall be referred to as Burton
			 Scholarships and recipients of such scholarships shall be referred to
			 as Burton Scholars.
							221.Scholarships for
			 indigenous peoples of Mexico and Central and South AmericaOf the amounts authorized to be appropriated
			 pursuant to section 101(4), $400,000 for each of fiscal years 2010 and 2011 is
			 authorized to be appropriated for scholarships for secondary and post-secondary
			 education in the United States for students from Mexico and the countries of
			 Central and South America who are from the indigenous peoples of the
			 region.
					222.United
			 States-Caribbean Educational Exchange Program
						(a)DefinitionsIn this section:
							(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
								(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
								(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
								(2)CARICOM
			 countryThe term
			 CARICOM country—
								(A)means a member
			 country of the Caribbean Community (CARICOM); but
								(B)does not
			 include—
									(i)a
			 country having observer status in CARICOM; or
									(ii)a country the government of which the
			 Secretary of State has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or any other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
									(3)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
							(4)United States
			 cooperating agencyThe term
			 United States cooperating agency means—
								(A)an institution of higher education (as such
			 term is defined in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a))), including, to the maximum extent practicable, a historically
			 Black college or university that is a part B institution (as such term is
			 defined in section 322(2) of such Act (20 U.S.C. 1061(2))) or a
			 Hispanic-serving institution (as such term is defined in section 502(5) of such
			 Act (20 U.S.C. 1101a(5)));
								(B)a higher education
			 association;
								(C)a nongovernmental
			 organization incorporated in the United States; or
								(D)a consortium
			 consisting of two or more such institutions, associations, or nongovernmental
			 organizations.
								(b)Program
			 authorizedThe Secretary of State is authorized to establish an
			 educational exchange program between the United States and CARICOM countries,
			 to be known as the Shirley A. Chisholm United States-Caribbean
			 Educational Exchange Program, under which—
							(1)secondary school
			 students from CARICOM countries will—
								(A)attend a public or
			 private secondary school in the United States; and
								(B)participate in activities designed to
			 promote a greater understanding of the values and culture of the United States;
			 and
								(2)undergraduate
			 students, graduate students, post-graduate students, and scholars from CARICOM
			 countries will—
								(A)attend a public or
			 private college or university, including a community college, in the United
			 States; and
								(B)participate in activities designed to
			 promote a greater understanding of the values and culture of the United
			 States.
								(c)Elements of
			 programThe program
			 authorized under subsection (b) shall meet the following requirements:
							(1)The program will offer scholarships to
			 students and scholars based on merit and need. It is the sense of Congress that
			 scholarships should be offered to students and scholars who evidence merit,
			 achievement, and strong potential for the studies such students and scholars
			 wish to undertake under the program and 60 percent of scholarships offered
			 under the program should be based on financial need.
							(2)The program will seek to achieve gender
			 equality in granting scholarships under the program.
							(3)Fields of study under the program will
			 support the labor market and development needs of CARICOM countries, assuring a
			 pool of technical experts to address such needs.
							(4)The program will limit participation
			 to—
								(A)1 year of study
			 for secondary school students;
								(B)2 years of study for undergraduate
			 students; and
								(C)12 months of study for graduate students,
			 post-graduate students, and scholars.
								(5)For a period of time equal to the period of
			 time of participation in the program, but not to exceed 2 years, the program
			 will require participants who are students and scholars described in subsection
			 (a)(2) to—
								(A)agree to return to
			 live and work, or study or volunteer, in a CARICOM country and maintain
			 residence in such country, within 6 months of completion of academic studies;
			 or
								(B)agree to obtain
			 employment that directly benefits the growth, progress, and development of one
			 or more CARICOM countries and the people of such countries.
								(6)The Secretary may waive, shorten the
			 duration, or otherwise alter the requirements of paragraph (4) in limited
			 circumstances of hardship, humanitarian needs, for specific educational
			 purposes, or in furtherance of the national interests of the United
			 States.
							(d)Role of United
			 States cooperating agenciesThe Secretary shall consult with United
			 States cooperating agencies in developing the program authorized under
			 subsection (b). The Secretary is authorized to provide grants to United States
			 cooperating agencies in carrying out the program authorized under subsection
			 (b).
						(e)Monitoring and
			 evaluation of program
							(1)In
			 generalThe Secretary shall monitor and evaluate the
			 effectiveness and efficiency of the program authorized under subsection (b). In
			 so doing, the Secretary shall, among other things, evaluate the program’s
			 positive or negative effects on brain drain from the
			 participating CARICOM countries and suggest ways in which the program may be
			 improved to promote the basic goal of alleviating brain drain from the
			 participating CARICOM countries.
							(2)RequirementsIn
			 carrying out paragraph (1), the Secretary shall review on a regular
			 basis—
								(A)financial
			 information relating to the program;
								(B)budget plans for
			 the program;
								(C)adjustments to
			 plans established for the program;
								(D)graduation rates
			 of participants in the program;
								(E)the percentage of
			 participants who are students described in subsection (b)(1) who pursue higher
			 education;
								(F)the percentage of
			 participants who return to their home country or another CARICOM
			 country;
								(G)the types of
			 careers pursued by participants in the program and the extent to which such
			 careers are linked to the political, economic, and social development needs of
			 CARICOM countries; and
								(H)the impact of gender, country of origin,
			 financial need of students, and other relevant factors on the data collected
			 under subparagraphs (D) through (G).
								(f)Reporting
			 requirements
							(1)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this section, the Secretary of State shall submit to the appropriate
			 congressional committees a report on plans to implement the program authorized
			 under this section.
							(2)Matters to be
			 includedThe report required by paragraph (1) shall
			 include—
								(A)a plan for
			 selecting participants in the program, including an estimate of the number of
			 secondary school students, undergraduate students, graduate students,
			 post-graduate students, and scholars from each country, by educational level,
			 who will be selected as participants in the program for each fiscal
			 year;
								(B)a timeline for selecting United States
			 cooperating agencies that will assist in implementing the program;
								(C)a financial plan that—
									(i)identifies budget
			 plans for each educational level under the program; and
									(ii)identifies plans
			 or systems to ensure that the costs to public school, college, and university
			 education under the program and the costs to private school, college, and
			 university education under the program are reasonably allocated; and
									(D)a plan to provide outreach to and linkages
			 with schools, colleges and universities, and nongovernmental organizations in
			 both the United States and CARICOM countries for implementation of the
			 program.
								(3)Updates of
			 report
								(A)In
			 generalThe Secretary shall submit to the appropriate
			 congressional committees updates of the report required by paragraph (1) for
			 each fiscal year for which amounts are appropriated pursuant to the
			 authorization of appropriations under subsection (g).
								(B)Matters to be
			 includedSuch updates shall include the following:
									(i)Information on
			 United States cooperating agencies that are selected to assist in implementing
			 the programs authorized under this section.
									(ii)An analysis of the positive and negative
			 impacts the program authorized under this section will have or is having on
			 brain drain from the participating CARICOM countries.
									(g)Authorization of
			 appropriationsOf the amounts authorized to be appropriated
			 pursuant to section 101(4), there are authorized to be appropriated such sums
			 as may be necessary for each of fiscal years 2010 and 2011 to carry out this
			 section.
						223.Exchanges
			 between Sri Lanka and the United States to promote dialogue among minority
			 groups in Sri Lanka
						(a)PurposeIt
			 is the purpose of this section to provide financial assistance to—
							(1)establish an
			 exchange program for Sri Lankan students currently pursuing a high school
			 degree to participate in dialogue and understanding workshops in the United
			 States;
							(2)expand Sri Lankan
			 participation in exchange programs of the Department of State; and
							(3)promote dialogue
			 between young adults from various ethnic, religious, linguistic, and other
			 minority groups in Sri Lanka.
							(b)Program
							(1)In
			 generalThe Secretary of
			 State shall establish an exchange program to provide scholarships to fund
			 exchanges to enable Sri Lankan high school students from various ethnic,
			 religious, linguistic, and other minority groups to participate in
			 post-conflict resolution, understanding, and dialogue promotion
			 workshops.
							(2)Dialogue
			 workshopsThe exchange program established under paragraph (1)
			 shall include a dialogue workshop located in the United States for participants
			 in such program.
							(c)DefinitionFor
			 purposes of this section, the term scholarship means an amount
			 to be used for full or partial support of living expenses in the United States
			 for a participant in the exchange program established under subsection (b),
			 including travel expenses to, from, and within the United States.
						224.Exchanges between
			 Liberia and the United States for women legislators
						(a)PurposeIt is the purpose of this section to
			 provide financial assistance to—
							(1)establish an
			 exchange program for Liberian women legislators and women staff members of the
			 Liberian Congress;
							(2)expand Liberian
			 participation in exchange programs of the Department of State; and
							(3)promote the
			 advancement of women in the field of politics, with the aim of eventually
			 reducing the rates of domestic abuse, illiteracy, and sexism in Liberia.
							(b)ProgramThe
			 Secretary of State shall establish an exchange program in cooperation with the
			 Women’s Legislative Caucus in Liberia to provide scholarships to fund exchanges
			 to enable Liberian women legislators and exceptional women Liberian
			 Congressional staffers to encourage more women to participate in, and continue
			 to be active in, politics and the democratic process in Liberia.
						(c)Scholarship
			 definedIn this section, the term scholarship
			 means an amount to be used for full or partial support of living expenses in
			 the United States for a participant in the exchange program established under
			 subsection (b), including travel expenses to, from, and within the United
			 States.
						225.Public diplomacy
			 plan for HaitiThe Secretary
			 of State shall develop a public diplomacy plan to be implemented in the event
			 that Temporary Protected Status (TPS) is extended to Haitian nationals in the
			 United States to effectively inform Haitians living in Haiti that—
						(1)TPS only permits
			 people already in the United States as of a specifically designated date to
			 remain in the United States;
						(2)there are
			 extraordinary dangers of travel by sea to the United States in unsafe,
			 overcrowded vessels;
						(3)any Haitian
			 interdicted at sea traveling to the United States will be repatriated to Haiti;
			 and
						(4)the United States
			 will continue its large assistance program to help the people of Haiti recover
			 from recent hurricanes, restore stability, and promote economic growth.
						226.Transfer of the
			 Vietnam Education Foundation to the Department of State
						(a)PurposesSection
			 202 of the Vietnam Education Foundation Act of 2000 (Public Law 106–554) is
			 amended by adding at the end the following new paragraph:
							
								(3)To support the development of one or more
				academic institutions in Vietnam by financing the participation of United
				States institutions of higher education in the governance, management, and
				academic activities of such academic institutions in
				Vietnam.
								.
						(b)EstablishmentSection
			 204 of such Act is amended to read as follows:
							
								204.EstablishmentThere is established, within the Bureau of
				Educational and Cultural Affairs of the Department of State, the Vietnam
				Education Foundation (referred to in this title as the
				Foundation).
								.
						(c)Replacement of
			 Board of Directors with Advisory CommitteeSection 205 of such
			 Act is amended to read as follows:
							
								205.Vietnam
				Education Foundation Advisory Committee
									(a)Establishment
										(1)In
				generalThere may be
				established a Vietnam Education Foundation Advisory Committee (referred to in
				this section as the Advisory Committee), which shall provide
				advice to the Secretary and the Assistant Secretary for Educational and
				Cultural Affairs regarding the Foundation’s activities.
										(2)MembershipThe
				Advisory Committee shall be composed of seven members, of whom—
											(A)three shall be
				appointed by the Secretary;
											(B)one shall be
				appointed by the majority leader of the Senate;
											(C)one shall be
				appointed by the minority leader of the Senate;
											(D)one shall be
				appointed by the Speaker of the House of Representatives; and
											(E)one shall be
				appointed by the minority leader of the House of Representatives.
											(3)Appointment of
				incumbent members of board of directorsMembers appointed to the
				Advisory Committee under paragraph (2) may include individuals who were members
				of the Board of Directors of the Foundation on the date immediately preceding
				the date of the enactment of this section.
										(b)SupervisionThe Foundation shall be subject to the
				supervision and direction of the Secretary, working through the Assistant
				Secretary for Educational and Cultural Affairs, and in consultation with the
				Advisory Committee established under subsection
				(a).
									.
						(d)Use of
			 fundsParagraph (2) of
			 subsection (c) of section 207 of such Act is amended to read as follows:
							
								(2)Use of
				fundsAll or part of the
				amounts allotted for the Foundation under paragraph (1) may be transferred to
				the Foundation or to the appropriate Department of State appropriation for the
				purpose of carrying out or supporting the Foundation’s
				activities.
								.
						(e)Appointment of
			 Executive DirectorSubsection
			 (a) of section 208 of such Act is amended—
							(1)in the first
			 sentence by striking shall be appointed and inserting may
			 be appointed; and
							(2)by striking the
			 last sentence.
							(f)Service of
			 Executive Director to Advisory CommitteeSuch subsection is
			 further amended, in the second sentence, by striking Foundation and
			 shall carry out and inserting Foundation, serve the Advisory
			 Committee, and carry out.
						(g)Fellowship
			 programSection 206(a)(1)(A) of such Act is amended by striking
			 technology, and computer sciences and inserting academic
			 computer science, public policy, and academic and public
			 management.
						(h)Conforming
			 amendmentsSuch Act is amended—
							(1)in section
			 203—
								(A)by striking
			 paragraph (1);
								(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
								(C)by inserting after
			 paragraph (2), as redesignated, the following:
									
										(3)SecretaryThe
				term Secretary means the Secretary of
				State.
										;
								(2)in section
			 208—
								(A)in subsection
			 (a)—
									(i)in
			 the subsection heading, by striking Board and inserting Secretary; and
									(ii)by
			 striking Board each place it appears and inserting
			 Secretary; and
									(B)in subsection (d),
			 by striking Board and inserting Secretary;
			 and
								(3)in section 209(b),
			 by striking Board and inserting Secretary.
							(i)Mutual
			 Educational and Cultural Exchange Act of 1961Section 112(a) of
			 the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)) is
			 amended—
							(1)in paragraph (8),
			 by striking and at the end;
							(2)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following:
								
									(10)programs
				administered by the Vietnam Education
				Foundation.
									.
							(j)Transfer of
			 functionsAll functions and assets of the Vietnam Education
			 Foundation are transferred to the Bureau of Educational and Cultural Affairs of
			 the Department of State. The Assistant Secretary for Educational and Cultural
			 Affairs may hire personnel who were employed by the Vietnam Education
			 Foundation on the date before the date of the enactment of this Act, and such
			 other personnel as may be necessary to support the Foundation, in accordance
			 with part III of title 5, United States Code.
						(k)Support for
			 institutional development in Vietnam
							(1)Grants
			 authorizedThe Secretary of State, acting through the Assistant
			 Secretary for Educational and Cultural Affairs, is authorized to award 1 or
			 more grants to institutions of higher education (as defined in section 101(a)
			 of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), which shall be used
			 to implement graduate-level academic and public policy management leadership
			 programs in Vietnam. Such programs shall—
								(A)support Vietnam’s equitable and sustainable
			 socioeconomic development;
								(B)feature both teaching and research
			 components;
								(C)promote the development of institutional
			 capacity in Vietnam;
								(D)operate according to core principles of
			 good governance; and
								(E)enjoy autonomy from the Vietnamese
			 government.
								(2)Application
								(A)In
			 generalEach institution of higher education desiring the grant
			 under this section shall submit an application to the Secretary of State at
			 such time, in such manner, and accompanied by such information as the Secretary
			 may reasonably require.
								(B)Competitive
			 basisEach grant authorized under subsection (a) shall be awarded
			 on a competitive basis.
								(3)Source of grant
			 fundsThe Secretary of State may use funds made available to the
			 Vietnam Education Foundation under section 207(c) of the Vietnam Education
			 Foundation Act of 2000 (22 U.S.C. 2452 note) for the grant awarded under this
			 section.
							(l)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on the date that is 90 days after the date of the enactment of this
			 section.
						227.Exchanges
			 between Afghanistan and the United States for women legislators
						(a)PurposeIt
			 is the purpose of this section to provide financial assistance to—
							(1)establish an
			 exchange program for Afghan women legislators of the National Assembly of
			 Afghanistan;
							(2)expand Afghan
			 women participation in international exchange programs of the Department of
			 State; and
							(3)promote the
			 advancement of women in the field of politics, with the aim of encouraging more
			 women to participate in civil society, reducing violence against women, and
			 increasing educational opportunities for women and children.
							(b)ProgramThe
			 Secretary of State shall establish an exchange program in cooperation with the
			 women members of parliament in Afghanistan to enable Afghan women legislators
			 to encourage more women to participate in, and continue to be active in,
			 politics and the democratic process in Afghanistan.
						CConsular Services
			 and Related Matters
					231.Permanent
			 authority to assess passport surchargeSection 1 of the Passport Act of June 4,
			 1920 (22 U.S.C. 214; chapter 223, 41 Stat. 750), is amended by—
						(1)striking
			 subsection (b)(2); and
						(2)redesignating
			 subsection (b)(3) as subsection (b)(2).
						232.Sense of Congress
			 regarding additional consular services in MoldovaIt is the sense of Congress that in light of
			 serious problems with human trafficking as well as the exceptionally high
			 volume of applications by citizens of Moldova to the United States Summer Work
			 Travel program, the Secretary of State should make every effort to enhance
			 consular services at the United States embassy in Chisinau, Moldova, including
			 considering assigning an additional consular officer to such post, and
			 providing enhanced anti-trafficking training, especially related to student
			 exchange visas and other vulnerable categories of visa applicants.
					233.Reforming refugee
			 processing
						(a)Worldwide
			 processing priority system
							(1)Embassy
			 referralsThe Secretary of
			 State shall expand training of United States embassy and consular personnel to
			 ensure that appropriate United States embassies and consulates are equipped and
			 enabled to refer to the United States refugee admissions program aliens in
			 urgent need of resettlement.
							(2)NGO
			 referralsThe Secretary shall
			 expand training of, and communication with, nongovernmental organizations that
			 provide assistance to displaced and persecuted persons to enable such
			 organizations to refer to the United States refugee admissions program aliens
			 in urgent need of resettlement.
							(b)Reform of the
			 refugee consultation processSection 207 of the Immigration and
			 Nationality Act (8 U.S.C. 1157) is amended—
							(1)in subsection (a)(2), by adding at the end
			 the following new sentence: “In the event that a fiscal year begins without
			 such determination having been made, there is authorized to be admitted in the
			 first quarter of such fiscal year 25 percent of the number of refugees fixed by
			 the President in the previous fiscal year’s determination, and any refugees
			 admitted under this sentence shall be counted toward the President’s
			 determination when it is made.”; and
							(2)in subsection (e),
			 in the matter preceding paragraph (1), by striking discussions in
			 person and inserting discussions in person, to be commenced not
			 later than June 1 of each year,.
							(c)Family
			 reunification
							(1)Multiple forms
			 of reliefApplicants for admission as refugees shall be permitted
			 to simultaneously pursue admission under any other visa categories for which
			 such applicants may be eligible.
							(2)Separated
			 childrenIn the case of a
			 child under the age of 18 who has been separated from the birth or adoptive
			 parents of such child and who is living under the care of an alien who has been
			 approved for admission to the United States as a refugee, such child shall be,
			 if it is in the best interest of such child to be placed with such alien in the
			 United States, admitted as a refugee provided such child is otherwise
			 admissible as described in section 207(c)(3) of the Immigration and Nationality
			 Act (8 U.S.C. 1157(c)(3)).
							(3)Children of
			 refugee spousesFor the
			 purposes of sections 207(c)(2)(A) and 208(b)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1157(c)(2)(A) and 1158(b)(3)), if a spouse of a
			 refugee or of a person who has been granted asylum proves that such spouse is
			 the birth or adoptive parent of a child, such child shall be eligible to
			 accompany or follow to join such parent.
							(d)ERMA
			 AccountSection 2(c)(2) of
			 the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(2)) is
			 amended by striking $100,000,000 and inserting
			 $200,000,000.
						(e)Authorization of
			 appropriations
							(1)In
			 generalThere is authorized
			 to be appropriated such sums as may be necessary to carry out this section,
			 including the amendments made by this section.
							(2)Rule of
			 constructionNothing in this section may be construed to reduce
			 funds or services for other refugee assistance or resettlement.
							(f)Effective
			 dateThis section, and the
			 amendments made by this section, shall take effect on the first day of the
			 first fiscal year that begins after the date of the enactment of this
			 section.
						234.English
			 language and cultural awareness training for approved refugee
			 applicants
						(a)In
			 generalThe Secretary of
			 State shall establish overseas refugee training programs to provide English as
			 a second language, cultural orientation, and work orientation training for
			 refugees, including children, as appropriate, who have been approved for
			 admission to the United States before their departure for the United
			 States.
						(b)Design and
			 implementationIn designing
			 and implementing the training programs referred to in subsection (a), the
			 Secretary shall consult with or utilize both—
							(1)nongovernmental or international
			 organizations with direct ties to the United States refugee resettlement
			 program; and
							(2)nongovernmental or international
			 organizations with appropriate expertise in developing curriculum and teaching
			 English as a second language.
							(c)Impact on
			 processing timesThe Secretary shall ensure that such training
			 programs occur within current processing times and do not unduly delay the
			 departure for the United States of refugees who have been approved for
			 admission to the United States.
						(d)Timeline for
			 implementation
							(1)Initial
			 implementationNot later than
			 1 year after the date of the enactment of this Act, the Secretary shall ensure
			 that such training programs are operating in at least three refugee processing
			 regions.
							(2)Additional
			 implementationNot later than
			 2 years after the date of the enactment of this Act, the Secretary shall notify
			 the appropriate congressional committees that such training programs are
			 operating in five refugee processing regions.
							(e)GAO
			 reportNot later than 2 years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study on the implementation of this section,
			 including an assessment of the quality of English as a second language
			 curriculum and instruction, the benefits of the orientation and English as a
			 second language training program to refugees, and recommendations on whether
			 such programs should be continued, broadened, or modified, and shall submit to
			 the appropriate congressional committees a report on the findings of such
			 study.
						(f)Rule of
			 constructionNothing in this section shall be construed to
			 require that a refugee participate in such a training program as a precondition
			 for the admission to the United States of such refugee.
						235.Iraqi refugees
			 and internally displaced persons
						(a)In
			 generalThe President shall
			 develop and implement policies and strategies to address the protection,
			 resettlement, and assistance needs of Iraqi refugees and internally displaced
			 persons (IDPs), foster long-term solutions for stabilizing the lives of such
			 refugees and IDPs, monitor the development and implementation of assistance
			 strategies to countries in the Middle East that are hosting refugees from Iraq,
			 encourage the Government of Iraq to actively engage the problem of displaced
			 persons and refugees and monitor the Government of Iraq’s resolution of the
			 problem, and ensure that budget requests to Congress are sufficient to meet an
			 appropriate United States contribution to the needs of Iraqi refugees, IDPs
			 within Iraq, and other refugees in Iraq.
						(b)Interagency
			 process
							(1)In
			 generalThe President should
			 establish an interagency working group to carry out the goals of subsection (a)
			 by facilitating interagency coordination to develop and implement policies to
			 address the needs of Iraqi refugees and IDPs during this refugee crisis.
							(2)CompositionThe interagency working group shall consist
			 of appropriate high-ranking officials from the Department of State, the
			 Department of Homeland Security, the Department of Defense, the United States
			 Agency for International Development, and such other agencies as the President
			 may determine.
							(3)Role of
			 Secretary of StateThe Secretary of State shall serve as
			 principal liaison with the Government of Iraq, its neighboring refugee hosting
			 countries, and the international community to solicit and direct bilateral and
			 multilateral contributions to address the needs of Iraqi refugees, IDPs, and
			 returned refugees as well as with nongovernmental organizations working for and
			 on behalf of displaced Iraqis.
							(c)Increase in
			 refugee processing capacityThe Secretary of State should,
			 subject to the availability of appropriations for such purpose, seek to
			 substantially increase the resources available to support the processing of
			 refugee applicants in Iraq.
						(d)Humanitarian
			 assistanceThe United States should seek to ensure that—
							(1)other countries
			 make contributions to the United Nations High Commissioner on Refugees (UNHCR)
			 and to other international organizations assisting Iraqi refugees and
			 IDPs;
							(2)the United States continues to make
			 contributions that are sufficient to fund not less than 50 percent of the
			 amount requested by the UNHCR, the International Committee of the Red Cross,
			 and other appropriate international organizations in each of fiscal years 2010
			 and 2011; and
							(3)the Government of Iraq makes significant
			 contributions to UNHCR and to other international organizations assisting Iraqi
			 refugees and IDPs.
							(e)Statement of
			 policy regarding encouraging voluntary returnsIt shall be the
			 policy of the United States to encourage Iraqi refugees to return to Iraq only
			 when conditions permit safe, sustainable returns on a voluntary basis with the
			 coordination of the UNHCR and the Government of Iraq.
						(f)International
			 cooperationThe Secretary of State shall work with the
			 international community, including governments hosting the refugees,
			 international organizations, nongovernmental organizations, and donors, to
			 develop a long-term, comprehensive international strategy for assistance and
			 solutions for Iraqi refugees and IDPs, and to provide—
							(1)a
			 comprehensive assessment of the needs of Iraqi refugees and IDPs, and the needs
			 of the populations that host such refugees and IDPs;
							(2)assistance to
			 international organizations assisting IDPs and vulnerable persons in Iraq and
			 Iraqi refugees in neighboring countries, including through resettlement;
							(3)assistance to
			 international organizations and other relevant entities, including such
			 organizations and entities providing psychosocial services and cash assistance,
			 and such organizations and entities facilitating voluntary returns of displaced
			 persons;
							(4)technical
			 assistance to the Government of Iraq to establish better systems for meeting
			 the needs of Iraqi IDPs and refugees, and to other government entities,
			 international organizations, or nongovernmental organizations developing legal
			 frameworks and systems to resolve land and housing claim disputes, including
			 restitution;
							(5)enhanced residency
			 protections and opportunities for Iraqi refugees to work legally; and
							(6)increased
			 transparency on behalf of host governments, international organizations, and
			 nongovernmental organizations that receive assistance for Iraqi refugees and
			 IDPs.
							(g)Enhanced
			 accountingTo better assess the benefits of United States
			 assistance to Iraqi refugees and IDPs, the Secretary of State, in coordination
			 with the Administrator of the United States Agency for International
			 Development, as appropriate, shall—
							(1)develop
			 performance measures to fully assess and report progress in achieving United
			 States goals and objectives for Iraqi refugees and IDPs; and
							(2)track and report
			 funding apportioned, obligated, and expended for Iraqi refugee programs in
			 Jordan, Syria, Lebanon, and the other host countries, to the extent
			 practicable.
							(h)Report to
			 CongressNot later than 90 days after the date of the enactment
			 of this Act and annually thereafter through 2011, the President shall transmit
			 to the appropriate congressional committees a report on the implementation of
			 this section. Such report shall include—
							(1)information
			 concerning assistance and funding to host countries and international
			 organizations and nongovernmental organizations;
							(2)information
			 concerning measures taken by the United States to increase its capabilities to
			 process Iraqi refugees for resettlement, especially from inside Iraq;
							(3)an evaluation of
			 the effectiveness of measures implemented by agencies of the Government of Iraq
			 to assist Iraqi refugees, IDPs, and other vulnerable persons and to facilitate
			 the safe and voluntary return of refugees;
							(4)an accounting of
			 past expenditures and a report on plans for expenditures by the Government of
			 Iraq on Iraqi refugees and IDPs; and
							(5)information
			 gathered in fulfillment of subsection (g).
							(i)Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated pursuant to section 104, there is authorized to
			 be appropriated such sums as may be necessary to carry out this section.
						236.Videoconference
			 interviews
						(a)Pilot
			 programThe Secretary of
			 State may develop and conduct a 2-year pilot program for the processing of
			 tourist visas using secure remote videoconferencing technology as a method for
			 conducting visa interviews of applicants.
						(b)ReportNot later than 1 year after initiating the
			 pilot program under subsection (a) and again not later than 3 months after the
			 conclusion of the 2-year period referred to in such subsection, the Secretary
			 of State shall submit to the appropriate congressional committees a report on
			 such pilot program. Each such report shall assess the efficacy of using secure
			 remote videoconferencing technology as a method for conducting visa interviews
			 of applicants, including any effect such method may have on an interviewer’s
			 ability to determine an applicant’s credibility and uncover fraud, and shall
			 include recommendations on whether or not the pilot program should be
			 continued, broadened, or modified.
						237.Tibet
						(a)Tibet
			 negotiationsSection 613(a)
			 of the Tibetan Policy Act of 2002 (Public Law 107–228; 22 U.S.C. 6901 note) is
			 amended—
							(1)in paragraph (1),
			 by inserting before the period at the end the following: and should
			 coordinate with other governments in multilateral efforts toward this
			 goal;
							(2)by redesignating
			 paragraph (2) as paragraph (3); and
							(3)by inserting after
			 paragraph (1) the following new paragraph:
								
									(2)Policy
				coordinationThe President
				shall direct the National Security Council to ensure that, in accordance with
				this Act, United States policy on Tibet is coordinated and communicated with
				all Executive Branch agencies in contact with the Government of
				China.
									.
							(b)Bilateral
			 assistanceSection 616 of the
			 Tibetan Policy Act of 2002 is amended—
							(1)by redesignating
			 subsection (d) as subsection (e); and
							(2)by inserting after
			 subsection (c) the following new subsection:
								
									(d)United State
				assistanceThe President
				shall provide grants to nongovernmental organizations to support sustainable
				economic development, cultural and historical preservation, health care,
				education, and environmental sustainability projects for Tibetan communities in
				the Tibet Autonomous Region and in other Tibetan communities in China, in
				accordance with the principles specified in subsection (e) and subject to the
				review and approval of the Special Coordinator for Tibetan Issues under section
				621(d).
									.
							(c)Special
			 Coordinator for Tibetan IssuesSection 621 of the Tibetan Policy Act of
			 2002 is amended—
							(1)in subsection
			 (d)—
								(A)in paragraph (5),
			 by striking and at the end;
								(B)by redesignating
			 paragraph (6) as paragraph (7); and
								(C)by inserting after
			 paragraph (5) the following new paragraph:
									
										(6)review and approve all projects carried out
				pursuant to section 616(d); and
										;
				and
								(2)by adding at the
			 end the following new subsection:
								
									(e)PersonnelThe Secretary shall assign dedicated
				personnel to the Office of the Special Coordinator for Tibetan Issues
				sufficient to assist in the management of the responsibilities of this section
				and section
				616(d).
									.
							(d)Diplomatic
			 representation relating to Tibet
							(1)United States
			 Embassy in Beijing
								(A)In
			 generalThe Secretary of
			 State is authorized to establish a Tibet Section within the United States
			 Embassy in Beijing, People’s Republic of China, for the purposes of following
			 political, economic, and social developments inside Tibet, including Tibetan
			 areas of Qinghai, Sichuan, Gansu, and Yunnan provinces, until such time as a
			 United States consulate in Tibet is established. Such Tibet Section shall have
			 the primary responsibility for reporting on human rights issues in Tibet and
			 shall work in close cooperation with the Office of the Special Coordinator for
			 Tibetan Issues. The chief of such Tibet Section should be of senior
			 rank.
								(B)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 101, there are authorized to be appropriated such sums as may be
			 necessary for each of fiscal years 2010 and 2011 to carry out this
			 paragraph.
								(2)In
			 TibetSection 618 of the
			 Tibetan Policy Act of 2002 is amended to read as follows:
								
									618.Establishment
				of a United States Consulate in Lhasa, TibetThe Secretary shall seek to establish a
				United States consulate in Lhasa, Tibet, to provide services to United States
				citizens traveling to Tibet and to monitor political, economic, and cultural
				developments in Tibet, including Tibetan areas of Qinghai, Sichuan, Gansu, and
				Yunnan
				provinces.
									.
							(e)Religious
			 persecution in TibetSection 620(b) of the Tibetan Policy Act of
			 2002 is amended by adding before the period at the end the following: ,
			 including the reincarnation system of Tibetan Buddhism.
						238.Processing of
			 certain visa applications
						(a)PolicyIt shall be the policy of the Department of
			 State to process immigrant visa applications of immediate relatives of United
			 States citizens and nonimmigrant k-1 visa applications of fiances of United
			 States citizens within 30 days of the receipt of all necessary documents from
			 the applicant and the Department of Homeland Security. In the case of a visa
			 application where the sponsor of such applicant is a relative other than an
			 immediate relative, it should be the policy of the Department of State to
			 process such an application within 60 days of the receipt of all necessary
			 documents from the applicant and the Department of Homeland Security.
						(b)Review by head
			 of consular sectionFor any
			 visa application described in subsection (a), it shall be the policy of the
			 Department of State to require the head of the consular section (or designee)
			 of any United States diplomatic or consular post to review any such application
			 that exceeds the applicable time period specified in such subsection by more
			 than 5 days, and, as appropriate, provide for expedited processing of such
			 application.
						239.Report on
			 special immigrant programs for certain nationals of Iraq and
			 Afghanistan
						(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the Congress a report on the programs authorized under the following
			 provisions:
							(1)Section 1059 of
			 division A of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 8 U.S.C. 1101 note).
							(2)Section 1244 of
			 division A of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 396 et seq.).
							(b)ContentsThe
			 report under subsection (a) shall address at least the following:
							(1)Whether the
			 eligibility requirements with respect to the programs are sufficiently clear,
			 and if not, whether legislation is necessary to clarify those
			 requirements.
							(2)Whether the
			 programs are being run effectively and expeditiously.
							(3)Whether processing
			 delays exist with respect to the programs that place applicants’ lives at risk,
			 and if so—
								(A)what the cause or
			 causes of the delays are; and
								(B)whether
			 legislation is necessary to eliminate the delays.
								240.Study regarding
			 use of passports for overseas voting and censusThe Secretary of State, in consultation with
			 the Attorney General and the Director of the Census Bureau, shall conduct a
			 feasibility study and submit to Congress a report assessing methods of
			 facilitating voting in United States elections by United States citizens living
			 overseas using passports or other methods, and for using passports or other
			 methods to count United States citizens living overseas in the United States
			 Census.
					DStrengthening Arms
			 Control and Nonproliferation Activities at the Department of State
					241.Findings and
			 sense of Congress on the need to strengthen United States arms control and
			 nonproliferation capabilities
						(a)FindingsCongress finds the following:
							(1)International security relies upon
			 collective security arrangements and alliances, as unilateral actions by one
			 country, no matter how powerful, are insufficient to cope effectively with
			 security threats.
							(2)In the same
			 manner, collective arrangements, conventions, and alliances devoted to halting
			 the proliferation of weapons of mass destruction, their means of production and
			 delivery, frequently institutionalized within multilateral treaties and
			 conventions, are critical to effective collective global action.
							(3)In order to
			 safeguard and advance United States national security, the Department of State
			 must have the structural and human resources necessary to lead and participate
			 in all international negotiations, conventions, organizations, arrangements,
			 and implementation fora in the field of nonproliferation and arms
			 control.
							(4)North Korea and
			 Iran present fundamental challenges to the global nonproliferation regime,
			 challenges that can only be met by active, committed, and long-term
			 multilateral engagement, participation, and leadership by the United
			 States.
							(5)Further, the
			 United States has outlined an ambitious agenda in arms control and
			 nonproliferation for the coming years, including—
								(A)the conclusion of a strategic arms
			 reduction treaty with Russia that preserves the benefits of the expiring START
			 I treaty and makes further reductions in the total number of nuclear warheads
			 in both countries, consistent with their national security needs;
								(B)United States
			 ratification of the Comprehensive Test Ban Treaty (CTBT), considered a
			 foundational treaty by the global nonproliferation community for further
			 advances toward greater stability and the reduction of role of nuclear
			 weapons;
								(C)the creation of a
			 Fissile Material Cutoff Treaty (FMCT) to reduce the rate of production and
			 ultimately halt the production of militarily-useful fissile material for
			 nuclear weapons;
								(D)the securing of
			 vulnerable nuclear material worldwide that could be stolen and utilized by
			 terrorist groups and rogue countries for nuclear and radiological
			 weapons;
								(E)the reinvigoration
			 of the Treaty on the Nonproliferation of Nuclear Weapons (NPT), the cornerstone
			 of the global nuclear nonproliferation regime, especially at the 2010 Review
			 Conference;
								(F)the expansion and
			 greater development of the Proliferation Security Initiative (PSI) and the
			 Global Initiative to Combat Nuclear Terrorism into durable international
			 institutions;
								(G)the disruption and
			 prevention of nuclear black markets;
								(H)the convening of a
			 Global Summit on Nuclear Security;
								(I)strengthening the
			 infrastructure and technical and financial resources available to the
			 International Atomic Energy Agency (IAEA) and its international nuclear
			 safeguards system; and
								(J)engaging multiple
			 international conventions and negotiations on restriction on conventional arms
			 of various types.
								(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the Secretary of State should immediately
			 develop a plan to strengthen the capabilities of the Department of State to
			 lead and participate effectively in all international negotiations and
			 implementation fora in the field of nonproliferation and arms control,
			 especially to increase the human, organizational, and financial resources
			 available to the Undersecretary of State for Arms Control and International
			 Security;
							(2)such plan
			 should—
								(A)focus especially
			 on the recruitment and professional development of civilian and Foreign Service
			 officers in the areas of arms control and nonproliferation within the
			 Department of State, especially to increase the number of personnel assigned to
			 arms control and nonproliferation and enhance recruitment of technical
			 specialists, as well as provide for the long-term sustainability of personnel
			 and resources; and
								(B)identify measures
			 to make service in arms control and nonproliferation offices, bureaus, and in
			 foreign postings an attractive path for further promotion within the Foreign
			 Service; and
								(3)the Secretary of
			 State should regularly keep Congress informed as to the measures taken to
			 strengthen the arms control and nonproliferation capabilities of the Department
			 of State, including what additional legal authority or appropriations are
			 required.
							242.Authorization
			 of additional arms control and nonproliferation positionsOf the amounts authorized to be appropriated
			 under section 101, $3,000,000 is authorized to be appropriated for an
			 additional 25 positions at the Department of State for arms control and
			 nonproliferation functions over the number of such positions in existence as of
			 the date of the enactment of this Act.
					243.Additional
			 authority of the Secretary of StateSection 401(d) of the Arms Control and
			 Disarmament Act (Public Law 87–297; 22 U.S.C. 2581) is amended, in the first
			 proviso, by striking the President and inserting the
			 Secretary of State.
					244.Additional
			 flexibility for rightsizing arms control and nonproliferation
			 functions
						(a)RepealSection 1112 of the Admiral James W. Nance
			 and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001
			 (Public Law 106–113) is repealed.
						(b)Clerical
			 amendmentThe table of
			 contents in section 2(b) of such Act is amended by striking the item relating
			 to section 1112.
						245.Arms control
			 and nonproliferation rotation program
						(a)Establishment
							(1)In
			 generalThe Secretary of State (in this section referred to as
			 the Secretary), in consultation with the heads of other Federal
			 departments and agencies that are involved in United States arms control and
			 nonproliferation activities, shall establish the Arms Control and
			 Nonproliferation Rotation Program (in this section referred to as the
			 Rotation Program) for employees of the Department of State (in
			 this section referred to as the Department) and such other
			 Federal departments and agencies. The Rotation Program shall use applicable
			 best practices, including those prescribed by the Chief Human Capital Officers
			 Council. Employees of the Department and any other Federal department or agency
			 participating in the Rotation Program may be detailed among the Department or
			 such department or agency on a non-reimbursable basis.
							(2)GoalsThe
			 Rotation Program shall—
								(A)be established in
			 accordance with the human capital strategic plan of the Department;
								(B)provide midlevel
			 Foreign Service officers and employees of the Department, and employees of
			 other Federal departments and agencies concerned with arms control and
			 nonproliferation responsibilities the opportunity to broaden their knowledge
			 through exposure to other areas of the Department and such other Federal
			 departments and agencies;
								(C)expand the
			 knowledge base of the Department by providing for rotational assignments of
			 employees to such other Federal departments and agencies;
								(D)build professional
			 relationships and contacts among the employees in such other Federal
			 departments and agencies;
								(E)invigorate the
			 Department’s arms control and nonproliferation workforce with professionally
			 rewarding opportunities; and
								(F)incorporate human
			 capital strategic plans and activities of the Department, and address critical
			 human capital deficiencies, professional development, recruitment and retention
			 efforts, and succession planning within the Federal workforce of the
			 Department.
								(3)ResponsibilitiesThe
			 Secretary shall—
								(A)provide oversight
			 of the establishment and implementation of the Rotation Program;
								(B)establish a
			 framework that supports the goals of the Rotation Program and promotes cross
			 disciplinary rotational opportunities;
								(C)establish
			 eligibility for employees of other Federal departments and agencies concerned
			 with national security responsibilities to participate in the Rotation Program
			 and select participants from such employees who apply;
								(D)establish
			 incentives for such employees to participate in the Rotation Program, including
			 promotions and employment preferences;
								(E)ensure that the
			 Rotation Program provides professional education and training;
								(F)ensure that the
			 Rotation Program develops qualified employees and future leaders with broad
			 based experience throughout the Department; and
								(G)provide for
			 greater interaction among employees in such Federal departments and agencies,
			 including the Agency.
								(4)Allowances,
			 privileges, and benefitsAll allowances, privileges, rights,
			 seniority, and other benefits of employees participating in the Rotation
			 Program shall be preserved.
							(5)ReportingNot later than 1 year after the date of the
			 establishment of the Rotation Program, the Secretary shall submit to the
			 appropriate congressional committees and the Committee on Armed Services of the
			 House of Representatives and the Committee on Armed Services of the Senate a
			 report on the status of the Rotation Program, including a description of the
			 Rotation Program, the number of individuals participating, and how the Rotation
			 Program is used in succession planning and leadership development.
							246.Arms control and
			 nonproliferation scholarship program
						(a)Establishment
							(1)In
			 generalThe Secretary of State (in this section referred to as
			 the Secretary) shall establish a scholarship program (to be
			 known as the Arms Control and Nonproliferation Scholarship
			 Program) to award scholarships for the purpose of recruiting and
			 preparing students for civilian careers in the fields of nonproliferation, arms
			 control, and international security to meet the critical needs of the
			 Department of State (in this section referred to as the
			 Department).
							(2)Selection of
			 recipients
								(A)Merit and agency
			 needsIndividuals shall be selected to receive scholarships under
			 this section through a competitive process primarily on the basis of academic
			 merit and the arms control and nonproliferation needs of the Department.
								(B)Demonstrated
			 commitmentIndividuals selected under this section shall have a
			 demonstrated interest in public service and a commitment to the field of study
			 for which the scholarship is awarded.
								(3)Contractual
			 agreementsIn order to carry out the scholarship program, the
			 Secretary shall enter into contractual agreements with individuals selected
			 under paragraph (2) pursuant to which such individuals agree to serve as
			 full-time employees of the Department, for a period to be determined by the
			 Secretary, not to exceed 6 years, in arms control and nonproliferation
			 positions needed by the Department and for which the individuals are qualified,
			 in exchange for receiving a scholarship.
							(b)EligibilityExcept
			 as provided in subjection (f), in order to be eligible to participate in the
			 scholarship program, an individual shall be enrolled or accepted for enrollment
			 as a full-time student at an institution of higher education and be pursuing or
			 intend to pursue undergraduate or graduate education in an academic field or
			 discipline specified in the list made available under subsection (d) and be a
			 United States citizen.
						(c)ApplicationAn
			 individual seeking a scholarship under this section shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information, agreements, or assurances as the Secretary may require.
						(d)Programs and
			 fields of studyThe Secretary shall make publicly available a
			 list of academic programs and fields of study for which scholarships under this
			 section may be awarded.
						(e)Scholarships
							(1)In
			 generalThe Secretary may award a scholarship under this section
			 for an academic year if the individual applying for the scholarship has
			 submitted to the Secretary, as part of the application required under
			 subsection (c), a proposed academic program leading to a degree in a program or
			 field of study specified on the list made available under subsection
			 (d).
							(2)Limitation on
			 yearsAn individual may not receive a scholarship under this
			 section for more than four academic years, unless the Secretary grants a
			 waiver.
							(3)Student
			 responsibilitiesScholarship recipients shall maintain
			 satisfactory academic progress.
							(4)AmountThe
			 dollar amount of a scholarship awarded under this section for an academic year
			 shall be determined under regulations issued by the Secretary, but shall in no
			 case exceed the cost of tuition, fees, and other authorized expenses as
			 determined by the Secretary.
							(5)Use of
			 scholarshipsA scholarship awarded under this section may be
			 expended for tuition, fees, and other authorized expenses as established by the
			 Secretary by regulation.
							(6)Payment to
			 institution of higher educationThe Secretary may enter into a
			 contractual agreement with an institution of higher education under which the
			 amounts provided for a scholarship under this section for tuition, fees, and
			 other authorized expenses are paid directly to the institution with respect to
			 which such scholarship is awarded.
							(f)Special
			 consideration for current employeesNotwithstanding subsection (b), up to 5
			 percent of the scholarships awarded under this section may be set aside for
			 individuals who are Federal employees on the date of the enactment of this Act
			 to enhance the education of such employees in areas of critical arms control or
			 nonproliferation needs of the Department, for undergraduate or graduate
			 education under the scholarship on a full-time or part-time basis.
						(g)Repayment
							(1)In
			 generalA scholarship recipient who fails to maintain a high
			 level of academic standing, as defined by the Secretary who is dismissed for
			 disciplinary reasons from the educational institution such recipient is
			 attending, or who voluntarily terminates academic training before graduation
			 from the educational program for which the scholarship was awarded shall be in
			 breach of the contractual agreement under subsection (a)(3) and, in lieu of any
			 service obligation arising under such agreement, shall be liable to the United
			 States for repayment within 1 year after the date of such default of all
			 scholarship funds paid to such recipient and to the institution of higher
			 education on the behalf of such recipient under such agreement. The repayment
			 period may be extended by the Secretary if the Secretary determines such to be
			 necessary, as established by regulation.
							(2)LiabilityA
			 scholarship recipient who, for any reason, fails to begin or complete the
			 service obligation under the contractual agreement under subsection (a)(3)
			 after completion of academic training, or fails to comply with the terms and
			 conditions of deferment established by the Secretary under paragraph (1), shall
			 be in breach of such contractual agreement and shall be liable to the United
			 States for an amount equal to—
								(A)the total amount
			 of the scholarship received by such recipient under this section; and
								(B)the interest on
			 such amounts which would be payable if at the time the scholarship was received
			 such scholarship was a loan bearing interest at the maximum legally prevailing
			 rate.
								(h)RegulationsThe
			 Secretary shall prescribe regulations necessary to carry out this
			 section.
						(i)Institution of
			 higher education definedIn this section, the term
			 institution of higher education has the meaning given such term
			 under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
						(j)Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated under section 101, such sums as may be necessary
			 are authorized to be appropriated to carry out this section.
						247.Scientific
			 advisory committee
						(a)Establishment
							(1)In
			 generalThe President may
			 establish a Scientific Advisory Committee (in this section referred to as the
			 Committee) of not to exceed ten members, not fewer than eight of
			 whom shall be scientists.
							(2)AppointmentIf the Committee is established in
			 accordance with paragraph (1), the members of the Committee shall be appointed
			 by the President, as follows:
								(A)One member, who shall be a person of
			 special scientific distinction, shall be appointed by the President, by and
			 with the advice and consent of the Senate, as Chairman of the Committee.
								(B)Nine other members shall be appointed by
			 the President.
								(3)MeetingsIf the Committee is established in
			 accordance with paragraph (1), the Committee shall meet not less often than
			 twice per year.
							(b)FunctionIf the Committee is established in
			 accordance with subsection (a)(1), the Committee shall advise the President,
			 the Secretary of State, and the Undersecretary for Arms Control and
			 International Security regarding scientific, technical, and policy matters
			 affecting arms control and nonproliferation.
						(c)Reimbursement of
			 expensesIf the Committee is
			 established in accordance with subsection (a)(1), the members of the Committee
			 may receive reimbursement of expenses only in accordance with the provisions
			 applicable to the reimbursement of experts and consultants under section 401(d)
			 of the Arms Control and Disarmament Act (Public Law 87–297; 22 U.S.C.
			 2581(d)).
						(d)Scientist
			 definedIn this section, the
			 term scientist means an individual who has a demonstrated
			 knowledge and technical expertise with respect to arms control,
			 nonproliferation, and disarmament matters and who has distinguished himself or
			 herself in any of the fields of physics, chemistry, mathematics, biology, or
			 engineering, including weapons engineering.
						IIIOrganization and
			 Personnel Authorities
				ATowards
			 Modernizing the Department of State
					301.Towards a more
			 modern and expeditionary Foreign Service
						(a)Targeted
			 expansion of Foreign ServiceThe Secretary of State shall expand
			 the Foreign Service to—
							(1)fill vacancies,
			 particularly those vacancies overseas that are critical to key United States
			 foreign policy and national security interests, and, in particular, to prevent
			 crises before they emerge;
							(2)increase the
			 capacity of the Department of State to assign and deploy Foreign Service
			 officers and other personnel to prevent, mitigate, and respond to international
			 crises and instability in foreign countries that threaten key United States
			 foreign policy and national security interests; and
							(3)ensure that before
			 being assigned to assignments requiring new or improved skills, members of the
			 Foreign Service, other than foreign national employees and consular agents (as
			 such terms are defined in section 103 of the Foreign Service Act of 1980 (22
			 U.S.C. 3903)), as appropriate, receive language, security, area, and other
			 training that is necessary to successfully execute their responsibilities and
			 to enable such members to obtain advanced and other education that will
			 increase the capacity of the Foreign Service to complete its mission.
							(b)Authorized
			 increases
							(1)At the
			 Department of StateThe Secretary of State is authorized to hire
			 an additional 750 members of the Foreign Service (above attrition) in fiscal
			 year 2010 over the number of such members employed as of September 30, 2009,
			 and an additional 750 members of the Foreign Service (above attrition) in
			 fiscal year 2011 over the number of such members employed as of September 30,
			 2010.
							(2)At
			 USAIDThe Administrator of the United States Agency for
			 International Development is authorized to hire an additional 350 members of
			 the Foreign Service (above attrition) in fiscal year 2010 over the number of
			 such members employed as of September 30, 2009, and an additional 350 members
			 of the Foreign Service (above attrition) in fiscal year 2011 over the number of
			 such members employed as of September 30, 2010.
							(3)Rule of
			 constructionNothing in this subsection shall be construed as
			 limiting the authority of the Secretary of State or the Administrator of the
			 United States Agency for International Development to hire personnel.
							(c)Expansion of
			 functions of the Foreign ServiceSection 104 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3904) is amended—
							(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
							(2)by inserting after
			 paragraph (1) the following new paragraph:
								
									(2)work actively to
				prevent, mitigate, and respond in a timely manner to international crises and
				instability in foreign countries that threaten the key United States foreign
				policy and national security
				interests;
									.
							(d)Worldwide
			 availabilitySection 301(b) of the Foreign Service Act of 1980
			 (22 U.S.C. 3941(b)) is amended—
							(1)by inserting
			 (1) before The Secretary; and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)(A)Except as provided in
				subparagraphs (B) and (C), at the time of entry into the Service, each member
				of the Service shall be available to be assigned worldwide.
										(B)With respect to the medical
				eligibility of any applicant for appointment as a Foreign Service officer
				candidate, the Secretary of State shall determine such availability through
				appropriate medical examinations. If based on such examinations the Secretary
				determines that such applicant is ineligible to be assigned worldwide, the
				Secretary may waive the worldwide availability requirement under subparagraph
				(A) if the Secretary determines that such waiver is required to fulfill a
				compelling Service need. The Secretary shall establish an internal
				administrative review process for medical ineligibility determinations.
										(C)The Secretary may also waive or
				reduce the worldwide availability requirement under subparagraph (A) if the
				Secretary determines, in the Secretary’s discretion, that such waiver or
				reduction is
				warranted.
										.
							(e)Recruiting
			 candidates who have experience in unstable situationsSection 301
			 of the Foreign Service Act of 1980 (22 U.S.C. 3941), as amended by section
			 212(c) of this division, is further amended by adding at the end the following
			 new subsection:
							
								(f)Experience in
				unstable situationsThe fact that an applicant for appointment as
				a Foreign Service officer candidate has the experience of working in situations
				where public order has been undermined by instability, or where there is no
				civil authority that can effectively provide public safety, may be considered
				an affirmative factor in making such
				appointments.
								.
						(f)TrainingSection
			 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at
			 the end the following new subsections:
							
								(c)The Secretary of
				State shall ensure that members of the Service, other than foreign national
				employees and consular agents, as appropriate, receive training on methods for
				conflict mitigation and resolution and on the necessary skills to be able to
				function successfully where public order has been undermined by instability or
				where there is no civil authority that can effectively provide public
				safety.
								(d)The Secretary of
				State shall ensure that members of the Service, other than foreign national
				employees and consular agents, as appropriate, have opportunities during their
				careers to obtain advanced education and training in academic and other
				relevant institutions in the United States and abroad to increase the capacity
				of the Service to fulfill its
				mission.
								.
						302.Quadrennial
			 review of diplomacy and development
						(a)Development of
			 national strategy on diplomacy and development
							(1)In
			 generalNot later than December 1, 2010, the President shall
			 develop and transmit to the appropriate congressional committees a national
			 strategy on United States diplomacy and development. The strategy shall include
			 the following:
								(A)An identification of key objectives and
			 missions for United States foreign policy and foreign assistance policies and
			 programs, including a clear statement on United States objectives for
			 development assistance.
								(B)A description of
			 the roles of civilian agencies and mechanisms for implementing such strategy,
			 including interagency coordination.
								(C)The requirements
			 for overseas infrastructure necessary to carry out such strategy.
								(D)Plans to adapt
			 such agencies and mechanisms to changing circumstances and the role of
			 international institutions in such strategy.
								(E)Budget
			 requirements to carry out such strategy.
								(F)Other elements of United States foreign
			 policy and foreign assistance policies and programs with a view toward
			 determining and expressing the strategy of the United States and establishing a
			 diplomacy and development program for the next 10 years.
								(2)Relationship to
			 National Security StrategyThe strategy described in paragraph
			 (1) shall be consistent with any National Security Strategy prescribed by the
			 President pursuant to section 108 of the National Security Act of 1947 (50
			 U.S.C. 404a) that has been issued after the date of the enactment of this
			 Act.
							(b)Review
			 required
							(1)In
			 generalBeginning in 2013, the President shall every 4 years,
			 during a year following a year evenly divisible by four, conduct a
			 comprehensive examination (to be known as a Quadrennial Review of
			 Diplomacy and Development) of the national strategy for United States
			 diplomacy and development described in subsection (a).
							(2)Key elements of
			 reviewThe review described in paragraph (1) shall include the
			 following:
								(A)A review of all
			 elements of the strategy described in subsection (a), consistent with the most
			 recent National Security Strategy prescribed by the President pursuant to
			 section 108 of the National Security Act of 1947 (50 U.S.C. 404a) that has been
			 issued after the date of the enactment of this Act.
								(B)A review of the
			 roles and responsibilities of Federal departments and agencies in carrying out
			 the strategy described in subsection (a) and the mechanisms for cooperation
			 between such departments and agencies, including the coordination of such
			 departments and agencies and the relationship between the principal offices of
			 such departments and agencies and offices defining sufficient capacity,
			 resources, overseas infrastructure, budget plan, and other elements of United
			 States diplomacy and development of the United States that would be required to
			 have a high level of confidence that the United States can successfully execute
			 the full range of missions called for in such strategy.
								(C)Identifying the
			 budget plan that would be required to provide sufficient resources to execute
			 successfully the full range of missions called for in the strategy described in
			 subsection (a) at a high level of success and any additional resources required
			 to achieve such a level of success.
								(D)Making
			 recommendations that are not constrained to comply with the budget submitted to
			 Congress by the President pursuant to section 1105(a) of title 31, United
			 States Code.
								(3)Interagency
			 coordination and consultation
								(A)In
			 generalEach Quadrennial
			 Review of Diplomacy and Development shall take into account the views of the
			 Secretary of State, the Administrator of the United States Agency for
			 International Development, the Secretary of Defense, the Secretary of the
			 Treasury, the United States Trade Representative, and the head of any other
			 relevant agency.
								(B)DelegationIf
			 the President delegates the requirements of this section, the head of the
			 Federal department or agency to whom such delegation is made shall consult with
			 each official specified in subparagraph (A).
								(c)Consultation
			 with outside stakeholdersIn developing the strategy required
			 under subsection (a) and conducting the review required under subsection (b),
			 the President shall consult with private businesses, non-governmental
			 organizations involved in diplomacy and development, and experts at academic
			 institutions or institutions involved in the study of foreign policy or
			 development matters.
						(d)QRDD and
			 congressional committees
							(1)ConsultationIn developing the strategy required under
			 subsection (a) and conducting the review required under subsection (b), the
			 President shall consult with the appropriate congressional committees.
							(2)ReportThe
			 President shall transmit to the appropriate congressional committees a report
			 on each Quadrennial Review of Diplomacy and Development. The report shall be
			 submitted in the year following the year in which such a Quadrennial Review is
			 conducted, but not later than the date on which the President submits the
			 budget for the next fiscal year to Congress under section 1105(a) of title 31,
			 United States Code. The report shall include the following:
								(A)The results of such a Quadrennial Review,
			 including a comprehensive discussion of the national strategy for United States
			 foreign policy and foreign assistance policies and programs, the roles and
			 responsibilities of and strategic guidance for civilian agencies and mechanisms
			 in implementing such strategy, the requirements for overseas infrastructure
			 necessary to carry out such strategy, plans to adapt such agencies and
			 mechanisms to changing circumstances, and the role of international
			 institutions in such strategy.
								(B)The assumed or defined objectives and
			 missions that inform the national strategy for United States foreign policy and
			 foreign assistance policies and programs.
								(C)The threats to the
			 assumed or defined objectives and missions of the United States that were
			 examined for the purposes of such a Quadrennial Review.
								(D)The assumptions
			 used in such a Quadrennial Review, including assumptions relating to—
									(i)the
			 capacity of United States diplomatic and development personnel to respond to
			 such threats;
									(ii)the
			 cooperation and capacity of allies, other friendly countries, and international
			 institutions in addressing such threats;
									(iii)levels of
			 engagement in operations other than war and smaller-scale contingencies and
			 withdrawal from such operations and contingencies; and
									(iv)the
			 intensity, duration, and military and political end-states of conflicts and
			 smaller-scale contingencies that arise in the diplomatic and development
			 context.
									(E)The anticipated
			 roles and missions of the reserve components available to civilian agencies,
			 including capabilities and resources necessary to assure that such reserve
			 components can capably discharge such roles and missions.
								(F)The extent to
			 which diplomatic and development personnel need to be shifted to different
			 regions to carry out the national strategy under subsection (a).
								(G)Any other matter
			 the Secretary considers appropriate.
								(e)Independent
			 panel assessment
							(1)In
			 generalNot later than 6 months before the date on which the
			 report on a Quadrennial Review of Diplomacy and Development is to be
			 transmitted under subsection (d), the President shall establish a panel to
			 conduct an assessment of such a Quadrennial Review.
							(2)Report on
			 assessmentNot later than 3 months after the date on which the
			 report on such a Quadrennial Review is transmitted under subsection (d), the
			 panel established under paragraph (1) shall submit to the appropriate
			 congressional committees an assessment of such a Quadrennial Review, including
			 an assessment of the recommendations of such a Quadrennial Review, the stated
			 and implied assumptions incorporated in such a Quadrennial Review, and the
			 vulnerabilities of the strategy underlying such a Quadrennial Review.
							(f)ExclusionAny
			 provision in this section relating to budgets or budget plans shall not be
			 construed to require any information on any program that is funded from
			 accounts within budget function 050 (National Defense).
						303.Establishment
			 of the Lessons Learned Center
						(a)EstablishmentThe
			 Secretary of State, in consultation with the Administrator of the United States
			 Agency for International Development (USAID), is authorized to establish in the
			 Department of State and under the authority of the Undersecretary for
			 Management a Lessons Learned Center (referred to in this section as the
			 LLC) which will serve as a central organization for collection,
			 analysis, archiving, and dissemination of observations, best practices, and
			 lessons learned by, from, and to Foreign Service officers and support personnel
			 in the Department of State and USAID.
						(b)PurposeThe
			 purpose of the LLC is to increase, enhance, and sustain the ability of the
			 Department of State and USAID to effectively carry out their missions by
			 devising a system for the collection, analysis, archiving, and dissemination of
			 lessons learned, improving information sharing and learning capacity, and
			 enabling, encouraging, and rewarding critical, innovative analysis.
						(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate congressional committees a report on
			 the status of efforts to establish the LLC. The report shall include
			 recommendations—
							(1)concerning the
			 regulation and structure of the LLC, including—
								(A)how to encourage
			 service in the LLC;
								(B)how to provide for
			 the necessary academic freedom to provide innovative, critical analysis;
								(C)how to ensure that
			 the staffing of the LLC is a mix of senior and junior staff of the Foreign
			 Service and civil service in the Department of State and USAID;
								(D)the anticipated
			 expenditures associated with the establishment of the LLC under subsection (a);
			 and
								(E)physical structure
			 of the LLC; and
								(2)for any
			 legislation necessary to establish the LLC.
							(d)DefinitionsIn
			 this section:
							(1)Academic
			 freedomThe term
			 academic freedom means the capability, capacity, and
			 authorization to produce analysis and evaluation without concern for
			 retaliation or other negative impact on the observer’s career.
							(2)Lessons
			 learnedThe term
			 lessons learned means information resulting from evaluation or
			 observation of negotiations, operations, exercises, training events, or other
			 processes and experiences, particularly any corrective measures or innovative
			 techniques, that produced an improved performance or increased
			 capability.
							304.Locally
			 employed staff compensation
						(a)FindingsCongress finds the following:
							(1)United States
			 diplomatic and consular missions worldwide retain over 51,000 locally employed
			 staff under local compensation plans (LCP’s) in about 170 overseas
			 missions.
							(2)The locally
			 employed staff is the backbone of diplomatic operations, providing management,
			 programmatic, security, maintenance, custodial, and other services wherever the
			 Department of State has established an overseas post.
							(3)Foreign Service
			 and other United States officers who rotate in-and-out of such missions every 2
			 to 3 years are highly dependent on the local employees to bring them up to
			 speed and make sure that the work of any such mission does not falter in
			 transitions during rotations.
							(4)As the number of
			 positions at such missions designated for United States officers that are not
			 filled continues to increase, locally employed staff are called upon to assume
			 many of the responsibilities that United States staff have carried in the
			 past.
							(5)Based on a survey
			 conducted by the Office of the Inspector General (OIG) Department of State, the
			 United States is failing to provide a competitive compensation package for
			 locally employed staff that is commensurate with their experience, technical
			 skills, and responsibilities.
							(6)The Department of
			 State OIG survey data show that the United States Government is providing
			 salary increases that are approximately 60 percent of what is the prevailing
			 practice of the local labor market.
							(7)The Department of
			 State OIG has found numerous cases in which such missions are losing staff to
			 other employers. The OIG has also found numerous cases where it is difficult to
			 replace employees who left to take other jobs, particularly in countries with
			 low unemployment rates.
							(b)Policy
			 reviewThe Secretary of State shall direct a policy review to
			 assess the adequacy of locally employed staff compensation. In carrying out
			 such policy review the Secretary shall consider the recommendations of the
			 Office of the Inspector General of the Department of State, including the
			 following:
							(1)The Bureau of
			 Human Resources, in coordination with the Office of Management, Policy,
			 Rightsizing and Innovation, should hire an outside contractor with
			 international experience to perform an organizational review of the
			 Compensation Management Division of the Office of Overseas Employment to advise
			 on the organization of the compensation management division and on how many
			 analysts are required to handle the compensation management responsibilities,
			 and to recommend training and certifications the analysts should obtain.
							(2)The Office of
			 Management, Policy, Rightsizing and Innovation, in coordination with the Bureau
			 of Human Resources and the Bureau of Resource Management, should ensure that
			 the working group on locally employed staff compensation reviews the
			 connectivity between the activities of the Office of Overseas Employment and
			 the Office of State Programs, Operations and Budget in the Bureau of Resource
			 Management, and makes and distributes written, documented determinations as to
			 the data used by the two offices to make estimates of locally employed staff
			 compensation adjustments, the timing of these activities, and the
			 responsibility each office has for tracking implementation of locally employed
			 staff compensation adjustments.
							(3)The Bureau of
			 Human Resources, in coordination with the Office of Management, Policy,
			 Rightsizing and Innovation, should implement a locally employed staff
			 compensation review process whereby the Office of Overseas Employment in the
			 Bureau of Human Resources reviews and adjust each post’s salary schedule every
			 5 years based on a recent salary survey. During the intervening years, the
			 Department should authorize cost-of-living (or inflation) adjustments based on
			 reliable inflation data.
							(4)The Bureau of
			 Human Resources, in coordination with the Office of Management, Policy,
			 Rightsizing and Innovation, should implement a systematic process of providing
			 comprehensive information to diplomatic and consular missions, Department of
			 State offices, and agency headquarters on periodic salary survey reviews,
			 including comprehensible salary survey analysis, explanations of salary survey
			 changes, and if appropriate, copies of the off-the-shelf surveys for the host
			 country. This approach should be documented and made a part of the periodic
			 process.
							(5)The Bureau of
			 Human Resources, in coordination with the Office of Management, Policy,
			 Rightsizing and Innovation, the regional bureaus, and the Bureau of Resource
			 Management, should establish, maintain, and monitor a database that tracks
			 information related to locally employed staff compensation and adjustments,
			 including budgetary resources, salary level ceilings calculated by the Office
			 of Overseas Employment, salary levels requested by post, salary levels
			 implemented, dates for these activities, and calculations of whether the
			 Department is meeting prevailing practice. This database should replace the
			 current practice of communicating salary review information by cable.
							(6)The Bureau of
			 Human Resources, in coordination with the Office of Management, Policy,
			 Rightsizing and Innovation, should evaluate the possibility of using different
			 pay setting data establishing different pay scales for blue-collar positions
			 and for professional level positions, and should issue and distribute a written
			 report on the findings and the possibility of implementing the findings.
							(7)The Office of
			 Management, Policy, Rightsizing and Innovation should ensure that the working
			 group on locally employed staff compensation considers the possibility of
			 including members from other United States Government agencies that employ
			 locally employed staff. Whether this recommendation is implemented or not, the
			 Office of Management, Policy, Rightsizing and Innovation should document the
			 decision in writing, and distribute the decision widely in the Department of
			 State and to other agencies that employ locally employed staff.
							(8)The Office of
			 Management, Policy, Rightsizing and Innovation should ensure that the working
			 group on locally employed staff compensation considers the possibility of
			 centralizing decision making for locally employed staff salary increases, and,
			 whether such is eventually implemented or not, make a determination as to its
			 value, document the decision in writing, and distribute the decision widely in
			 the Department of State.
							(9)The Bureau of
			 Human Resources, in cooperation with Resource Management International
			 Cooperative Administrative Support Services, should establish a senior level
			 interagency locally employed staff board of governors to set overall locally
			 employed staff policy.
							(10)The Bureau of
			 Human Resources should send the cable announcing the proposed salary increases
			 for locally employed staff to the attention of both the chief of mission and
			 the management officer.
							(11)The Bureau of Human Resources should
			 request a list of position titles and grades from all positions with exception
			 rate ranges and details on the exception rate range adjustments in the 2010
			 Locally Employed Staff Compensation Questionnaire.
							(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate committees a report on the
			 implementation of this section, including a review of efforts to implement the
			 recommendations of the Office of the Inspector General of the Department of
			 State specified in subsection (b).
						305.Increasing the
			 capacity of the Department of State to respond to crisesParagraph (5) of section 1603 of the
			 Reconstruction and Stabilization Civilian Management Act of 2008 (title XVI of
			 Public Law 110–417) is amended to read as follows:
						
							(5)Personnel
				definedThe term
				personnel means—
								(A)individuals serving in any service
				described in section 2101 of title 5, United States Code, other than in the
				legislative or judicial branch;
								(B)individuals
				employed by personal services contract, including those employed pursuant to
				section 2(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
				2669(c)) and section 636(a)(3) of the Foreign Assistance Act of 1961 (22 U.S.C.
				2396(a)(3)); and
								(C)individuals
				appointed under section 303 of the Foreign Service Act of 1980 (22 U.S.C.
				3943).
								.
					BForeign Service
			 Pay Equity and Death Gratuity
					311.Short
			 titleThis subtitle may be
			 cited as the Foreign Service Overseas
			 Pay Equity Act of 2009.
					312.Overseas
			 comparability pay adjustment
						(a)Overseas
			 Comparability Pay Adjustment
							(1)In
			 generalChapter 4 of title I of the Foreign Service Act of 1980
			 (22 U.S.C. 3961 and following) is amended by adding at the end the
			 following:
								
									415.Overseas
				comparability pay adjustment
										(a)In
				generalA member of the Service who is designated class 1 or
				below for purposes of section 403 and whose official duty station is neither in
				the continental United States nor in a non-foreign area shall receive, in
				accordance with the phase-in schedule set forth in subsection (c), a
				locality-based comparability payment (stated as a percentage) equal to the
				locality-based comparability payment (stated as a percentage) that would be
				provided under section 5304 of title 5, United States Code, if such member’s
				official duty station were in the District of Columbia.
										(b)Treatment as
				basic payThe amount of any locality-based comparability payment
				which is payable to a member of the Service by virtue of this section—
											(1)shall be
				considered to be part of the basic pay of such member—
												(A)for the same
				purposes as provided for under section 5304(c)(2)(A) of title 5, United States
				Code; and
												(B)for purposes of
				chapter 8; and
												(2)shall be subject
				to any limitations on pay applicable to locality-based comparability payments
				under section 5304 of title 5, United States Code.
											(c)Phase-InThe
				locality-based comparability payment payable to a member of the Service under
				this section shall—
											(1)beginning on the first day of the first pay
				period that is 90 days after the date of the enactment of this subsection, be
				up to 33.33 percent of the payment which would otherwise apply under subsection
				(a);
											(2)beginning on the
				first day of the first pay period in April 2010, be up to 66.67 percent of the
				payment which would otherwise apply under subsection (a); and
											(3)beginning on the
				first day of the first pay period in fiscal year 2011 and each subsequent
				fiscal year, be equal to the payment determined under subsection (a).
											(d)Non-foreign area
				definedFor purposes of this section, the term non-foreign
				area has the same meaning as is given such term in regulations carrying
				out section 5941 of title 5, United States
				Code.
										.
							(2)Conforming
			 amendmentThe table of contents set forth in section 2 of such
			 Act is amended by inserting after the item relating to section 414 the
			 following:
								
									
										Sec. 415. Overseas comparability pay
				adjustment.
									
									.
							(b)Conforming
			 amendments relating to the Foreign Service Retirement Systems
							(1)Contributions to
			 the fundEffective as of the first pay period beginning on or
			 after October 1, 2010, section 805(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4045(a)) is amended—
								(A)in paragraph
			 (1)—
									(i)in
			 the first sentence, by striking 7.25 percent and inserting
			 7 percent; and
									(ii)in
			 the second sentence, by striking The contribution by the employing
			 agency through and shall be made and inserting An
			 equal amount shall be contributed by the employing agency;
									(B)in paragraph
			 (2)—
									(i)in
			 subparagraph (A), by striking , plus an amount equal to .25 percent of
			 basic pay; and
									(ii)in
			 subparagraph (B), by striking , plus an amount equal to .25 percent of
			 basic pay; and
									(C)in paragraph (3),
			 by striking all that follows Code and inserting a period.
								(2)Computation of
			 annuitiesSection 806(a)(9) of such Act (22 U.S.C. 4046(a)(9)) is
			 amended by striking is outside the continental United States
			 shall and inserting was outside the continental United States
			 during the period beginning on December 29, 2002, and ending on the day before
			 the first day of the first pay period beginning on or after October 1, 2011 (or
			 during any portion thereof), shall, to the extent that such computation is
			 based on the basic salary or basic pay of such member for such period (or
			 portion thereof),.
							(3)Entitlement to
			 annuitySection 855(a)(3) of such Act (22 U.S.C. 4071d(a)(3)) is
			 amended—
								(A)by striking
			 section 8414 and inserting section 8415;
			 and
								(B)by striking
			 is outside the continental United States shall and inserting
			 was outside the continental United States during the period beginning on
			 December 29, 2002, and ending on the day before the first day of the first pay
			 period beginning on or after October 1, 2011 (or during any portion thereof),
			 shall, to the extent that such computation is based on the basic salary or
			 basic pay of such member for such period (or portion thereof),.
								(4)Deductions and
			 withholdings from paySection 856(a)(2) of such Act (22 U.S.C.
			 4071e(a)(2)) is amended to read as follows:
								
									(2)The applicable
				percentage under this subsection shall be as follows:
										
											
												
													PercentageTime Period
													
													7.5Before January 1,
						1999.
													
													7.75January 1, 1999, to
						December 31, 1999.
													
													7.9January 1, 2000, to
						December 31, 2000.
													
													7.55January 11, 2003, to the
						day before the first day of the first pay period beginning on or after October
						1, 2011.
													
													7.5Beginning on the first day
						of the first pay period beginning on or after October 1, 2011.
													
												
											
									.
							(c)Reporting
			 requirementsNot later than October 1, 2010, the Secretary of
			 State shall submit to the appropriate congressional committees an assessment of
			 all allowances provided to members of the Foreign Service under the Foreign
			 Service Act of 1980 or under title 5, United States Code, and in particular,
			 how such allowances have been or will be affected by the amendments to the
			 Foreign Service Act of 1980 made by this Act.
						313.Death
			 gratuityThe first sentence of
			 section 413(a) of the Foreign Service Act of 1980 (22 U.S.C. 3973(a)) is
			 amended by striking at the time of death and inserting at
			 level II of the Executive Schedule under section 5313 of title 5, United States
			 Code, at the time of death, except that for employees compensated under local
			 compensation plans established under section 408, the amount shall be equal to
			 the greater of 1 year’s salary at the time of death or 1 year’s salary at the
			 highest step of the highest grade on the local compensation plan from which the
			 employee was being paid at the time of death.
					COther Organization
			 and Personnel Matters
					321.Transatlantic
			 diplomatic fellowship program
						(a)Fellowship
			 authorizedChapter 5 of title I of the Foreign Service Act of
			 1980 (22 U.S.C. 3981 et seq.) is amended by adding at the end the following new
			 section:
							
								506.Transatlantic
				diplomatic fellowship program
									(a)In
				generalThe Secretary is
				authorized to establish the Transatlantic Diplomatic Fellowship Program. Under
				the program, the Secretary may assign a member of the Service, for not more
				than 1 year, to a position with any designated country or designated entity
				that permits an employee to be assigned to a position with the
				Department.
									(b)Salary and
				benefitsThe salary and benefits of a member of the Service shall
				be paid as described in subsection (b) of section 503 during a period in which
				such member is participating in the Transatlantic Diplomatic Fellowship
				Program. The salary and benefits of an employee of a designated country or
				designated entity participating in such program shall be paid by such country
				or entity during the period in which such employee is participating in the
				program.
									(c)DefinitionsIn
				this section:
										(1)The term
				designated country means a member country of—
											(A)the North Atlantic
				Treaty Organization; or
											(B)the European
				Union.
											(2)The term
				designated entity means—
											(A)the North Atlantic
				Treaty Organization; or
											(B)the European
				Union.
											(d)Rule of
				constructionNothing in this section shall be construed
				to—
										(1)authorize the
				appointment as an officer or employee of the United States of—
											(A)an individual
				whose allegiance is to any country, government, or foreign or international
				entity other than to the United States; or
											(B)an individual who
				has not met the requirements of sections 3331, 3332, 3333, and 7311 of title 5,
				United States Code, and any other provision of law concerning eligibility for
				appointment as, and continuation of employment as, an officer or employee of
				the United States; or
											(2)authorize the
				Secretary to assign a member of the Service to a position with any foreign
				country whose laws, or foreign or international entity whose rules, require
				such member to give allegiance or loyalty to such country or entity while
				assigned to such
				position.
										.
						(b)Technical and
			 conforming amendmentsThe Foreign Service Act of 1980 is
			 amended—
							(1)in section 503 (22
			 U.S.C. 3983)—
								(A)in the section
			 heading, by striking and and inserting
			 Foreign
			 Governments, or; and
								(B)in subsection
			 (a)(1), by inserting before the semicolon at the end the following: , or
			 with a foreign government under sections 506 or 507; and
								(2)in section 2, in
			 the table of contents—
								(A)by striking the
			 item relating to section 503 and inserting the following new item:
									
										
											Sec. 503. Assignments to agencies,
				international organizations, foreign governments, or other
				bodies.
										
										;
									and(B)by adding after
			 the item relating to section 505 the following new item:
									
										
											Sec. 506. Transatlantic diplomatic
				fellowship
				program.
										
										.
								322.Security
			 officers exchange program
						(a)In
			 generalChapter 5 of title I of the Foreign Service Act of 1980
			 (22 U.S.C. 3981 et seq.) is amended by adding after section 506 (as added by
			 section 321(a) of this division) the following new section:
							
								507.Security
				officers exchange program
									(a)In
				generalThe Secretary is
				authorized to establish the Security Officers Exchange Program. Under the
				program, the Secretary may assign a member of the Service, for not more than a
				total of 3 years, to a position with any country or international organization
				designated by the Secretary pursuant to subsection (c) that permits an employee
				to be assigned to a position with the Department.
									(b)Salary and
				benefitsThe salary and benefits of the members of the Service
				shall be paid as described in subsection (b) of section 503 during a period in
				which such officer is participating in the Security Officers Exchange Program.
				The salary and benefits of an employee of a designated country or international
				organization participating in such program shall be paid by such country or
				international organization during the period in which such employee is
				participating in the program.
									(c)DesignationThe
				Secretary may designate a country or international organization to participate
				in this program if the Secretary determines that such participation is in the
				national security interests of the United States.
									(d)Rule of
				constructionNothing in this section shall be construed
				to—
										(1)authorize the
				appointment as an officer or employee of the United States of—
											(A)an individual
				whose allegiance is to any country, government, or foreign or international
				entity other than to the United States; or
											(B)an individual who
				has not met the requirements of sections 3331, 3332, 3333, and 7311 of title 5,
				United States Code, and any other provision of law concerning eligibility for
				appointment as, and continuation of employment as, an officer or employee of
				the United States; or
											(2)authorize the
				Secretary to assign a member of the Service to a position with any foreign
				country whose laws, or foreign or international entity whose rules, require
				such member to give allegiance or loyalty to such country or entity while
				assigned to such
				position.
										.
						(b)Technical and
			 conforming amendmentSection 2 of the Foreign Service Act of 1980
			 is amended, in the table of contents, by adding after the item relating to
			 section 506 (as added by section 321(b)(2)(B) of this Act) the following new
			 item:
							
								
									Sec. 507. Security officers exchange
				program.
								
								.
						323.Suspension of
			 Foreign Service members without pay
						(a)SuspensionSection
			 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended by adding at
			 the end the following new subsection:
							
								(c)(1)In order to promote the
				efficiency of the Service, the Secretary may suspend a member of the Foreign
				Service without pay when the member’s security clearance is suspended or when
				there is reasonable cause to believe that the member has committed a crime for
				which a sentence of imprisonment may be imposed.
									(2)Any member of the Foreign Service for
				whom a suspension is proposed shall be entitled to—
										(A)written notice stating the specific
				reasons for the proposed suspension;
										(B)a reasonable time to respond orally
				and in writing to the proposed suspension;
										(C)representation by an attorney or other
				representative; and
										(D)a final written decision, including
				the specific reasons for such decision, as soon as practicable.
										(3)Any member suspended under this
				section may file a grievance in accordance with the procedures applicable to
				grievances under chapter 11 of this title.
									(4)In the case of a grievance filed
				under paragraph (3)—
										(A)the review by the Foreign Service
				Grievance Board shall be limited to a determination of whether the provisions
				of paragraphs (1) and (2) have been fulfilled; and
										(B)the Foreign Service Grievance Board
				may not exercise the authority provided under section 1106(8).
										(5)In this subsection:
										(A)The term reasonable
				time means—
											(i)with respect to a member of the
				Foreign Service assigned to duty in the United States, 15 days after receiving
				notice of the proposed suspension; and
											(ii)with respect to a member of the
				Foreign Service assigned to duty outside the United States, 30 days after
				receiving notice of the proposed suspension.
											(B)The term suspend or
				suspension means the placing of a member of the Foreign Service
				in a temporary status without duties and
				pay.
										.
						(b)Conforming and
			 clerical amendments
							(1)Amendment of
			 section headingSuch section, as amended by subsection (a) of
			 this section, is further amended, in the section heading, by inserting
			 ;
			 Suspension before the period at the end.
							(2)Clerical
			 amendmentThe item relating to such section in the table of
			 contents in section 2 of such Act is amended to read as follows:
								
									
										Sec. 610. Separation for cause;
				suspension.
									
									.
							324.Repeal of
			 recertification requirement for Senior Foreign ServiceSection 305(d) of the Foreign Service Act of
			 1980 (22 U.S.C. 3945(d)) is hereby repealed.
					325.Limited
			 appointments in the Foreign ServiceSection 309 of the Foreign Service Act of
			 1980 (22 U.S.C. 3949) is amended—
						(1)in subsection (a),
			 by striking subsection (b) and inserting subsection (b)
			 or (c);
						(2)in subsection
			 (b)—
							(A)in paragraph
			 (3)—
								(i)by
			 inserting (A), after if; and
								(ii)by
			 inserting before the semicolon at the end the following: , or (B), the
			 career candidate is serving in the uniformed services, as defined by the
			 Uniformed Services Employment and Reemployment Rights Act of 1994 (38 U.S.C.
			 4301 et seq.), and the limited appointment expires in the course of such
			 service;
								(B)in paragraph (4),
			 by striking and at the end;
							(C)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
							(D)by adding after
			 paragraph (5) the following new paragraph:
								
									(6)in exceptional circumstances where
				the Secretary determines the needs of the Service require the extension of a
				limited appointment (A), for a period of time not to exceed 12 months (provided
				such period of time does not permit additional review by the boards under
				section 306), or (B), for the minimum time needed to settle a grievance, claim,
				or complaint not otherwise provided for in this
				section.
									;
				and
							(3)by adding at the
			 end the following new subsection:
							
								(c)Non-career Foreign
				Service employees who have served five consecutive years under a limited
				appointment may be reappointed to a subsequent limited appointment provided
				there is a 1 year break in service between each appointment. The Secretary may
				in cases of special need waive the requirement for a 1 year break in
				service.
								.
						326.Compensatory
			 time off for travelSection
			 5550b of title 5, United States Code, is amended by adding at the end the
			 following new subsection:
						
							(c)The maximum amount
				of compensatory time off earned under this section may not exceed 104 hours
				during any leave year (as defined by regulations established by the Office of
				Personnel
				Management).
							.
					327.Reemployment of
			 Foreign Service annuitantsSection 824(g) of the Foreign Service Act of
			 1980 (22 U.S.C. 4064(g)) is amended—
						(1)in paragraph
			 (1)(B), by striking to facilitate the and all that follows
			 through Afghanistan,;
						(2)by striking
			 paragraph (2); and
						(3)by redesignating
			 paragraph (3) as paragraph (2).
						328.Personal
			 services contractors
						(a)In
			 generalIn addition to other authorities that may be available,
			 the Secretary of State may establish a pilot program (in this section referred
			 to as the program) for the purpose of hiring United States
			 citizens or aliens as personal services contractors, for service in the United
			 States, or for service both in the United States and abroad, to respond to new
			 or emerging needs or to augment current services.
						(b)ConditionsThe
			 Secretary is authorized to use the authority of subsection (a), subject to the
			 following conditions:
							(1)The Secretary
			 determines that existing personnel resources are insufficient.
							(2)The contract
			 length, including options, may not exceed 2 years, unless the Secretary makes a
			 finding that exceptional circumstances justify an extension of up to one
			 additional year.
							(3)Not more than a
			 total of 200 United States citizens or aliens are employed at any one time as
			 personal services contractors under this section.
							(4)This authority may
			 only be used to obtain specialized skills or experience or to respond to urgent
			 needs.
							(c)Status of
			 personal service contractors
							(1)In
			 generalAn individual hired as a personal service contractor
			 pursuant to this section shall not, by virtue of such hiring, be considered to
			 be an employee of the United States Government for purposes of any law
			 administered by the Office of Personnel Management.
							(2)Applicable
			 lawsAn individual hired as a personal service contractor
			 pursuant to this section shall be covered, in the same manner as a
			 similarly-situated employee, by—
								(A)the Ethics in
			 Government Act of 1978;
								(B)section 27 of the
			 Office of Federal Procurement Policy Act; and
								(C)chapter 73 of
			 title 5, sections 201, 203, 205, 207, 208, and 209 of title 18, and section
			 1346 and chapter 171 of title 28, United States Code.
								(3)ExceptionThis subsection shall not affect the
			 determination as to whether an individual hired as a personal service
			 contractor pursuant to this section is an employee of the United States
			 Government for purposes of any Federal law not specified in paragraphs (1) and
			 (2).
							(d)Termination of
			 authorityThe authority to award personal services contracts
			 under the program authorized by this section shall terminate on September 30,
			 2011. A contract entered into prior to the termination date under this
			 subsection may remain in effect until expiration.
						329.Protection of
			 intellectual property rights
						(a)Resources To
			 protect intellectual property rightsThe Secretary of State shall ensure that
			 the protection in foreign countries of the intellectual property rights of
			 United States persons in other countries is a significant component of United
			 States foreign policy in general and in relations with individual countries.
			 The Secretary of State, in consultation with the Director General of the United
			 States and Foreign Commercial Service and other agencies as appropriate, shall
			 ensure that adequate resources are available at diplomatic missions in any
			 country that is identified under section 182(a)(1) of the Trade Act of 1974 (19
			 U.S.C. 2242(a)(1)) to ensure—
							(1)support for enforcement action against
			 violations of the intellectual property rights of United States persons in such
			 country; and
							(2)cooperation with
			 and support for the host government’s efforts to reform its applicable laws,
			 regulations, practices, and agencies to enable that government to fulfill its
			 international and bilateral obligations with respect to intellectual property
			 rights.
							(b)New
			 appointmentsThe Secretary of
			 State, in consultation with the Director General of the United States and
			 Foreign Commercial Service, shall appoint 10 intellectual property attachés to
			 serve in United States embassies or other diplomatic missions. The 10
			 appointments shall be in addition to personnel serving, on the date of the
			 enactment of this Act, in the capacity of intellectual property attachés from
			 any department or agency of the United States at United States embassies or
			 other diplomatic missions.
						(c)Priority
			 Assignments
							(1)In
			 generalSubject to paragraph (2), in designating the embassies or
			 other missions to which attachés are assigned under subsection (b), the
			 Secretary of State shall give priority to those countries where the activities
			 of an attaché may be carried out with the greatest potential benefit to
			 reducing counterfeit and pirated products in the United States market, to
			 protecting the intellectual property rights of United States persons and their
			 licensees, and to protecting the interests of United States persons otherwise
			 harmed by violations of intellectual property rights in those countries.
							(2)Assignments to
			 priority countriesIn
			 carrying out paragraph (1), the Secretary of State shall consider assigning
			 intellectual property attachés—
								(A)to the countries
			 that have been identified under section 182(a)(1) of the Trade Act of 1974 (19
			 U.S.C. 2242(a)(1)); and
								(B)to the country
			 where the Organization for Economic Cooperation and Development has its
			 headquarters.
								(d)Duties and
			 responsibilities of intellectual property attachésThe
			 intellectual property attachés appointed under subsection (b), as well as
			 others serving as intellectual property attachés of any other department or
			 agency of the United States, shall have the following responsibilities:
							(1)To promote
			 cooperation with foreign governments in the enforcement of intellectual
			 property laws generally, and in the enforcement of laws against counterfeiting
			 and piracy in particular.
							(2)To assist United
			 States persons holding intellectual property rights, and the licensees of such
			 United States persons, in their efforts to combat counterfeiting and piracy of
			 their products or works within the host country, including counterfeit or
			 pirated goods exported from or transshipped through that country.
							(3)To chair an
			 intellectual property protection task force consisting of representatives from
			 all other relevant sections or bureaus of the embassy or other mission.
							(4)To coordinate with
			 representatives of the embassies or missions of other countries in information
			 sharing, private or public communications with the government of the host
			 country, and other forms of cooperation for the purpose of improving
			 enforcement against counterfeiting and piracy.
							(5)As appropriate and
			 in accordance with applicable laws and the diplomatic status of the attachés,
			 to engage in public education efforts against counterfeiting and piracy in the
			 host country.
							(6)To assist in the
			 coordination of training and technical assistance programs of the United States
			 Government within the host country that are aimed at improving the enforcement
			 of laws against counterfeiting and piracy.
							(7)To identify and
			 promote other means to more effectively combat counterfeiting and piracy
			 activities under the jurisdiction of the host country.
							(e)TrainingThe
			 Secretary of State shall ensure that each attaché appointed under subsection
			 (b) is fully trained for the responsibilities of the position before assuming
			 duties at the United States embassy or other mission in question.
						(f)CoordinationThe activities of intellectual property
			 attachés under this section shall be carried out in coordination with the
			 United States Intellectual Property Enforcement Coordinator appointed under
			 section 301 of the Prioritizing Resources and Organization for Intellectual
			 Property Act of 2008 (15 U.S.C. 8111).
						(g)Report to
			 Congress
							(1)In
			 generalThe Secretary of State shall submit to the Congress, not
			 later than December 31 of each year, a report on the appointment, designation
			 for assignment, and activities of all intellectual property attachés of any
			 Federal department or agency who are serving at United States embassies or
			 other diplomatic missions.
							(2)ContentsEach
			 report under paragraph (1) shall include the following:
								(A)A description of the progress, or lack
			 thereof, in the preceding year regarding the resolution of general and specific
			 intellectual property disputes in each country identified under section
			 182(a)(1) of the Trade Act of 1974 (19 U.S.C. 2242(a)(1)), including any
			 changes by the host government in applicable laws and regulations and their
			 enforcement.
								(B)An assessment of the obstacles preventing
			 the host government of each country described in subparagraph (A) from
			 implementing adequate measures to fulfill its international and bilateral
			 obligations with respect to intellectual property rights.
								(C)An assessment of the adequacy of the
			 resources of the Department of State employed to carry out this section and, if
			 necessary, an assessment of the need for additional resources for such
			 purposes.
								(h)DefinitionsIn
			 this section:
							(1)Counterfeiting;
			 counterfeit goods
								(A)CounterfeitingThe
			 term counterfeiting means activities related to production or
			 distribution of goods, including packaging, that bear a spurious mark or
			 designation that is identical to or substantially indistinguishable from a mark
			 or designation protected under trademark laws or related legislation.
								(B)Counterfeit
			 goodsThe term
			 counterfeit goods means those goods described in subparagraph
			 (A).
								(2)Intellectual
			 property rightsThe term
			 intellectual property rights means the rights of holders of
			 copyrights, patents, trademarks, other forms of intellectual property, and
			 trade secrets.
							(3)Piracy; pirated
			 goods
								(A)PiracyThe
			 term piracy means activities related to production or
			 distribution of unauthorized copies or phonorecords of works protected under
			 copyright law or related legislation.
								(B)Pirated
			 goodsThe term pirated
			 goods means those copies or phonorecords described in subparagraph
			 (A).
								(4)United States
			 personThe term United States person means—
								(A)any United States resident or
			 national;
								(B)any corporation,
			 partnership, other business entity, or other organization, that is organized
			 under the laws of the United States; and
								(C)any foreign subsidiary or affiliate
			 (including any permanent foreign establishment) of any corporation,
			 partnership, business entity, or organization described in subparagraph (B),
			 that is controlled in fact by such corporation, partnership, business entity,
			 or organization,
								except that
			 such term does not include an individual who resides outside the United States
			 and is employed by an individual or entity other than an individual or entity
			 described in subparagraph (A), (B), or (C).(i)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 101, there are authorized to be appropriated for each fiscal year such
			 sums as may be necessary for the training and support of the intellectual
			 property attachés appointed under subsection (b) and of other personnel serving
			 as intellectual property attachés of any other department or agency of the
			 United States.
						330.Department of
			 State employment composition
						(a)Statement of
			 PolicyIn order for the Department of State to accurately
			 represent all people in the United States, the Department must accurately
			 reflect the diversity of the United States.
						(b)Report on
			 minority recruitmentSection 324 of the Foreign Relations
			 Authorization Act, Fiscal Year 2003 (Public Law 107–228) is amended—
							(1)in the matter
			 preceding paragraph (1)—
								(A)by striking
			 On and inserting (a)
			 Report on minority groups and
			 women.—On;
								(B)by striking
			 April 1, 2003, and April 1, 2004, and inserting April 1,
			 2010, and April 1, 2011,;
								(2)in paragraphs (1)
			 and (2), by striking minority groups each place it appears and
			 inserting minority groups and women; and
							(3)by adding at the
			 end the following new subsection:
								
									(b)Development of
				metrics To evaluate employment compositionThe report required by subsection (a) shall
				also include a description of the following:
										(1)The ability of current recruitment,
				advancement, and retention practices to attract and maintain a diverse pool of
				qualified individuals in sufficient numbers throughout the Department,
				including in the Cooperative Education Program (also known as the
				Student Career Experience Program).
										(2)Efforts to develop
				a uniform definition, to be used throughout the Department, of diversity that
				is congruent with the core values and vision of the Department for the future
				workforce.
										(3)The existence of
				additional metrics and milestones for evaluating the diversity plans of the
				Department, including the Foreign Service and Senior Foreign Service, and for
				facilitating future evaluation and
				oversight.
										.
							(c)Public
			 availabilityEach report
			 required under section 324 of the Foreign Relations Authorization Act, Fiscal
			 Year 2003, as amended by subsection (b) of this section, shall be made
			 available to the public on the website of the Department of State not later
			 than 15 days after the submission to Congress of each such report.
						(d)GAO
			 reviewThe Comptroller
			 General of the United States, in consultation with the appropriate
			 congressional committees, shall conduct a review of the employment composition,
			 recruitment, advancement, and retention policies of the Department of State for
			 women and minority groups, including the information in the reports required
			 under section 324 of the Foreign Relations Authorization Act, Fiscal Year 2003,
			 as amended by subsection (b) of this section.
						(e)AcquisitionSection 324 of the Foreign Relations
			 Authorization Act, Fiscal Year 2003, as amended by subsection (b) of this
			 section, is further amended by adding at the end the following new
			 subsection:
							
								(c)For the
				immediately preceding 12-month period for which the information referred to in
				subsection (a) is available—
									(1)the numbers and
				percentages of small, minority-owned, or disadvantaged businesses that provide
				goods and services to the Department as a result of contracts with the
				Department during such period;
									(2)the total number
				of such contracts;
									(3)the total dollar
				value of such contracts; and
									(4)and the percentage
				value represented by such contract proportionate to the total value of all
				contracts held by the
				Department.
									.
						(f)Use of
			 fundsThe provisions of
			 section 325 of the Foreign Relations Authorization Act, Fiscal Year 2003 shall
			 apply to funds authorized to be appropriated under section 101 of this
			 division.
						331.ContractingNone of the funds authorized to be
			 appropriated by this division, for projects initiated after the date of the
			 enactment of this Act, may be used by the Department of State to enter into any
			 Federal contract unless such contract is entered into in accordance with title
			 III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 251 et seq.) and the Federal Acquisition Regulation, unless such contract is
			 otherwise authorized by statute to be entered into without regard to such Act
			 and regulation.
					332.Legislative
			 liaison office of the Department of State
						(a)Report on
			 improving effectiveness of Department of State legislative liaison
			 officeNot later than 6 months after the date of the enactment of
			 this Act, the Secretary of State shall submit to the Committee on Foreign
			 Affairs and the Committee on House Administration of the House of
			 Representatives and the Committee on Foreign Relations and the Committee on
			 Rules and Administration of the Senate a report on the mission and
			 effectiveness of the existing Department of State legislative liaison
			 office.
						(b)Report
			 considerationsThe report required by subsection (a) shall
			 consider—
							(1)whether the
			 legislative liaison office has sufficient resources necessary to communicate to
			 Members of Congress, committees, and their staffs the goals and missions of the
			 Department of State;
							(2)whether current
			 space within the office buildings of the House of Representatives as well as
			 requested space within the office buildings of the Senate is sufficient to meet
			 the mission of the legislative liaison office;
							(3)whether current
			 representational allowances are sufficient to allow the legislative liaison
			 office to meet its mission; and
							(4)the feasibility of
			 increasing personnel numbers in the legislative liaison office, including
			 senior Foreign Service Officers.
							333.Discrimination
			 related to sexual orientation
						(a)Tracking
			 violence or criminalization related to sexual orientationThe
			 Assistant Secretary for Democracy, Human Rights and Labor shall designate a
			 Bureau-based officer or officers who shall be responsible for tracking
			 violence, criminalization, and restrictions on the enjoyment of fundamental
			 freedoms, consistent with United States law, in foreign countries based on
			 actual or perceived sexual orientation and gender identity.
						(b)International
			 efforts To revise laws criminalizing homosexualityIn keeping
			 with the Administration’s endorsement of efforts by the United Nations to
			 decriminalize homosexuality in member states, the Secretary of State shall work
			 though appropriate United States Government employees at United States
			 diplomatic and consular missions to encourage the governments of other
			 countries to reform or repeal laws of such countries criminalizing
			 homosexuality or consensual homosexual conduct, or restricting the enjoyment of
			 fundamental freedoms, consistent with United States law, by homosexual
			 individuals or organizations.
						(c)Annual country
			 reports on human rights practicesThe Foreign Assistance Act of
			 1961 is amended—
							(1)in section 116(d)
			 (22 U.S.C. 2151n(d))—
								(A)in paragraph (10),
			 by striking and at the end;
								(B)in paragraph
			 (11)—
									(i)in subparagraph
			 (B), by striking and at the end; and
									(ii)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
									(C)by adding at the
			 end the following new paragraph:
									
										(12)wherever applicable, violence or
				discrimination that affects the fundamental freedoms, consistent with United
				States law, of an individual in foreign countries that is based on actual or
				perceived sexual orientation and gender
				identity.
										;
				and
								(2)in section 502B(b)
			 (22 U.S.C. 2304(b)), by inserting after the eighth sentence the following new
			 sentence: Wherever applicable, violence or discrimination that affects
			 the fundamental freedoms, consistent with United States law, of an individual
			 in foreign countries that is based on actual or perceived sexual orientation
			 and gender identity..
							(d)Training for
			 foreign service officersSection 708(a) of the Foreign Service
			 Act of 1980 (22 16 U.S.C. 4028(a)) is amended—
							(1)in the matter
			 preceding paragraph (1), by inserting the Secretary for Democracy, Human
			 Rights and Labor, before the Ambassador at Large;
							(2)in paragraph (2),
			 by striking and at the end;
							(3)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(4)by adding at the
			 end the end the following new paragraph:
								
									(4)instruction, in
				courses covering human rights reporting and advocacy work, on identifying
				violence or discrimination that affects the fundamental freedoms, consistent
				with United States law, of an individual that is based on actual or perceived
				sexual orientation and gender
				identity.
									.
							334.Office for Global
			 Women’s Issues
						(a)EstablishmentThere is established an Office for Global
			 Women’s Issues (in this section referred to as the Office) in
			 the Office of the Secretary of State in the Department of State. The Office
			 shall be headed by the Ambassador-at-Large (in this section referred to as the
			 Ambassador), who shall be appointed by the President, by and
			 with the advice and consent of the Senate. The Ambassador shall report directly
			 to the Secretary of State.
						(b)PurposeThe
			 Office shall coordinate efforts of the United States Government regarding
			 gender integration and women’s empowerment in United States foreign
			 policy.
						(c)Duties
							(1)In
			 generalThe Ambassador shall—
								(A)coordinate and
			 advise on activities, policies, programs, and funding relating to gender
			 integration and women’s empowerment internationally for all bureaus and offices
			 of the Department of State and in the international programs of other United
			 States Government departments and agencies;
								(B)design, support,
			 and as appropriate, implement, limited projects regarding women’s empowerment
			 internationally;
								(C)actively promote
			 and advance the full integration of gender analysis into the programs,
			 structures, processes, and capacities of all bureaus and offices of the
			 Department of State and in the international programs of other United States
			 Government departments and agencies; and
								(D)direct, as
			 appropriate, United States Government resources to respond to needs for gender
			 integration and women’s empowerment in United States Government foreign
			 policies and international programs.
								(2)Coordinating
			 roleThe Ambassador shall coordinate with the United States
			 Agency for International Development and the Millennium Challenge Corporation
			 on all policies, programs, and funding of such agencies relating to gender
			 integration and women’s empowerment.
							(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador is authorized to represent the United States
			 in matters relevant to the status of women internationally.
							(d)ReportingThe
			 heads of all bureaus and offices of the Department of State, as appropriate,
			 shall evaluate and monitor all women’s empowerment programs administered by
			 such bureaus and offices and annually submit to the Ambassador a report on such
			 programs and on policies and practices to integrate gender.
						(e)Relationship to
			 other laws regarding abortionNothing in this section, and in particular
			 the duties of the office described in subsection (c), shall be construed as
			 affecting in any way existing statutory prohibitions against abortion or
			 existing statutory prohibitions on the use of funds to engage in any activity
			 or effort to alter the laws or policies in effect in any foreign country
			 concerning the circumstances under which abortion is permitted, regulated, or
			 prohibited.
						(f)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 101, there are authorized to be appropriated such sums as may be
			 necessary for each of fiscal years 2010 and 2011 to carry out activities under
			 this section.
						335.Foreign Service
			 victims of terrorism
						(a)Additional death
			 gratuitySection 413 of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973) is amended—
							(1)by redesignating
			 subsection (d) as subsection (e); and
							(2)by inserting after
			 subsection (c) the following new subsection:
								
									(d)
				In addition to a death
				gratuity payment under subsection (a), the Secretary or the head of the
				relevant United States Government agency is authorized to provide for payment
				to the surviving dependents of a Foreign Service employee or a Government
				executive branch employee, if such Foreign Service employee or Government
				executive branch employee is subject to the authority of the chief of mission
				pursuant to section 207, of an amount equal to a maximum of eight times the
				salary of such Foreign Service employee or Government executive branch employee
				if such Foreign Service employee or Government executive branch employee is
				killed as a result of an act of international terrorism. Such payment shall be
				accorded the same treatment as a payment made under subsection (a). For
				purposes of this subsection, the term act of international
				terrorism has the meaning given such term in section 2331(1) of title
				18, United States
				Code.
									.
							(b)Certain specific
			 paymentsSubject to the availability of appropriations
			 specifically for the purpose specified in this subsection as provided in
			 appropriations Acts enacted on or after October 1, 2007, and notwithstanding
			 any other provision of law, the Secretary of State shall pay the maximum amount
			 of payment under section 413(d) of the Foreign Service Act of 1980 (as amended
			 by subsection a(2) of this section) to an individual described in such section
			 413(d) or to an individual who was otherwise serving at a United States
			 diplomatic or consular mission abroad without a regular salary who was killed
			 as a result of an act of international terrorism (as such term is defined in
			 section 2331(1) of title 18, United States Code) that occurred between January
			 1, 1998, and the date of the enactment of this section, including the victims
			 of the bombing of August 7, 1998, in Nairobi, Kenya. Such a payment shall be
			 deemed to be a payment under section 413(d) of the Foreign Service Act of 1980,
			 except that for purposes of this section, such payment shall, with respect to a
			 United States citizen receiving payment under this section, be in an amount
			 equal to ten times the salary specified in this section. For purposes of this
			 section and section 413(d) of such Act, with respect to a United States citizen
			 receiving payment under this section, the salary to be used for purposes of
			 determining such payment shall be $94,000.
						336.Broadening
			 experience within the Foreign ServiceNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State, acting through the Director
			 of the Foreign Service, shall submit to the appropriate congressional
			 committees a detailed plan to increase the career incentives provided to
			 Foreign Service officers to serve in bureaus and offices of the Department of
			 State not primarily focused on regional issues, including the Bureau of
			 Democracy, Human Rights and Labor, the Bureau of Oceans and International
			 Environmental and Scientific Affairs, and the Bureau of Population, Refugees
			 and Migration. In formulating such plan, the Secretary shall consult with a
			 broad range of active and retired Foreign Service officers and current and
			 former officials of the Department to elicit proposals on how to promote
			 non-regional assignments, and shall consider—
						(1)requiring all
			 Foreign Service officers to serve at least 2 years in an bureau or office of
			 the Department not primarily focused on regional issues prior to joining the
			 Senior Foreign Service; and
						(2)changing the
			 composition of Foreign Service selection boards to increase the participation
			 of Department personnel with extensive experience in bureaus and offices of the
			 Department not primarily focused on regional issues.
						IVInternational
			 Organizations
				AInternational
			 Leadership
					401.Short
			 titleThis subtitle may be
			 cited as the United States
			 International Leadership Act of 2009.
					402.Promoting
			 assignments to international organizations
						(a)Promotions
							(1)In
			 generalSection 603(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 4003) is amended, in the second sentence, by inserting before the period
			 at the end the following: , and should consider whether the member of
			 the Service has served in a position whose primary responsibility is to
			 formulate policy toward, or represent the United States at, an international
			 organization, a multilateral institution, or a broad-based multilateral
			 negotiation of an international instrument.
							(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of the enactment of this Act and shall apply to members of the Foreign
			 Service beginning on January 1, 2015.
							(b)Establishment of
			 a multilateral diplomacy cone in the foreign service
							(1)FindingsCongress finds the following:
								(A)The Department of
			 State maintains a number of United States missions both within the United
			 States and abroad that are dedicated to representing the United States to
			 international organizations and multilateral institutions, including missions
			 in New York, Brussels, Geneva, Rome, Montreal, Nairobi, Vienna, and
			 Paris.
								(B)In offices at the
			 Harry S. Truman Building, the Department maintains a significant number of
			 positions in bureaus that are either dedicated, or whose primary responsibility
			 is, to represent the United States to such organizations and institutions or at
			 multilateral negotiations.
								(C)Given the large
			 number of positions in the United States and abroad that are dedicated to
			 multilateral diplomacy, the Department of State may be well served in
			 developing persons with specialized skills necessary to become experts in this
			 unique form of diplomacy.
								(2)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate congressional committees a
			 report—
								(A)evaluating whether
			 a new cone should be established for the Foreign Service that concentrates on
			 members of the Service who serve at international organizations and
			 multilateral institutions or are primarily responsible for participation in
			 broad-based multilateral negotiations of international instruments; and
								(B)that provides
			 alternative mechanisms for achieving the objective of developing a core group
			 of United States diplomats and other Government employees who have expertise
			 and broad experience in conducting multilateral diplomacy.
								403.Implementation
			 and establishment of office on multilateral negotiations
						(a)Establishment of
			 officeThe Secretary of State is authorized to establish, within
			 the Bureau of International Organization Affairs, an Office on Multilateral
			 Negotiations, to be headed by a Special Representative for Multilateral
			 Negotiations (in this section referred to as the Special
			 Representative).
						(b)AppointmentIf
			 the office referred to in subsection (a) is established, the Special
			 Representative shall be appointed by the President by and with the advice and
			 consent of the Senate and shall have the rank of Ambassador-at-Large. At the
			 discretion of the President another official at the Department may serve as the
			 Special Representative. The President may direct that the Special
			 Representative report to the Assistant Secretary for International Organization
			 Affairs.
						(c)StaffingThe
			 Special Representative shall have a staff of Foreign Service and civil service
			 officers skilled in multilateral diplomacy.
						(d)DutiesThe
			 Special Representative shall have the following responsibilities:
							(1)In
			 generalThe primary responsibility of the Special Representative
			 shall be to assist in the organization of, and preparation for, United States
			 participation in multilateral negotiations, including the advocacy efforts
			 undertaken by the Department of State and other United States agencies.
							(2)Advisory
			 roleThe Special Representative shall advise the President and
			 the Secretary of State, as appropriate, regarding advocacy at international
			 organizations and multilateral institutions and negotiations and, in
			 coordination with the Assistant Secretary for International Organization
			 Affairs, shall make recommendations regarding—
								(A)effective
			 strategies and tactics to achieve United States policy objectives at
			 multilateral negotiations;
								(B)the need for and
			 timing of high level intervention by the President, the Secretary of State, the
			 Deputy Secretary of State, and other United States officials to secure support
			 from key foreign government officials for the United States position at such
			 organizations, institutions, and negotiations;
								(C)the composition of
			 United States delegations to multilateral negotiations; and
								(D)liaison with
			 Congress, international organizations, nongovernmental organizations, and the
			 private sector on matters affecting multilateral negotiations.
								(3)Leadership and
			 membership of international organizationsThe Special
			 Representative, in coordination with the Assistant Secretary of International
			 Organization Affairs, shall direct the efforts of the United States Government
			 to reform the criteria for leadership and membership of international
			 organizations.
							(4)Participation in
			 multilateral negotiationsThe Special Representative, or members
			 of the Special Representative’s staff, may, as required by the President or the
			 Secretary of State, serve on a United States delegation to any multilateral
			 negotiation.
							404.Synchronization
			 of United States contributions to international organizationsNot later than 180 days after the date of
			 the enactment of this Act, the President shall transmit to the appropriate
			 congressional committees a plan on the implementation of section 404 of the
			 Foreign Relations Authorization Act of 2003 (Public Law 107–228; relating to a
			 resumption by the United States of the payment of its full contributions to
			 certain international organizations at the beginning of each calendar
			 year).
					405.United States
			 arrearages to the United NationsIn addition to amounts otherwise available
			 for the payment of Assessed Contributions to International Organizations and
			 Contributions for International Peacekeeping Activities, there is authorized to
			 be appropriated such sums as may be necessary to pay all United States
			 arrearages in payments to the United Nations recognized by the United
			 States.
					BGeneral
			 Provisions
					411.Organization of
			 American States
						(a)Sense of
			 CongressIt is the sense of Congress that—
							(1)multilateral
			 diplomacy in the context of the Americas has suffered considerably in the past
			 decade, to the direct detriment of the national interest of the United States
			 in the region;
							(2)given the recent
			 proliferation of multilateral groupings in the Americas region in which the
			 United States in not a member, it is imperative to focus on and promote United
			 States diplomatic efforts in the Organization of American States (OAS), where
			 the United States is a founding member and whose central tenets include
			 democratic values considered vital for this region;
							(3)it is critical for
			 the United States to immediately re-establish its unique leadership voice in
			 this region and specifically in the OAS setting; and
							(4)an effective way
			 to help achieve this short term objective is to establish a fund to promote
			 multilateral interests of the United States in the region.
							(b)Multilateral
			 fund
							(1)In
			 generalThere is hereby established in the Department of State a
			 Fund to Promote Multilateralism in the Americas (referred to in this section as
			 the Fund).
							(2)Activities
			 supportedThe Fund shall support activities that promote the
			 multilateral interests of the United States in the Americas region,
			 including—
								(A)United States
			 diplomatic activities within and related to the OAS;
								(B)voluntary
			 contributions to entities and organs of the OAS to carry out programs and
			 activities that support the interests of the United States;
								(C)outreach and
			 cultural activities;
								(D)conferences;
			 and
								(E)general advocacy
			 for United States interests.
								(c)AdministrationThe
			 Fund shall be administered by the United States Mission to the Organization of
			 American States, as directed by the United States Permanent Representative to
			 the OAS, for use on matters that arise in the context of the OAS.
						(d)AuthorizationOf
			 the amounts authorized to be appropriated for the Administration of Foreign
			 Affairs pursuant to section 101, there is authorized to be appropriated
			 $2,000,000 for each of fiscal years 2010 and 2011 only to carry out this
			 section.
						412.Peacekeeping
			 operations contributionsSection 404(b)(2)(B) of the Foreign
			 Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236)
			 (22 U.S.C. 287e note) is amended at the end by adding the following new
			 clause:
						
							(vi)For assessments
				made during calendar years 2009, 2010, and 2011, 27.1
				percent.
							.
					413.Pacific Islands
			 ForumIt is the sense of
			 Congress that the Secretary of State should work with the Pacific Islands Forum
			 to find appropriate affiliations for representatives of American Samoa, Guam,
			 and the Commonwealth of the Northern Mariana Islands.
					414.Review of
			 activities of international commissions
						(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act and 2 years thereafter, the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report on the activities of each of the commissions specified in paragraphs
			 (1), (2), and (3) of section 103.
						(b)Report
			 elementsThe reports required under subsection (a) shall include
			 information concerning the following:
							(1)Amounts obligated
			 and expended during the two previous fiscal years by each of such
			 commissions.
							(2)A
			 description of the projects carried out during such years by each of such
			 commissions and a description of the management and implementation of such
			 projects, including the use of private contractors.
							(3)Projects
			 anticipated during the next two fiscal years related to the activities of each
			 of such commissions because of obligations that the United States has entered
			 into based on any treaty between the United States and another country.
							(c)Submission of
			 the reportsThe reports may be combined with the annual budget
			 justification submitted by the President in accordance with section 1105(a) of
			 title 31, United States Code.
						415.Enhancing
			 nuclear safeguards
						(a)FindingsCongress
			 makes the following findings:
							(1)The Treaty on the Non-Proliferation of
			 Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and
			 entered into force March 5, 1970 (commonly known as the Nuclear
			 Non-Proliferation Treaty or NPT) and the safeguards
			 system of the International Atomic Energy Agency (IAEA) are indispensable to
			 international peace and security.
							(2)Congress has long
			 supported efforts aimed at effective and efficient assurances of nuclear fuel
			 supply, the strengthening of IAEA safeguards, and assistance to the developing
			 world for nuclear and non-nuclear energy sources, as embodied in the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.).
							(3)According to some
			 experts, global energy demand will grow by 50 percent in the next 20 years,
			 predominantly in the developing world.
							(4)The Government
			 Accountability Office (GAO) stated in testimony before Congress in September
			 2006 that while IAEA is increasingly relying on the analytical skills of
			 its staff to detect countries undeclared nuclear activities, the agency
			 is facing a looming human capital crisis.
							(5)The Director
			 General of the IAEA told the Board of Governors of the IAEA in March 2009 that
			 the deteriorating conditions in our laboratories, for example, threaten
			 both our ability to deliver our programmed, as well as our independent
			 analytical capability.
							(6)Considerable
			 investment is needed for the IAEA’s Safeguards Analytical Laboratory (SAL), to
			 meet future IAEA requirements as its workload is growing, the laboratory’s
			 infrastructure is aging, and IAEA requirements have become more demanding, and
			 while initial plans have been made for laboratory enhancement and are currently
			 pending budgetary approval (sometime in 2009), the simple fact is that, as more
			 countries implement IAEA safeguards, many more nuclear samples come to SAL for
			 analysis.
							(7)The existing
			 funding, planning, and execution of IAEA safeguards is not sufficient to meet
			 the predicted growth in the future of civilian nuclear power, and therefore any
			 growth in civilian nuclear power must be evaluated against the challenges it
			 poses to verification of the assurances of peace and security provided by the
			 IAEA safeguards system.
							(b)Authorization of
			 appropriationsThere is authorized to be appropriated $10,000,000
			 for the refurbishment or possible replacement of the IAEA’s Safeguards
			 Analytical Laboratory.
						(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State, in consultation with the
			 Secretary of Energy, shall submit to the appropriate congressional committees
			 and the Committee on Armed Services of the House of Representatives and the
			 Committee on Armed Services of the Senate a report on the refurbishment or
			 possible replacement of the IAEA’s Safeguards Analytical Laboratory pursuant to
			 subsection (b).
						416.Implementation
			 of recommendations of Commission on the Prevention of Weapons of Mass
			 Destruction Proliferation and Terrorism
						(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2010 and 2011 to implement the following recommendations of the
			 Report of the Commission on the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism regarding the International Atomic Energy Agency
			 (IAEA) and nuclear safeguards reform:
							(1)The United States
			 should work with the IAEA Director General to consider establishing a
			 safeguards user fee, whereby countries with inspected facilities would be
			 assessed a fee to help defer the costs of IAEA inspections.
							(2)The United States
			 should work with the IAEA Director General and other interested parties to
			 routinely (at least every 2 years) assess whether the IAEA can meet its own
			 inspection goals, whether those goals afford timely warning of an ability to
			 account for a bomb’s worth of nuclear material, as required by United States
			 law, and what corrective actions, if any, might help the IAEA to achieve its
			 inspection goals. This assessment should also clarify those instances in which
			 achieving the goals is not possible.
							(3)The United States
			 should work with the IAEA Director General to provide for the acquisition and
			 implementation of near-real-time surveillance equipment at a number of sites
			 where nuclear fuel rods are located and where such equipment must be installed
			 so that the IAEA can establish the inspection continuity of the fresh and spent
			 fuel rods and to install wide-area surveillance needed to monitor activities
			 under the Additional Protocol.
							(4)The United States
			 should work with the IAEA Director General to promote much-needed transparency
			 at suspect sites, to help deter transfers of nuclear fuel and nuclear weapons
			 technology, and to encourage IAEA member states to maintain a registry of all
			 foreign visitors at safeguarded sites. This registry should be made available
			 to other IAEA members upon request.
							(5)The United States
			 should work with the IAEA Director General to establish a complete
			 country-by-country inventory of nuclear materials that could be used to make
			 nuclear bombs. The information should be shared, as appropriate, with
			 individual IAEA member states and the public to ensure that it can be used
			 effectively in developing the plan for IAEA safeguards. The IAEA should update
			 the database regularly.
							(6)The United States
			 should work with the IAEA Director General to require that the transfer of all
			 items on the Nuclear Suppliers Group dual-use and trigger lists be reported to
			 the IAEA or relevant authority and assist in developing a system to process and
			 analyze the information gathered, making unreported transfers illegal and
			 subject to seizure.
							(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees and the Committee on Armed Services of the
			 House of Representatives and the Committee on Armed Services of the Senate a
			 report on progress toward the implementation of this section.
						417.Asia-Pacific
			 Economic Cooperation
						(a)Sense of
			 CongressIt is the sense of Congress that—
							(1)the United States’
			 continued engagement in Asia must be a cornerstone of United States foreign
			 policy in the 21st Century;
							(2)the President must
			 elevate the role of the United States in the Asia-Pacific Economic Cooperation
			 forum (APEC) by ensuring that United States Government officials of the
			 appropriate rank attend APEC activities; and
							(3)increased
			 participation by United States small businesses, particularly manufacturers,
			 will add substantial benefit to APEC discussions and help strengthen the
			 influence of the United States within APEC.
							(b)Small business
			 definedIn this section, the
			 term small business shall have the meaning given the term
			 small business concern in section 410(9) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 694a(9)).
						(c)United States
			 participation at APEC
							(1)Designation of
			 APEC coordinatorsThe President shall designate in appropriate
			 departments and agencies an existing official of appropriate senior rank to
			 serve as each such department’s or agency’s APEC
			 Coordinator.
							(2)Duties of APEC
			 coordinators
								(A)In
			 generalThe APEC Coordinators of the appropriate departments and
			 agencies designated in accordance with paragraph (1) shall, in consultation
			 with the United States Ambassador to APEC, set department- and agency-wide
			 guidelines for each such department’s or agency’s participation at APEC.
								(B)ReportNot
			 later than 180 days after the date of the enactment of this Act and annually
			 thereafter, the Secretary of State, with input from each APEC Coordinator,
			 shall submit to the appropriate congressional committees a report on efforts to
			 enhance each department’s and agency’s participation at APEC.
								(d)Enhancing small
			 business participation at APEC
							(1)Designation of
			 small business liaisonThe Secretary of State shall designate an
			 existing officer within the Bureau of East Asian and Pacific Affairs to serve
			 as a Small Business Liaison. Such designee shall be of the
			 appropriate senior rank.
							(2)Department of
			 State websiteThe Secretary of State shall post on the website of
			 the Department of State a dedicated page for United States small businesses to
			 facilitate direct communication between the United States Government and the
			 business community concerning APEC.
							(3)CoordinationThe
			 Secretary of State shall coordinate with existing private sector partners and
			 relevant business associations to promote participation by small businesses at
			 APEC. The Secretary shall ensure that notices about meetings and briefings
			 provided by United States APEC officials on APEC-related issues are posted on
			 the website of the Department of State (in accordance with paragraph (2)) not
			 later than 15 days before the dates of such meetings and briefings.
							(e)Report on
			 hosting of APEC 2011 in the United StatesNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees a report detailing the mechanisms that are
			 in place or are being considered for hosting the 2011 meeting of APEC in the
			 United States, including an analysis of the estimated or projected costs
			 associated with such meetings.
						418.Implementing an
			 international nuclear fuel bankIt is the sense of Congress that, not later
			 than 120 after the date of the enactment of this Act, the Secretary of State
			 should appoint a coordinator to help implement the International Nuclear Fuel
			 Bank to ensure that countries have a supply of fuel for nuclear energy and do
			 not have to enrich their own uranium.
					VUnited States
			 International Broadcasting
				501.Authorization of
			 appropriations for international broadcastingThe following amounts are authorized to be
			 appropriated to carry out United States international broadcasting activities
			 under the United States Information and Educational Exchange Act of 1948, the
			 Radio Broadcasting to Cuba Act, the Television Broadcasting to Cuba Act, the
			 United States International Broadcasting Act of 1994, and the Foreign Affairs
			 Reform and Restructuring Act of 1998, and to carry out other authorities in law
			 consistent with such purposes:
					(1)For
			 International Broadcasting Operations, $732,187,000 for fiscal
			 year 2010 and such sums as may be necessary for fiscal year 2011.
					(2)For
			 Broadcasting Capital Improvements, $13,263,000 for fiscal year
			 2010 and such sums as may be necessary for fiscal year 2011.
					502.Personal
			 services contracting programSection 504 of the Foreign Relations
			 Authorization Act, Fiscal Year 2003, (Public Law 107–228; 22 U.S.C. 6206 note),
			 is amended—
					(1)in the section
			 heading, by striking pilot;
					(2)in subsection
			 (a)—
						(A)by striking
			 pilot; and
						(B)adding at the end
			 the following new sentence: An individual hired as a personal service
			 contractor pursuant to this section shall not, by virtue of such hiring, be
			 considered to be an employee of the United States Government for purposes of
			 any law administered by the Office of Personnel Management.;
						(3)in subsection
			 (b)—
						(A)in paragraph (4),
			 by striking 60 and inserting 125; and
						(B)by adding at the
			 end the following new paragraph:
							
								(5)The annual salary
				rate for personal services contractors may not exceed the rate for level IV of
				the Executive Schedule.
								;
				and
						(4)in subsection (c),
			 by striking 2009 and inserting 2011.
					503.Radio Free
			 Europe/Radio Liberty pay paritySection 308(h)(1)(C) of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6207(h)(1)(C)) is
			 amended—
					(1)by inserting
			 and one employee abroad after D.C.;
					(2)by striking
			 III and inserting II; and
					(3)by striking
			 5314 and inserting 5313.
					504.Employment for
			 international broadcastingSection 804(1) of the United States
			 Information and Educational Exchange Act of 1948 (22 U.S.C. 1474(1)) is amended
			 by inserting after suitably qualified United States citizens the
			 following: (for purposes of this paragraph, the term suitably
			 qualified United States citizens means those United States citizen
			 applicants who are equally or better qualified than non-United States citizen
			 applicants).
				505.Domestic
			 release of the Voice of America film entitled A Fateful
			 Harvest
					(a)In
			 generalNotwithstanding
			 section 208 of the Foreign Relations Authorization Act, Fiscal Years 1986 and
			 1987 (22 U.S.C. 1461–1a) and section 501(b) of the United States Information
			 and Educational Exchange Act of 1948 (22 U.S.C. 1461(b)), the Director of the
			 International Broadcasting Bureau shall provide a master copy of the film
			 entitled A Fateful Harvest to the Archivist of the United States
			 for domestic release in accordance with subsection (b).
					(b)Domestic
			 releaseUpon evidence that
			 necessary United States rights and licenses have been secured by the person
			 seeking domestic release of the film referred to in subsection (a), the
			 Archivist shall—
						(1)deposit the film in the National Archives
			 of the United States; and
						(2)make copies of the
			 film available for purchase and public viewing within the United States.
						506.Establishing
			 permanent authority for Radio Free AsiaSection 309 of the United States
			 International Broadcasting Act of 1994 (22 U.S.C. 6208) is amended—
					(1)in subsection
			 (c)(2), by striking , and shall further specify that funds to carry out
			 the activities of Radio Free Asia may not be available after September 30,
			 2010;
					(2)by striking
			 subsection (f); and
					(3)by redesignating
			 subsections (g) and (h) as subsection (f) and (g), respectively.
					VIPeace
			 Corps
				601.Findings;
			 statement of policy
					(a)FindingsCongress finds the following:
						(1)On October 14,
			 1960, then Senator John F. Kennedy addressed students on the steps of the
			 University of Michigan Union to enlist their effort to make the world a better
			 place by serving their country abroad.
						(2)On March 1, 1961,
			 then President John F. Kennedy signed an Executive Order establishing a Peace
			 Corps that was designed to permit our people to exercise more fully
			 their responsibilities in the great common cause of world
			 development.
						(3)Since its
			 establishment, the Peace Corps has been guided by its mission to promote world
			 peace and friendship and has sought to fulfill the following three
			 goals:
							(A)To help the people
			 of interested countries in meeting their needs for trained men and
			 women.
							(B)To promote a
			 better understanding of Americans on the part of the peoples served.
							(C)To help promote a
			 better understanding of other peoples on the part of Americans.
							(4)Over the last 48
			 years, nearly 200,000 Peace Corps volunteers have served in 139
			 countries.
						(5)The Peace Corps is
			 the world’s premier international service organization dedicated to promoting
			 sustainable grassroots development by working with host communities in the
			 areas of agriculture, business development, education, the environment, health
			 and HIV/AIDS, and youth.
						(6)The Peace Corps
			 remains committed to sending well trained and well supported Peace Corps
			 volunteers overseas to promote peace, friendship, cross-cultural awareness, and
			 mutual understanding between the United States and other countries. The Peace
			 Corps has an impressive record of engendering good will through the service
			 that American volunteers provide.
						(7)Recognizing the
			 Peace Corps’ unique and effective role in promoting volunteer service by
			 American citizens, President Obama and Vice President Biden announced their
			 intent to double the size of Peace Corps in an expeditious and effective
			 manner.
						(8)Over 13,000
			 Americans applied in 2008 to volunteer their service to serve the world’s
			 poorest communities in the Peace Corps, a 16 percent increase over the nearly
			 11,000 applications received in 2007.
						(9)Under current
			 funding levels, the Peace Corps is able to provide new placements for only
			 one-third of the American applicants seeking the opportunity to serve their
			 country and the world. At the end of fiscal year 2008, there were nearly 8,000
			 Peace Corps volunteers serving in 76 countries around the world.
						(b)Statement of
			 policyIt is the policy of the United States to—
						(1)double the number
			 of Peace Corps volunteers and strengthen and improve the Peace Corps and its
			 programs;
						(2)improve the
			 coordination of Peace Corps programs with development programs of other Federal
			 departments and agencies, without diminishing the independence of the Peace
			 Corps; and
						(3)promote all types
			 of volunteerism by Americans in the developing world.
						602.Amendments to
			 the Peace Corps Act
					(a)Peace Corps
			 Response ProgramThe Peace Corps Act (22 U.S.C. 2501 et seq.) is
			 amended by inserting after section 5 the following new section:
						
							5A.Peace Corps
				Response ProgramThe Director
				of the Peace Corps is authorized to establish a special program that assigns
				returned Peace Corps volunteers or other volunteers to provide short-term
				development or other relief assistance or to otherwise be assigned or made
				available to any entity referred to in subsection (a)(1) of section 10. The
				term of such service shall be less than the term of service of a volunteer
				under section 5. Except to the extent determined necessary and appropriate by
				the Director, the program established under this section may not cause a
				diminution in the number or quality of projects or volunteers assigned to
				longer term assignments under section
				5.
							.
					(b)Coordination of
			 Peace Corps programsParagraph (2) of section 4(c) of the Peace
			 Corps Act (22 U.S.C. 2503(c)) is amended to read as follows:
						
							(2)The Director of the Peace Corps shall, as
				appropriate and to the maximum extent practicable without diminishing any
				program or operational independence, work with the heads of Federal departments
				and agencies to identify synergies and avoid duplication of efforts with Peace
				Corps programs in the field and at
				headquarters.
							.
					(c)Readjustment
			 allowanceSubsection (c) of section 5 of the Peace Corps Act (22
			 U.S.C. 2504(c)) is amended, in the first sentence, by striking
			 $125 and inserting $225.
					(d)Authorization of
			 appropriationsSection
			 3(b)(1) of the Peace Corps Act (22 U.S.C. 2502(b)(1)) is amended by striking
			 $270,000,000 and all that follows through the period at the end
			 and inserting the following: $450,000,000 for fiscal year 2010 and such
			 sums as may be necessary for fiscal year 2011..
					603.Report
					(a)Peace Corps
			 response program reportNot
			 later than 1 year after the date of the enactment of this Act, the Director of
			 the Peace Corps shall submit to the appropriate congressional committees a
			 report on the Peace Corps Response Program or any similar program developed
			 under in accordance with section 5A of the Peace Corps Act (as added by section
			 602(a) of this Act), including information on the following:
						(1)The achievements and challenges of the
			 Peace Corps Response Program or any similar program since its inception as the
			 Peace Corps Crisis Corps in 1996.
						(2)The goals,
			 objectives, program areas, and growth projections for the Peace Corps Response
			 Program or any similar program from fiscal year 2010 through fiscal year
			 2011.
						(3)The process and
			 standards for selecting partner organizations and projects for the Peace Corps
			 Response Program or any similar program.
						(4)The standards and
			 requirements used to select volunteers for service under the Peace Corps
			 Response Program or any similar program.
						(5)The measures used
			 to evaluate projects of the Peace Corps Response Program or any similar program
			 and the effectiveness of volunteers assigned to such Program or similar program
			 at achieving identified objectives.
						(b)Annual
			 reportsNot later than 1 year
			 after the date of the enactment of this Act and annually thereafter, the
			 Director of the Peace Corps shall submit to the appropriate congressional
			 committees a report on progress made in carrying out this title, including
			 efforts to strengthen coordination between the Peace Corps and other Federal
			 departments and agencies carrying out development assistance programs (as
			 required under paragraph (2) of section 4(c) of the Peace Corps Act (22 U.S.C.
			 2503(c)), as amended by section 602(b) of this Act).
					VIISenator Paul
			 Simon Study Abroad Foundation Act of 2009
				701.Short
			 titleThis title may be cited
			 as the Senator Paul Simon Study Abroad
			 Foundation Act of 2009.
				702.FindingsCongress makes the following
			 findings:
					(1)According to
			 former President George W. Bush, America’s leadership and national
			 security rest on our commitment to educate and prepare our youth for active
			 engagement in the international community..
					(2)According to
			 former President William J. Clinton, Today, the defense of United States
			 interests, the effective management of global issues, and even an understanding
			 of our Nation’s diversity require ever-greater contact with, and understanding
			 of, people and cultures beyond our borders..
					(3)Congress
			 authorized the establishment of the Commission on the Abraham Lincoln Study
			 Abroad Fellowship Program pursuant to section 104 of the Miscellaneous
			 Appropriations and Offsets Act, 2004 (division h of Public Law 108–199).
			 Pursuant to its mandate, the Lincoln Commission has submitted to Congress and
			 the President a report of its recommendations for greatly expanding the
			 opportunity for students at institutions of higher education in the United
			 States to study abroad, with special emphasis on studying in developing
			 nations.
					(4)According to the
			 Lincoln Commission, [s]tudy abroad is one of the major means of
			 producing foreign language speakers and enhancing foreign language
			 learning and, for that reason, is simply essential to the
			 [N]ation’s security..
					(5)Studies
			 consistently show that United States students score below their counterparts in
			 other advanced countries on indicators of international knowledge. This lack of
			 global literacy is a national liability in an age of global trade and business,
			 global interdependence, and global terror.
					(6)Americans believe
			 that it is important for their children to learn other languages, study abroad,
			 attend a college where they can interact with international students, learn
			 about other countries and cultures, and generally be prepared for the global
			 age.
					(7)In today's world,
			 it is more important than ever for the United States to be a responsible,
			 constructive leader that other countries are willing to follow. Such leadership
			 cannot be sustained without an informed citizenry with significant knowledge
			 and awareness of the world.
					(8)Study abroad has
			 proven to be a very effective means of imparting international and foreign
			 language competency to students.
					(9)In any given year,
			 only approximately 1 percent of all students enrolled in United States
			 institutions of higher education study abroad.
					(10)Less than 10
			 percent of the students who graduate from United States institutions of higher
			 education with bachelors degrees have studied abroad.
					(11)Far more study
			 abroad must take place in developing countries. Ninety-five percent of the
			 world’s population growth over the next 50 years will occur outside of Europe,
			 yet in the academic year 2004–2005, 60 percent of United States students
			 studying abroad studied in Europe, and 45 percent studied in four countries—the
			 United Kingdom, Italy, Spain, and France.
					(12)The Final Report
			 of the National Commission on Terrorist Attacks Upon the United States (the
			 9/11 Commission Report) recommended that the United States increase support for
			 scholarship, exchange, and library programs. The 9/11 Public
			 Discourse Project, successor to the 9/11 Commission, noted in its November 14,
			 2005, status report that this recommendation was unfulfilled,
			 and stated that [t]he U.S. should increase support for scholarship and
			 exchange programs, our most powerful tool to shape attitudes over the course of
			 a generation.. In its December 5, 2005, Final Report on the 9/11
			 Commission Recommendations, the 9/11 Public Discourse Project gave the
			 government a grade of D for its implementation of this
			 recommendation.
					(13)Investing in a
			 national study abroad program would help turn a grade of D into
			 an A by equipping United States students to communicate United
			 States values and way of life through the unique dialogue that takes place
			 among citizens from around the world when individuals study abroad.
					(14)An enhanced
			 national study abroad program could help further the goals of other United
			 States Government initiatives to promote educational, social, and political
			 reform and the status of women in developing and reforming societies around the
			 world, such as the Middle East Partnership Initiative.
					(15)To complement
			 such worthwhile Federal programs and initiatives as the Benjamin A. Gilman
			 International Scholarship Program, the National Security Education Program, and
			 the National Security Language Initiative, a broad-based undergraduate study
			 abroad program is needed that will make many more study abroad opportunities
			 accessible to all undergraduate students, regardless of their field of study,
			 ethnicity, socio-economic status, or gender.
					(16)To restore
			 America’s standing in the world, President Barack Obama has said that he will
			 call on our nation’s greatest resource, our people, to reach out to and engage
			 with other nations.
					703.PurposesThe purposes of this title are—
					(1)to significantly
			 enhance the global competitiveness and international knowledge base of the
			 United States by ensuring that more United States students have the opportunity
			 to acquire foreign language skills and international knowledge through
			 significantly expanded study abroad;
					(2)to enhance the
			 foreign policy capacity of the United States by significantly expanding and
			 diversifying the talent pool of individuals with non-traditional foreign
			 language skills and cultural knowledge in the United States who are available
			 for recruitment by United States foreign affairs agencies, legislative branch
			 agencies, and nongovernmental organizations involved in foreign affairs
			 activities;
					(3)to ensure that an
			 increasing portion of study abroad by United States students will take place in
			 nontraditional study abroad destinations such as the People's Republic of
			 China, countries of the Middle East region, and developing countries;
			 and
					(4)to create greater
			 cultural understanding of the United States by exposing foreign students and
			 their families to United States students in countries that have not
			 traditionally hosted large numbers of United States students.
					704.DefinitionsIn this title:
					(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
						(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
						(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
						(2)BoardThe
			 term Board means the Board of Directors of the Foundation
			 established pursuant to section 705(d).
					(3)Chief executive
			 officerThe term Chief Executive Officer means the
			 chief executive officer of the Foundation appointed pursuant to section
			 705(c).
					(4)FoundationThe
			 term Foundation means the Senator Paul Simon Study Abroad
			 Foundation established by section 705(a).
					(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
					(6)National of the
			 united statesThe term national of the United
			 States means a national of the United States or an alien lawfully
			 admitted for permanent residence (as those terms are defined in section 101 of
			 the Immigration and Nationality Act (8 U.S.C. 1101)).
					(7)Nontraditional
			 study abroad destinationThe term nontraditional study
			 abroad destination means a location that is determined by the
			 Foundation to be a less common destination for United States students who study
			 abroad.
					(8)Study
			 abroadThe term study abroad means an educational
			 program of study, work, research, internship, or combination thereof that is
			 conducted outside the United States and that carries academic credit toward
			 fulfilling the participating student's degree requirements.
					(9)United
			 statesThe term United States means any of the
			 several States, the District of Columbia, Puerto Rico, the Northern Mariana
			 Islands, the Virgin Islands, Guam, American Samoa, and any other territory or
			 possession of the United States.
					(10)United states
			 studentThe term United States student means a
			 national of the United States who is enrolled at an institution of higher
			 education located within the United States.
					705.Establishment
			 and management of the Senator Paul Simon Study Abroad Foundation
					(a)Establishment
						(1)In
			 generalThere is established in the executive branch a
			 corporation to be known as the Senator Paul Simon Study Abroad
			 Foundation that shall be responsible for carrying out this title. The
			 Foundation shall be a government corporation, as defined in section 103 of
			 title 5, United States Code.
						(2)Board of
			 directorsThe Foundation shall be governed by a Board of
			 Directors in accordance with subsection (d).
						(3)Intent of
			 congressIt is the intent of Congress in establishing the
			 structure of the Foundation set forth in this subsection to create an entity
			 that will administer a study abroad program that—
							(A)serves the
			 long-term foreign policy and national security needs of the United States;
			 but
							(B)operates
			 independently of short-term political and foreign policy considerations.
							(b)Mandate of
			 foundationIn administering the program referred to in subsection
			 (a)(3), the Foundation shall—
						(1)promote the
			 objectives and purposes of this title;
						(2)through responsive, flexible grant-making,
			 promote access to study abroad opportunities by United States students at
			 diverse institutions of higher education, including 2-year institutions,
			 minority-serving institutions, and institutions that serve nontraditional
			 students, and 4-year colleges and universities demonstrating an institutional
			 commitment to increasing study abroad participation;
						(3)through creative
			 grant-making, promote access to study abroad opportunities by diverse United
			 States students, including minority students, students of limited financial
			 means, and nontraditional students;
						(4)solicit funds from
			 the private sector to supplement funds made available under this title;
			 and
						(5)minimize
			 administrative costs and maximize the availability of funds for grants under
			 this title.
						(c)Chief Executive
			 Officer
						(1)In
			 generalThere shall be in the Foundation a Chief Executive
			 Officer who shall be responsible for the management of the Foundation.
						(2)AppointmentThe
			 Chief Executive Officer shall be appointed by the Board and shall be a
			 recognized leader in higher education, business, or foreign policy, chosen on
			 the basis of a rigorous search.
						(3)Relationship to
			 boardThe Chief Executive Officer shall report to and be under
			 the direct authority of the Board.
						(4)Compensation and
			 rank
							(A)In
			 generalThe Chief Executive Officer shall be compensated at the
			 rate provided for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code.
							(B)AmendmentSection
			 5315 of title 5, United States Code, is amended by adding at the end the
			 following:
								
										Chief Executive Officer, Senator Paul Simon Study
				  Abroad
				  Foundation.
									.
							(5)Authorities and
			 dutiesThe Chief Executive Officer shall be responsible for the
			 management of the Foundation and shall exercise the powers and discharge the
			 duties of the Foundation.
						(6)Authority to
			 appoint officersIn consultation and with approval of the Board,
			 the Chief Executive Officer shall appoint all officers of the
			 Foundation.
						(d)Board of
			 Directors
						(1)EstablishmentThere
			 shall be in the Foundation a Board of Directors.
						(2)DutiesThe
			 Board shall perform the functions specified to be carried out by the Board in
			 this title and may prescribe, amend, and repeal by-laws, rules, regulations,
			 and procedures governing the manner in which the business of the Foundation may
			 be conducted and in which the powers granted to it by law may be
			 exercised.
						(3)MembershipThe
			 Board shall consist of—
							(A)the Secretary of
			 State (or the Secretary’s designee), the Secretary of Education (or the
			 Secretary’s designee), the Secretary of Defense (or the Secretary’s designee),
			 and the Administrator of the United States Agency for International Development
			 (or the Administrator’s designee); and
							(B)five other
			 individuals with relevant experience in matters relating to study abroad (such
			 as individuals who represent institutions of higher education, business
			 organizations, foreign policy organizations, or other relevant organizations)
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate, of which—
								(i)one
			 individual shall be appointed from among a list of individuals submitted by the
			 Speaker of the House of Representatives;
								(ii)one
			 individual shall be appointed from among a list of individuals submitted by the
			 minority leader of the House of Representatives;
								(iii)one individual
			 shall be appointed from among a list of individuals submitted by the majority
			 leader of the Senate; and
								(iv)one
			 individual shall be appointed from among a list of individuals submitted by the
			 minority leader of the Senate.
								(4)Chief executive
			 officerThe Chief Executive Officer of the Foundation shall serve
			 as a non-voting, ex-officio member of the Board.
						(5)Terms
							(A)Officers of the
			 federal governmentEach member of the Board described in
			 paragraph (3)(A) shall serve for a term that is concurrent with the term of
			 service of the individual's position as an officer within the other Federal
			 department or agency.
							(B)Other
			 membersEach member of the Board described in paragraph (3)(B)
			 shall be appointed for a term of 3 years and may be reappointed for one
			 additional 3-year term.
							(C)VacanciesA
			 vacancy in the Board shall be filled in the manner in which the original
			 appointment was made.
							(6)ChairpersonThere
			 shall be a Chairperson of the Board. The Secretary of State (or the Secretary's
			 designee) shall serve as the Chairperson.
						(7)QuorumA
			 majority of the members of the Board described in paragraph (3) shall
			 constitute a quorum, which, except with respect to a meeting of the Board
			 during the 135-day period beginning on the date of the enactment of this Act,
			 shall include at least one member of the Board described in paragraph
			 (3)(B).
						(8)MeetingsThe
			 Board shall meet at the call of the Chairperson.
						(9)Compensation
							(A)Officers of the
			 Federal Government
								(i)In
			 generalA member of the Board described in paragraph (3)(A) may
			 not receive additional pay, allowances, or benefits by reason of the member’s
			 service on the Board.
								(ii)Travel
			 expensesEach such member of the Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
								(B)Other
			 members
								(i)In
			 generalExcept as provided in clause (ii), a member of the Board
			 described in paragraph (3)(B) while away from the member's home or regular
			 place of business on necessary travel in the actual performance of duties as a
			 member of the Board, shall be paid per diem, travel, and transportation
			 expenses in the same manner as is provided under subchapter I of chapter 57 of
			 title 5, United States Code.
								(ii)LimitationA
			 member of the Board may not be paid compensation under clause (i) for more than
			 90 days in any calendar year.
								706.Establishment
			 and operation of program
					(a)Establishment of
			 the programThere is hereby established a program, which
			 shall—
						(1)be administered by
			 the Foundation; and
						(2)award grants
			 to—
							(A)United States
			 students for study abroad;
							(B)nongovernmental
			 institutions that provide and promote study abroad opportunities for United
			 States students, in consortium with institutions described in subparagraph (C);
			 and
							(C)institutions of
			 higher education, individually or in consortium, in order to accomplish the
			 objectives set forth in subsection (b).
							(b)ObjectivesThe
			 objectives of the program established under subsection (a) are that, within 10
			 years of the date of the enactment of this Act—
						(1)not less than
			 1,000,000 undergraduate United States students will study abroad annually for
			 credit;
						(2)the demographics
			 of study-abroad participation will reflect the demographics of the United
			 States undergraduate population, including students enrolled in community
			 colleges, minority-serving institutions, and institutions serving large numbers
			 of low-income and first-generation students; and
						(3)an increasing
			 portion of study abroad will take place in nontraditional study abroad
			 destinations, with a substantial portion of such increases taking place in
			 developing countries.
						(c)Mandate of the
			 programIn order to accomplish the objectives set forth in
			 subsection (b), the Foundation shall, in administering the program established
			 under subsection (a), take fully into account the recommendations of the
			 Commission on the Abraham Lincoln Study Abroad Fellowship Program (established
			 pursuant to section 104 of the Miscellaneous Appropriations and Offsets Act,
			 2004 (division H of Public Law 108–199)).
					(d)Structure of
			 grants
						(1)Promoting
			 reformIn accordance with the recommendations of the Commission
			 on the Abraham Lincoln Study Abroad Fellowship Program, grants awarded under
			 the program established under subsection (a) shall be structured to the maximum
			 extent practicable to promote appropriate reforms in institutions of higher
			 education in order to remove barriers to participation by students in study
			 abroad.
						(2)Grants to
			 individuals and institutionsIt is the sense of Congress
			 that—
							(A)the Foundation
			 should award not more than 25 percent of the funds awarded as grants to
			 individuals described in subparagraph (A) of subsection (a)(2) and not less
			 than 75 percent of such funds to institutions described in subparagraphs (B)
			 and (C) of such subsection; and
							(B)the Foundation
			 should ensure that not less than 85 percent of the amount awarded to such
			 institutions is used to award scholarships to students.
							(e)Balance of
			 long-term and short-term study abroad programsIn administering
			 the program established under subsection (a), the Foundation shall seek an
			 appropriate balance between—
						(1)longer-term study
			 abroad programs, which maximize foreign-language learning and intercultural
			 understanding; and
						(2)shorter-term study
			 abroad programs, which maximize the accessibility of study abroad to
			 nontraditional students.
						(f)Quality and
			 safety in study abroadIn administering the program established
			 under subsection (a), the Foundation shall require that institutions receiving
			 grants demonstrate that—
						(1)the study abroad
			 programs for which students receive grant funds are for academic credit;
			 and
						(2)the programs have
			 established health and safety guidelines and procedures.
						707.Annual
			 report
					(a)Report
			 requiredNot later than December 15, 2010, and each December 15
			 thereafter, the Foundation shall submit to the appropriate congressional
			 committees a report on the implementation of this title during the prior fiscal
			 year.
					(b)ContentsThe
			 report required by subsection (a) shall include—
						(1)the total
			 financial resources available to the Foundation during the year, including
			 appropriated funds, the value and source of any gifts or donations accepted
			 pursuant to section 708(a)(6), and any other resources;
						(2)a
			 description of the Board’s policy priorities for the year and the bases upon
			 which grant proposals were solicited and awarded to institutions of higher
			 education, nongovernmental institutions, and consortiums pursuant to sections
			 706(a)(2)(B) and 706(a)(2)(C);
						(3)a
			 list of grants made to institutions of higher education, nongovernmental
			 institutions, and consortiums pursuant to sections 706(a)(2)(B) and
			 706(a)(2)(C) that includes the identity of the institutional recipient, the
			 dollar amount, the estimated number of study abroad opportunities provided to
			 United States students by each grant, the amount of the grant used by each
			 institution for administrative expenses, and information on cost-sharing by
			 each institution receiving a grant;
						(4)a
			 description of the bases upon which the Foundation made grants directly to
			 United States students pursuant to section 706(a)(2)(A);
						(5)the number and
			 total dollar amount of grants made directly to United States students by the
			 Foundation pursuant to section 706(a)(2)(A); and
						(6)the total
			 administrative and operating expenses of the Foundation for the year, as well
			 as specific information on—
							(A)the number of
			 Foundation employees and the cost of compensation for Board members, Foundation
			 employees, and personal service contractors;
							(B)costs associated
			 with securing the use of real property for carrying out the functions of the
			 Foundation;
							(C)total travel
			 expenses incurred by Board members and Foundation employees in connection with
			 Foundation activities; and
							(D)total
			 representational expenses.
							708.Powers of the
			 Foundation; related provisions
					(a)PowersThe
			 Foundation—
						(1)shall have
			 perpetual succession unless dissolved by a law enacted after the date of the
			 enactment of this Act;
						(2)may adopt, alter,
			 and use a seal, which shall be judicially noticed;
						(3)may make and
			 perform such contracts, grants, and other agreements with any person or
			 government however designated and wherever situated, as may be necessary for
			 carrying out the functions of the Foundation;
						(4)may determine and
			 prescribe the manner in which its obligations shall be incurred and its
			 expenses allowed and paid, including expenses for representation;
						(5)may lease,
			 purchase, or otherwise acquire, improve, and use such real property wherever
			 situated, as may be necessary for carrying out the functions of the
			 Foundation;
						(6)may accept cash
			 gifts or donations of services or of property (real, personal, or mixed),
			 tangible or intangible, for the purpose of carrying out the provisions of this
			 title;
						(7)may use the United
			 States mails in the same manner and on the same conditions as the executive
			 departments;
						(8)may contract with
			 individuals for personal services, who shall not be considered Federal
			 employees for any provision of law administered by the Office of Personnel
			 Management;
						(9)may hire or obtain
			 passenger motor vehicles; and
						(10)shall have such
			 other powers as may be necessary and incident to carrying out this
			 title.
						(b)Principal
			 officeThe Foundation shall maintain its principal office in the
			 metropolitan area of Washington, District of Columbia.
					(c)Applicability of
			 government corporation control act
						(1)In
			 generalThe Foundation shall be subject to chapter 91 of subtitle
			 VI of title 31, United States Code, except that the Foundation shall not be
			 authorized to issue obligations or offer obligations to the public.
						(2)Conforming
			 amendmentSection 9101(3) of title 31, United States Code, is
			 amended by adding at the end the following new subparagraph:
							
								(S)the Senator Paul
				Simon Study Abroad
				Foundation.
								.
						(d)Inspector
			 general
						(1)In
			 generalThe Inspector General of the Department of State shall
			 serve as Inspector General of the Foundation, and, in acting in such capacity,
			 may conduct reviews, investigations, and inspections of all aspects of the
			 operations and activities of the Foundation.
						(2)Authority of the
			 boardIn carrying out the responsibilities under this subsection,
			 the Inspector General shall report to and be under the general supervision of
			 the Board.
						(3)Reimbursement
			 and authorization of services
							(A)ReimbursementThe
			 Foundation shall reimburse the Department of State for all expenses incurred by
			 the Inspector General in connection with the Inspector General’s
			 responsibilities under this subsection.
							(B)Authorization
			 for servicesOf the amount authorized to be appropriated under
			 section 711(a) for a fiscal year, up to $2,000,000 is authorized to be made
			 available to the Inspector General of the Department of State to conduct
			 reviews, investigations, and inspections of operations and activities of the
			 Foundation.
							709.General
			 personnel authorities
					(a)Detail of
			 personnelUpon request of the Chief Executive Officer, the head
			 of an agency may detail any employee of such agency to the Foundation on a
			 reimbursable basis. Any employee so detailed remains, for the purpose of
			 preserving such employee's allowances, privileges, rights, seniority, and other
			 benefits, an employee of the agency from which detailed.
					(b)Reemployment
			 rights
						(1)In
			 generalAn employee of an agency who is serving under a career or
			 career conditional appointment (or the equivalent), and who, with the consent
			 of the head of such agency, transfers to the Foundation, is entitled to be
			 reemployed in such employee's former position or a position of like seniority,
			 status, and pay in such agency, if such employee—
							(A)is separated from
			 the Foundation for any reason, other than misconduct, neglect of duty, or
			 malfeasance; and
							(B)applies for
			 reemployment not later than 90 days after the date of separation from the
			 Foundation.
							(2)Specific
			 rightsAn employee who satisfies paragraph (1) is entitled to be
			 reemployed (in accordance with such paragraph) within 30 days after applying
			 for reemployment and, on reemployment, is entitled to at least the rate of
			 basic pay to which such employee would have been entitled had such employee
			 never transferred.
						(c)Hiring
			 authorityOf persons employed by the Foundation, not to exceed 20
			 persons may be appointed, compensated, or removed without regard to the civil
			 service laws and regulations.
					(d)Basic
			 payThe Chief Executive Officer may fix the rate of basic pay of
			 employees of the Foundation without regard to the provisions of chapter 51 of
			 title 5, United States Code (relating to the classification of positions),
			 subchapter III of chapter 53 of such title (relating to General Schedule pay
			 rates), except that no employee of the Foundation may receive a rate of basic
			 pay that exceeds the rate for level IV of the Executive Schedule under section
			 5315 of such title.
					(e)DefinitionsIn
			 this section—
						(1)the term
			 agency means an executive agency, as defined by section 105 of
			 title 5, United States Code; and
						(2)the term
			 detail means the assignment or loan of an employee, without a
			 change of position, from the agency by which such employee is employed to the
			 Foundation.
						710.GAO
			 review
					(a)Review
			 requiredNot later than 2 years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall commence a
			 review of the operations of the Foundation.
					(b)ContentIn
			 conducting the review required under subsection (a), the Comptroller General
			 shall analyze—
						(1)whether the
			 Foundation is organized and operating in a manner that will permit it to
			 fulfill the purposes of this section, as set forth in section 603;
						(2)the degree to
			 which the Foundation is operating efficiently and in a manner consistent with
			 the requirements of paragraphs (4) and (5) of section 605(b);
						(3)whether
			 grant-making by the Foundation is being undertaken in a manner consistent with
			 subsections (d), (e), and (f) of section 606;
						(4)the extent to
			 which the Foundation is using best practices in the implementation of this Act
			 and the administration of the program described in section 606; and
						(5)other relevant
			 matters, as determined by the Comptroller General, after consultation with the
			 appropriate congressional committees.
						(c)Report
			 requiredThe Comptroller General shall submit a report on the
			 results of the review conducted under subsection (a) to the Secretary of State
			 (in the capacity of the Secretary as Chairperson of the Board of the
			 Foundation) and to the appropriate congressional committees.
					711.Authorization
			 of appropriations
					(a)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized to be appropriated to carry out this
			 title $40,000,000 for fiscal year 2010 and $80,000,000 for fiscal year
			 2011.
						(2)Amounts in
			 addition to other available amountsAmounts authorized to be
			 appropriated by paragraph (1) are in addition to amounts authorized to be
			 appropriated or otherwise made available for educational exchange programs,
			 including the J. William Fulbright Educational Exchange Program and the
			 Benjamin A. Gilman International Scholarship Program, administered by the
			 Bureau of Educational and Cultural Affairs of the Department of State.
						(b)Allocation of
			 funds
						(1)In
			 generalThe Foundation may allocate or transfer to any agency of
			 the United States Government any of the funds available for carrying out this
			 Act. Such funds shall be available for obligation and expenditure for the
			 purposes for which the funds were authorized, in accordance with authority
			 granted in this Act or under authority governing the activities of the United
			 States Government agency to which such funds are allocated or
			 transferred.
						(2)NotificationThe
			 Foundation shall notify the appropriate congressional committees not less than
			 15 days prior to an allocation or transfer of funds pursuant to paragraph
			 (1).
						VIIIExport Control
			 Reform and Security Assistance
				ADefense Trade
			 Controls Performance Improvement Act of 2009
					801.Short
			 titleThis subtitle may be
			 cited as the Defense Trade Controls
			 Performance Improvement Act of 2009.
					802.FindingsCongress finds the following:
						(1)In a time of international terrorist
			 threats and a dynamic global economic and security environment, United States
			 policy with regard to export controls is in urgent need of a comprehensive
			 review in order to ensure such controls are protecting the national security
			 and foreign policy interests of the United States.
						(2)In January 2007,
			 the Government Accountability Office designated the effective identification
			 and protection of critical technologies as a government-wide, high-risk area,
			 warranting a strategic reexamination of existing programs, including programs
			 relating to arms export controls.
						(3)Federal Government
			 agencies must review licenses for export of munitions in a thorough and timely
			 manner to ensure that the United States is able to assist United States allies
			 and to prevent nuclear and conventional weapons from getting into the hands of
			 enemies of the United States.
						(4)Both staffing and
			 funding that relate to the Department of State’s arms export control
			 responsibilities have not kept pace with the increased workload relating to
			 such responsibilities, especially during the current decade.
						(5)Outsourcing and off-shoring of defense
			 production and the policy of many United States trading partners to require
			 offsets for major sales of defense and aerospace articles present a potential
			 threat to United States national security and economic well-being and serve to
			 weaken the defense industrial base.
						(6)Export control policies can have a negative
			 impact on United States employment, nonproliferation goals, and the health of
			 the defense industrial base, particularly when facilitating the overseas
			 transfer of technology or production and other forms of outsourcing, such as
			 offsets (direct and indirect), co-production, subcontracts, overseas investment
			 and joint ventures in defense and commercial industries. Federal Government
			 agencies must develop new and effective procedures for ensuring that export
			 control systems address these problems and the threat they pose to national
			 security.
						(7)In the report to
			 Congress required by the Conference Report (Report 109–272) accompanying the
			 bill, H.R. 2862 (the Science, State, Justice, Commerce and Related Agencies
			 Appropriations Act, 2006; Public Law 109–108), the Department of State
			 concluded that—
							(A)defense trade
			 licensing has become much more complex in recent years as a consequence of the
			 increasing globalization of the defense industry;
							(B)the most important
			 challenge to the Department of State’s licensing process has been the sheer
			 growth in volume of applicants for licenses and agreements, without the
			 corresponding increase in licensing officers; and
							(C)the increase in
			 licensing volume without a corresponding increase in trained and experienced
			 personnel has resulted in delays and increased processing times.
							(8)In 2006, the
			 Department of State processed over three times as many licensing applications
			 as the Department of Commerce with about a fifth of the staff of the Department
			 of Commerce.
						(9)On July 27, 2007,
			 in testimony delivered to the Subcommittee on Terrorism, Nonproliferation and
			 Trade of the Committee on Foreign Affairs of the House of Representatives to
			 examine the effectiveness of the United States export control regime, the
			 Government Accountability Office found that—
							(A)the United States
			 Government needs to conduct assessments to determine its overall effectiveness
			 in the area of arms export control; and
							(B)the processing
			 times of the Department of State doubled over the period from 2002 to
			 2006.
							(10)(A)Allowing a continuation
			 of the status quo in resources for defense trade licensing could ultimately
			 harm the United States defense industrial base. The 2007 Institute for Defense
			 Analysis report entitled Export Controls and the U.S. Defense Industrial
			 Base found that the large backlog and long processing times by the
			 Department of State for applications for licenses to export defense items led
			 to an impairment of United States firms in some sectors to conduct global
			 business relative to foreign competitors.
							(B)Additionally, the report found that
			 United States commercial firms have been reluctant to engage in research and
			 development activities for the Department of Defense because this raises the
			 future prospects that the products based on this research and development, even
			 if intrinsically commercial, will be saddled by Department of State munitions
			 controls due to the link to that research.
							(11)According to the
			 Department of State’s fiscal year 2008 budget justification to Congress,
			 commercial exports licensed or approved under the Arms Export Control Act
			 exceeded $30,000,000,000, with nearly 80 percent of these items exported to
			 United States NATO allies and other major non-NATO allies.
						(12)A Government Accountability Office report
			 of October 9, 2001 (GAO–02–120), documented ambiguous export control
			 jurisdiction affecting 25 percent of the items that the United States
			 Government agreed to control as part of its commitments to the Missile
			 Technology Control Regime. The United States Government has not clearly
			 determined which department has jurisdiction over these items, which increases
			 the risk that these items will fall into the wrong hands. During both the
			 108th, 109th, and 110th Congresses, the House of Representatives passed
			 legislation mandating that the Administration clarify this issue.
						(13)During 2007 and 2008, the management and
			 staff of the Directorate of Defense Trade Controls of the Department of State
			 have, through extraordinary effort and dedication, eliminated the large backlog
			 of open applications and have reduced average processing times for license
			 applications; however, the Directorate remains understaffed and long delays
			 remain for complicated cases.
						803.Strategic
			 review and assessment of the United States export controls system
						(a)Review and
			 assessment
							(1)In
			 generalNot later than March 31, 2010, the President shall
			 conduct a comprehensive and systematic review and assessment of the United
			 States arms export controls system in the context of the national security
			 interests and strategic foreign policy objectives of the United States.
							(2)ElementsThe
			 review and assessment required under paragraph (1) shall—
								(A)determine the
			 overall effectiveness of the United States arms export controls system in order
			 to, where appropriate, strengthen controls, improve efficiency, and reduce
			 unnecessary redundancies across Federal Government agencies, through
			 administrative actions, including regulations, and to formulate legislative
			 proposals for new authorities that are needed;
								(B)develop processes
			 to ensure better coordination of arms export control activities of the
			 Department of State with activities of other departments and agencies of the
			 United States that are responsible for enforcing United States arms export
			 control laws;
								(C)ensure that
			 weapons-related nuclear technology, other technology related to weapons of mass
			 destruction, and all items on the Missile Technology Control Regime Annex are
			 subject to stringent control by the United States Government;
								(D)determine the overall effect of arms export
			 controls on counterterrorism, law enforcement, and infrastructure protection
			 missions of the Department of Homeland Security;
								(E)determine the effects of export controls
			 policies and the practices of the export control agencies on the United States
			 defense industrial base and United States employment in the industries affected
			 by export controls;
								(F)contain a detailed summary of known
			 attempts by unauthorized end-users (such as international arms traffickers,
			 foreign intelligence agencies, and foreign terrorist organizations) to acquire
			 items on the United States Munitions List and related technical data,
			 including—
									(i)data
			 on—
										(I)commodities
			 sought, such as M–4 rifles, night vision devices, F–14 spare parts;
										(II)parties involved,
			 such as the intended end-users, brokers, consignees, and shippers;
										(III)attempted acquisition of technology and
			 technical data critical to manufacture items on the United States Munitions
			 List;
										(IV)destination
			 countries and transit countries;
										(V)modes of
			 transport;
										(VI)trafficking
			 methods, such as use of false documentation and front companies registered
			 under flags of convenience;
										(VII)whether the attempted illicit transfer was
			 successful; and
										(VIII)any administrative or criminal enforcement
			 actions taken by the United States and any other government in relation to the
			 attempted illicit transfer;
										(ii)a
			 thorough evaluation of the Blue Lantern Program, including the adequacy of
			 current staffing and funding levels;
									(iii)a
			 detailed analysis of licensing exemptions and their successful exploitation by
			 unauthorized end-users; and
									(iv)an
			 examination of the extent to which the increased tendency toward outsourcing
			 and off-shoring of defense production harm United States national security and
			 weaken the defense industrial base, including direct and indirect impact on
			 employment, and formulate policies to address these trends as well as the
			 policy of some United States trading partners to require offsets for major
			 sales of defense articles; and
									(G)assess the extent to which export control
			 policies and practices under the Arms Export Control Act promote the protection
			 of basic human rights.
								(b)Congressional
			 briefingsThe President shall
			 provide periodic briefings to the appropriate congressional committees on the
			 progress of the review and assessment conducted under subsection (a). The
			 requirement to provide congressional briefings under this subsection shall
			 terminate on the date on which the President transmits to the appropriate
			 congressional committees the report required under subsection (c).
						(c)ReportNot later than 18 months after the date of
			 the enactment of this Act, the President shall transmit to the appropriate
			 congressional committees and the Committee on Armed Services of the House of
			 Representatives and the Committee on Armed Services of the Senate a report that
			 contains the results of the review and assessment conducted under subsection
			 (a). The report required by this subsection shall contain a certification that
			 the requirement of subsection (a)(2)(C) has been met, or if the requirement has
			 not been met, the reasons therefor. The report required by this subsection
			 shall be submitted in unclassified form, but may contain a classified annex, if
			 necessary.
						804.Performance
			 goals for processing of applications for licenses to export items on United
			 States Munitions List
						(a)In
			 generalThe Secretary of
			 State, acting through the head of the Directorate of Defense Trade Controls of
			 the Department of State, shall establish and maintain the following
			 goals:
							(1)The processing time for review of each
			 application for a license to export items on the United States Munitions List
			 (other than a Manufacturing License Agreement) shall be not more than 60 days
			 from the date of receipt of the application.
							(2)The processing time for review of each
			 application for a commodity jurisdiction determination shall be not more than
			 60 days from the date of receipt of the application.
							(3)The total number of applications described
			 in paragraph (1) that are unprocessed shall be not more than 7 percent of the
			 total number of such applications submitted in the preceding calendar
			 year.
							(b)Additional
			 review(1)If an application described in paragraph
			 (1) or (2) of subsection (a) is not processed within the time period described
			 in the respective paragraph of such subsection, then the Managing Director of
			 the Directorate of Defense Trade Controls or the Deputy Assistant Secretary for
			 Defense Trade and Regional Security of the Department of State, as appropriate,
			 shall review the status of the application to determine if further action is
			 required to process the application.
							(2)If an application described in paragraph
			 (1) or (2) of subsection (a) is not processed within 90 days from the date of
			 receipt of the application, then the Assistant Secretary for Political-Military
			 Affairs of the Department of State shall—
								(A)review the status of the application
			 to determine if further action is required to process the application;
			 and
								(B)submit to the appropriate
			 congressional committees a notification of the review conducted under
			 subparagraph (A), including a description of the application, the reason for
			 delay in processing the application, and a proposal for further action to
			 process the application.
								(3)For each calendar year, the Managing
			 Director of the Directorate of Defense Trade Controls shall review not less
			 than 2 percent of the total number of applications described in paragraphs (1)
			 and (2) of subsection (a) to ensure that the processing of such applications,
			 including decisions to approve, deny, or return without action, is consistent
			 with both policy and regulatory requirements of the Department of State.
							(c)Statements of
			 policy
							(1)United States
			 alliesCongress states that—
								(A)it shall be the
			 policy of the Directorate of Defense Trade Controls of the Department of State
			 to ensure that, to the maximum extent practicable, the processing time for
			 review of applications described in subsection (a)(1) to export items that are
			 not subject to the requirements of section 36 (b) or (c) of the Arms Export
			 Control Act (22 U.S.C. 2776 (b) or (c)) to United States allies in direct
			 support of combat operations or peacekeeping or humanitarian operations with
			 United States Armed Forces is not more than 7 days from the date of receipt of
			 the application; and
								(B)it shall be the goal, as appropriate, of
			 the Directorate of Defense Trade Controls to ensure that, to the maximum extent
			 practicable, the processing time for review of applications described in
			 subsection (a)(1) to export items that are not subject to the requirements of
			 section 36 (b) or (c) of the Arms Export Control Act to government security
			 agencies of United States NATO allies, Australia, New Zealand, Japan, South
			 Korea, Israel, and, as appropriate, other major non-NATO allies for any purpose
			 other than the purpose described in paragraph (1) is not more than 30 days from
			 the date of receipt of the application.
								(2)Priority for
			 applications for export of U.S.-origin equipmentIn meeting the goals established by this
			 section, it shall be the policy of the Directorate of Defense Trade Controls of
			 the Department of State to prioritize the processing of applications for
			 licenses and agreements necessary for the export of United States-origin
			 equipment over applications for Manufacturing License Agreements.
							(d)ReportNot later than December 31, 2011, and
			 December 31, 2012, the Secretary of State shall submit to the appropriate
			 congressional committees a report that contains a detailed description
			 of—
							(1)(A)the average processing
			 time for and number of applications described in subsection (a)(1) to—
									(i)United States NATO allies,
			 Australia, New Zealand, Japan, South Korea, and Israel;
									(ii)other major non-NATO allies;
			 and
									(iii)all other countries; and
									(B)to the extent practicable, the average
			 processing time for and number of applications described in subsection (b)(1)
			 by item category;
								(2)the average processing time for and number
			 of applications described in subsection (a)(2);
							(3)the average processing time for and number
			 of applications for agreements described in part 124 of title 22, Code of
			 Federal Regulations (relating to the International Traffic in Arms Regulations
			 (other than Manufacturing License Agreements));
							(4)the average
			 processing times for applications for Manufacturing License Agreements;
							(5)any management decisions of the Directorate
			 of Defense Trade Controls of the Department of State that have been made in
			 response to data contained in paragraphs (1) through (3); and
							(6)any advances in
			 technology that will allow the time-frames described in subsection (a)(1) to be
			 substantially reduced.
							(e)Congressional
			 briefingsIf, at the end of
			 any month beginning after the date of the enactment of this Act, the total
			 number of applications described in subsection (a)(1) that are unprocessed is
			 more than 7 percent of the total number of such applications submitted in the
			 preceding calendar year, then the Secretary of State, acting through the Under
			 Secretary for Arms Control and International Security, the Assistant Secretary
			 for Political-Military Affairs, or the Deputy Assistant Secretary for Defense
			 Trade and Regional Security of the Department of State, as appropriate, shall
			 brief the appropriate congressional committees on such matters and the
			 corrective measures that the Directorate of Defense Trade Controls will take to
			 comply with the requirements of subsection (a).
						(f)Transparency of
			 commodity jurisdiction determinations
							(1)Declaration of
			 policyCongress declares that
			 the complete confidentiality surrounding several hundred commodity jurisdiction
			 determinations made each year by the Department of State pursuant to the
			 International Traffic in Arms Regulations is not necessary to protect
			 legitimate proprietary interests of persons or their prices and customers, is
			 not in the best security and foreign policy interests of the United States, is
			 inconsistent with the need to ensure a level playing field for United States
			 exporters, and detracts from United States efforts to promote greater
			 transparency and responsibility by other countries in their export control
			 systems.
							(2)Publication on
			 Internet WebsiteThe Secretary of State shall—
								(A)upon making a commodity jurisdiction
			 determination referred to in paragraph (1) publish on the Internet website of
			 the Department of State not later than 30 days after the date of the
			 determination—
									(i)the name of the manufacturer of the
			 item;
									(ii)a brief general description of the
			 item;
									(iii)the model or
			 part number of the item; and
									(iv)the United States Munitions List
			 designation under which the item has been designated, except that—
										(I)the name of the
			 person or business organization that sought the commodity jurisdiction
			 determination shall not be published if the person or business organization is
			 not the manufacturer of the item; and
										(II)the names of the customers, the price of
			 the item, and any proprietary information relating to the item indicated by the
			 person or business organization that sought the commodity jurisdiction
			 determination shall not be published; and
										(B)maintain on the Internet website of the
			 Department of State an archive, that is accessible to the general public and
			 other departments and agencies of the United States, of the information
			 published under subparagraph (A).
								(g)Rule of
			 constructionNothing in this section shall be construed to
			 prohibit the President or Congress from undertaking a thorough review of the
			 national security and foreign policy implications of a proposed export of items
			 on the United States Munitions List.
						805.Requirement to
			 ensure adequate staff and resources for the Directorate of Defense Trade
			 Controls of the Department of State
						(a)RequirementThe Secretary of State shall ensure that
			 the Directorate of Defense Trade Controls of the Department of State has the
			 necessary staff and resources to carry out this subtitle and the amendments
			 made by this subtitle.
						(b)Minimum number
			 of licensing officersFor
			 fiscal year 2011 and each subsequent fiscal year, the Secretary of State shall
			 ensure that the Directorate of Defense Trade Controls has at least 1 licensing
			 officer for every 1,250 applications for licenses and other authorizations to
			 export items on the United States Munitions List by not later than the third
			 quarter of such fiscal year, based on the number of licenses and other
			 authorizations expected to be received during such fiscal year. The Secretary
			 shall ensure that in meeting the requirement of this subsection, the
			 performance of other functions of the Directorate of Defense Trade Controls is
			 maintained and adequate staff is provided for those functions.
						(c)Minimum number
			 of staff for commodity jurisdiction determinationsFor
			 each of the fiscal years 2010 through 2012, the Secretary of State shall ensure
			 that the Directorate of Defense Trade Controls has, to the extent practicable,
			 not less than three individuals assigned to review applications for commodity
			 jurisdiction determinations.
						(d)Enforcement
			 resourcesIn accordance with
			 section 127.4 of title 22, Code of Federal Regulations, U.S. Immigration and
			 Customs Enforcement is authorized to investigate violations of the
			 International Traffic in Arms Regulations on behalf of the Directorate of
			 Defense Trade Controls of the Department of State. The Secretary of State shall
			 ensure that the Directorate of Defense Trade Controls has adequate staffing for
			 enforcement of the International Traffic in Arms Regulations.
						806.Audit by
			 Inspector General of the Department of State
						(a)AuditNot later than the end of each of the
			 fiscal years 2011 and 2012, the Inspector General of the Department of State
			 shall conduct an independent audit to determine the extent to which the
			 Department of State is meeting the requirements of sections 804 and 805.
						(b)ReportThe
			 Inspector General shall submit to the appropriate congressional committees a
			 report that contains the result of each audit conducted under subsection
			 (a).
						807.Increased
			 flexibility for use of defense trade controls registration fees
						(a)In
			 generalSection 45 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2717) is
			 amended—
							(1)in the first
			 sentence—
								(A)by striking
			 For and inserting (a)
			 In
			 general.—For; and
								(B)by striking
			 Office and inserting Directorate;
								(2)by amending the
			 second sentence to read as follows:
								
									(b)Availability of
				feesFees credited to the
				account referred to in subsection (a) shall be available only for payment of
				expenses incurred for—
										(1)management,
										(2)licensing (in
				order to meet the requirements of section 805 of the
				Defense Trade Controls Performance
				Improvement Act of 2009 (relating to adequate staff and resources
				of the Directorate of Defense Trade Controls)),
										(3)compliance,
										(4)policy activities,
				and
										(5)facilities,
										of defense trade controls
				functions.;
				and
							(3)by adding at the
			 end the following:
								
									(c)Allocation of
				feesIn allocating fees for
				payment of expenses described in subsection (b), the Secretary of State shall
				accord the highest priority to payment of expenses incurred for personnel and
				equipment of the Directorate of Defense Trade Controls, including payment of
				expenses incurred to meet the requirements of section 805 of the Defense Trade
				Controls Performance Improvement Act of
				2009.
									.
							(b)Conforming
			 amendmentSection 38(b) of the Arms Export Control Act (22 U.S.C.
			 2778(b)) is amended by striking paragraph (3).
						808.Review of
			 International Traffic in Arms Regulations and United States Munitions
			 List
						(a)In
			 generalThe Secretary of
			 State, in coordination with the heads of other relevant departments and
			 agencies of the United States Government, shall review, with the assistance of
			 United States manufacturers and other interested parties described in section
			 811(2) of this division, the International Traffic in Arms Regulations and the
			 United States Munitions List to determine those technologies and goods that
			 warrant different or additional controls.
						(b)Conduct of
			 reviewIn carrying out the
			 review required under subsection (a), the Secretary of State shall review not
			 less than 20 percent of the technologies and goods on the International Traffic
			 in Arms Regulations and the United States Munitions List in each calendar year
			 so that for the 5-year period beginning with calendar year 2010, and for each
			 subsequent 5-year period, the International Traffic in Arms Regulations and the
			 United States Munitions List will be reviewed in their entirety.
						(c)ReportThe Secretary of State shall submit to the
			 appropriate congressional committees and the Committee on Armed Services of the
			 House of Representatives and the Committee on Armed Services of the Senate an
			 annual report on the results of the review carried out under this
			 section.
						809.Special
			 licensing authorization for certain exports to NATO member states, Australia,
			 Japan, New Zealand, Israel, and South Korea
						(a)In
			 generalSection 38 of the Arms Export Control Act (22 U.S.C.
			 2778) is amended by adding at the end the following:
							
								(k)Special
				licensing authorization for certain exports to NATO member states, Australia,
				Japan, New Zealand, Israel, and South Korea
									(1)Authorization(A)The President may
				provide for special licensing authorization for exports of United
				States-manufactured spare and replacement parts or components listed in an
				application for such special licensing authorization in connection with defense
				items previously exported to NATO member states, Australia, Japan, New Zealand,
				Israel, and South Korea. A special licensing authorization issued pursuant to
				this clause shall be effective for a period not to exceed 5 years.
										(B)An
				authorization may be issued under subparagraph (A) only if the applicable
				government of the country described in subparagraph (A), acting through the
				applicant for the authorization, certifies that—
											(i)the export of spare and replacement parts
				or components supports a defense item previously lawfully exported;
											(ii)the spare and replacement parts or
				components will be transferred to a defense agency of a country described in
				subparagraph (A) that is a previously approved end-user of the defense items
				and not to a distributor or a foreign consignee of such defense items;
											(iii)the spare and replacement parts or
				components will not to be used to materially enhance, optimize, or otherwise
				modify or upgrade the capability of the defense items;
											(iv)the spare and replacement parts or
				components relate to a defense item that is owned, operated, and in the
				inventory of the armed forces a country described in subparagraph (A);
											(v)the export of spare and replacement parts
				or components will be effected using the freight forwarder designated by the
				purchasing country’s diplomatic mission as responsible for handling transfers
				under chapter 2 of this Act as required under regulations; and
											(vi)the spare and replacement parts or
				components to be exported under the special licensing authorization are
				specifically identified in the application.
											(C)An authorization may not be issued
				under subparagraph (A) for purposes of establishing offshore procurement
				arrangements or producing defense articles offshore.
										(D)(i)For purposes of this
				subsection, the term United States-manufactured spare and replacement
				parts or components means  spare and replacement parts or
				components—
												(I)with respect to which—
													(aa)United States-origin content costs
				constitute at least 85 percent of the total content costs;
													(bb)United States manufacturing costs
				constitute at least 85 percent of the total manufacturing costs; and
													(cc)foreign content, if any, is limited to
				content from countries eligible to receive exports of items on the United
				States Munitions List under the International Traffic in Arms Regulations
				(other than de minimis foreign content);
													(II)that were last substantially
				transformed in the United States; and
												(III)that are not—
													(aa)classified as significant military
				equipment; or
													(bb)listed on the Missile Technology Control
				Regime Annex.
													(ii)For purposes of clause (i)(I) (aa)
				and (bb), the costs of non-United States-origin content shall be determined
				using the final price or final cost associated with the non-United
				States-origin content.
											(2)Inapplicability
				provisions(A)The provisions of this
				subsection shall not apply with respect to re-exports or re-transfers of spare
				and replacement parts or components and related services of defense items
				described in paragraph (1).
										(B)The congressional notification requirements
				contained in section 36(c) of this Act shall not apply with respect to an
				authorization issued under paragraph
				(1).
										.
						(b)Effective
			 dateThe President shall issue regulations to implement
			 amendments made by subsection (a) not later than 180 days after the date of the
			 enactment of this Act.
						810.Availability of
			 information on the status of license applications under chapter 3 of the Arms
			 Export Control ActChapter 3
			 of the Arms Export Control Act (22 U.S.C. 2771 et seq.) is amended by inserting
			 after section 38 the following new section:
						
							38A.Availability of
				information on the status of license applications under this chapter
								(a)Availability of
				informationNot later than 1
				year after the date of the enactment of the Defense Trade Controls Performance
				Improvement Act of 2009, the President shall make available to persons who have
				pending license applications under this chapter and the committees of
				jurisdiction the ability to access electronically current information on the
				status of each license application required to be submitted under this
				chapter.
								(b)Matters To be
				includedThe information referred to in subsection (a) shall be
				limited to the following:
									(1)The case number of
				the license application.
									(2)The date on which
				the license application is received by the Department of State and becomes an
				open application.
									(3)The date on which
				the Directorate of Defense Trade Controls makes a determination with respect to
				the license application or transmits it for interagency review, if
				required.
									(4)The date on which the interagency review
				process for the license application is completed, if such a review process is
				required.
									(5)The date on which
				the Department of State begins consultations with the congressional committees
				of jurisdiction with respect to the license application.
									(6)The date on which
				the license application is sent to the congressional committees of
				jurisdiction.
									.
					811.Sense of
			 CongressIt is the sense of
			 Congress that—
						(1)(A)the advice provided to
			 the Secretary of State by the Defense Trade Advisory Group (DTAG) supports the
			 regulation of defense trade and helps ensure that United States national
			 security and foreign policy interests continue to be protected and advanced
			 while helping to reduce unnecessary impediments to legitimate exports in order
			 to support the defense requirements of United States friends and allies;
			 and
							(B)therefore, the Secretary of State
			 should share significant planned rules and policy shifts with DTAG for comment;
			 and
							(2)recognizing the
			 constraints imposed on the Department of State by the nature of a voluntary
			 organization such as DTAG, the Secretary of State is encouraged to ensure that
			 members of DTAG are drawn from a representative cross-section of subject matter
			 experts from the United States defense industry, relevant trade and labor
			 associations, academic, and foundation personnel.
						812.DefinitionsIn this subtitle:
						(1)International
			 traffic in arms regulations; ITARThe term International
			 Traffic in Arms Regulations or ITAR means those regulations
			 contained in parts 120 through 130 of title 22, Code of Federal Regulations (or
			 successor regulations).
						(2)Major non-NATO
			 allyThe term major
			 non-NATO ally means a country that is designated in accordance with
			 section 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k) as a major
			 non-NATO ally for purposes of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq.) and the Arms Export Control Act (22 U.S.C. 2751 et seq.).
						(3)Manufacturing
			 license agreementThe term Manufacturing License
			 Agreement means an agreement described in section 120.21 of title 22,
			 Code of Federal Regulations (or successor regulations).
						(4)Missile
			 technology control regime; MTCRThe term Missile Technology
			 Control Regime or MTCR has the meaning given the term in
			 section 11B(c)(2) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2401b(c)(2)).
						(5)Missile
			 technology control regime annex; MTCR annexThe term
			 Missile Technology Control Regime Annex or MTCR Annex
			 has the meaning given the term in section 11B(c)(4) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401b(c)(4)).
						(6)OffsetsThe term offsets includes
			 compensation practices required of purchase in either government-to-government
			 or commercial sales of defense articles or defense services under the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) and the International Traffic in
			 Arms Regulations.
						(7)United States
			 Munitions List; USMLThe term
			 United States Munitions List or USML means the list
			 referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C.
			 2778(a)(1)).
						813.Authorization
			 of appropriationsOf the
			 amounts authorized to be appropriated under section 101, there are authorized
			 to be appropriated such sums as may be necessary for each of fiscal years 2010
			 and 2011 to carry out this subtitle and the amendments made by this
			 subtitle.
					BProvisions
			 Relating to Export Licenses
					821.Availability to
			 Congress of Presidential directives regarding United States arms export
			 policies, practices, and regulations
						(a)In
			 generalThe President shall
			 make available to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate the text
			 of each Presidential directive regarding United States export policies,
			 practices, and regulations relating to the implementation of the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.) not later than 15 days after the date on
			 which the directive has been signed or authorized by the President.
						(b)Transition
			 provisionEach Presidential directive described in subsection (a)
			 that is signed or authorized by the President on or after January 1, 2009, and
			 before the date of the enactment of this Act shall be made available to the
			 congressional committees specified in subsection (a) not later than 90 days
			 after the date of the enactment of this Act.
						(c)FormTo the maximum extent practicable, each
			 Presidential directive described in subsection (a) shall be made available to
			 the congressional committees specified in subsection (a) on an unclassified
			 basis.
						822.Increase in
			 value of defense articles and services for congressional review and expediting
			 congressional review for Israel
						(a)Foreign military
			 sales
							(1)In
			 generalSection 36(b) of the Arms Export Control Act (22 U.S.C.
			 2776(b)) is amended—
								(A)in paragraph
			 (1)—
									(i)by
			 striking $50,000,000 and inserting
			 $100,000,000;
									(ii)by
			 striking $200,000,000 and inserting
			 $300,000,000;
									(iii)by
			 striking $14,000,000 and inserting $25,000,000;
			 and
									(iv)by
			 striking The letter of offer shall not be issued and all that
			 follows through enacts a joint resolution and inserting the
			 following:
										
											(2)The letter of offer shall not be
				issued—
												(A)with respect to a proposed sale of any
				defense articles or defense services under this Act for $200,000,000 or more,
				any design and construction services for $300,000,000 or more, or any major
				defense equipment for $75,000,000 or more, to the North Atlantic Treaty
				Organization (NATO), any member country of NATO, Japan, Australia, the Republic
				of Korea, Israel, or New Zealand, if Congress, within 15 calendar days after
				receiving such certification, or
												(B)with respect to a proposed sale of any
				defense articles or services under this Act for $100,000,000 or more, any
				design and construction services for $200,000,000 or more, or any major defense
				equipment for $50,000,000 or more, to any other country or organization, if
				Congress, within 30 calendar days after receiving such certification,
												enacts a
				joint resolution;
				and
									(B)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively.
								(2)Technical and
			 conforming amendmentsSection
			 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended—
								(A)in subsection
			 (b)—
									(i)in
			 paragraph (6)(C), as redesignated, by striking Subject to paragraph (6),
			 if and inserting If; and
									(ii)by
			 striking paragraph (7), as redesignated; and
									(B)in subsection
			 (c)(4), by striking subsection (b)(5) each place it appears and
			 inserting subsection (b)(6).
								(b)Commercial
			 salesSection 36(c) of the
			 Arms Export Control Act (22 U.S.C. 2776(c)) is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 Subject to paragraph (5), in and inserting
			 In;
								(B)by striking
			 $14,000,000 and inserting $25,000,000; and
								(C)by striking
			 $50,000,000 and inserting $100,000,000;
								(2)in paragraph (2)—
								(A)in subparagraph
			 (A)—
									(i)by
			 inserting after for an export the following: “of any major
			 defense equipment sold under a contract in the amount of $75,000,000 or more or
			 of defense articles or defense services sold under a contract in the amount of
			 $200,000,000 or more, (or, in the case of a defense article that is a firearm
			 controlled under category I of the United States Munitions List, $1,000,000 or
			 more)”; and
									(ii)by
			 striking Organization, and inserting Organization
			 (NATO), and by further striking that Organization and
			 inserting NATO; and
									(B)in subparagraph (C), by inserting after
			 “license” the following: “for an export of any major defense equipment sold
			 under a contract in the amount of $50,000,000 or more or of defense articles or
			 defense services sold under a contract in the amount of $100,000,000 or more,
			 (or, in the case of a defense article that is a firearm controlled under
			 category I of the United States Munitions List, $1,000,000 or more)”;
			 and
								(3)by striking paragraph (5).
							823.Diplomatic
			 efforts to strengthen national and international arms export controls
						(a)Sense of
			 congressIt is the sense of
			 Congress that the President should redouble United States diplomatic efforts to
			 strengthen national and international arms export controls by establishing a
			 senior-level initiative to ensure that those arms export controls are
			 comparable to and supportive of United States arms export controls,
			 particularly with respect to countries of concern to the United States.
						(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter for 4 years, the President shall
			 transmit to the Committee on Foreign Affairs of the House of Representatives
			 and the Committee on Foreign Relations of the Senate a report on United States
			 diplomatic efforts described in subsection (a).
						824.Reporting
			 requirement for unlicensed exportsSection 655(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2415(b)) is amended—
						(1)in paragraph (2),
			 by striking or at the end;
						(2)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(4)were exported
				without a license under section 38 of the Arms Export Control Act (22 U.S.C.
				2778) pursuant to an exemption established under the International Traffic in
				Arms Regulations, other than defense articles exported in furtherance of a
				letter of offer and acceptance under the Foreign Military Sales program or a
				technical assistance or manufacturing license agreement, including the specific
				exemption provision in the regulation under which the export was
				made.
								.
						825.Report on value
			 of major defense equipment and defense articles exported under section 38 of
			 the Arms Export Control ActSection 38 of the Arms Export Control Act
			 (22 U.S.C. 2778), as amended by section 809(a) of this division, is further
			 amended by adding at the end the following:
						
							(l)Report
								(1)In
				generalThe President shall
				transmit to the Committee on Foreign Affairs of the House of Representatives
				and the Committee on Foreign Relations of the Senate a report that contains a
				detailed listing, by country and by international organization, of the total
				dollar value of major defense equipment and defense articles exported pursuant
				to licenses authorized under this section for the previous fiscal year.
								(2)Inclusion in
				annual budgetThe report required by this subsection shall be
				included in the supporting information of the annual budget of the United
				States Government required to be submitted to Congress under section 1105 of
				title 31, United States
				Code.
								.
					826.Authority to
			 remove satellites and related components from the United States Munitions
			 List
						(a)AuthorityExcept
			 as provided in subsection (b) and subject to subsection (d), the President is
			 authorized to remove satellites and related components from the United States
			 Munitions List, consistent with the procedures in section 38(f) of the Arms
			 Export Control Act (22 U.S.C. 2778(f)).
						(b)ExceptionThe
			 authority of subsection (a) may not be exercised with respect to any satellite
			 or related component that may, directly or indirectly, be transferred to, or
			 launched into outer space by, the People’s Republic of China.
						(c)United States
			 Munitions ListIn this
			 section, the term United States Munitions List means the list
			 referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C.
			 2778(a)(1)).
						(d)Effective
			 dateThe President may not exercise the authority provided in
			 this section before the date that is 90 days after the date of the enactment of
			 this Act.
						827.Review and
			 report of investigations of violations of section 3 of the Arms Export Control
			 Act
						(a)ReviewThe Inspector General of the Department of
			 State shall conduct a review of investigations by the Department of State
			 during each of fiscal years 2010 through 2014 of any and all possible
			 violations of section 3 of the Arms Export Control Act (22 U.S.C. 2753) with
			 respect to misuse of United States-origin defense items to determine whether
			 the Department of State has fully complied with the requirements of such
			 section, as well as its own internal procedures (and whether such procedures
			 are adequate), for reporting to Congress any information regarding the unlawful
			 use or transfer of United States-origin defense articles, defense services, and
			 technology by foreign countries, as required by such section.
						(b)ReportThe Inspector General of the Department of
			 State shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate for each
			 of fiscal years 2010 through 2014 a report that contains the findings and
			 results of the review conducted under subsection (a). The report shall be
			 submitted in unclassified form to the maximum extent possible, but may include
			 a classified annex.
						828.Report on
			 self-financing options for export licensing functions of DDTC of the Department
			 of StateNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report on possible
			 mechanisms to place the export licensing functions of the Directorate of
			 Defense Trade Controls of the Department of State on a 100 percent
			 self-financing basis.
					829.Clarification of
			 certification requirement relating to Israel’s qualitative military
			 edgeSection 36(h)(1) of the
			 Arms Export Control Act (22 U.S.C. 2776(h)(1)) is amended by striking a
			 determination and inserting an unclassified
			 determination.
					830.Expediting
			 congressional defense export review period for IsraelThe Arms Export Control Act (22 U.S.C. 2751
			 et seq.) is amended—
						(1)in sections
			 3(d)(2)(B), 3(d)(3)(A)(i), 3(d)(5), 21(e)(2)(A), 36(b)(3) (as redesignated by
			 section 822(a)(1)(B) of this division), 36(c)(2)(A), 36(d)(2)(A), 62(c)(1), and
			 63(a)(2) by inserting “Israel,” before “or New Zealand”; and
						(2)in section
			 3(b)(2), by inserting the Government of Israel, before or
			 the Government of New Zealand.
						831.Updating and
			 conforming penalties for violations of sections 38 and 39 of the Arms Export
			 Control Act
						(a)In
			 generalSection 38(c) of the
			 Arms Export Control Act (22 U.S.C. 2778(c)) is amended to read as
			 follows:
							
								(c)Criminal
				penalties for violations of this section and section 39Whoever willfully—
									(1)violates this
				section or section 39, or
									(2)in a registration
				or license application or required report, makes any untrue statement of a
				material fact or omits to state a material fact required to be stated therein
				or necessary to make the statements therein not misleading,
									shall be
				fined not more than $1,000,000 or imprisoned not more than 20 years, or
				both..
						(b)Mechanisms to
			 identify violatorsSection 38(g) of the Arms Export Control Act
			 (22 U.S.C. 2778(g)) is amended—
							(1)in paragraph
			 (1)—
								(A)in subparagraph
			 (A)—
									(i)in
			 the matter preceding clause (i), by inserting or otherwise
			 charged after indictment;
									(ii)in
			 clause (xi), by striking or at the end; and
									(iii)by
			 adding at the end the following:
										
											(xiii)section 542 of title 18, United
				States Code, relating to entry of goods by means of false statements;
											(xiv)section 554 of title 18, United States
				Code, relating to smuggling goods from the United States; or
											(xv)section 1831 of title 18, United
				States Code, relating to economic
				espionage.
											;
				and
									(B)in subparagraph (B), by inserting or
			 otherwise charged after indictment; and
								(2)in paragraph (3)(A), by inserting or
			 otherwise charged after indictment.
							(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply with respect to
			 violations of sections 38 and 39 of the Arms Export Control Act committed on or
			 after that date.
						832.Report on
			 certain aspects of United States export controlsNot later than 180 days after the date of
			 the enactment of this Act, the President, taking into account the views of the
			 relevant Federal departments and agencies, shall transmit to Congress a report
			 on the plans of such departments and agencies to streamline United States
			 export controls and processes to better serve the needs of the United States
			 scientific and research community, consistent with the protection of United
			 States national security interests.
					CMiscellaneous
			 provisions
					841.Authority to
			 build the capacity of foreign military forces
						(a)AuthorityThe
			 Secretary of State is authorized to conduct a program to respond to
			 contingencies in foreign countries or regions by providing training,
			 procurement, and capacity-building of a foreign country’s national military
			 forces and dedicated counterterrorism forces in order for that country
			 to—
							(1)conduct
			 counterterrorist operations; or
							(2)participate in or
			 support military and stability operations in which the United States is a
			 participant.
							(b)Types of
			 capacity-buildingThe program authorized under subsection (a) may
			 include the provision of equipment, supplies, and training.
						(c)Limitations
							(1)Assistance
			 otherwise prohibited by lawThe Secretary of State may not use
			 the authority in subsection (a) to provide any type of assistance described in
			 subsection (b) that is otherwise prohibited by any provision of law.
							(2)Limitation on
			 eligible countriesThe
			 Secretary of State may not use the authority in subsection (a) to provide
			 assistance described in subsection (b) to any foreign country that is otherwise
			 prohibited from receiving such type of assistance under any other provision of
			 law.
							(d)Formulation and
			 execution of activities
							(1)Coordination
			 with certain programsTo the
			 extent that activities are carried out during a fiscal year pursuant to section
			 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163: 119 Stat. 3456), the Secretary of State shall coordinate with the
			 Secretary of Defense on the formulation and execution of the program authorized
			 under subsection (a) to ensure that the activities under this program
			 complement the activities carried out pursuant to such section 1206.
							(2)ConsultationThe Secretary of State may also consult
			 with the head of any other appropriate department or agency in the formulation
			 and execution of the program authorized under subsection (a).
							(e)Congressional
			 notification
							(1)Activities in a
			 countryNot less than 15 days before obligating funds for
			 activities in any country under the program authorized under subsection (a),
			 the Secretary of State shall submit to the congressional committees specified
			 in paragraph (2) a notice of the following:
								(A)The country whose
			 capacity to engage in activities in subsection (a) will be assisted.
								(B)The budget,
			 implementation timeline with milestones, and completion date for completing the
			 activities.
								(2)Specified
			 congressional committeesThe congressional committees specified
			 in this paragraph are the following:
								(A)The Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
								(B)The Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
								(f)Authorization of
			 appropriations
							(1)In
			 generalThere is authorized
			 to be appropriated to the Secretary of State $25,000,000 for each of the fiscal
			 years 2010 and 2011 to conduct the program authorized by subsection (a).
							(2)Use of FMF
			 fundsThe Secretary of State may use up to $25,000,000 of funds
			 available under the Foreign Military Financing program for each of the fiscal
			 years 2010 and 2011 to conduct the program authorized under subsection
			 (a).
							(3)Availability and
			 referenceAmounts made available to conduct the program
			 authorized under subsection (a)—
								(A)are authorized to
			 remain available until expended; and
								(B)may be referred to
			 as the Security Assistance Contingency Fund.
								842.Foreign
			 Military Sales Stockpile Fund
						(a)In
			 generalSection 51(a) of the Arms Export Control Act (22 U.S.C.
			 2795(a)) is amended—
							(1)in paragraph (1),
			 by striking Special Defense Acquisition Fund and inserting
			 Foreign Military Sales Stockpile Fund; and
							(2)in paragraph (4),
			 by inserting building the capacity of recipient countries and
			 before narcotics control purposes.
							(b)Contents of
			 FundSection 51(b) of the
			 Arms Export Control Act (22 U.S.C. 2795(b)) is amended—
							(1)in paragraph (2),
			 by striking and at the end;
							(2)in paragraph (3),
			 by inserting and at the end; and
							(3)by inserting after
			 paragraph (3) the following:
								
									(4)collections from leases made pursuant to
				section 61 of this
				Act,
									.
							(c)Conforming
			 amendments(1)The heading of section 51 of the Arms
			 Export Control Act is amended by striking special
			 defense acquisition fund and inserting
			 foreign military sales stockpile
			 fund.
							(2)The heading of chapter 5 of the Arms
			 Export Control Act is amended by striking special defense acquisition
			 fund and inserting foreign military sales stockpile
			 fund.
							843.Annual estimate
			 and justification for Foreign Military Sales programSection 25(a)(1) of the Arms Export Control
			 Act (22 U.S.C. 2765(a)(1)) is amended by striking , together with an
			 indication of which sales and licensed commercial exports and inserting
			 and.
					844.Sense of Congress on
			 the global arms tradeIt is
			 the sense of Congress that—
						(1)the United States,
			 as the world’s largest exporter of conventional weapons, has a special
			 obligation to promote responsible practices in the global arms trade and should
			 actively work to prevent conventional weapons from being used to
			 perpetrate—
							(A)breaches of the
			 United Nations Charter relating to the use of force;
							(B)gross violations
			 of international human rights;
							(C)serious violations
			 of international humanitarian law;
							(D)acts of genocide
			 or crimes against humanity;
							(E)acts of terrorism;
			 and
							(F)destabilizing
			 buildups of military forces and weapons; and
							(2)the United States
			 should actively engage in the development of a legally binding treaty
			 establishing common international standards for the import, export, and
			 transfer of conventional weapons.
						845.Report on
			 United States’ commitments to the security of Israel
						(a)Initial
			 reportNot later than 30 days after the date of the enactment of
			 this Act, the President shall transmit to the appropriate congressional
			 committees a report that contains—
							(1)a complete, unedited, and unredacted copy
			 of each assurance made by United States Government officials to officials of
			 the Government of Israel regarding Israel’s security and maintenance of
			 Israel’s qualitative military edge, as well as any other assurance regarding
			 Israel’s security and maintenance of Israel’s qualitative military edge
			 provided in conjunction with exports under the Arms Export Control Act (22
			 U.S.C. 2751 et seq.), for the period beginning on January 1, 1975, and ending
			 on the date of the enactment of this Act; and
							(2)an analysis of the
			 extent to which, and by what means, each such assurance has been and is
			 continuing to be fulfilled.
							(b)Subsequent
			 reports
							(1)New assurances
			 and revisionsThe President shall transmit to the appropriate
			 congressional committees a report that contains the information required under
			 subsection (a) with respect to—
								(A)each assurance
			 described in subsection (a) made on or after the date of the enactment of this
			 Act; or
								(B)revisions to any
			 assurance described in subsection (a) or subparagraph (A) of this
			 paragraph,
								within 15
			 days of the new assurance or revision being conveyed.(2)Five-year
			 reportsNot later than 5
			 years after the date of the enactment of this Act, and every 5 years
			 thereafter, the President shall transmit to the appropriate congressional
			 committees a report that contains the information required under subsection (a)
			 with respect to each assurance described in subsection (a) or paragraph (1)(A)
			 of this subsection and revisions to any assurance described in subsection (a)
			 or paragraph (1)(A) of this subsection during the preceding 5-year
			 period.
							(c)FormEach report required by this section shall
			 be transmitted in unclassified form, but may contain a classified annex, if
			 necessary.
						846.War Reserves
			 Stockpile
						(a)Department of
			 defense appropriations act, 2005Section 12001(d) of the
			 Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat.
			 1011), is amended by striking 4 and inserting
			 7.
						(b)Foreign
			 assistance act of 1961Section 514(b)(2)(A) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking
			 fiscal years 2007 and 2008 and inserting fiscal years
			 2010 and 2011.
						847.Excess defense
			 articles for Central and South European countries and certain other
			 countriesSection 516(e) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)) is amended—
						(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3);
						(2)in paragraph (2), in the heading by
			 striking Exception and inserting
			 General
			 exception; and
						(3)by adding at the
			 end the following new paragraph:
							
								(3)Exception for
				specific countriesFor fiscal
				years 2010 and 2011, the President may provide for the crating, packing,
				handling, and transportation of excess defense articles transferred under the
				authority of this section to Albania, Afghanistan, Bulgaria, Croatia, Estonia,
				Macedonia, Georgia, India, Iraq, Israel, Kazakhstan, Kyrgyzstan, Latvia,
				Lithuania, Moldova, Mongolia, Pakistan, Romania, Slovakia, Tajikistan,
				Turkmenistan, and
				Ukraine.
								.
						848.Support to Israel
			 for missile defense
						(a)Authorization of
			 assistanceOf the amounts authorized to be appropriated to carry
			 out this division, there are authorized to be appropriated such sums as may be
			 necessary for co-development of joint ballistic missile, medium and short-range
			 projectile defense projects with Israel, including—
							(1)complete
			 accelerated co-production of Arrow missiles;
							(2)system development
			 of the Israel Missile Defense Organization program to develop a short-range
			 ballistic missile defense capability, David’s Sling weapon system, and
			 integrate the weapon system with the ballistic missile defense system and force
			 protection efforts of the United States; and
							(3)research,
			 development, and test and evaluation of the Iron Dome short-range projectile
			 defense system.
							(b)Report and
			 strategy
							(1)RequirementNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 thereafter in connection with the submission of congressional presentation
			 materials for the foreign operations appropriations and defense appropriations
			 budget request, the Secretary of State, in consultation with the Secretary of
			 Defense, shall submit to the appropriate congressional committees a report
			 regarding the activities authorized under subsection (a)(1).
							(2)Classified
			 annexThe report required under paragraph (1) shall be submitted
			 in unclassified form to the maximum extent practicable, but may include a
			 classified annex, if necessary.
							(3)Definition of
			 appropriate congressional committeesIn this subsection, the term
			 appropriate congressional committees means—
								(A)the Committee on
			 Foreign Affairs and the Committee on Armed Services of the House of
			 Representatives; and
								(B)the Committee on
			 Foreign Relations and the Committee on Armed Services in the Senate.
								(d)Rule of
			 constructionNothing in this
			 section shall be construed to authorize appropriations for the Arrow Weapons
			 System or David’s Sling weapons program under any provision of law that is
			 funded from accounts within budget function 050 (National Defense).
						IXActions to
			 Enhance the Merida Initiative 
				AGeneral
			 Provisions
					901.Coordinator of
			 United States Government activities to implement the Merida Initiative
						(a)Declaration of
			 policyCongress declares that the Merida Initiative is a
			 Department of State-led initiative which combines the programs of numerous
			 United States Government departments and agencies and therefore requires a
			 single individual to coordinate and track all Merida Initiative-related efforts
			 government-wide to avoid duplication, coordinate messaging, and facilitate
			 accountability to and communication with Congress.
						(b)Designation of
			 high-level coordinator
							(1)In
			 generalThe President shall designate, within the Department of
			 State, a Coordinator of United States Government Activities to Implement the
			 Merida Initiative (hereafter in this section referred to as the
			 Coordinator) who shall be responsible for—
								(A)designing and
			 shaping an overall strategy for the Merida Initiative;
								(B)ensuring program and policy coordination
			 among United States Government departments and agencies in carrying out the
			 Merida Initiative, including avoiding duplication among programs and ensuring
			 that a consistent message emanates from the United States Government;
								(C)ensuring that
			 efforts of the United States Government are in full consonance with the efforts
			 of the countries within the Merida Initiative;
								(D)tracking, in
			 coordination with the relevant officials of the Department of Defense and other
			 departments and agencies, United States assistance programs that fulfill the
			 goals of the Merida Initiative or are closely related to the goals of the
			 Merida Initiative;
								(E)to the extent
			 possible, tracking information required under the second section 620J of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2378d) (as added by section 651 of
			 division J of Public Law 110–161) with respect to countries participating in
			 the Merida Initiative; and
								(F)consulting with
			 the Attorney General and the Secretary of Homeland Security with respect to the
			 activities of Federal, State, and local law enforcement authorities in the
			 United States relating to the goals of the Merida Initiative, particularly
			 along the United States-Mexico border.
								(2)Rank and status
			 of the coordinatorThe Coordinator should have the rank and
			 status of ambassador.
							(3)Countries within
			 the Merida Initiative definedThe term countries within the Merida
			 Initiative means Belize, Costa Rica, El Salvador, Guatemala, Honduras,
			 Mexico, Nicaragua, and Panama and includes Haiti and the Dominican
			 Republic.
							902.Adding the
			 Caribbean to the Merida Initiative
						(a)FindingsCongress
			 finds the following:
							(1)The illicit drug trade—which has taken a
			 toll on the small countries of the Caribbean Community (CARICOM) for many
			 years—is now moving even more aggressively into these countries.
							(2)A March 2007 joint report by the United
			 Nations Office on Drugs and Crime (UNODC) and the World Bank noted that murder
			 rates in the Caribbean—at 30 per 100,000 population annually—are higher than
			 for any other region of the world and have risen in recent years for many of
			 the region’s countries. The report also argues that the strongest explanation
			 for the high crime and violence rates in the Caribbean and their rise in recent
			 years is drug trafficking.
							(3)If the United
			 States does not move quickly to provide Merida Initiative assistance to the
			 CARICOM countries, the positive results of the Merida Initiative in Mexico and
			 Central America will move the drug trade deeper into the Caribbean and multiply
			 the already alarming rates of violence.
							(b)ConsultationsNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of State is authorized to consult with the countries of the Caribbean Community
			 (CARICOM) in preparation for their inclusion into the Merida Initiative.
						(c)Incorporation of
			 CARICOM countries into the Merida InitiativeThe President is authorized to incorporate
			 the CARICOM countries into the Merida Initiative.
						903.Merida
			 Initiative monitoring and evaluation mechanism
						(a)DefinitionsIn
			 this section:
							(1)Impact
			 evaluation researchThe term impact evaluation
			 research means the application of research methods and statistical
			 analysis to measure the extent to which change in a population-based outcome
			 can be attributed to program intervention instead of other environmental
			 factors.
							(2)Operations
			 researchThe term operations research means the
			 application of social science research methods, statistical analysis, and other
			 appropriate scientific methods to judge, compare, and improve policies and
			 program outcomes, from the earliest stages of defining and designing programs
			 through their development and implementation, with the objective of the rapid
			 dissemination of conclusions and concrete impact on programming.
							(3)Program
			 monitoringThe term program monitoring means the
			 collection, analysis, and use of routine program data to determine how well a
			 program is carried out and how much the program costs.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)to successfully
			 support building the capacity of recipient countries’ civilian security
			 institutions, enhance the rule of law in recipient countries, and ensure the
			 protection of human rights, the President should establish a program to conduct
			 impact evaluation research, operations research, and program monitoring to
			 ensure effectiveness of assistance provided under the Merida Initiative;
							(2)long-term
			 solutions to the security problems of Merida recipient countries depend on
			 increasing the effectiveness and responsiveness of their civilian institutions,
			 including their judicial system;
							(3)a
			 specific program of impact evaluation research, operations research, and
			 program monitoring, established at the inception of the program, is required to
			 permit assessment of the operational effectiveness of the impact of United
			 States assistance towards these goals; and
							(4)the President, in
			 developing performance measurement methods under the impact evaluation
			 research, operations research, and program monitoring, should consult with the
			 appropriate congressional committees as well as the governments of Merida
			 recipient countries.
							(c)Impact
			 evaluation research, operation research, and program monitoring of
			 assistanceThe President shall establish and implement a program
			 to assess the effectiveness of assistance provided under the Merida Initiative
			 through impact evaluation research on a selected set of programmatic
			 interventions, operations research in areas to ensure efficiency and
			 effectiveness of program implementation, and monitoring to ensure timely and
			 transparent delivery of assistance.
						(d)RequirementsThe
			 program required under subsection (c) shall include—
							(1)a
			 delineation of key impact evaluation research and operations research questions
			 for main components of assistance provided under the Merida Initiative;
							(2)an identification
			 of measurable performance goals for each of the main components of assistance
			 provided under the Merida Initiative, to be expressed in an objective and
			 quantifiable form at the inception of the program;
							(3)the use of
			 appropriate methods, based on rigorous social science tools, to measure program
			 impact and operational efficiency; and
							(4)adherence to a
			 high standard of evidence in developing recommendations for adjustments to such
			 assistance to enhance the impact of such assistance.
							(e)Consultation
			 with CongressNot later than 60 days after the date of the
			 enactment of this Act, the President shall brief and consult with the
			 appropriate congressional committees regarding the progress in establishing and
			 implementing the program required under subsection (c).
						(f)Authorization of
			 appropriationsOf the amounts authorized to be appropriated for
			 the Merida Initiative, up to 5 percent of such amounts is authorized to be
			 appropriated to carry out this section.
						(g)Report
							(1)In
			 generalNot later than 180
			 days after the date of the enactment of this section and not later than
			 December 1 of each year thereafter, the President shall transmit to the
			 appropriate congressional committees a report regarding programs and activities
			 carried out under the Merida Initiative during the preceding fiscal
			 year.
							(2)Matters to be
			 includedThe reports required under subsection (g) shall include
			 the following:
								(A)FindingsFindings related to the impact evaluation
			 research, operation research, and program monitoring of assistance program
			 established under subsection (c).
								(B)CoordinationEfforts
			 of the United States Government to coordinate its activities, including—
									(i)a
			 description of all counternarcotics and organized crime assistance provided to
			 Merida Initiative recipient countries in the previous fiscal year;
									(ii)an
			 assessment of how such assistance was coordinated; and
									(iii)recommendations
			 for improving coordination.
									(C)Transfer of
			 equipmentA description of the transfer of equipment,
			 including—
									(i)a
			 description of the progress of each recipient country toward the transfer of
			 equipment, if any, from its armed forces to law enforcement agencies;
									(ii)a
			 list of agencies that have used air assets provided by the United States under
			 the Merida Initiative to the government of each recipient country, and, to the
			 extent possible, a detailed description of those agencies that have utilized
			 such air assets, such as by a percentage breakdown of use by each agency;
			 and
									(iii)a
			 description of training of law enforcement agencies to operate equipment,
			 including air assets.
									(D)Human
			 rightsIn accordance with sections 116(d) and 502B(b) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)) and section 504
			 of the Trade Act of 1974 (19 U.S.C. 2464), an assessment of the human rights
			 impact of the equipment and training provided under the Merida Initiative,
			 including—
									(i)a
			 list of accusations of serious human rights abuses committed by the armed
			 forces and law enforcement agencies of recipient countries on or after the date
			 of the enactment of this Act; and
									(ii)a
			 description of efforts by the governments of Merida recipient countries to
			 investigate and prosecute allegations of abuses of human rights committed by
			 any agency of such recipient countries.
									(E)Effectiveness of
			 equipmentAn assessment of the long-term effectiveness of the
			 equipment and maintenance packages and training provided to each recipient
			 country’s security institutions.
								(F)Mexico public
			 security strategyA description of Mexico’s development of a
			 public security strategy, including—
									(i)effectiveness of
			 the Mexican Federal Registry of Police Personnel to vet police recruiting at
			 the National, state, and municipal levels to prevent rehiring from one force to
			 the next after dismissal for corruption and other reasons; and
									(ii)an
			 assessment of how the Merida Initiative complements and supports the Mexican
			 Government’s own public security strategy.
									(G)Flow of illegal
			 armsA description and assessment of efforts to reduce the
			 southbound flow of illegal arms.
								(H)Use of
			 contractorsA detailed description of contracts awarded to
			 private companies to carry out provisions of the Merida Initiative,
			 including—
									(i)a
			 description of the number of United States and foreign national civilian
			 contractors awarded contracts;
									(ii)a
			 list of the total dollar value of the contracts; and
									(iii)the purposes of
			 the contracts.
									(I)Phase out of law
			 enforcement activitiesA description of the progress of phasing
			 out law enforcement activities of the armed forces of each recipient
			 country.
								(J)Impact on border
			 violence and securityA description of the impact that activities
			 authorized under the Merida Initiative have had on violence against United
			 States and Mexican border personnel and the extent to which these activities
			 have increased the protection and security of the United States-Mexico
			 border.
								(K)Flow of illegal
			 fundsA description and
			 assessment of efforts to reduce the southbound flow of illegal funds.
								(3)Sense of
			 CongressIt is the sense of
			 Congress that, to the extent practicable, and without compromising law
			 enforcement sensitive or other protected information, the reports required by
			 paragraph (1) should be made available to the Congress of Mexico for use in
			 their oversight activities, including through the Mexico-United States
			 Inter-Parliamentary Group process.
							904.Merida
			 Initiative definedIn this
			 subtitle, the term Merida Initiative means the program announced
			 by the United States and Mexico on October 22, 2007, to fight illicit narcotics
			 trafficking and criminal organizations throughout the Western
			 Hemisphere.
					BPrevention of
			 Illicit Trade in Small Arms and Light Weapons
					911.Task force on
			 the prevention of illicit small arms trafficking in the Western
			 Hemisphere
						(a)EstablishmentThe
			 President shall establish an inter-agency task force to be known as the
			 Task Force on the Prevention of Illicit Small Arms Trafficking in the
			 Western Hemisphere (in this section referred to as the Task
			 Force).
						(b)DutiesThe
			 Task Force shall evaluate United States export controls on the illicit export
			 of small arms and light weapons throughout the Western Hemisphere, including
			 Mexico, Central America, the Caribbean, and South America. The Task Force
			 shall—
							(1)conduct a thorough review and analysis of
			 the current regulation and enforcement of current regulations of exports of
			 small arms and light weapons; and
							(2)evaluate Federal policies, including
			 enforcement policies, for control of exports of small arms and light weapons
			 and, if warranted, suggest improvements that further the foreign policy and
			 national security interests of the United States within the Western
			 Hemisphere.
							(c)MembershipThe
			 Task Force shall be composed of—
							(1)the Secretary of
			 State;
							(2)the Attorney
			 General;
							(3)the Secretary of Defense;
							(4)the Secretary of
			 Homeland Security; and
							(5)the heads of other
			 Federal departments and agencies as appropriate.
							(d)ChairpersonThe Secretary of State shall serve as the
			 chairperson of the Task Force.
						(e)MeetingsThe
			 Task Force shall meet at the call of the chairperson or a majority of its
			 members.
						(f)Annual
			 reportsNot later than 1 year after the date of the enactment of
			 this Act and annually thereafter until October 31, 2014, the chairperson of the
			 Task Force shall submit to Congress and make available to the public a report
			 that contains—
							(1)a
			 description of the activities of the Task Force during the preceding year;
			 and
							(2)the findings,
			 strategies, recommendations, policies, and initiatives developed pursuant to
			 the duties of the Task Force under subsection (b) during the preceding
			 year.
							912.Increase in
			 penalties for illicit trafficking in small arms and light weapons to countries
			 in the Western HemisphereSection 38 of the Arms Export Control Act
			 (22 U.S.C. 2778), as amended by sections 831(a) of this division, is further
			 amended—
						(1)in subsection (c),
			 by striking Whoever and inserting Subject to subsection
			 (d), whoever,; and
						(2)by inserting after
			 subsection (c) the following new subsection:
							
								(d)Trafficking in
				small arms and light weapons to countries in the Western
				HemisphereWhoever willfully
				exports to a country in the Western Hemisphere any small arm or light weapon
				without a license in violation of this section shall be fined not more than
				$3,000,000 and imprisoned for not more than 20 years, or both. For purposes of
				this subsection, the term small arm or light weapon means any
				item listed in Category I(a), Category III (as it applies to Category I(a)), or
				grenades under Category IV(a) of the United States Munitions List (as contained
				in part 121 of title 22, Code of Federal Regulations (or successor
				regulations)) that requires a license for international export under this
				section.
								.
						913.Department of
			 State rewards programSection
			 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b))
			 is amended—
						(1)by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively;
						(2)by inserting after
			 paragraph (3) the following new paragraph:
							
								(4)the arrest or
				conviction in any country of any individual for illegally exporting or
				attempting to export to Mexico any small arm or light weapon (as defined in
				section 912(b) of the Foreign Relations Authorization Act, Fiscal Years 2010
				and 2011);
								;
				and
						(3)in paragraphs (5)
			 and (6) (as redesignated), by striking paragraph (1), (2), or
			 (3) each place it appears and inserting paragraph (1), (2), (3),
			 or (4).
						XReporting
			 Requirements
				1001.Assessment of
			 Special Court for Sierra LeoneNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees an assessment on the continuing needs of
			 the Special Court for Sierra Leone, including an assessment of the following
			 activities of the Special Court:
					(1)Witness
			 protection.
					(2)Archival
			 activities, including recordkeeping associated with future legal work by the
			 Special Court.
					(3)The residual
			 registrar’s capacity for enforcing Special Court sentences and maintaining
			 relations with countries hosting imprisoned convicts of the Special Court,
			 legal decisionmaking regarding future appeals, conditions of prisoner
			 treatment, contempt proceedings, and financial matters relating to such
			 activities.
					(4)Transfer or
			 maintenance of Special Court records to a permanent recordkeeping authority in
			 Sierra Leone.
					(5)Ongoing needs or
			 programs for community outreach, for the purpose of reconciliation and healing,
			 regarding the Special Court’s legal proceedings and decisions.
					(6)Plans for the
			 Special Court’s facilities in Sierra Leone and plans to use the Special Court,
			 and expertise of its personnel, for further development of the legal profession
			 and an independent and effective judiciary in Sierra Leone.
					(7)Unresolved cases,
			 or cases that were not prosecuted.
					1002.Report on United
			 States capacities to prevent genocide and mass atrocities
					(a)FindingsCongress finds the following:
						(1)The lack of an effective government-wide
			 strategy and adequate capacities for preventing genocide and mass atrocities
			 against civilians undermines the ability of the United States to contribute to
			 the maintenance of global peace and security and protect vital United States
			 interests.
						(2)The December 2008
			 Report of the Genocide Prevention Task Force, co-chaired by former Secretary of
			 State Madeleine Albright and former Secretary of Defense William Cohen offers a
			 valuable blueprint for strengthening United States capacities to help prevent
			 genocide and mass atrocities.
						(3)Specific training
			 and staffing will enhance the diplomatic capacities of the Department of State
			 to help prevent and respond to threats of genocide and mass atrocities.
						(b)Report
						(1)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report outlining specific
			 plans for the development of a government-wide strategy and the strengthening
			 of United States civilian capacities for preventing genocide and mass
			 atrocities against civilians.
						(2)ContentThe
			 report required under paragraph (1) shall include the following:
							(A)An evaluation of
			 current mechanisms for government-wide early warning, information-sharing,
			 contingency planning, and coordination of effort to prevent and respond to
			 situations of genocide, mass atrocities, and other mass violence.
							(B)An assessment of
			 current capacities within the Department of State, including specific staffing
			 and training, for early warning, preventive diplomacy, and crisis response to
			 help avert genocide and mass atrocities.
							(C)An evaluation of
			 United States foreign assistance programs and mechanisms directed toward the
			 prevention of genocide and mass atrocities, including costs, challenges to
			 implementation, and successes of such programs and mechanisms.
							(D)An assessment of
			 the feasibility, effectiveness, and potential costs of implementing key
			 recommendations made by the Genocide Prevention Task Force, including the
			 establishment of an Atrocities Prevention Committee within the National
			 Security Council and increased annual and contingency funding for the
			 prevention of genocide and mass atrocities.
							(E)Recommendations to
			 further strengthen United States capacities to help prevent genocide, mass
			 atrocities, and other mass violence, including enhanced early warning
			 mechanisms, strengthened diplomatic capacities of the Department of State, and
			 improved use of United States foreign assistance.
							1003.Reports relating to
			 programs to encourage good governance
					(a)In
			 generalSubparagraph (C) of
			 section 133(d)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2152c(d)(2))
			 is amended by inserting before the period at the end the following: ,
			 including, with respect to a country that produces or exports large amounts of
			 natural resources such as petroleum or natural resources, the degree to which
			 citizens of the country have access to information about government revenue
			 from the extraction of such resources and credible reports of human rights
			 abuses against individuals from civil society or the media seeking to monitor
			 such extraction.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to reports required to be transmitted under section 133(d)(2) of the
			 Foreign Assistance Act of 1961, as so amended, on or after the date of the
			 enactment of this Act.
					1004.Reports on Hong
			 KongSection 301 of the United
			 States-Hong Kong Policy Act of 1992 (Public Law 102–383; 22 U.S.C. 5731) is
			 amended, in the matter preceding paragraph (1), by striking and March
			 31, 2006 and inserting March 31, 2006, and March 31, 2010, and
			 March 31 of every subsequent year through 2020,.
				1005.Democracy in
			 Georgia
					(a)Sense of
			 CongressIt is the sense of
			 Congress that the development and consolidation of effective democratic
			 governance in Georgia, including free and fair electoral processes, respect for
			 human rights and the rule of law, an independent media, an independent
			 judiciary, a vibrant civil society, as well as transparency and accountability
			 of the executive branch and legislative process, is critically important to
			 Georgia’s integration into Euro-Atlantic institutions, stability in the
			 Caucasus region, and United States national security. The United States should
			 urge the European Union, its member states, and the international community to
			 call for an immediate and complete withdrawal of Russian troops deployed within
			 Georgia in accordance with the August and September 2008 ceasefire agreements
			 and for Russia to rescind its recognition of the independence of Abkhazia and
			 South Ossetia.
					(b)Report on
			 democracy in Georgia
						(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, and not later than December
			 31 of each of the two fiscal years thereafter, the Secretary of State shall
			 submit to the appropriate congressional committees a report on the programs,
			 projects, and activities carried out in Georgia with United States foreign
			 assistance following the August 2008 conflict with Russia.
						(2)ContentsThe
			 report required under paragraph (1) shall include information concerning the
			 following:
							(A)The amount of United States assistance
			 obligated and expended for reconstruction activities for the prior fiscal
			 year.
							(B)A description of
			 the programs funded by such assistance, including humanitarian aid,
			 reconstruction of critical infrastructure, economic development, political and
			 democratic development, and broadcasting.
							(C)An evaluation of
			 the impact of such programs, including their contribution to the consolidation
			 of democracy in Georgia and efforts by the Government of Georgia to improve
			 democratic governance.
							(D)An analysis of the
			 implementation of the United States-Georgia Charter on Strategic
			 Partnership.
							1006.Diplomatic
			 relations with Israel
					(a)Sense of
			 CongressIt is the sense of Congress that the United States
			 should assist Israel in its efforts to establish diplomatic relations.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act and annually
			 thereafter, the Secretary of State shall submit to the appropriate
			 congressional committees a report that includes the following
			 information:
						(1)Actions taken by
			 representatives of the United States to encourage other countries to establish
			 full diplomatic relations with Israel.
						(2)Specific responses
			 solicited and received by the Secretary from countries that do not maintain
			 full diplomatic relations with Israel with respect to their attitudes toward
			 and plans for entering into diplomatic relations with Israel.
						(3)Other measures
			 being undertaken, and measures that will be undertaken, by the United States to
			 ensure and promote Israel’s full participation in the world diplomatic
			 community.
						(c)Form of
			 submissionThe report required under subsection (b) may be
			 submitted in classified or unclassified form, as the Secretary determines
			 appropriate.
					1007.Police
			 training report
					(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the President shall, in
			 coordination with the heads of relevant Federal departments and agencies,
			 conduct a study and transmit to the appropriate congressional committees and
			 the Committee on Armed Services of the House of Representatives and the
			 Committee on Armed Services of the Senate a report on current overseas civilian
			 police training in countries or regions that are at risk of, in, or are in
			 transition from, conflict or civil strife.
					(b)ContentsThe
			 report required under subsection (a) shall contain information on the
			 following:
						(1)The coordination,
			 communication, program management, and policy implementation among the United
			 States civilian police training programs in countries or regions that are at
			 risk of, in, or are in transition from, conflict or civil strife.
						(2)The number of
			 private contractors conducting such training, and the quality and cost of such
			 private contractors.
						(3)An assessment of
			 pre-training procedures for verification of police candidates to adequately
			 assess their aptitude, professional skills, integrity, and other qualifications
			 that are essential to law enforcement work.
						(4)An analysis of the
			 practice of using existing Federal police entities to provide civilian police
			 training in countries or regions that are at risk of, in, or are in transition
			 from, conflict or civil strife, along with the subject matter expertise that
			 each such entity may provide to meet local needs in lieu of the use of private
			 contractors.
						(5)Provide
			 recommendations, including recommendations related to required resources and
			 actions, to maximize the effectiveness and interagency coordination and the
			 adequate provision of civilian police training programs in countries or regions
			 that are at risk of, in, or are in transition from, conflict or civil
			 strife.
						1008.Reports on
			 humanitarian assistance in Gaza
					(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act and 1 year thereafter, the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report detailing the humanitarian conditions and efficacy and obstacles to
			 humanitarian and reconstruction assistance activities in Gaza.
					(b)ContentsThe
			 reports required under subsection (a) shall include the following:
						(1)An assessment of the level of access to
			 basic necessities in Gaza, including food, fuel, water, sanitation, education,
			 and healthcare.
						(2)An assessment of
			 the ability to successfully deliver and distribute humanitarian and
			 reconstruction goods and supplies.
						(3)A
			 description of the efforts of the United States and its allies to facilitate
			 the receipt and distribution of humanitarian and reconstruction assistance in
			 Gaza.
						(4)An assessment of
			 the obstacles to the delivery of humanitarian and reconstruction assistance,
			 including the activities and policies of Hamas and any organization designated
			 as a foreign terrorist organization under section 219 of the Immigration and
			 Nationality Act.
						(5)Recommendations
			 for actions the United States can take to best improve the level of access to
			 basic necessities referred to in paragraph (1) and overcome obstacles described
			 in paragraphs (2) through (4).
						(6)An assessment of the policy prohibiting
			 personnel of the Department of State and the United States Agency for
			 International Development from traveling to Gaza following the tragic roadside
			 bombing in 2003. Such an assessment should consider and evaluate the prospects
			 that such personnel might resume humanitarian assistance operations or commence
			 monitoring functions relating to humanitarian aid distribution in Gaza in order
			 to ascertain that United States foreign assistance is not misused in ways that
			 benefit any organization designated as a foreign terrorist organization under
			 section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
						1009.Report on
			 activities in HaitiNot later
			 than 180 days after the date of the enactment of this Act, the Secretary of
			 State shall submit to the appropriate congressional committees a report on the
			 following:
					(1)Hurricane
			 emergency recoveryThe status of activities in Haiti funded or
			 authorized, in whole or in part, by the Department of State and the United
			 States Agency for International Development (USAID) through assistance
			 appropriated under the Consolidated Security, Disaster Assistance, and
			 Continuing Appropriations Act, 2009.
					(2)General
			 activitiesA summary of activities funded or authorized, in whole
			 or in part, by the Department of State and USAID in the previous 12-month
			 period, how such activities supplement the work of the Government of Haiti to
			 provide a safe and prosperous democracy for its citizens, and a timetable for
			 when management and implementation of such activities will be turned over to
			 the Government of Haiti or Haitian nationals.
					(3)CoordinationA
			 description of how United States assistance is coordinated—
						(A)among United
			 States departments and agencies; and
						(B)with other donors
			 to Haiti, including programs through the United Nations, the Inter-American
			 Development Bank, and the Organization of American States.
						(4)BenchmarksA
			 summary of short-term and long-term objectives for United States assistance to
			 Haiti and metrics that will be used to identify, track, and manage the progress
			 of United States activities in Haiti.
					1010.Report on
			 religious minority communities in the Middle East
					(a)Initiative
			 authorizedThe Secretary of
			 State is authorized to undertake a focused initiative to monitor the status of
			 and provide specific policy recommendations to protect vulnerable religious
			 minorities throughout the Middle East region.
					(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, and 1 year thereafter, the Secretary of State shall
			 submit to the appropriate congressional committees a report on the humanitarian
			 conditions of religious minority communities in the Middle East and efficacy
			 and obstacles to humanitarian assistance activities to help meet the basic
			 needs of vulnerable persons affiliated with minority religions in the Middle
			 East, and recommendations to mitigate adverse humanitarian circumstances facing
			 such persons.
					1011.Iran’s
			 influence in the Western Hemisphere
					(a)FindingsCongress finds the following:
						(1)The 2008 Country
			 Report on Terrorism states that Iran and Venezuela continued weekly
			 flights connecting Tehran and Damascus with Caracas. Passengers on these
			 flights were reportedly subject to only cursory immigration and customs
			 controls at Simon Bolivar International Airport in Caracas..
						(2)The Governments of
			 Venezuela and Iran have forged a close relationship.
						(3)Iran has sought to
			 strengthen ties with several countries in the Western Hemisphere in order to
			 undermine United States foreign policy.
						(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees a report that includes actions taken by
			 the Government of Iran and Hezbollah in the Western Hemisphere. A classified
			 annex may be included, if necessary.
					1012.Recruitment
			 and hiring of veterans at the Department of State and United States Agency for
			 International Development
					(a)FindingsCongress finds the following:
						(1)Building a more
			 expeditionary and capable Department of State and United States Agency for
			 International Development requires recruitment of personnel with experience
			 working in unstable areas.
						(2)Veterans of the
			 Armed Forces have specialized experience gained from working under stressful
			 circumstances in hostile, foreign environments or under difficult
			 circumstances.
						(3)The Foreign
			 Service Act of 1980 states that The fact that an applicant for
			 appointment as a Foreign Service officer candidate is a veteran or disabled
			 veteran shall be considered an affirmative factor in making such
			 appointments..
						(4)In 1998, Congress
			 enacted the Veterans Employment Opportunities Act (VEOA), requiring that
			 Federal agencies must allow preference eligibles and certain veterans to apply
			 for positions announced under merit promotion procedures whenever an agency is
			 recruiting from outside its own workforce.
						(5)The annual report
			 of the Office of Personnel Management on The Employment of Veterans in
			 the Federal Government for fiscal year 2007, detailing the efforts by
			 all agencies of the Federal Government to hire veterans, reported that 15.6
			 percent of all Department of State employees were veterans.
						(b)Sense of
			 CongressIt is the sense of Congress that the Department of State
			 and the United States Agency for International Development should intensify
			 their efforts to recruit more veterans, that those applicants who are entitled
			 to five or ten point veterans preference have also served in the Armed Forces
			 in areas of instability with specialties such as civil affairs, law
			 enforcement, and assignments where they regularly performed other
			 nation-building activities, and that this experience should be an additional
			 affirmative factor in making appointments to serve in the Foreign
			 Service.
					(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of State and the Administrator of the United States Agency for International
			 Development shall jointly submit to Congress a report on the efforts of the
			 Department of State and the United States Agency for International Development
			 to improve the recruitment of veterans into their respective workforces.
					1013.Report on
			 child abductionNot later than
			 60 days after the date of the enactment of this Act, the Secretary of State
			 shall submit to Congress a report containing recommendations for changes to the
			 Hague Convention on the Civil Aspects of International Child Abduction and
			 related United States laws and regulations regarding international parental
			 child abduction that would, if enacted, provide the United States additional
			 legal tools to ensure compliance with the Hague Convention and facilitate the
			 swift return of United States children wrongfully removed from the United
			 States as a result of international parental child abduction, such as in the
			 case of Sean Goldman of Tinton Falls, New Jersey.
				1014.Report on
			 effects of Buy America Act waivers under the PEPFAR program
					(a)StudyThe Comptroller General of the United
			 States shall conduct a study of the effects of the United States Agency for
			 International Development’s use of waivers under the Buy America Act for HIV
			 test kits under the President’s Emergency Plan for AIDS Relief (PEPFAR) program
			 on—
						(1)United States-based manufacturers;
			 and
						(2)availability of and access to HIV testing
			 for at-risk populations in low-income countries.
						(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress a report on the results of the
			 study required under subsection (a).
					1015.Report on
			 United States-Brazil Joint Action Plan to Eliminate Racial
			 DiscriminationNot later than
			 180 days after the date of the enactment of this Act and 1 year thereafter, the
			 Secretary of State shall submit to the appropriate congressional committees a
			 report detailing the status, efficacy, and coordination of the United
			 States-Brazil Joint Action Plan to Eliminate Racial Discrimination, and a
			 summary of short and long-term efforts to address the plight of in Afro Latinos
			 and indigenous peoples in the Western Hemisphere through cooperation and
			 bilateral efforts.
				1016.Report on
			 reducing smuggling and trafficking in personsThe Secretary of State, in consultation with
			 the heads of other relevant Federal departments and agencies, shall conduct a
			 cost-benefit analysis and submit to Congress a report on how best to use United
			 States funds to reduce smuggling and trafficking in persons.
				1017.Report on
			 Western Hemisphere Travel InitiativeNot later than 18 months after the date of
			 enactment of this Act, the Secretary of State shall submit to Congress a report
			 on the effects of the Western Hemisphere Travel Initiative (WHTI) on the flow
			 of people, goods, and services across the international borders of the United
			 States, Canada, Mexico, Bermuda, and the Caribbean region, with particular
			 emphasis on whether WHTI has been effective in meeting its goal of
			 strengthening United States border security and enhancing accountability of
			 individuals entering the United States, and an assessment of the economic
			 impact associated with WHTI and its effects on small businesses.
				1018.Report on
			 United States contributions to the United Nations
					(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act and annually thereafter for
			 the next 2 years, the President shall submit to Congress a report, with respect
			 to the preceding fiscal year, listing each United States agency, department, or
			 entity that provides assessed or voluntary contributions to the United Nations
			 and United Nations affiliated agencies and related bodies through grants,
			 contracts, subgrants, or subcontracts that is not fully compliant with the
			 requirements to post such funding information for the fiscal year covered by
			 such report on the website USAspending.gov as required by the
			 Federal Funding Accountability and Transparency Act (Public Law
			 109–282).
					(b)Availability to
			 publicThe Office of Management and Budget shall post a public
			 version of each report submitted under subsection (a) on a text-based
			 searchable and publicly available Internet website.
					XIMiscellaneous
			 Provisions
				AGeneral
			 Provisions
					1101.Bilateral
			 commission with Nigeria
						(a)Sense of
			 CongressIt is the sense of
			 Congress that not later than 180 days after the date of the enactment of this
			 Act, the President should establish a bilateral commission between the United
			 States and Nigeria to support bilateral cooperation in the areas of—
							(1)trade and
			 development;
							(2)economic
			 integration;
							(3)infrastructure
			 planning, finance, development, and management;
							(4)budget reform and
			 public finance management;
							(5)higher education,
			 including applied research;
							(6)energy;
							(7)peace and security
			 reform;
							(8)rule of
			 law;
							(9)anti-corruption
			 efforts, establishment of greater transparency, and electoral reform;
			 and
							(10)monitoring
			 whether bilateral efforts undertaken between respective Federal, State, and
			 local governments are achieving the goals set forth by the Governments of the
			 United States and Nigeria.
							(b)Bilateral
			 commission
							(1)CompositionIf the President establishes the bilateral
			 commission referred to in subsection (a), the commission should have an equal
			 number of members representing the United States and Nigeria and appointed by
			 the respective Presidents of each country. Members should include
			 representatives of Federal, State, and local governments, the private sector,
			 and civil society organizations.
							(2)FunctionsThe
			 commission should—
								(A)work to establish
			 a bilateral process that establishes the mission, goals, and objectives of a
			 bilateral partnership and establish guidelines for accountability and rules to
			 measure the effectiveness for any initiatives undertaken;
								(B)monitor bilateral
			 technical assistance and capacity building projects that are consistent with
			 and further the mission, goals, and objectives established by the commission;
			 and
								(C)submit to the
			 United States President, the United States Congress, the Nigerian President,
			 and the Nigerian National Assembly a report on the amount of progress achieved
			 on projects undertaken by the two governments to achieve bilaterally determined
			 goals established by the commission.
								(3)Monitoring of
			 projectsThe commission should select and monitor specific
			 projects that involve an exchange of personnel between the Governments of the
			 United States and Nigeria to determine whether technical assistance and
			 capacity building are being used effectively and whether mutual benefit is
			 being gained through the implementation of such bilateral projects.
							(4)Review and
			 reportThe Secretary of State should review the work of the
			 commission and annually submit to the President and Congress a report on
			 whether progress has been made to meet the goals set forth by the commission
			 and whether bilateral efforts have served the interest of United States and
			 Nigerian bilateral relations.
							(5)United States
			 contributionsUnited States
			 contributions to support the Commission should be financed through existing
			 resources.
							1102.Authorities
			 relating to the Southern Africa Enterprise Development Fund
						(a)Use of private
			 venture capital
							(1)In
			 generalIn order to maximize the effectiveness of the activities
			 of the Southern Africa Enterprise Development Fund, the Fund may conduct public
			 offerings or private placements for the purpose of soliciting and accepting
			 private venture capital which may be used, separately or together with funds
			 made available from the United States Government, for any lawful investment
			 purpose that the Board of Directors of the Fund may determine in carrying out
			 the activities of the Fund.
							(2)Distribution of
			 financial returnsFinancial returns on Fund investments that
			 include a component of private venture capital may be distributed, at such
			 times and in such amounts as the Board of Directors of the Fund may determine,
			 to the investors of such capital.
							(b)Nonapplicability
			 of other laws
							(1)In
			 generalFunds made available
			 from the United States Government to the Fund may be used for the purposes of
			 the agreement between the United States Government and the Fund notwithstanding
			 any other provision of law.
							(2)Support from
			 Federal departments and agenciesThe heads of Federal departments and
			 agencies may conduct programs and activities and provide services in support of
			 the activities of the Fund notwithstanding any other provision of law.
							(c)DefinitionIn this section, the term Southern
			 Africa Enterprise Development Fund or Fund
			 includes—
							(1)any successor or
			 related entity to the Southern Africa Enterprise Development Fund that is
			 approved the United States Government; and
							(2)any organization, corporation,
			 limited-liability partnership, foundation, or other corporate structure that
			 receives, or is authorized by the United States Government to manage, any or
			 all of the remaining funds or assets of the Southern Africa Enterprise
			 Development Fund.
							1103.Diabetes treatment
			 and prevention and safe water and sanitation for Pacific Island
			 countries
						(a)In
			 generalThere is authorized
			 to be appropriated $500,000 for each of fiscal years 2010 and 2011 to establish
			 a diabetes prevention and treatment program for Pacific Island countries and
			 for safe water and sanitation.
						(b)Pacific Island
			 countries definedIn this section, the term Pacific Island
			 countries means Fiji, Kiribati, the Marshall Islands, the Federated
			 States of Micronesia, Nauru, Niue, Palau, Papua New Guinea, Samoa, Solomon
			 Islands, Tonga, Tuvalu, and Vanuatu.
						1104.Statelessness
						(a)PurposeIt
			 is the purpose of this section to increase global stability and security for
			 the United States and the international community and decrease trafficking and
			 discrimination by reducing the number of individuals who are de jure or de
			 facto stateless and as a consequence are unable to avail themselves of their
			 right to a nationality and its concomitant rights and obligations and are
			 excluded from full participation in civil society.
						(b)FindingsCongress
			 finds the following:
							(1)The right to a
			 nationality is a foundation of human rights, and a deterrent to displacement
			 and disaffection. The State is the primary vehicle through which individuals
			 are guaranteed their inalienable rights and are made subject to the rule of
			 law. Regional stability and security are undermined when individuals cannot
			 avail themselves of their right to a nationality and its concomitant rights and
			 obligations and are excluded from full participation in civil society.
							(2)The right to a
			 nationality and citizenship is therefore specifically protect in international
			 declarations and treaties, including Article 15 of the Universal Declaration of
			 Human Rights, the 1954 Convention Relating to the Status of Stateless Persons,
			 the 1961 Convention on the Reduction of Statelessness, Article 24 of the
			 International Covenant on Civil and Political Rights, and Article 9(2) of the
			 Convention on the Elimination of Discrimination Against Women.
							(3)In the 21st
			 century, the adverse effects of de jure or de facto statelessness still impact
			 at least an estimated 11,000,000 million people worldwide, who are unable to
			 avail themselves of the rights of free people everywhere to an effective
			 nationality, to the rights to legal residence, to travel, to work in the formal
			 economy or professions, to attend school, to access basic health services, to
			 purchase or own property, to vote, or to hold elected office, and to enjoy the
			 protection and security of a country.
							(c)The United
			 Nations
							(1)PolicyIt
			 shall be the policy of the United States that the President and the Permanent
			 Representative of the United States to the United Nations work with the
			 international community to increase political and financial support for the
			 work of the United Nations High Commissioner for Refugees (UNHCR) to prevent
			 and resolve problems related to de jure and de facto statelessness, and to
			 promote the rights of the de jure or de facto stateless, by taking these and
			 other actions:
								(A)Increasing the
			 attention of the United Nations and the UNHCR to de jure and de facto
			 statelessness and increasing its capacity to reduce statelessness around the
			 world by coordinating the mainstreaming of de jure and de facto statelessness
			 into all of the United Nations human rights work, in cooperation with all
			 relevant United Nations agencies.
								(B)Urging United
			 Nations country teams in countries with significant de jure or de facto
			 stateless populations to devote increasing attention and resources to undertake
			 coordinated efforts by all United Nations offices, funds, and programs to bring
			 about the full registration and documentation of all persons resident in the
			 territory of each country, either as citizens or as individuals in need of
			 international protection.
								(C)Urging the
			 creation of an Inter-Agency Task Force on Statelessness with representation
			 from the UNHCR, the United Nations Children’s Fund (UNICEF), and other relevant
			 United Nations agencies that will coordinate to increase agency awareness and
			 information exchange on de jure and de facto statelessness to ensure a
			 consistent and comprehensive approach to the identification of stateless groups
			 and individuals and resolution of their status.
								(D)Urging that
			 nationality and de jure and de facto statelessness issues are addressed in all
			 country reviews conducted by United Nations treaty bodies and relevant special
			 mechanisms engaged in country visits, and pursuing creation of a standing
			 mechanism within the United Nations to complement the work of the UNHCR in
			 addressing issues of de jure and de facto statelessness that give rise to
			 urgent human rights or security concerns.
								(E)Urging the UNHCR
			 to include nationality and statelessness in all country-specific and thematic
			 monitoring, reporting, training, and protection activities, and across special
			 procedures, and to designate at least one human rights officer to monitor,
			 report, and coordinate the office’s advocacy on nationality and de jure and de
			 facto statelessness.
								(F)Urging the United
			 Nations to ensure that its work on trafficking includes measures to restore
			 secure citizenship to trafficked women and girls, and to work with Member
			 States to guarantee that national legislation gives women full and equal rights
			 regarding citizenship.
								(G)Urging the United
			 Nations to increase its capacity to respond to the needs of de jure or de facto
			 stateless individuals, particularly children, and to strengthen and expand the
			 United Nations protection and assistance activities, particularly in field
			 operations, to better respond to the wide range of protection and assistance
			 needs of de jure or de facto stateless individuals.
								(H)Urging the UNICEF
			 to increase its efforts to encourage all Member States of the United Nations to
			 permit full and easy access to birth registration for all children born in
			 their territories, particularly in Member States in which there are displaced
			 populations, and work with the UNHCR and Member States to ensure the issuance
			 of birth certificates to all children born to refugees and displaced
			 persons.
								(2)Authorization of
			 appropriationsThere is authorized to be appropriated $5,000,000
			 for each of fiscal years 2010 and 2011 to be made available to improve the
			 UNHCR’s assistance to de jure or de facto stateless individuals. Such funds may
			 be used to—
								(A)protect the
			 rights, meet emergency humanitarian needs, and provide assistance to de jure or
			 de facto stateless groups and individuals;
								(B)provide additional
			 resources to—
									(i)increase the
			 number of protection officers;
									(ii)increase the
			 number of professional staff in the statelessness unit; and
									(iii)train protection
			 officers and United Nations country teams in the field to identify, reduce,
			 protect, and prevent de jure and de facto statelessness;
									(C)improve
			 identification of de jure or de facto stateless groups and individuals by
			 carrying out a comprehensive annual study of the scope of de jure and de facto
			 statelessness worldwide, including causes of de jure and de facto statelessness
			 and dissemination of best practices for remedying de jure and de facto
			 statelessness; and
								(D)increase the
			 United Nations educational and technical assistance programs to prevent de jure
			 and de facto statelessness, including outreach to Member States and their
			 legislatures, with particular emphasis on those countries determined to have
			 protracted de jure or de facto statelessness situations.
								(3)Authorization of
			 appropriations to the UNICEFThere is authorized to be
			 appropriated $3,000,000 for each of fiscal years 2010 and 2011 to augment to
			 the UNICEF’s ability to aid countries with significant de jure or de facto
			 stateless populations to bring about the full registration of all children born
			 to de jure or de facto stateless parents.
							(d)The United
			 States
							(1)Foreign
			 policyGiven the importance of obtaining and preserving
			 nationality and the protection of a government, and of preventing the
			 exploitation or trafficking of de jure or de facto stateless groups or
			 individuals, the President shall make the prevention and reduction of de jure
			 or de facto statelessness an important goal of United States foreign policy and
			 human rights efforts. Such efforts shall include—
								(A)calling upon host
			 countries to protect and assume responsibility for de jure or de facto
			 stateless groups or individuals;
								(B)working with
			 countries of origin to facilitate the resolution of problems faced by de jure
			 or de facto stateless groups or individuals;
								(C)working with
			 countries of origin and host countries to facilitate the resolution of disputes
			 and conflicts that cause or result in the creation of de jure or de facto
			 statelessness;
								(D)encouraging host
			 countries to afford de jure or de facto stateless groups or individuals the
			 full protection of the 1954 Convention Relating to the Status of Stateless
			 Persons and the 1961 Convention on the Reduction of Statelessness and all
			 relevant international conventions;
								(E)directing the
			 Secretary of State to provide assistance to countries to prevent and resolve
			 situations of de jure or de facto statelessness and to prevent the trafficking
			 or exploitation of de jure or de facto stateless individuals;
								(F)directing the
			 Office of Trafficking in Persons of the Department of State to continue to
			 document and analyze the effects of statelessness on trafficking in persons,
			 both as a cause of trafficking and as an obstacle to reaching and assisting
			 trafficked persons; and
								(G)encouraging and
			 facilitating the work of nongovernmental organizations in the United States and
			 abroad that provide legal and humanitarian support to de jure or de facto
			 stateless groups or individuals, to increase the access of de jure or de facto
			 stateless groups or individuals to such organizations, and to encourage other
			 governments to provide similar support and access.
								(2)United States
			 activities
								(A)In
			 generalGiven the importance of preventing new instances of de
			 jure or de facto statelessness and the trafficking of de jure or de facto
			 stateless individuals, and of protecting the human rights of de jure or de
			 facto stateless individuals, the President shall submit to the Committee on
			 Foreign Affairs and the Committee on the Judiciary of the House of
			 Representatives and the Committee on Foreign Relations and the Committee on the
			 Judiciary of the Senate a report that includes the following:
									(i)A
			 list of countries and territories with significant de jure or de facto
			 stateless populations under their jurisdictions and the conditions and
			 consequences of such de jure or de facto statelessness of such
			 individuals.
									(ii)United States
			 international efforts to prevent further de jure or de facto statelessness and
			 encourage the granting of full legal protection of the human rights of de jure
			 or de facto stateless individuals.
									(B)Statement of
			 policyIt shall be the policy of the United States to comply with
			 the principles and provisions of the 1954 Convention Relating to the Status of
			 Stateless Persons and the 1961 Convention on the Reduction of Statelessness to
			 the fullest extent possible and to encourage other countries to do so as
			 well.
								(C)Actions by
			 Secretary of State
									(i)Increase in
			 resources and staffThe Secretary of State shall permanently
			 increase in the Bureau of Population, Refugees, and Migration in the Department
			 of State the resources dedicated to and staff assigned to work toward the
			 prevention and resolution of de jure and de facto statelessness and the
			 protection of de jure or de facto stateless individuals.
									(ii)CoordinationTo
			 coordinate United States policies toward combating de jure and de facto
			 statelessness, the Secretary of State shall establish an Interagency Working
			 Group to Combat Statelessness. This working group should include
			 representatives of the Bureau of Population, Refugees and Migration, the Bureau
			 of International Organizations, the Bureau of Democracy, Human Rights and
			 Labor, the Office of Trafficking in Persons of the Department of State, and the
			 United States Agency for International Development, as well as representatives
			 from relevant offices of the Department of Justice and relevant offices of the
			 Department of Homeland Security.
									(D)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the provisions of this
			 subsection.
								1105.Statement of Policy
			 Regarding the Ecumenical PatriarchateIt shall be the policy of the United States
			 to urge Turkey to—
						(1)respect property rights and religious
			 rights of the Ecumenical Patriarch;
						(2)grant the Ecumenical Patriarchate
			 appropriate international recognition and ecclesiastic succession; and
						(3)grant the Ecumenical Patriarchate the right
			 to train clergy of all nationalities, not just Turkish nationals.
						1106.Limitation on
			 assistance for weather cooperation activities to countries in the
			 Americas
						(a)Sense of
			 congressIt is the sense of
			 Congress that the United States should facilitate international cooperation on
			 hurricane preparedness because—
							(1)hundreds of
			 millions of people in the Americas live in coastal communities and are
			 susceptible to the immense risks posed by hurricanes;
							(2)the need for
			 hurricane tracking overflights and other weather cooperation activities to
			 track and monitor hurricanes in the Americas is acute; and
							(3)accurate hurricane
			 forecasts can help prevent the loss of life and injury and reduce property loss
			 and economic disruption.
							(b)Report
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall transmit to the appropriate
			 congressional committees a report on the status of United States cooperation
			 with other countries in the Americas on hurricane preparedness and other
			 weather cooperation activities.
							(2)Matters to be
			 includedThe report required under paragraph (1) shall
			 include—
								(A)a list of
			 countries in the Americas that do not cooperate with the United States on
			 hurricane preparedness and other weather cooperation activities; and
								(B)the status of any negotiations regarding
			 hurricane preparedness and other weather cooperation activities between the
			 United States and countries listed in subparagraph (A).
								(c)Limitation on
			 assistanceThe Secretary of
			 State may not provide assistance for weather cooperation activities to
			 countries listed in the report under subsection (b)(2)(A).
						(d)WaiverThe
			 Secretary of State may waive the limitation on assistance requirements under
			 subsection (c) if the Secretary of State certifies to the appropriate
			 congressional committees that the waiver is in the national interest of the
			 United States.
						1107.Statement of
			 Congress regarding Afghan womenCongress—
						(1)supports the decision by President Hamid
			 Karzai of Afghanistan to submit for review the Shi’ite Personal Status Law and
			 strongly urges him not to publish such law on the grounds that such law
			 violates the basic human rights of women and is inconsistent with the
			 Constitution of Afghanistan;
						(2)urges President
			 Karzai, the Ministry of Justice, and other parties involved in reviewing the
			 law to formally declare as unconstitutional the provisions of such law
			 regarding marital rape and restrictions on women’s freedom of movement;
						(3)reiterates its
			 strong sense that the provisions in such law which restrict the rights of women
			 should be removed, and that an amended draft of the Shi’ite Personal Status Law
			 should be submitted for parliamentary review;
						(4)recognizes that actions limiting or
			 suppressing the human rights of Afghan women and girls undermines the intent of
			 the significant financial and training contributions that the United States and
			 international community have provided to rebuild the country and to help
			 establish institutions that protect and promote respect of basic and
			 fundamental human rights to overcome the devastating damage to those rights
			 from years of Taliban rule;
						(5)encourages the
			 Secretary of State, the Special Representative for Afghanistan and Pakistan,
			 the Ambassador-at-Large for Global Women’s Issues, and the United States
			 Ambassador to Afghanistan to consider and address the status of women’s rights
			 and security in Afghanistan to ensure that such rights are not being eroded
			 through unjust laws, policies, or institutions; and
						(6)encourages the
			 Government of Afghanistan to solicit information and advice from the Ministry
			 of Justice, the Ministry for Women’s Affairs, the Afghanistan Independent Human
			 Rights Commission, and women-led nongovernmental organizations to ensure that
			 current and future legislation and official policies protect and uphold the
			 equal rights of women, including through national campaigns to lead public
			 discourse on the importance of women’s status and rights to the overall
			 stability of Afghanistan.
						1108.Global Peace
			 Operations Initiative programs and activities
						(a)FindingsCongress makes the following
			 findings:
							(1)Over 100,000 military and civilian
			 personnel are engaged in 18 United Nations peacekeeping operations around the
			 world. Peacekeeping operations are critical to maintaining a peaceful and
			 stable international environment.
							(2)The United States
			 has a vital interest in ensuring that United Nations peacekeeping operations
			 are successful. Countries undergoing conflict threaten the national and
			 economic security of the United States, risk becoming safe havens for terrorist
			 organizations, and often feature levels of human rights abuses and human
			 deprivation that are an affront to the values of the American people.
							(3)Over the years,
			 United Nations peacekeeping has evolved to meet the demands of different
			 conflicts and a changing political landscape. Today’s peacekeeping mission is
			 most often multidimensional and includes a wide variety of
			 complex tasks such as civilian protection, helping to build sustainable
			 institutions of governance, human rights monitoring, security sector reform,
			 facilitating delivery of humanitarian relief and disarmament, demobilization
			 and reintegration of former combatants.
							(4)United Nations
			 peacekeeping operations allow the United States to respond to global crises
			 within a multilateral framework with costs shared among nations. A 2007
			 Government Accountability Office report found that in general a United States
			 peacekeeping operation is likely to be much more expensive than
			 a United Nations peacekeeping operation, regardless of location.
							(5)In many missions
			 due to vast swaths of terrain and limited infrastructure, ongoing low-intensity
			 fighting, and the presence of peace spoilers, United Nations
			 peacekeepers cannot carry out the complex tasks with which they are charged
			 without critical enablers, and in particular air assets.
							(6)The United Nations
			 Secretary-General has repeatedly noted the deleterious impact of insufficient
			 helicopters for peacekeeping missions in Darfur and the Democratic Republic of
			 the Congo. History has shown that under-resourced peacekeeping troops are not
			 only unable to carry out their mandates, they erode the credibility of the
			 United Nations and are themselves likely to come under attack.
							(7)Senate Resolution
			 432 and House Resolution 1351 of the 110th Congress—
								(A)urged members of the international
			 community, including the United States, that possessed the capability to
			 provide tactical and utility helicopters needed for the United Nations-African
			 Union Mission in Darfur (UNAMID) to do so as soon as possible; and
								(B)urged the
			 President to intervene personally by contacting other heads of state and asking
			 them to contribute the aircraft and crews to the Darfur mission.
								(8)The current
			 framework of relying on member countries to provide air assets on a volunteer
			 basis has not yielded sufficient results. The United Nations still faces a
			 shortfall of over 50 helicopters for UNAMID, the Democratic Republic of Congo
			 (MONUC), and the Republic of Chad (MINURCAT). A review of trend lines suggests
			 that any new United Nations peacekeeping missions authorized within the next 5
			 to 7 years would face similar shortfalls.
							(9)Numerous studies
			 and reports have determined that there is no global shortage of air assets. It
			 is inexcusable to allow authorized United Nations peacekeeping missions to
			 founder for the lack of critical mobility capabilities.
							(b)PurposeThe purpose of assistance authorized by
			 this section is to contribute to peace and security and help protect civilians
			 by training and equipping peacekeepers worldwide, to include financing the
			 refurbishment of helicopters.
						(c)Use of
			 funds
							(1)In
			 generalThe Secretary of State is authorized to use amounts
			 authorized to be appropriated to carry out this section to provide funding to
			 carry out and expand Global Peace Operations Initiative programs and
			 activities. Such programs and activities shall include—
							(A)assist partner countries to establish and
			 strengthen the institutional infrastructure required for such countries to
			 achieve self-sufficiency in participating in peace support operations,
			 including for the training of formed police units;
							(B)train peacekeepers worldwide to
			 increase global capacity to participate in peace support operations;
							(C)provide transportation and
			 logistics support to deploying peacekeepers as appropriate;
							(D)enhance the capacity of regional
			 and sub-regional organizations to train for, plan, deploy, manage, obtain, and
			 integrate lessons learned from peace operations;
							(E)support multilateral approaches to
			 coordinate international contributions to peace support operations capacity
			 building efforts; and
							(F)financing the refurbishment of
			 helicopters in preparation for their deployment to United Nations peacekeeping
			 operations or to regional peacekeeping operations which have been approved by
			 the United Nations Security Council.
							(2)Sense of
			 CongressIt is the sense of
			 Congress that failure on the part of the international community to take all
			 steps necessary to deploy and maintain fully capacitated United Nations
			 peacekeeping operations will result in continued loss of life and human
			 suffering. Therefore, in carrying out this section, the Secretary of State
			 should prioritize the refurbishment of helicopters with a goal of participating
			 in the financing of no fewer than three helicopter refurbishments by the end of
			 fiscal year 2011.
							(3)Support from
			 other countriesIn providing funding under paragraph (1), the
			 Secretary of State shall to the greatest extent possible seek to leverage such
			 funding with financing from other countries.
							(4)Relation to
			 other programs and activitiesThe activities described under paragraph
			 (1)(F) may be coordinated or conducted in conjunction with other foreign
			 assistance programs and activities of the United States, as appropriate and in
			 accordance with United States law.
							(d)Report
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act and 1 year thereafter, the Secretary of State shall submit to the
			 appropriate congressional committees a report on the activities of the United
			 States Government to carry out the provisions of this section.
							(2)ContentsThe
			 report required under paragraph (1) shall include—
								(A)a description of the Global Peace
			 Operations Initiative programs and activities undertaken, by country;
								(B)a description of
			 the funds obligated and expended in each country, by program and fiscal
			 year;
								(C)a description of
			 the coordination of these efforts within the United States Government
			 interagency process and with other nations along with any recommendations for
			 improvements;
								(D)a description of
			 the GPOI’s activities concerning the refurbishment of air assets for United
			 Nations peacekeeping operations and regional peacekeeping operations that have
			 been approved by the United Nations Security Council;
								(E)information on the training and deployment
			 activities of graduates of the international Center of Excellence for Stability
			 Police Units (COESPU) in their home countries;
								(F)a description of
			 vetting activities for all GPOI training to ensure that all individuals in
			 composite units are vetted for human rights violations;
								(G)information
			 concerning the timeliness of equipment delivery and recommendations for
			 improvement as appropriate; and
								(H)description of how
			 GPOI trainees and GPOI-provided equipment contribute to improved civilian
			 protection in peace operations.
								(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $140,000,000 for fiscal year 2010 and such sums
			 as may be necessary for fiscal year 2011 to carry out this section.
						(f)DefinitionIn this section, the term Global
			 Peace Operations Initiative or GPOI means the program
			 established by the Department of State to address major gaps in international
			 peace operations support, including by building and maintaining capability,
			 capacity, and effectiveness of peace operations.
						1109.Freedom of the
			 press
						(a)Short
			 titleThis section may be
			 cited as the Daniel Pearl Freedom of
			 the Press Act of 2009.
						(b)Inclusion of
			 additional information relating to freedom of the press worldwide in annual
			 country reports on human rights practicesThe Foreign Assistance Act of 1961 is
			 amended—
							(1)in section 116(d)
			 (22 U.S.C. 2151n(d)), as amended by section 333(c) of this division—
								(A)in paragraph (11),
			 by striking and at the end;
								(B)in paragraph (12),
			 by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following new paragraph:
									
										(13)wherever
				applicable—
											(A)a description of
				the status of freedom of the press, including initiatives in favor of freedom
				of the press and efforts to improve or preserve, as appropriate, the
				independence of the media, together with an assessment of progress made as a
				result of those efforts;
											(B)an identification
				of countries in which there were violations of freedom of the press, including
				direct physical attacks, imprisonment, indirect sources of pressure, and
				censorship by governments, military, intelligence, or police forces, criminal
				groups, or armed extremist or rebel groups; and
											(C)in countries where
				there are particularly severe violations of freedom of the press—
												(i)whether government
				authorities of each such country participate in, facilitate, or condone such
				violations of the freedom of the press; and
												(ii)what steps the
				government of each such country has taken to preserve the safety and
				independence of the media, and to ensure the prosecution of those individuals
				who attack or murder journalists.
												;
				and
								(2)in section 502B
			 (22 U.S.C. 2304), by adding at the end the following new subsection:
								
									(i)The report
				required by subsection (b) shall include, wherever applicable—
										(1)a description of
				the status of freedom of the press, including initiatives in favor of freedom
				of the press and efforts to improve or preserve, as appropriate, the
				independence of the media, together with an assessment of progress made as a
				result of those efforts;
										(2)an identification
				of countries in which there were violations of freedom of the press, including
				direct physical attacks, imprisonment, indirect sources of pressure, and
				censorship by governments, military, intelligence, or police forces, criminal
				groups, or armed extremist or rebel groups; and
										(3)in countries where
				there are particularly severe violations of freedom of the press—
											(A)whether government
				authorities of each such country participate in, facilitate, or condone such
				violations of the freedom of the press; and
											(B)what steps the
				government of each such country has taken to preserve the safety and
				independence of the media, and to ensure the prosecution of those individuals
				who attack or murder
				journalists.
											.
							(c)Freedom of the
			 press grant program
							(1)In
			 generalThe Secretary of State shall administer a grant program
			 with the aim of promoting freedom of the press worldwide. The grant program
			 shall be administered by the Department of State’s Bureau of Democracy, Human
			 Rights and Labor in consultation with the Undersecretary for Public Affairs and
			 Public Diplomacy.
							(2)Amounts and
			 timeGrants may be awarded to nonprofit and international
			 organizations and may span multiple years, up to 5 years.
							(3)PurposeGrant
			 proposals should promote and broaden press freedoms by strengthening the
			 independence of journalists and media organizations, promoting a legal
			 framework for freedom of the press, or through providing regionally and
			 culturally relevant training and professionalization of skills to meet
			 international standards in both traditional and digital media.
							(d)Media
			 organization definedIn this section, the term media
			 organization means a group or organization that gathers and
			 disseminates news and information to the public (through any medium of mass
			 communication) in a foreign country in which the group or organization is
			 located, except that the term does not include a group or organization that is
			 primarily an agency or instrumentality of the government of such foreign
			 country. The term includes an individual who is an agent or employee of such
			 group or organization who acts within the scope of such agency or
			 employment.
						(e)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section.
						1110.Information for
			 Country Commercial Guides on business and investment climates
						(a)In
			 generalThe Director General
			 of the Foreign Commercial Service, in consultation with the Assistant Secretary
			 of Commerce for Trade Promotion and the Assistant Secretary of State for
			 Economic, Energy and Business Affairs, should ensure that the annual Country
			 Commercial Guides for United States businesses include—
							(1)detailed
			 assessments concerning each foreign country in which acts of unfair business
			 and investment practices or other actions that have resulted in poor business
			 and investment climates were, in the opinion of the Director General of the
			 Foreign Commercial Service, of major significance;
							(2)all relevant
			 information about such unfair business and investment practices or other
			 actions during the preceding year by members of the business community, the
			 judiciary, and the government of such country which may have impeded United
			 States business or investment in such country, including the capacity for
			 United States citizens to operate their businesses without fear of reprisals;
			 and
							(3)information
			 on—
								(A)the extent to
			 which the government of such country is working to prevent unfair business and
			 investment practices; and
								(B)the extent of
			 United States Government action to prevent unfair business and investment
			 practices or other actions that harm United States business or investment
			 interests in relevant cases in such country.
								(b)Additional
			 provisions To be includedThe information required under
			 subsection (a) should, to the extent feasible, include—
							(1)with respect to
			 paragraph (1) of such subsection—
								(A)a review of the
			 efforts undertaken by each foreign country to promote a healthy business and
			 investment climate that is also conducive to the United States business
			 community and United States investors, including, as appropriate, steps taken
			 in international fora;
								(B)the response of
			 the judicial and local arbitration systems of each such country that is the
			 subject of such detailed assessment with respect to matters relating to the
			 business and investment climates affecting United States citizens and entities,
			 or that have, in the opinion of the Director General of the Foreign Commercial
			 Service, a significant impact on United States business and investment efforts;
			 and
								(C)each such
			 country’s access to the United States market;
								(2)with respect to
			 paragraph (2) of such subsection—
								(A)any actions
			 undertaken by the government of each foreign country that prevent United States
			 citizens and businesses from receiving equitable treatment;
								(B)actions taken by
			 private businesses and citizens of each such country against members of the
			 United States business community and United States investors;
								(C)unfair decisions
			 rendered by the legal systems of each such country that clearly benefit State
			 and local corporations and industries; and
								(D)unfair decisions
			 rendered by local arbitration panels of each such country that do not exemplify
			 objectivity and do not provide an equitable ground for United States citizens
			 and businesses to address their disputes; and
								(3)with respect to
			 paragraph (3) of such subsection, actions taken by the United States Government
			 to—
								(A)promote the rule
			 of law;
								(B)prevent
			 discriminatory treatment of United States citizens and businesses engaged in
			 business or investment activities in each foreign country;
								(C)allow United
			 States goods to enter each such country without requiring a co-production
			 agreement; and
								(D)protect United
			 States intellectual property rights.
								(c)ConsultationIn carrying out this section, the Director
			 General of the Foreign Commercial Service shall consult with business leaders,
			 union leaders, representatives of the judicial system of each foreign country
			 described in subsection (a), and relevant nongovernmental organizations.
						(d)Business and
			 investment climate warningsThe Secretary of State, with the
			 assistance of the Assistant Secretary of State for Economic, Energy and
			 Business Affairs, as well as the Assistant Secretary of Commerce for Trade
			 Promotion and the Director General of the Foreign Commercial Service, shall
			 establish a warning system that effectively alerts United States businesses and
			 investors of—
							(1)a
			 significant deterioration in the business and investment climate in a foreign
			 country, including discriminatory treatment of United States businesses;
			 or
							(2)a
			 significant constraint on the ability of the United States Government to assist
			 United States businesses and investors in a foreign country, such as to the
			 closure of a United States diplomatic or consular mission, that is not
			 explained in the most recent Country Commercial Guide for such country.
							(e)DefinitionsIn
			 this section:
							(1)Co-production
			 agreementThe term
			 co-production agreement means a United States Government or
			 United States business working with a foreign government, foreign company, or
			 an international organization to produce or manufacture an item.
							(2)Rule of
			 lawThe term rule of
			 law means the extent to which laws of a foreign country are publicly
			 promulgated, equally enforced, independently adjudicated, and are consistent
			 with international norms and standards.
							(3)Unfair business
			 and investment practicesThe
			 term unfair business and investment practices includes any of
			 the following:
								(A)Unlawful actions
			 under international law or the law of the foreign country taken by the
			 government of such country or by businesses, citizens, or other entities of
			 such country that have resulted in lost assets, contracts, or otherwise
			 contributed to an inhospitable business or investment climate.
								(B)Discriminatory
			 treatment of United States businesses, whether wholly or partially
			 owned.
								(C)Failure to protect
			 intellectual property rights.
								(D)Requiring a
			 co-production agreement in order for goods from the United States to enter a
			 foreign country.
								1111.International
			 protection of girls by preventing child marriage
						(a)Sense of
			 congressIt is the sense of Congress that—
							(1)child marriage is
			 a violation of human rights and the prevention and elimination of child
			 marriage should be a foreign policy goal of the United States;
							(2)the practice of
			 child marriage undermines United States investments in foreign assistance to
			 promote education and skills building for girls, reduce maternal and child
			 mortality, reduce maternal illness, halt the transmission of HIV/AIDS, prevent
			 gender-based violence, and reduce poverty; and
							(3)expanding
			 educational opportunities for girls, economic opportunities for women, and
			 reducing maternal and child mortality are critical to achieving the Millennium
			 Development Goals and the global health and development objectives of the
			 United States, including efforts to prevent HIV/AIDS.
							(b)Strategy To
			 prevent child marriage in developing countries
							(1)Strategy
			 requiredThe President, acting through the Secretary of State,
			 shall establish a multi-year strategy to prevent child marriage in developing
			 countries and promote the empowerment of girls at risk of child marriage in
			 developing countries, including by addressing the unique needs,
			 vulnerabilities, and potential of girls under 18 in developing
			 countries.
							(2)ConsultationIn
			 establishing the strategy required by paragraph (1), the President shall
			 consult with Congress, relevant Federal departments and agencies, multilateral
			 organizations, and representatives of civil society.
							(3)ElementsThe
			 strategy required by paragraph (1) shall—
								(A)focus on areas in
			 developing countries with high prevalence of child marriage; and
								(B)encompass
			 diplomatic initiatives between the United States and governments of developing
			 countries, with attention to human rights, legal reforms and the rule of law,
			 and programmatic initiatives in the areas of education, health, income
			 generation, changing social norms, human rights, and democracy building.
								(4)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that includes—
								(A)the strategy
			 required by paragraph (1);
								(B)an assessment,
			 including data disaggregated by age and gender to the extent possible, of
			 current United States-funded efforts to specifically assist girls in developing
			 countries; and
								(C)examples of best
			 practices or programs to prevent child marriage in developing countries that
			 could be replicated.
								(c)Research and
			 data collectionThe Secretary of State shall work with relevant
			 Federal departments and agencies as part of their ongoing research and data
			 collection activities, to—
							(1)collect and make
			 available data on the incidence of child marriage in countries that receive
			 foreign or development assistance from the United States where the practice of
			 child marriage is prevalent; and
							(2)collect and make
			 available data on the impact of the incidence of child marriage and the age at
			 marriage on progress in meeting key development goals.
							(d)Department of
			 State’s country reports on human rights practicesThe Foreign
			 Assistance Act of 1961 is amended—
							(1)in section 116 (22
			 U.S.C. 2151n), by adding at the end the following new subsection:
								
									(g)The report required by subsection (d) shall
				include for each country in which child marriage is prevalent at rates at or
				above 40 percent in at least one sub-national region, a description of the
				status of the practice of child marriage in such country. In this subsection,
				the term child marriage means the marriage of a girl or boy, not
				yet the minimum age for marriage stipulated in law in the country in which such
				girl or boy is a resident.
									;
				and
							(2)in section 502B
			 (22 U.S.C. 2304), as amended by section 1109(b)(2) of this division, is further
			 amended by adding at the end the following new subsection:
								
									(j)The report required by subsection (b) shall
				include for each country in which child marriage is prevalent at rates at or
				above 40 percent in at least one sub-national region, a description of the
				status of the practice of child marriage in such country. In this subsection,
				the term child marriage means the marriage of a girl or boy, not
				yet the minimum age for marriage stipulated in law in the country in which such
				girl or boy is a
				resident.
									.
							(e)DefinitionIn
			 this section, the term child marriage means the marriage of a
			 girl or boy, not yet the minimum age for marriage stipulated in law in the
			 country in which the girl or boy is a resident.
						(f)Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated pursuant to section 101 of this division, there
			 is authorized to be appropriated as such sums as necessary for fiscal years
			 2010 through 2011 to carry out this section and the amendments made by this
			 section.
						1112.Statement of
			 Congress regarding return of portraits of Holocaust victims to artist Dina
			 Babbitt
						(a)FindingsCongress finds the following:
							(1)Dina Babbitt (formerly known as Dinah
			 Gottliebova), a United States citizen, has requested the return of watercolor
			 portraits she painted while suffering a 1½-year-long internment at the
			 Auschwitz death camp during World War II.
							(2)Dina Babbitt was
			 ordered to paint the portraits by the infamous war criminal Dr. Josef
			 Mengele.
							(3)Dina Babbitt’s
			 life, and her mother’s life, were spared only because she painted portraits of
			 doomed inmates of Auschwitz-Birkenau, under orders from Dr. Josef
			 Mengele.
							(4)These paintings
			 are currently in the possession of the Auschwitz-Birkenau State Museum.
							(5)Dina Babbitt is
			 the rightful owner of the artwork, because the paintings were produced by her
			 own talented hands as she endured the unspeakable conditions that existed at
			 the Auschwitz death camp.
							(6)This continued
			 injustice can be righted through cooperation between agencies of the United
			 States and Poland.
							(7)This issue was raised in the Foreign
			 Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228).
							(b)Statement of
			 CongressCongress—
							(1)continues to
			 recognize the moral right of Dina Babbitt to obtain the artwork she created,
			 and recognizes her courage in the face of the evils perpetrated by the Nazi
			 command of the Auschwitz-Birkenau death camp, including the atrocities
			 committed by Dr. Josef Mengele;
							(2)urges the
			 President to make all efforts necessary to retrieve the seven watercolor
			 portraits Dina Babbitt painted, while suffering a 1½-year-long internment at
			 the Auschwitz death camp, and return them to her;
							(3)urges the
			 Secretary of State to make immediate diplomatic efforts to facilitate the
			 transfer of the seven original watercolors painted by Dina Babbitt from the
			 Auschwitz-Birkenau State Museum to Dina Babbitt, their rightful owner;
							(4)urges the
			 Government of Poland to immediately facilitate the return to Dina Babbitt of
			 the artwork painted by her that is now in the possession of the
			 Auschwitz-Birkenau State Museum; and
							(5)urges the
			 officials of the Auschwitz-Birkenau State Museum to transfer the seven original
			 paintings to Dina Babbitt as expeditiously as possible.
							1113.Statement of policy
			 regarding Somalia
						(a)Statement of
			 policyIt shall be the policy
			 of the United States to—
							(1)advance long-term stability and peace in
			 Somalia;
							(2)provide assistance
			 to the government of Somalia and nongovernmental organizations, including
			 Somali-led nongovernmental organizations, and particularly women’s groups, as
			 appropriate;
							(3)support efforts to
			 establish democratic civil authorities and institutions in Somalia that reflect
			 local and traditional structures, built on the rule of law and respect for
			 human rights, and strengthen the security sector; and
							(4)support
			 reconciliation efforts in Somalia in order to ensure lasting peace.
							(b)Sense of
			 CongressIt is the sense of Congress that the President, acting
			 through the Secretary of State, should develop a comprehensive policy in
			 coordination with the international community and the government of Somalia
			 that aligns humanitarian, development, economic, political, counterterrorism,
			 anti-piracy, and regional strategies in order to bring about peace and
			 stability in Somalia and the region.
						1114.Modernization
			 and streamlining of United States foreign assistance
						(a)AmendmentChapter 1 of part III of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by inserting after
			 section 608 the following new section:
							
								609.Monitoring and
				evaluation of United States foreign assistance
									(a)In
				GeneralThe Secretary of State should develop and implement a
				rigorous system to monitor and evaluate the effectiveness and efficiency of
				United States foreign assistance. The system should include a method of
				coordinating the monitoring and evaluation activities of the Department of
				State and the United States Agency for International Development with the
				monitoring and evaluation activities of other Federal departments and agencies
				carrying out United States foreign assistance programs, and when possible with
				other international bilateral and multilateral agencies and entities.
									(b)ElementsIn
				carrying out subsection (a), the Secretary, under the direction of the
				President, should ensure that the head of each Federal department or agency
				carrying out United States foreign assistance programs—
										(1)establishes
				measurable performance goals, including gender-sensitive goals wherever
				possible, for such programs;
										(2)establishes
				criteria for selection of such programs to be subject to various evaluation
				methodologies, with particular emphasis on impact evaluation;
										(3)establishes an
				organization unit, or strengthens an existing unit, with adequate staff and
				funding to budget, plan, and conduct appropriate performance monitoring and
				improvement and evaluation activities with respect to such programs;
										(4)establishes a
				process for applying the lessons learned and findings from monitoring and
				evaluation activities, including impact evaluation research, into future
				budgeting, planning, programming, design and implementation of such programs;
				and
										(5)establishes a
				policy to publish all evaluation plans and reports relating to such
				programs.
										(c)Annual
				Evaluation Plans
										(1)In
				generalIn carrying out
				subsection (a), the Secretary, under the direction of the President, should
				ensure that the head of each Federal department or agency carrying out United
				States foreign assistance programs develops an annual evaluation plan for such
				programs stating how the department or agency will implement this
				section.
										(2)ConsultationIn
				preparing the evaluation plan, the head of each Federal department or agency
				carrying out United States foreign assistance programs should consult with the
				heads of other appropriate Federal departments and agencies, governments of
				host countries, international and local nongovernmental organizations, and
				other relevant stakeholders.
										(3)Submission to
				congressNot later than 180 days after the date of the enactment
				of this section, the head of each Federal department or agency carrying out
				United States foreign assistance programs should submit to the appropriate
				congressional committees an evaluation plan consistent with this
				subsection.
										(d)Capacity
				Building
										(1)For federal
				departments and agenciesThe
				Secretary, under the direction of the President and in consultation with the
				head of each Federal department or agency carrying out United States foreign
				assistance programs, should take concrete steps to enhance the performance
				monitoring and improvement and evaluation capacity of each such Federal
				department and agency, subject to the availability of resources for such
				purposes, including by increasing and improving training and education
				opportunities, and by adopting best practices and up-to-date evaluation
				methodologies to provide the best evidence available for assessing the outcomes
				and impacts of such programs.
										(2)For recipient
				countriesThe Secretary is authorized to provide assistance to
				increase the capacity of countries receiving United States foreign assistance
				to design and conduct performance monitoring and improvement and evaluation
				activities.
										(e)Budgetary
				PlanningThe head of each Federal department or agency carrying
				out United States foreign assistance programs should request in the annual
				budget of the department or agency a funding amount to conduct performance
				monitoring and improvement and evaluations of such programs, projects, or
				activities.
									(f)Report
										(1)In
				generalNot later than 1 year after the date of the enactment of
				this section, and in each of the two subsequent years, the Secretary shall
				transmit to the appropriate congressional committees a report on—
											(A)the use of funds
				to carry out evaluations under this section;
											(B)the status and
				findings of evaluations under this section; and
											(C)the use of
				findings and lessons learned from evaluations under this section, including
				actions taken in response to recommendations included in current and previous
				evaluations, such as the improvement or continuation of a program, project, or
				activity.
											(2)PublicationThe
				report shall also be made available on the Department of State’s
				website.
										(g)Definitions
										(1)In
				generalIn this
				section—
											(A)the term
				appropriate congressional committees means the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Foreign
				Relations of the Senate;
											(B)the term
				Secretary means the Secretary of State; and
											(C)the term
				United States foreign assistance means—
												(i)assistance
				authorized under this Act; and
												(ii)assistance
				authorized under any other provision of law that is classified under budget
				function 150 (International Affairs).
												(2)Terms relating
				to monitoring and evaluationIn this section—
											(A)the term
				evaluation means the systematic and objective determination and
				assessment of the design, implementation, and results of an on-going or
				completed program, project, or activity;
											(B)the term
				impact evaluation research means the application of research
				methods and statistical analysis to measure the extent to which change in a
				population-based outcome or impact can be attributed to United States program,
				project, or activity intervention instead of other environmental factors,
				including change in political climate and other donor assistance;
											(C)the term
				impacts means the positive and negative, direct and indirect,
				intended and unintended long-term effects produced by a program, project, or
				activity;
											(D)the term
				outcomes means the likely or achieved immediate and intermediate
				effects of the outputs of a program, project, or activity;
											(E)the term
				outputs means the products, capital, goods, and services that
				result from a program, project, or activity; and
											(F)the term
				performance monitoring and improvement means a continuous
				process of collecting, analyzing, and using data to compare how well a program,
				project, or activity is being implemented against expected outputs and program
				costs and to make appropriate improvements accordingly.
											(h)FundingOf
				the amounts authorized to be appropriated for each United States foreign
				assistance program for each of the fiscal years 2010 and 2011, not less than 5
				percent of such amounts should be made available to carry out this
				section.
									.
						(b)Repeals of
			 obsolete authorizations of assistance; conforming amendments
							(1)RepealsThe
			 following provisions of the Foreign Assistance Act of 1961 are hereby
			 repealed:
								(A)Section 125 (22
			 U.S.C. 2151w; relating to general development assistance).
								(B)Section 219 (22
			 U.S.C. 2179; relating to prototype desalting plant).
								(C)Title V of chapter
			 2 of part I (22 U.S.C. 2201; relating to disadvantaged children in
			 Asia).
								(D)Section 466 (22
			 U.S.C. 2286; relating to debt-for-nature exchanges pilot program for
			 sub-Saharan Africa).
								(E)Sections 494, 495,
			 and 495B through 495K (22 U.S.C. 2292c, 2292f, and 2292h through 2292q;
			 relating to certain international disaster assistance authorities).
								(F)Section 648 (22
			 U.S.C. 2407; relating to certain miscellaneous provisions).
								(2)Conforming
			 amendmentSection 135 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2152h) is amended by striking section 135 and inserting
			 section 136.
							1115.Global hunger
			 and food security
						(a)Statement of
			 policyIt shall be the policy
			 of the United States to reduce global hunger, advance nutrition, increase food
			 security, and ensure that relevant Federal policies and programs—
							(1)provide emergency response and direct
			 support to vulnerable populations in times of need, whether provoked by natural
			 disaster, conflict, or acute economic difficulties;
							(2)increase
			 resilience to and reduce, limit, or mitigate the impact of shocks on vulnerable
			 populations, reducing the need for emergency interventions;
							(3)increase and build
			 the capacity of people and governments to sustainably feed themselves;
							(4)ensure adequate
			 access for all individuals, especially mothers and children, to the required
			 calories and nutrients needed to live healthy lives;
							(5)strengthen the
			 ability of small-scale farmers, especially women, to sustain and increase their
			 production and livelihoods; and
							(6)incorporate
			 sustainable and environmentally sound agricultural methods and
			 practices.
							(b)InitiativesIt
			 is the sense of Congress that initiatives developed to carry out subsection (a)
			 should—
							(1)be guided by a comprehensive strategy under
			 Presidential leadership that integrates the policies and programs of all
			 Federal agencies;
							(2)be balanced and
			 flexible to allow for programs that meet emergency needs and increased
			 investments in longer-term programs;
							(3)develop mechanisms
			 that allow cash and commodity-based resources to be effectively
			 combined;
							(4)define clear
			 targets, benchmarks, and indicators of success, including gender analysis, in
			 order to monitor implementation, guarantee accountability, and determine
			 whether beneficiaries achieve increased and sustainable food security;
							(5)employ the full
			 range of diplomatic resources and provide incentives to other countries to meet
			 their obligations to reduce hunger and promote food security; and
							(6)work within a
			 framework of multilateral commitments.
							(c)Comprehensive
			 strategy to address global hunger and food security
							(1)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the President shall direct
			 the Secretary of State to develop and implement a comprehensive strategy to
			 address global hunger and food security with respect to international programs
			 and policies for—
								(A)emergency response and management;
								(B)safety nets,
			 social protection, and disaster risk reduction;
								(C)nutrition;
								(D)market-based
			 agriculture, the rehabilitation and expansion of rural agricultural
			 infrastructure, and rural development;
								(E)agricultural
			 education, research and development, and extension services;
								(F)government-to-government
			 technical assistance programs;
								(G)natural resource
			 management, environmentally sound agriculture, and responses to the impact of
			 climate change on agriculture and food production;
								(H)monitoring and
			 evaluation mechanisms; and
								(I)provision of
			 adequate and sustained resources, including multiyear funding, to ensure the
			 scale and duration of programs required to carry out the United States
			 commitment to alleviate global hunger and promote food security.
								(2)Coordination
			 with international goalsIn
			 accordance with applicable law, the Secretary of State shall ensure that the
			 comprehensive strategy described in paragraph (1) contributes to achieving the
			 Millennium Development Goal of reducing global hunger by half not later than
			 2015 and to advancing the United Nations Comprehensive Framework for Action
			 with respect to global hunger and food security, including supporting the
			 United Nations, international agencies, governments, and other relevant
			 organizations and entities in carrying out the Comprehensive Framework for
			 Action.
							(d)Reports
							(1)In
			 generalThe Secretary of
			 State shall submit to the President and Congress, not later than March 31,
			 2010, and annually thereafter for the next 2 years, an annual report on the
			 implementation of the comprehensive strategy to address global hunger and food
			 security required under subsection (c), including an assessment of agency
			 innovations, achievements, and failures to perform, and policy and budget
			 recommendations for changes to agency operations, priorities, and
			 funding.
							(2)GAONot later than 2 years after the date of
			 the enactment of this Act and 2 years thereafter, the Comptroller General of
			 the United States shall submit to Congress a report evaluating the design,
			 implementation, and Federal Government coordination of a comprehensive strategy
			 to address global hunger and food security required on subsection (c).
							1116.Statement of
			 Congress on the humanitarian situation in Sri LankaCongress makes the following
			 statements:
						(1)the United States welcomes the end to the
			 26-year conflict in Sri Lanka between the Government of Sri Lanka and the
			 Liberation Tigers of Tamil Eelam;
						(2)a durable and
			 lasting peace will only be achieved through a political solution that addresses
			 the legitimate aspirations of all Sri Lankan communities, including the
			 Tamils;
						(3)the United States
			 eagerly looks forward to the Government of Sri Lanka’s putting forward a timely
			 and credible proposal to engage its Tamil community and address the legitimate
			 grievances of its Tamil citizens so that peace and reconciliation can be
			 achieved and sustained;
						(4)the United States
			 supports the international community’s call for full and immediate access to
			 humanitarian relief agencies to camps for internally displaced persons, and
			 remains deeply concerned about the plight of the thousands civilians affected
			 by the civil war;
						(5)the United States
			 expects the Government of Sri Lanka to abide by its commitments to allow access
			 for representatives of the responsible international organizations throughout
			 the screening and registration process for internally displaced persons;
			 and
						(6)the United States
			 welcomes the Government of Sri Lanka’s commitment to place the camps under
			 civilian control and ensure that such camps meet international humanitarian
			 standards, including the right to freedom of movement, as well as Sri Lanka’s
			 pledge to release camp residents, reunite them with separated family members
			 and permit them to return to their homes at the earliest possible
			 opportunity.
						1117.Audit
			 requirements for the Inspectors General of the Department of State, the
			 Department of Defense, and the United States Agency for International
			 Development, and the Special Inspector General for Afghanistan
			 Reconstruction
						(a)Audit
			 requirementsThe Inspectors General of the Department of State,
			 the Department of Defense, and the United States Agency for International
			 Development, and the Special Inspector General for Afghanistan Reconstruction
			 should address, as appropriate, in their auditing and assessment protocols for
			 Afghanistan, the impact United States development assistance has on the social,
			 economic, and political empowerment of Afghan women, including the extent to
			 which such assistance helps to carry out the following:
							(1)Section 103(a)(7)
			 of the Afghan Freedom Support Act (Public Law 107–327).
							(2)The goal expressed
			 in section 102(4) of the Afghan Freedom Support Act (Public Law 107–327) to
			 help achieve a broad-based, multi-ethnic, gender-sensitive, and fully
			 representative government in Afghanistan that is freely chosen by the people of
			 Afghanistan and that respects the human rights of all Afghans, particularly
			 women..
							(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Inspectors General of the Department of State, the
			 Department of Defense, and the United States Agency for International
			 Development, and the Special Inspector General for Afghanistan Reconstruction
			 shall submit to Congress a report on the implementation of this section.
						1118.Global clean
			 energy exchange program
						(a)Program
			 establishmentThe Secretary of State is authorized to establish a
			 program to strengthen research, educational exchange, and international
			 cooperation with the aim of promoting the development and deployment of clean
			 and efficient energy technologies in order to reduce global greenhouse gas
			 emissions, address issues of energy poverty in developing countries, and extend
			 the reach of United States technologies and ingenuity that would be beneficial
			 to developing countries. The program authorized under this subsection shall be
			 carried out pursuant to the authorities of the Mutual Educational and Cultural
			 Exchange Act of 1961 (22 U.S.C. 2451 et seq.) and may be referred to as the
			 Global Clean Energy Exchange Program.
						(b)DefinitionsIn this section:
							(1)Clean and
			 efficient energy technologyThe term clean and efficient
			 energy technology means an energy supply or end-use technology—
								(A)such as—
									(i)solar
			 technology;
									(ii)wind
			 technology;
									(iii)geothermal
			 technology;
									(iv)hydroelectric
			 technology
									(v)alternative fuels;
			 and
									(vi)carbon capture
			 technology; and
									(B)that, over its
			 life cycle and compared to a similar technology already in commercial
			 use—
									(i)is
			 reliable, affordable, economically viable, socially acceptable, and compatible
			 with the needs and norms of the country involved;
									(ii)results
			 in—
										(I)reduced emissions
			 of greenhouse gases; or
										(II)increased
			 geological sequestration; and
										(iii)may—
										(I)substantially
			 lower emissions of air pollutants; or
										(II)generate
			 substantially smaller or less hazardous quantities of solid or liquid
			 waste.
										(2)Geological
			 sequestrationThe term geological sequestration
			 means the capture and long-term storage in a geological formation of a
			 greenhouse gas from an energy producing facility, which prevents the release of
			 greenhouse gases into the atmosphere.
							(3)Greenhouse
			 gasThe term greenhouse gas means—
								(A)carbon
			 dioxide;
								(B)methane;
								(C)nitrous
			 oxide;
								(D)hydrofluorocarbons;
								(E)perfluorocarbons;
								(F)sulfur
			 hexafluoride; or
								(G)nitrogen
			 trifluoride.
								(c)ElementsThe
			 program authorized under subsection (a) shall contain the following
			 elements:
							(1)The financing of
			 studies, research, instruction, and other educational activities dedicated to
			 developing clean and efficient energy technologies—
								(A)by or to United
			 States citizens and nationals in foreign universities, governments,
			 organizations, companies, or other institutions; and
								(B)by or to citizens
			 and nationals of foreign countries in United States universities, governments,
			 organizations, companies, or other institutions.
								(2)The financing of
			 visits and exchanges between the United States and other countries of students,
			 trainees, teachers, instructors, professors, researchers, entrepreneurs, and
			 other persons who study, teach, and conduct research in subjects such as the
			 physical sciences, environmental science, public policy, economics, urban
			 planning, and other subjects and focus on developing and commercially deploying
			 clean and efficient energy technologies.
							(d)AccessThe
			 Secretary of State shall ensure that the program authorized under subsection
			 (a) is available to—
							(1)historically Black
			 colleges and universities that are part B institutions (as such term is defined
			 in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2))),
			 Hispanic-serving institutions (as such term is defined in section 502(5) of
			 such Act (20 U.S.C. 1101a(5))), Tribal Colleges or Universities (as such term
			 is defined in section 316 of such Act (20 U.S.C. 1059c)), and other minority
			 institutions (as such term is defined in section 365(3) of such Act (20 U.S.C.
			 1067k(3))), and to the students, faculty, and researchers at such colleges,
			 universities, and institutions; and
							(2)small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals, small business concerns owned and controlled by women, and small
			 business concerns owned and controlled by veterans (as such terms are defined
			 in section 8(d)(3) of the Small Business Act (15 U.S.C. 637(d)(3))).
							1119.Alien
			 repatriationSection 243(d) of
			 the Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as
			 follows:
						
							(d)Ensuring return
				of removed aliens
								(1)Discontinuing
				granting visas to nationals of countries denying or delaying accepting
				alienOn being notified by
				the Secretary of Homeland Security that the government of a foreign country
				denies or unreasonably delays accepting an alien who is a citizen, subject,
				national, or resident of that country after the Secretary of Homeland Security
				asks whether the government will accept the alien under this section, the
				Secretary of State shall order consular officers in that foreign country to
				discontinue granting immigrant visas or nonimmigrant visas, or both, to
				citizens, subjects, nationals, and residents of that country until the
				Secretary of Homeland Security notifies the Secretary of State that the country
				has accepted the alien.
								(2)Denying
				admission to foreign government officials of countries denying alien
				returnIf the Secretary of
				Homeland Security determines that the government of a foreign country denies or
				unreasonably delays accepting an alien who is a citizen, subject, national, or
				resident of that country after the alien has been ordered removed, the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				may deny admission to any citizen, subject, national, or resident of that
				country who is seeking or has received a nonimmigrant visa pursuant to
				subparagraphs (A) and (G) of section 101(a)(15).
								(3)Quarterly
				reportsNot later than 90
				days after the date of the enactment of the Foreign Relations Authorization
				Act, Fiscal Years 2010 and 2011, and every 3 months thereafter, the Secretary
				of Homeland Security shall submit to the Congress a report that—
									(A)lists all the
				countries which refuse or unreasonably delay repatriation; and
									(B)includes the total
				number of aliens who were refused repatriation, disaggregated by—
										(i)country;
										(ii)detention status;
				and
										(iii)criminal
				status.
										.
					1120.Comprehensive
			 interagency strategy and implementation plan for Sudan
						(a)Strategy and
			 planNot later than 60 days after the date of the enactment of
			 this Act, the President shall develop and transmit to the appropriate
			 congressional committees a comprehensive interagency strategy and
			 implementation plan, which may include a classified annex, to address the
			 ongoing and inter-related crises in Sudan and advance United States national
			 security and humanitarian interests in Sudan, which shall include the elements
			 specified in subsection (c).
						(b)ElementsThe
			 comprehensive interagency strategy and implementation plan required under
			 subsection (b) shall contain at least the following elements:
							(1)Consistent with
			 section 1127, a description of a comprehensive policy toward Sudan which
			 balances United States interests in—
								(A)resolving the
			 conflict in Darfur;
								(B)implementing the
			 Comprehensive Peace Agreement (CPA) and promoting peace and stability in
			 Southern Sudan;
								(C)resolving
			 long-standing conflicts in Abyei, Blue Nile, and Southern Kordofan;
								(D)advancing respect
			 for democracy, human rights, and religious freedom throughout the
			 country;
								(E)addressing
			 internal and regional security; and
								(F)combating Islamist
			 extremism.
								(2)Progress toward
			 achieving the policy objectives specified in paragraph (1), including—
								(A)facilitating the
			 full deployment and freedom of movement of the hybrid United Nations-African
			 Union Mission in Darfur;
								(B)ensuring access
			 and security for humanitarian organizations throughout the country including,
			 as appropriate, those organizations that wrongfully have been expelled by the
			 Sudanese regime;
								(C)promoting
			 reconciliation within and among disparate groups;
								(D)advancing regional
			 security and cooperation while eliminating cross-border support for armed
			 insurgents;
								(E)meeting the CPA
			 benchmarks, including preparations for the conduct of national elections and
			 referendum; and
								(F)shutting down
			 safe-havens for extremists who pose a threat to the national security of the
			 United States and its allies.
								(3)A
			 description of how United States assistance will be used to achieve the
			 objectives of United States policy toward Sudan, including a financial plan and
			 description of resources, programming, and management of United States foreign
			 assistance to Sudan and the criteria used to determine their
			 prioritization.
							(4)An evaluation and
			 description of additional measures that will be taken to advance United States
			 policy, which may range from—
								(A)application of
			 multilateral sanctions by the United Nations or regional allies, or expansion
			 of existing United States sanctions;
								(B)imposition of a
			 no-fly zone or other coercive measures; or
								(C)rapprochement with
			 the Sudanese regime or other diplomatic measures.
								(5)A
			 complete description of both the evaluation process for reviewing and adjusting
			 the strategy and implementation as necessary, and measures of effectiveness for
			 the implementation of the strategy.
							(c)Updates of
			 strategyThe President shall transmit in writing to the
			 appropriate congressional committees any updates of the comprehensive
			 interagency strategy and implementation plan required under subsection (b), as
			 necessary.
						1120A.Statement of
			 policy regarding climate changeTo protect American jobs, spur economic
			 growth and promote a Green Economy, it shall be the policy of
			 the United States that, with respect to the United Nations Framework Convention
			 on Climate Change, the President, the Secretary of State and the Permanent
			 Representative of the United States to the United Nations should prevent any
			 weakening of, and ensure robust compliance with and enforcement of, existing
			 international legal requirements as of the date of the enactment of this Act
			 for the protection of intellectual property rights related to energy or
			 environmental technology, including wind, solar, biomass, geothermal, hydro,
			 landfill gas, natural gas, marine, trash combustion, fuel cell, hydrogen,
			 micro-turbine, nuclear, clean coal, electric battery, alternative fuel,
			 alternative refueling infrastructure, advanced vehicle, electric grid, or
			 energy efficiency-related technologies.
					BSense of Congress
			 provisions
					1121.Promoting
			 democracy and human rights in Belarus
						(a)FindingsCongress
			 finds the following:
							(1)Despite some
			 modest improvements, notably the release of political prisoners, the Belarusian
			 Government’s human rights and democracy record remains poor as governmental
			 authorities continue to commit frequent serious abuses.
							(2)Since 1996,
			 President Alexander Lukashenka has consolidated his power over all institutions
			 and undermined the rule of law through authoritarian means.
							(3)Belarus restricts
			 civil liberties, including freedoms of press, speech, assembly, association,
			 and religion. Nongovernmental organizations and political parties are subject
			 to harassment, fines, prosecution, and closure. The Belarusian Government
			 maintains a virtual monopoly over the country’s information space.
							(b)PolicyIt
			 is the policy of the United States to—
							(1)support the
			 aspirations of the people of Belarus for democracy, human rights, and the rule
			 of law;
							(2)support the
			 aspirations of the people of Belarus to preserve the independence and
			 sovereignty of their country;
							(3)seek and support
			 the growth of democratic movements and institutions in Belarus as well the
			 development of a democratic political culture and civil society;
							(4)seek and support
			 the growth of an open market economy in Belarus through the development of
			 entrepreneurship and protection of property rights; and
							(5)remain open to
			 re-evaluating United States policy toward Belarus, including existing
			 sanctions, as warranted by demonstrable democratic and human rights progress
			 made by the Belarusian Government.
							(c)Sense of
			 CongressIt is the sense of Congress that—
							(1)the United States
			 should furnish assistance to Belarus to the support democratic processes in
			 that country, including—
								(A)expanding and
			 facilitating the development of independent print, radio, television, and
			 internet broadcasting to and within Belarus;
								(B)aiding the
			 development of civil society through assistance to nongovernmental
			 organizations promoting democracy and supporting human rights, including youth
			 groups, entrepreneurs, and independent trade unions;
								(C)supporting the
			 work of human rights defenders;
								(D)enhancing the
			 development of democratic political parties;
								(E)assisting the
			 promotion of free, fair, and transparent electoral processes;
								(F)enhancing
			 international exchanges, including youth and student exchanges, as well as
			 advanced professional training programs for leaders and members of the
			 democratic forces in skill areas central to the development of civil society;
			 and
								(G)supporting
			 educational initiatives such as the European Humanities University, a
			 Belarusian university in exile based in Vilnius, Lithuania; and
								(2)the United States
			 should support radio, television, and internet broadcasting to the people of
			 Belarus in languages spoken in Belarus, including broadcasting by Radio Free
			 Europe/Radio Liberty, European Radio for Belarus, and Belsat.
							1122.Sense of Congress
			 relating to Soviet nuclear tests and Kazakhstan’s commitment to
			 nonproliferation
						(a)FindingsCongress
			 finds the following:
							(1)In 1991,
			 immediately after achieving independence, Kazakhstan closed and sealed the
			 world’s second largest nuclear test site in Semipalatinsk which had been
			 inherited from the former Soviet Union and at which more than 500 nuclear tests
			 had been conducted from 1949 to 1991.
							(2)The cumulative
			 power of explosions from those tests, conducted above ground, on the ground,
			 and underground is believed to be equal to the power of 20,000 explosions of
			 the type of bomb dropped on Hiroshima, Japan, in 1945.
							(3)More than
			 1,500,000 people in Kazakhstan suffered because of decades of Soviet nuclear
			 weapons testing in the region.
							(4)A
			 horrifying array of disease will continue to destroy the lives of hundreds of
			 thousands and their descendants for many generations to come as a result of
			 these tests.
							(5)Since its
			 independence, Kazakhstan has constructed a stable and peaceful state,
			 voluntarily disarmed the world’s fourth largest nuclear arsenal, joined the
			 Strategic Arms Reduction Treaty (START), and within the frameworks of the
			 Cooperative Threat Reduction program the government of Kazakhstan, in
			 cooperation with the United States Government, conducted a very successful
			 secret operation, code-named Project Sapphire, as a result of which 581
			 kilograms (1,278 pounds) of highly enriched uranium enough to produce 20–25
			 nuclear warheads were removed from Kazakhstan.
							(6)Because of the
			 successful cooperation between the Governments of the United States and
			 Kazakhstan, the last lethal weapon was removed from Kazakhstan in April
			 1995.
							(7)Kazakhstan,
			 allegiant to its commitment to nonproliferation, in December 2004 signed with
			 the United States an amendment to the bilateral agreement on the
			 nonproliferation of weapons of mass destruction which will move the two nations
			 towards a new level of cooperation in preventing the threat of
			 bio-terrorism.
							(8)By its actions,
			 Kazakhstan has proven itself not only as a universally recognized leader and
			 one of the key members in the nonproliferation process, but also as a reliable
			 and consistent ally of the United States in reducing nuclear threats and
			 preventing lethal weapons from being acquired by terrorist organizations such
			 as Al-Qaeda.
							(9)Recently
			 Kazakhstan has also offered to host an international nuclear fuel bank where
			 low-enriched uranium would be stored in accordance with the highest
			 international standards for safety, security, and safeguards.
							(10)The Norwegian Defence Research
			 Establishment is also working with Kazakhstan to strengthen nuclear security
			 and nonproliferation.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the people of
			 Kazakhstan and its Government should be congratulated for their commitment to
			 nonproliferation and their leadership in offering to host an international
			 nuclear fuel bank; and
							(2)the Secretary of State should work to
			 establish a joint working group with the Governments of Kazakhstan and Norway
			 to explore common challenges and opportunities on disarmament and
			 non-proliferation, and to assist in assessing the environmental damage and
			 health effects caused by Soviet nuclear testing in Semipalatinsk.
							1123.Sense of Congress
			 on Holocaust-era property restitution and compensationIt is the sense of Congress that—
						(1)countries in
			 Central and Eastern Europe which have not already done so must return looted
			 and confiscated properties to their rightful owners or, where restitution is
			 not possible, pay equitable compensation, in accordance with principles of
			 justice and in an expeditious manner that is transparent and fair;
						(2)countries in
			 Central and Eastern Europe must enact and implement appropriate restitution and
			 compensation legislation to facilitate private, communal, and religious
			 property restitution; and
						(3)countries in
			 Central and Eastern Europe must ensure that such restitution and compensation
			 legislation establishes a simple, transparent, and timely process, so that such
			 process results in a real benefit to those individuals who suffered from the
			 unjust confiscation of their property.
						1124.Efforts to
			 secure the freedom of Gilad ShalitIt is the sense of Congress that Israeli
			 soldier Gilad Shalit, who has been held captive continuously since his illegal
			 abduction by Gazan kidnappers in 2006, should be safely released at the
			 earliest possible time and that, pending his release, the International
			 Committee of the Red Cross should be granted full access to him, in accordance
			 with international law and civilized values.
					1125.Sense of
			 Congress relating to SudanIt
			 is the sense of Congress that—
						(1)the United States
			 should support efforts to find a stable and lasting peace in Sudan in the wake
			 of a devastating conflict that led to a major humanitarian disaster and caused
			 the deaths of hundreds of thousands, and continues to cause violence in Darfur
			 and throughout Sudan;
						(2)to achieve that
			 peace, all parties must agree to uphold the Comprehensive Peace Agreement
			 (CPA);
						(3)international
			 partners should aim to widen acceptance of the Darfur Peace Agreement by all
			 stakeholders;
						(4)the United States
			 should support efforts to prepare for the national elections and for the
			 referendum;
						(5)the United States
			 should support efforts to develop a coordinated international strategy to
			 support the rebuilding of Sudan, with a particular focus on key CPA benchmarks
			 including policy toward the Three Areas, transitional justice, which would
			 include prosecuting perpetrators of war crimes, oil revenue sharing, the
			 census, the return of displaced Darfuris and other peoples to their homeland,
			 and management of the armed forces; and
						(6)United States
			 policy toward Darfur should be fully integrated with United States policy
			 toward the CPA, as full and lasting resolution to the Darfur crisis hinges on
			 the resolution of a common set of national problems.
						1126.Sense of Congress
			 on restrictions on religious freedom in Vietnam
						(a)FindingsCongress finds the following:
							(1)The Secretary of
			 State, under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et
			 seq.) and authority delegated by the President, designates nations found guilty
			 of particularly severe violations of religious freedom as
			 Countries of Particular Concern.
							(2)In November 2006,
			 the Secretary of State announced that the Socialist Republic of Vietnam was no
			 longer designated as a Country of Particular Concern.
							(3)The Unified
			 Buddhist Church of Vietnam (UBCV), the Hoa Hao Buddhists, and the Cao Dai
			 groups continue to face unwarranted abuses because of their attempts to
			 organize independently of the Government of Vietnam, including the detention
			 and imprisonment of individual members of these religious communities.
							(4)Over the last 3
			 years, 18 Hoa Hao Buddhists have been arrested for distributing sacred texts or
			 publically protesting the religious restrictions placed on them by the
			 Government of Vietnam, at least 12 remain in prison, including 4 sentenced in
			 2007 for staging a peaceful hunger strike.
							(5)At least 15
			 individuals are being detained in long term house arrest for reasons relating
			 to their faith, including the most venerable Thich Quang Do and most of the
			 leadership of the UBCV.
							(6)According to Human
			 Rights Watch, In April 2008 Montagnard Christian Y Ben Hdok was beaten
			 to death while in police custody in Dak Lak after other Montagards in his
			 district tried to flee to Cambodia to seek political asylum..
							(7)According to the
			 United States Commission on International Religious Freedom 2009 Annual Report,
			 religious freedom advocates and human rights defenders Nguyen Van Dai, Le Thi
			 Cong Nhan, and Fr. Thaddeus Nguyen Van Ly are in prison under Article 88 of the
			 Criminal Code of Vietnam and Fr. Nguyen Van Loi is being held without official
			 detention orders under house arrest.
							(8)In February 2009,
			 as many as 11 Montagnard Protestants were detained for refusing to join the
			 officially recognized Southern Evangelical Church of Vietnam, and 2 still
			 remain in prison.
							(9)Since August 2008,
			 the Government of Vietnam has arrested and sentenced at least eight individuals
			 and beaten, tear-gassed, harassed, publicly slandered, and threatened Catholics
			 engaged in peaceful activities seeking the return of Catholic Church properties
			 confiscated by the Vietnamese Government after 1954 in Hanoi, including in the
			 Thai Ha parish.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the Secretary of
			 State should place Vietnam on the list of Countries of Particular
			 Concern for particularly severe violations of religious freedom;
			 and
							(2)the Government of
			 Vietnam should lift restrictions on religious freedom and implement necessary
			 legal and political reforms to protect religious freedom.
							1127.Sense of
			 Congress relating to the murder of United States Air Force Reserve Major Karl
			 D. Hoerig and the need for prompt justice in State of Ohio v. Claudia C.
			 Hoerig
						(a)FindingsCongress finds the following:
							(1)United States Air Force Reserve Major Karl
			 D. Hoerig of Newton Falls, Ohio, was a United States citizen and soldier who
			 admirably served his country for over 25 years and flew over 200 combat
			 missions.
							(2)The State of Ohio
			 has charged Claudia C. Hoerig with aggravated murder in the case of State of
			 Ohio v. Claudia C. Hoerig.
							(3)The State of Ohio
			 charges that Claudia C. Hoerig, Karl D. Hoerig’s wife, allegedly purchased a
			 .357 five-shot revolver, practiced shooting the weapon, and then shot Karl D.
			 Hoerig three times, which led to his death on March 12, 2007.
							(4)Claudia C. Hoerig
			 fled to Brazil, and claims she is both a citizen of the United States and
			 Brazil.
							(5)Brazil’s
			 constitution forbids extradition of its nationals, but the United States and
			 Brazil recognize and uphold a Treaty of Extradition signed in 1964.
							(6)Law enforcement
			 officials are vigorously pursuing State of Ohio v. Claudia C. Hoerig, the
			 charge of aggravated murder is internationally recognized, and the punishment,
			 which is not capital punishment, is internationally respected.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the alleged aggravated murder of United
			 States Air Force Reserve Major Karl D. Hoerig is deserving of justice, and his
			 family and friends deserve closure regarding the murder of their loved
			 one;
							(2)the United States
			 Government should, as a priority matter, work with prosecutors in the State of
			 Ohio, as well as facilitate cooperation with the Government of Brazil, in order
			 to obtain justice in this tragic case; and
							(3)a
			 resolution of the case of State of Ohio v. Claudia Hoerig is important to
			 maintain the traditionally close cooperation and friendship between the United
			 States and Brazil.
							1128.Sense of
			 Congress regarding pension payments owed by the states of the former soviet
			 unionIt is the sense of
			 Congress that the United States should continue working with the states of the
			 former Soviet Union to come to an agreement whereby each state of the former
			 Soviet Union would pay the tens of thousands of beneficiaries who have
			 immigrated to the United States the pensions for which they are eligible and
			 entitled.
					1129.Sense of
			 Congress relating to Israel’s right to self-defenseIt is the sense of Congress that Israel has
			 the inalienable right to defend itself in the face of an imminent nuclear or
			 military threat from Iran, terrorist organizations, and the countries that
			 harbor them.
					1130.International
			 prevention and elimination of child soldiersIt is the sense of Congress that—
						(1)the use of child
			 soldiers is unacceptable;
						(2)the use of child
			 soldiers is a violation of human rights and the prevention and elimination of
			 child soldiers should be a foreign policy goal of the United States;
						(3)the use of child
			 soldiers promotes killing and maiming, sexual violence, abductions,
			 destabilization, and displacement;
						(4)investing in the
			 health, education, well being, and safety of children, and providing economic
			 opportunity and vocational training for at-risk youth, is critical to achieving
			 the goals of the United Nations Convention of the Rights of Children;
			 and
						(5)countries should
			 raise to 18 years of age the minimum age for the voluntary recruitment of
			 persons into their national armed forces.
						BPEACE Act of
			 2009
			1.Short title and
			 table of contents
				(a)Short
			 titleThis division may be
			 cited as the Pakistan Enduring
			 Assistance and Cooperation Enhancement Act of 2009 or the
			 PEACE Act of
			 2009.
				(b)Table of
			 contentsThe table of contents of this division is as
			 follows:
					
						Sec. 1. Short title and table of contents.
						Sec. 2. Definitions.
						Sec. 3. Findings.
						Sec. 4. Declaration of principles.
						Title I—Democratic, economic, and social development assistance
				for pakistan
						Sec. 101. Purposes of assistance.
						Sec. 102. Authorization of assistance.
						Sec. 103. Multilateral support for Pakistan.
						Sec. 104. Pakistan Democracy and Prosperity Fund.
						Sec. 105. Authorization of appropriations.
						Title II—Security assistance for pakistan
						Sec. 201. Sense of Congress.
						Sec. 202. Purposes of assistance.
						Sec. 203. Authorization of assistance.
						Sec. 204. Pakistan Counterinsurgency Capability
				Fund.
						Sec. 205. Exchange program between military and civilian
				personnel of Pakistan and certain other countries.
						Sec. 206. Limitation on United States military assistance to
				Pakistan.
						Sec. 207. Authorization of appropriations.
						Title III—Miscellaneous provisions
						Sec. 301. Comprehensive regional security strategy.
						Sec. 302. Monitoring and evaluation of assistance.
						Sec. 303. Auditing.
						Sec. 304. Requirements for civilian control of United States
				assistance for Pakistan.
						Sec. 305. Sense of Congress.
						Sec. 306. Reports.
						Sec. 307. Sunset.
						Title IV—Duty-free treatment for certain goods from
				Reconstruction Opportunity Zones in Afghanistan and Pakistan
						Sec. 401. Short title.
						Sec. 402. Definitions; Purposes.
						Sec. 403. Designation of Reconstruction Opportunity
				Zones.
						Sec. 404. Duty-free treatment for certain nontextile and
				nonapparel articles.
						Sec. 405. Duty-free treatment for certain textile and apparel
				articles.
						Sec. 406. Protections against unlawful
				transshipment.
						Sec. 407. Technical assistance, capacity building, compliance
				assessment, and remediation program.
						Sec. 408. Petition process.
						Sec. 409. Limitations on providing duty-free
				treatment.
						Sec. 410. Termination of benefits.
						Sec. 411. Customs user fees.
					
				2.DefinitionsIn this division:
				(1)Appropriate
			 congressional committeesExcept as otherwise provided in this
			 division, the term appropriate congressional committees means the
			 Committees on Appropriations and Foreign Affairs of the House of
			 Representatives and the Committees on Appropriations and Foreign Relations of
			 the Senate.
				(2)CounterinsurgencyThe
			 term counterinsurgency means efforts to defeat organized movements
			 that seek to overthrow the duly constituted Governments of Pakistan and
			 Afghanistan through the use of subversion and armed conflict.
				(3)CounterterrorismThe
			 term counterterrorism means efforts to combat—
					(A)al Qaeda;
			 and
					(B)other terrorist
			 organizations, as such term is defined in section 212(a)(3)(B)(vi) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)).
					(4)FATAThe
			 term FATA means the Federally Administered Tribal Areas of
			 Pakistan.
				(5)FCRThe term FCR means the
			 Frontier Crimes Regulation, codified under British law in 1901, and applicable
			 to the FATA.
				(6)NWFPThe
			 term NWFP means the North West Frontier Province of Pakistan,
			 which has Peshawar as its provincial capital.
				3.FindingsCongress finds the following:
				(1)The Islamic
			 Republic of Pakistan has been a critical ally of the United States for more
			 than 4 decades.
				(2)With the free and
			 fair election of February 18, 2008, Pakistan returned to civilian rule after
			 almost 9 years under a military dictatorship.
				(3)After the September 11, 2001, terrorist
			 attacks against the United States, Pakistan chose to partner with the United
			 States in the fight against al Qaeda, the Taliban, and other extremist and
			 terrorist groups.
				(4)Since 2001, the
			 United States has contributed more than $12,000,000,000 to Pakistan to
			 strengthen Pakistan’s governance, economy, education system, healthcare
			 services, and military, so as to bring freedom and opportunities to the people
			 of Pakistan while helping to combat terrorism and to counter a domestic
			 insurgency.
				(5)The United States
			 requires a balanced, integrated, countrywide strategy that provides assistance
			 throughout Pakistan and does not disproportionately focus on military
			 assistance or one particular area or province.
				(6)Despite killing or capturing hundreds of al
			 Qaeda operatives and other terrorists—including major al Qaeda leaders, such as
			 Khalid Sheikh Muhammad, Ramzi bin al-Shibh, and Abu Faraj al-Libi—Pakistan’s
			 FATA, parts of the NWFP, Quetta in Balochistan, and Muridke in Punjab remain a
			 sanctuary for al Qaeda, the Afghan Taliban, and affiliated groups from which
			 these groups organize terrorist actions against Pakistan and other
			 countries.
				(7)Pakistan’s security forces have recently
			 begun taking concerted action against those who threaten Pakistan’s security
			 and stability, with military operations in the Bajour agency in the FATA and in
			 the Swat, Buner, and Dir districts in the NWFP.
				(8)The displacement
			 of over 1,000,000 Pakistanis poses a grave humanitarian crisis and requires the
			 immediate attention of the United Nations, and the strong support of donor
			 nations, to provide food, water, shelter, medicine, sanitation and other
			 emergency services and supplies to the displaced, along with longer-term
			 development assistance.  The humanitarian crisis highlights the need for
			 Pakistan to develop an effective national counterinsurgency strategy, in order
			 to mitigate such displacement.
				4.Declaration of
			 principlesCongress declares
			 that the relationship between the United States and Pakistan should be based on
			 the following principles:
				(1)Pakistan is a
			 critical friend and ally to the United States, both in times of strife and in
			 times of peace, and the two countries share many common goals, including
			 combating terrorism and violent radicalism, solidifying democracy and rule of
			 law in Pakistan, and promoting the social and material well-being of the people
			 of Pakistan.
				(2)United States assistance to Pakistan is
			 intended to supplement, not supplant, Pakistan’s own efforts in building a
			 stable, secure, and prosperous Pakistan, and United States assistance will be
			 wholly ineffective without Pakistan’s own serious efforts to improve the
			 health, education, and living standards of its population, including
			 maintaining or increasing the financial resources devoted to such
			 efforts.
				(3)The United States
			 supports Pakistan’s struggle against extremist elements and recognizes the
			 profound sacrifice made by Pakistan in the fight against terrorism, including
			 the loss of more than 1,600 soldiers since 2001 in combat with al Qaeda, the
			 Taliban, and other extremist and terrorist groups.
				(4)The United States
			 intends to work with the Government of Pakistan—
					(A)to build mutual
			 trust and confidence by actively and consistently pursuing a sustained,
			 long-term, multifaceted relationship between the two countries, devoted to
			 strengthening the mutual security, stability, and prosperity of both
			 countries;
					(B)to support the
			 people of Pakistan and their democratic government in their efforts to
			 consolidate democracy, through strengthening Pakistan’s parliament, helping
			 Pakistan reestablish an independent and transparent judicial system, and
			 working to extend the rule of law in all areas in Pakistan;
					(C)to promote
			 long-term development and infrastructure projects, including in healthcare,
			 water management, and energy programs, in all areas of Pakistan, that are
			 sustained and supported by each successive democratic government in
			 Pakistan;
					(D)to encourage
			 sustainable economic development in Pakistan and the integration of Pakistan
			 into the global economy in order to improve the living conditions of the people
			 of Pakistan;
					(E)to ensure that the
			 people of Pakistan, including those living in areas governed by the FCR, have
			 access to public, modernized education and vocational training to enable them
			 to provide for themselves, for their families, and for a more prosperous future
			 for their children;
					(F)to expand
			 people-to-people engagement between the two countries, through increased
			 educational, technical, and cultural exchanges and other methods;
					(G)to ensure
			 transparency of and provide effective accountability for all United States
			 assistance and reimbursements provided to Pakistan;
					(H)to take steps to
			 improve Pakistan’s counterterrorism financing and anti-money laundering laws to
			 comply with international standards, to include applying for Financial
			 Action Task Force observer status and adhering to the United Nations
			 International Convention for the Suppression of the Financing of
			 Terrorism;
					(I)to establish a
			 counterinsurgency and counterterrorism strategy to prevent any territory of
			 Pakistan from being used as a base or conduit for terrorist attacks in
			 Pakistan, or elsewhere, and ensure that madrasas in Pakistan are not used to
			 incite terrorism;
					(J)to ensure that
			 Pakistan has strong and effective law enforcement and national defense forces,
			 under civilian leadership, with sufficient and appropriate security equipment
			 and training to effectively defend Pakistan against internal and external
			 threats;
					(K)to ensure access of United States
			 investigators to individuals suspected of engaging in worldwide proliferation
			 of nuclear materials, as necessary, and restrict such individuals from travel
			 or any other activity that could result in further proliferation;
					(L)to help Pakistan meet its commitment to not
			 support any person or group that conducts violence, sabotage, or other
			 activities meant to instill fear or terror in Pakistan’s neighboring countries;
			 and
					(M)to help Pakistan
			 gain control of its under-governed areas and stop any support, direction,
			 guidance to, or acquiescence in the activities of, any person or group that
			 engages in acts of violence or intimidation against civilians, civilian groups,
			 or governmental entities.
					IDemocratic,
			 economic, and social development assistance for pakistan
				101.Purposes of
			 assistanceThe purposes of
			 assistance under this title are—
					(1)to demonstrate unequivocally the long-term
			 commitment of the United States to the people of Pakistan and Pakistan’s
			 democratic institutions;
					(2)to support the
			 consolidation of democracy, good governance, and the rule of law in
			 Pakistan;
					(3)to help build the
			 capacity of law enforcement forces in Pakistan to combat terrorism and violent
			 militancy and expeditiously investigate, arrest, and prosecute alleged
			 criminals, consistent with the rule of law and due process;
					(4)to further the
			 sustainable and effective economic and social development of Pakistan and the
			 improvement of the living conditions of the people of Pakistan, especially in
			 areas of direct interest and importance to their daily lives;
					(5)to strengthen
			 regional ties between Pakistan and its neighbors by offering concrete
			 nonmilitary assistance for issues of mutual economic and social concern;
					(6)to strengthen
			 Pakistan’s public education system, increase literacy, expand opportunities for
			 vocational training, and help create an appropriate national curriculum for all
			 schools in Pakistan;
					(7)to expand
			 people-to-people engagement between the United States and Pakistan, through
			 increased educational, technical, and cultural exchanges and other
			 methods;
					(8)to strengthen
			 respect for internationally recognized human rights in efforts to stabilize the
			 security environment in Pakistan; and
					(9)to promote the rights and empowerment of
			 women and girls in Pakistan, including efforts to increase access to basic
			 healthcare services to address Pakistan’s high maternal mortality rate and to
			 increase girls’ and women’s access to education.
					102.Authorization
			 of assistance
					(a)In
			 generalTo carry out the
			 purposes of section 101, the President is authorized to provide assistance for
			 Pakistan to support the activities described in subsection (b).
					(b)Activities
			 supportedActivities that may be supported by assistance under
			 subsection (a) include the following:
						(1)Fortifying
			 democratic institutionsTo support, notwithstanding any other
			 provision of law, democratic institutions in Pakistan in order to strengthen
			 civilian rule and long-term stability, including assistance such as—
							(A)support for
			 efforts to strengthen the National Parliament of Pakistan, including—
								(i)assistance to
			 parliamentary committees to enhance the capacity to conduct public hearings and
			 oversee government activities, including national security issues and the
			 military budget, to solicit input on key public policy issues, and to oversee
			 the conduct of elections;
								(ii)support for the
			 establishment of constituency offices and otherwise promote the responsibility
			 of members of parliament to respond to constituents; and
								(iii)strengthening of
			 the role of parliamentary leadership;
								(B)support for voter
			 education and civil society training, including training with grassroots
			 organizations to enhance the capacity of the organizations to advocate for the
			 development of public policy;
							(C)support for political parties, including
			 increasing their capacity and protecting their right to carry out political
			 activities without restriction (other than reasonable administrative
			 requirements commonly applied in democratic countries) and fostering the
			 responsiveness of such parties to the needs of the people of Pakistan;
							(D)support for strengthening the capacity of
			 the civilian Government of Pakistan to carry out its responsibilities,
			 including supporting the establishment of frameworks that promote government
			 transparency and criminalize corruption in both the government and private
			 sector, audit offices, inspectors general offices, third-party monitoring of
			 government procurement processes, whistle-blower protections, and
			 anti-corruption agencies; and
							(E)in particular,
			 support for efforts by the Government of Pakistan to promote governance reforms
			 in the FATA, including—
								(i)extension of the
			 Political Parties Act;
								(ii)local
			 experimentation with methods to transition from the FCR; and
								(iii)long-term
			 development of durable and responsive political institutions.
								(2)Enhancement and
			 Strengthening of the Judicial System and Law EnforcementTo support, notwithstanding any other
			 provision of law, Pakistan’s efforts to expand the rule of law and build the
			 capacity, transparency, and trust in government institutions, at the national,
			 provincial, and local levels, including assistance such as—
							(A)support for the rule of law and systemic
			 improvement of judicial and criminal justice institutions, including—
								(i)management of
			 courts;
								(ii)enhanced career
			 opportunities and professional training for judges, public defenders, and
			 prosecutors; and
								(iii)efforts to
			 enhance the rule of law to all areas in Pakistan where the writ of the
			 government is under heightened challenge by terrorists and militants, including
			 through innovations in the delivery of judicial services that enhance the
			 legitimacy of state institutions;
								(B)support for
			 professionalization of the police, including—
								(i)training regarding
			 use of force;
								(ii)education and
			 training regarding human rights;
								(iii)training
			 regarding evidence preservation and chain of custody; and
								(iv)training
			 regarding community policing;
								(C)support for
			 independent law enforcement agencies, such as the Intelligence Bureau of the
			 Ministry of Interior, responsive to civilian control, including—
								(i)enhanced
			 coordination with judicial processes;
								(ii)enhancement of
			 forensics capabilities;
								(iii)data collection
			 and analyses;
								(iv)case tracking and
			 management;
								(v)financial
			 intelligence functions; and
								(vi)maintenance of
			 data systems to track terrorist of criminal activity; and
								(D)strengthening the capacity of the police
			 and other civilian law enforcement agencies to provide a robust response to
			 threats from extremists and terrorists along the frontier and elsewhere in
			 Pakistan, including—
								(i)the
			 development of an elite rapid reaction force which could be deployed on short
			 notice to secure areas that are threatened by militancy; and
								(ii)facilitating
			 improved counterterrorism and counterinsurgency coordination between local
			 government officials, the police, paramilitary, and military leaders.
								(3)Support for
			 broad-based and sustainable economic developmentTo support economic development in Pakistan
			 by—
							(A)promoting energy
			 sector reform and development;
							(B)expanding
			 assistance for agricultural and rural development, including farm-to-market
			 roads, systems to prevent spoilage and waste, and other small-scale
			 infrastructure improvements that will enhance supply and distribution
			 networks;
							(C)increasing
			 employment opportunities, including support to small and medium enterprises,
			 microfinance and microenterprise activities, and in particular programs to
			 improve the lives of women and girls;
							(D)preventing youth from turning to extremism
			 and militancy, and promoting the renunciation of such tactics and extremist
			 ideologies, by providing economic, social, educational, and vocational
			 opportunities and life-skills training to at-risk youth; and
							(E)increasing investment in infrastructure,
			 including construction of roads, water resource management systems, irrigation
			 channels, and continued development of a national aviation industry and
			 aviation infrastructure.
							(4)Support to
			 increase local capacityTo
			 increase the capacity and improve the sustainability of Pakistan’s national,
			 provincial, and local governmental and nongovernmental institutions, including
			 assistance to—
							(A)increase and
			 improve the capacity of Pakistan’s national, provincial, and local governmental
			 institutions by—
								(i)providing
			 technical assistance to all ministries to improve transparency and ability to
			 respond to the needs of the people of Pakistan; and
								(ii)promoting the
			 implementation of fiscal and personnel management, including revenue tracking
			 and expenditure systems; and
								(B)enhance the
			 capacity of Pakistan’s nongovernmental and civil society organizations to
			 respond to the needs of the people of Pakistan by—
								(i)increasing support
			 for local nongovernmental organizations with demonstrated experience in
			 delivering services to the people of Pakistan, particularly to women, children,
			 and other vulnerable populations in Pakistan;
								(ii)providing
			 training and education to local nongovernmental and civil society organizations
			 on ways to identify and improve the delivery of services to the people of
			 Pakistan; and
								(iii)promoting local
			 ownership and participation, including encouraging communities to contribute a
			 percentage of the value of United States projects or activities carried out
			 under this title in the form of labor, in-kind materials, or other
			 provisions.
								(5)Support for
			 public education systemTo support Pakistan’s public education
			 system, including—
							(A)implementation of
			 a national education strategy, to include both primary and secondary education,
			 focused on literacy and civic education, including—
								(i)programs to assist
			 development of modern, nationwide school curriculums for public, private, and
			 religious schools that incorporate relevant subjects, such as math, science,
			 literature, and human rights awareness, in addition to agricultural education
			 and training;
								(ii)enhancement of
			 civic education programs focused on political participation, democratic
			 institutions, and tolerance of diverse ethnic and religious groups; and
								(iii)support for the
			 proper oversight of all educational institutions, including madrasas, as
			 required by Pakistani law, including registration with the Ministry of
			 Education and regular monitoring of curriculum by the Ministry of Education to
			 ensure students in Pakistan receive a comprehensive education;
								(B)initiatives to
			 enhance the access to education for women and girls, and to increase women’s
			 literacy, with special emphasis on helping girls stay in school;
							(C)funding to the Government of Pakistan to
			 use to increase immediately teacher salaries and to recruit and train teachers
			 and administrators, as well as develop formalized salary scales with
			 merit-based pay increases;
							(D)establishment of
			 vocational and technical programs to enhance employment opportunities;
							(E)encouragement of
			 United States and Pakistani public-private partnerships to increase investment
			 in higher education and technical training opportunities;
							(F)construction and
			 maintenance of libraries and public schools, including water sanitation,
			 perimeter walls, and recreation areas;
							(G)provision of
			 textbooks and other learning materials and food assistance for student meals;
			 and
							(H)provision of
			 software to educational institutions and students at the lowest possible cost,
			 specifically targeting universities that specialize in information technology,
			 and women’s colleges and women’s secondary schools.
							(6)Support for
			 human rightsTo promote
			 respect for and compliance with internationally recognized human rights,
			 including assistance such as—
							(A)programs to strengthen civil society
			 organizations that promote internationally recognized human rights, including
			 religious freedom, freedom of expression, and freedom of association, and that
			 support human rights monitoring;
							(B)promotion of
			 education regarding internationally recognized human rights;
							(C)programs designed
			 to end traditional practices and punishments that are inconsistent with
			 internationally recognized human rights norms and protections, such as honor
			 killings and other forms of cruel and unusual punishments;
							(D)promotion of
			 freedom of religion and religious tolerance, protection of religious
			 minorities, and promotion of freedom of expression and association, including
			 support for responsible independent media;
							(E)promotion of nongovernmental organizations
			 that focus on the protection of women and girls, including women-led
			 organizations and programs that support the participation of women in the
			 national, provincial, and local political process, and programs to end violence
			 against women, including rape;
							(F)technical, legal,
			 and law enforcement assistance for the investigation of past disappearances of
			 individuals in Pakistan and the development of a national database of such
			 individuals; and
							(G)programs in
			 support and protection of the rights of ethnic minorities in Pakistan,
			 including Baluchis, Sindhis, and Pashtuns, to preserve their language, culture,
			 traditional areas of inhabitancy, and to fight any direct or indirect
			 discrimination.
							(7)Support for
			 refugees and internally displaced personsIt is the sense of Congress that—
							(A)counterinsurgency
			 operations being carried out by the Government of Pakistan should be designed
			 to minimize civilian casualties and collateral damage to the people of Pakistan
			 and to provide security for the delivery of humanitarian assistance to the
			 affected civilian population;
							(B)the United States should continue to
			 provide robust assistance to the people of Pakistan who have been displaced as
			 a result of ongoing conflict and violence;
							(C)the United States should support
			 international efforts to coordinate assistance to refugees and internally
			 displaced persons in Pakistan, including by providing support to international
			 and nongovernmental organizations for this purpose;
							(D)the Administrator
			 of the United States Agency for International Development should support the
			 development objectives of the Refugee Affected and Host Areas (RAHA) Initiative
			 in Pakistan to address livelihoods, heath, education, infrastructure
			 development, and environmental restoration in identified parts of the country
			 where Afghan refugees have lived; and
							(E)the Administrator of the United States
			 Agency for International Development should evaluate the effectiveness of the
			 livelihoods projects in the FATA in order to determine whether systems need to
			 be put into place to improve programming in this key sector.
							(8)Support for
			 healthcare effortsTo provide
			 urgently needed healthcare assistance to the people of Pakistan, including
			 assistance to supplement the Government of Pakistan’s efforts to eliminate
			 diseases, including hepatitis, and to reduce the nation’s high maternal and
			 under-five mortality rates, including—
							(A)support for
			 repairing and building healthcare infrastructure, including purchase of
			 equipment and training of health professionals, to ensure adequate access to
			 healthcare for Pakistan’s population, especially among its rural, poor,
			 marginalized and disadvantaged segments; and
							(B)promotion of
			 efforts by the Government of Pakistan to reduce maternal mortality, including
			 through the provision of maternal and newborn health services and development
			 of community-based skilled birth attendants.
							(9)Support for
			 public diplomacyTo implement
			 a more effective public diplomacy strategy in Pakistan in order to ensure that
			 the Pakistani public recognizes that it is in Pakistan’s own interest to
			 partner with the United States and other like-minded countries to combat
			 militant extremism, as well as to promote a better understanding of the United
			 States, including through the following:
							(A)Partnering with the Government of Pakistan
			 to highlight the negative behavior of insurgent groups and to encourage civil
			 society, respected scholars, and other leaders to speak out against militancy
			 and violence.
							(B)Providing technical assistance to the
			 Government of Pakistan to both disrupt and provide alternatives to the illegal
			 FM radio stations used by insurgent groups in the FATA and adjacent districts
			 of the NWFP.
							(C)Expanded exchange activities under the
			 Fulbright Program, the International Visitor Leadership Program, the Youth
			 Exchange and Study Program, and related programs administered by the Department
			 of State designed to promote mutual understanding and interfaith
			 dialogue.
							(D)Expansion of sister institution programs
			 between United States and Pakistani schools and universities, towns and cities,
			 and other organizations in such fields as medicine and healthcare, business
			 management, environmental protection, information technology, and
			 agriculture.
							(E)Additional
			 scholarships to enable students to study in the United States.
							103.Multilateral
			 support for pakistanTo the
			 extent that Pakistan continues to evolve toward civilian control of the
			 government and to develop and implement comprehensive economic reform programs,
			 the President should do the following:
					(1)Multilateral
			 supportTake the lead in mobilizing international financial
			 institutions, in particular the International Monetary Fund and affiliated
			 institutions in the World Bank group, to provide timely and appropriate
			 resources to help Pakistan.
					(2)Stabilization
			 assistanceIn conjunction with other governments and
			 international financial institutions (including the International Monetary
			 Fund), support the implementation of a plan of the Government of Pakistan to
			 attack structural economic problems, address pressing social problems, carry
			 out comprehensive economic reform, and relieve immediate and urgent balance of
			 payments requirements in Pakistan.
					(3)Currency
			 stabilization loansProvide leadership in supporting multilateral
			 agreements to provide government-to-government loans for currency stabilization
			 in Pakistan if the loans can reduce inflation and thereby foster conditions
			 necessary for the effective implementation of economic reforms.
					104.Pakistan
			 democracy and prosperity fund
					(a)Establishment of
			 fundThere is established in the Treasury of the United States a
			 fund to be known as the Pakistan Democracy and Prosperity Fund
			 (hereinafter in this section referred to as the Fund),
			 consisting of such amounts as may be appropriated or transferred to the Fund as
			 provided in this section and which may be used for purposes of this
			 title.
					(b)Transfers to
			 fundThe Fund shall consist of the following:
						(1)Amounts
			 appropriated to carry out this title.
						(2)Amounts appropriated on or after the date
			 of the enactment of this Act for Development Assistance,
			 Global Health and Child Survival, and the Economic
			 Support Fund for assistance for Pakistan under the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151 et seq.) that are transferred by the President to
			 the Fund pursuant to subsection (d).
						(3)To the extent or in the amounts provided in
			 advance in appropriations Acts, amounts accepted by the President under
			 subsection (c) that are transferred by the President to the Fund pursuant to
			 subsection (d).
						(c)Acceptance of
			 amounts from outside sourcesThe President may accept funds from
			 non-United States Government sources, including foreign governments,
			 nongovernmental organizations, private business entities, and private
			 individuals, for purposes of carrying out this title.
					(d)Status of
			 availability of amounts in fundThe President is authorized to
			 transfer to the Fund amounts under paragraphs (2) and (3) of subsection (b).
			 Such amounts shall be merged with and shall be available for any purpose for
			 which any of the amounts so transferred are available.
					(e)ReportThe
			 President shall transmit to the appropriate congressional committees not later
			 than 180 days after the date of the enactment of this Act, and every 180 days
			 thereafter until September 30, 2018, a report on programs, projects, and
			 activities carried out using amounts obligated and expended from the
			 Fund.
					105.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized to be appropriated to the President
			 to carry out this title $1,500,000,000 for each of the fiscal years 2010
			 through 2013.
					(b)AvailabilityAmounts
			 authorized to be appropriated to carry out this title for a fiscal year
			 are—
						(1)authorized to
			 remain available until September 30 of the succeeding fiscal year; and
						(2)in addition to
			 amounts otherwise available for such purposes.
						(c)Sense of the
			 congressIt is the sense of Congress that United States
			 assistance provided under this title should be made available on a proportional
			 and equitable basis between the FATA and other regions of Pakistan.
					IISecurity
			 assistance for pakistan
				201.Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)United States security assistance for
			 Pakistan should be used to improve relationships between United States military
			 and Pakistani military personnel, including outreach to the lost
			 generation of Pakistan’s officers who did not attend United
			 States-sponsored training as a result of restrictions placed on United States
			 assistance for Pakistan due to Pakistan’s possession of a nuclear device;
			 and
					(2)United States security assistance for
			 Pakistan should be fully accountable, should be contingent on Pakistan ending
			 support for terrorist groups, and should meet the national security needs of
			 Pakistan.
					202.Purposes of
			 assistanceThe purposes of
			 assistance under this title are—
					(1)to support
			 Pakistan’s paramount national security need to fight and win the ongoing
			 counterinsurgency within its borders;
					(2)to work with the
			 Government of Pakistan to protect and secure Pakistan’s borders and prevent any
			 Pakistani territory from being used as a base or conduit for terrorist attacks
			 in Pakistan, or elsewhere;
					(3)to work in close
			 cooperation with the Government of Pakistan to coordinate action against
			 extremist and terrorist targets; and
					(4)to develop
			 knowledge of and appreciation for democratic governance and a military that is
			 controlled by and responsible to democratically elected civilian
			 leadership.
					203.Authorization
			 of assistance
					(a)International
			 military education and training
						(1)In
			 generalOf the amounts
			 authorized to be appropriated to carry out this title, not less than $4,000,000
			 for fiscal year 2010 and such sums as may be necessary for each of the fiscal
			 years 2011 through 2013 are authorized be made available for assistance under
			 chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et
			 seq.; relating to international military education and training) for Pakistan,
			 including expanded international military education and training (commonly
			 known as E–IMET).
						(2)Use of
			 fundsNot less than 30
			 percent of the amount made available to carry out this subsection for a fiscal
			 year may be used to pay for courses of study and training in counterinsurgency
			 and civil-military relations.
						(b)Foreign military
			 financing program
						(1)In
			 generalOf the amounts
			 authorized to be appropriated to carry out this title, not less than
			 $300,000,000 for fiscal year 2010 and such sums as may be necessary for each of
			 the fiscal years 2011 through 2013 are authorized to be made available for
			 grant assistance under section 23 of the Arms Export Control Act (22 U.S.C.
			 2763; relating to the Foreign Military Financing program) for the purchase of
			 defense articles, defense services, and military education and training for
			 Pakistan.
						(2)Use of
			 fundsNot less than 75
			 percent of the amount made available to carry out this subsection for a fiscal
			 year may be used for the purchase of defense articles, defense services, and
			 military education and training for activities relating to counterinsurgency
			 and counterterrorism operations in Pakistan. Such articles, services, and
			 military education and training may include the following:
							(A)Aviation
			 maintenance and logistics support for United States-origin and United
			 States-supported rotary wing aircraft and upgrades to such aircraft to include
			 modern night vision and targeting capabilities.
							(B)Intelligence,
			 surveillance, and reconnaissance (ISR) ground and air manned and unmanned
			 platforms, including sustainment.
							(C)Command and
			 control capabilities.
							(D)Force protection
			 and counter improvised explosive device capabilities, including protection of
			 vehicles.
							(E)Protective equipment, such as body armor
			 and helmets, night vision goggles, and other individual equipment, including
			 load-bearing equipment, individual and unit level first aid equipment,
			 ballistic eye protection, and cold weather equipment.
							(F)Appropriate
			 individual and unit level medical services and articles for the Pakistan Army,
			 the Pakistan Frontier Corps, and other appropriate security forces.
							(G)Assistance to
			 enable the Pakistani military to distribute humanitarian assistance and
			 establish a tactical civil-military operations capability, including a civil
			 affairs directorate.
							(3)Restriction
			 relating to F–16 program
							(A)Congressional
			 findingIn accordance with
			 the Letters of Offer and Acceptance signed between the United States and
			 Pakistan in 2006, Congress finds that the Government of Pakistan is responsible
			 for making the remaining payments on the 2006 sales relating to F–16 fighter
			 aircraft and associated equipment with its own national funds, including the
			 mid-life updates and munitions for such aircraft included in such Letters of
			 Offer and Acceptance.
							(B)RestrictionSubject
			 to subparagraph (C), amounts authorized to be made available under this
			 subsection for a fiscal year may not be used for the purchase of, or upgrade
			 to, F–16 fighter aircraft or munitions for such aircraft.
							(C)ExceptionAmounts
			 authorized to be made available under this subsection for a fiscal year are
			 authorized to be used for military construction pursuant to the security plan
			 contained in the Letters of Offer and Acceptance signed between the United
			 States and Pakistan in 2006.
							(D)WaiverThe President may waive the restriction
			 under subparagraph (B) with respect to amounts authorized to be made available
			 under this subsection for a fiscal year, other than amounts authorized to be
			 made available under paragraph (2) of this subsection, if the President
			 certifies to the appropriate congressional committees not later than 15 days
			 prior to exercising the authority of this subparagraph that the waiver is
			 important to the national security interests of the United States.
							(4)Security
			 assistance planNot later
			 than 180 days after the date of the enactment of this Act, the President shall
			 transmit to the appropriate congressional committees a plan for the proposed
			 use of amounts authorized to be made available under this subsection for each
			 of the fiscal years 2010 through 2013. Such plan shall include an assessment of
			 how the use of such amounts complements or otherwise is related to amounts
			 described in section 204.
						(5)Additional
			 authorityExcept as provided
			 in section 3(a)(2) of the Arms Export Control Act and except as otherwise
			 provided in this title, amounts authorized to be made available to carry out
			 paragraph (2) for fiscal years 2010 and 2011 are authorized to be made
			 available notwithstanding any other provision of law.
						(6)DefinitionsIn this section, the terms defense
			 articles, defense services, and military education
			 and training have the meaning given such terms in section 644 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2403).
						(c)Sense of
			 CongressIt is the sense of
			 Congress that the United States should facilitate Pakistan’s establishment of a
			 program to enable the Pakistani military to provide reconstruction assistance
			 in areas damaged by combat operations.
					204.Pakistan
			 Counterinsurgency Capability Fund
					(a)For fiscal year
			 2010
						(1)In
			 generalFor fiscal year 2010, the Department of State’s Pakistan
			 Counterinsurgency Capability Fund, hereinafter in this section referred to as
			 the Fund, shall consist of the following:
							(A)Amounts
			 appropriated to carry out this subsection.
							(B)Amounts otherwise
			 available to the Secretary of State to carry out this subsection.
							(2)Purposes of
			 fundAmounts in the Fund made
			 available to carry out this subsection for any fiscal year are authorized to be
			 used by the Secretary of State, with the concurrence of the Secretary of
			 Defense, to build and maintain the counterinsurgency capability of
			 Pakistan under the same terms and conditions (except as otherwise provided in
			 this subsection) that are applicable to amounts made available under the Fund
			 for fiscal year 2009.
						(3)Transfer
			 authority
							(A)In
			 generalThe Secretary of
			 State is authorized to transfer amounts in the Fund made available to carry out
			 this subsection for any fiscal year to the Department of Defense’s Pakistan
			 Counterinsurgency Fund.
							(B)Treatment of
			 transferred fundsSubject to
			 the requirements of paragraph (4), transfers from the Fund under the authority
			 of subparagraph (A) shall be merged with and be available for the same purposes
			 and for the same time period as amounts in the Department of Defense’s Pakistan
			 Counterinsurgency Fund.
							(C)Relation to
			 other authoritiesThe
			 authority to make transfers from the Fund under subparagraph (A) is in addition
			 to any other transfer of funds authority of the Department of State. The
			 authority to provide assistance under this subsection is in addition to any
			 other authority to provide assistance to foreign countries.
							(D)NotificationThe
			 Secretary of State shall, not less than 15 days prior to making transfers from
			 the Fund under subparagraph (A), notify the appropriate congressional
			 committees in writing of the details of any such transfer.
							(4)Restriction
							(A)In
			 generalSubject to
			 subparagraph (B), amounts in the Fund made available to carry out this
			 subsection for any fiscal year may not be used to purchase F–16 fighter
			 aircraft, to purchase mid-life updates for such aircraft, or to make payments
			 on the sales of F–16 fighter aircraft and associated equipment described in
			 section 203(b)(3)(A).
							(B)ExceptionAmounts in the Fund made available to carry
			 out this subsection for any fiscal year are authorized to be used for military
			 construction activities.
							(C)WaiverThe
			 President may waive the restriction under subparagraph (A) with respect to
			 amounts described in subparagraph (A) if the President certifies to the
			 appropriate congressional committees not later than 15 days prior to exercising
			 the authority of this subparagraph that the waiver is important to the national
			 security interests of the United States.
							(5)Authorization of
			 appropriationsFor fiscal year 2010, $300,000,000 is hereby
			 authorized to be appropriated to carry out this subsection.
						(b)Submission of
			 notificationsAny notification required by this section shall be
			 submitted in classified form, but may include a unclassified annex if
			 necessary.
					(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Affairs of the House of Representatives; and
						(2)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Relations of the Senate.
						205.Exchange
			 program between military and civilian personnel of pakistan and certain other
			 countries
					(a)In
			 generalThe Secretary of State is authorized to establish an
			 exchange program between—
						(1)military and
			 civilian personnel of Pakistan; and
						(2)(A)military and civilian
			 personnel of countries determined by the Secretary of State to be in transition
			 to democracy; or
							(B)military and civilian personnel of
			 North Atlantic Treaty Organization member countries,
							in order to
			 foster greater respect for and understanding of the principle of civilian rule
			 of Pakistan’s military. The program established under this subsection shall be
			 known as the Pakistan Military Transition Program.(b)Elements of
			 programThe program authorized under subsection (a) may
			 include—
						(1)conferences,
			 seminars, and other events;
						(2)distribution of
			 publications; and
						(3)reimbursement of
			 expenses of foreign military personnel participating in the program, including
			 transportation expenses, translation services expenses, and administrative
			 expenses relating to the program.
						(c)Role of
			 nongovernmental organizationsAmounts authorized to be appropriated to
			 carry out this title for a fiscal year are authorized to be made available for
			 nongovernmental organizations to facilitate the implementation of the program
			 authorized under subsection (a).
					206.Limitation on united
			 states military assistance to pakistan
					(a)Prohibition on
			 use of fundsNone of the
			 funds authorized to be appropriated for military assistance to Pakistan for
			 fiscal year 2011 and each fiscal year thereafter may be obligated or expended
			 if the President has not made the determinations described in subsection (b)
			 for such fiscal year.
					(b)Determinations
			 regarding enhanced cooperation between the united states and
			 pakistanThe determinations referred to in subsection (a)
			 are—
						(1)a
			 determination by the President at the beginning of each fiscal year that the
			 Government of Pakistan is continuing to cooperate with the United States in
			 efforts to dismantle supplier networks relating to the acquisition of nuclear
			 weapons-related materials, including, as necessary, providing direct access to
			 Pakistani nationals associated with such networks; and
						(2)a
			 determination by the President at the beginning of each fiscal year that the
			 Government of Pakistan during the preceding fiscal year has demonstrated a
			 sustained commitment to and making progress towards combating terrorist groups,
			 including taking into account the progress the Government of Pakistan has made
			 with regard to—
							(A)ceasing support,
			 including by any elements within the Pakistan military or its intelligence
			 agency, to extremist and terrorist groups, particularly to any group that has
			 conducted attacks against United States or coalition forces in Afghanistan, or
			 against the territory or people of neighboring countries;
							(B)closing terrorist
			 camps in the FATA, dismantling terrorist bases of operations in other parts of
			 the country, including Quetta and Muridke, and taking action when provided with
			 intelligence about high-level terrorist targets;
							(C)preventing
			 cross-border attacks into neighboring countries; and
							(D)strengthening
			 counter-terrorism and anti-money laundering laws.
							(c)WaiverThe
			 President may waive the restriction under subsection (a) for any fiscal year if
			 the President certifies to the appropriate congressional committees 15 days
			 before the President exercises the authority of this subsection that the
			 provision of military assistance to Pakistan is important to the national
			 security interests of the United States.
					(d)Consultation and
			 written justificationNot later than 5 days prior to making a
			 determination described in subsection (b), the President shall consult with the
			 appropriate congressional committees and, upon making such determination, shall
			 submit to the appropriate congressional committees a written justification that
			 specifies the basis upon which the President made such a determination,
			 including an acknowledgment of the extent to which the Government of Pakistan
			 has made progress with regard to subsection (b)(2). The justification shall be
			 unclassified but may include a classified annex.
					(e)GAO analysis and
			 reportNot later than 120
			 days after the President makes the determinations described in subsection (b),
			 the Comptroller General of the United States shall conduct an independent
			 analysis of each of the determinations under subsection (b) and written
			 justifications for such determinations under subsection (d) and shall submit to
			 the appropriate congressional committees a report containing the results of the
			 independent analysis.
					(f)DefinitionsFor
			 purposes of this section—
						(1)the term appropriate congressional
			 committees means—
							(A)the Committee on
			 Foreign Affairs, the Committee on Armed Services, the Committee on Oversight
			 and Government Reform, and the Permanent Select Committee on Intelligence of
			 the House of Representatives; and
							(B)the Committee on
			 Foreign Relations, the Committee on Armed Services, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the term
			 military assistance—
							(A)means assistance authorized under section
			 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to the Foreign
			 Military Financing program), including assistance authorized under section
			 203(b) of this division and assistance authorized under part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2301 et seq.), other than assistance
			 authorized under chapter 5 of part II of such Act (22 U.S.C. 2347 et seq.);
			 but
							(B)does not include
			 assistance authorized under any provision of law that is funded from accounts
			 within budget function 050 (National Defense).
							207.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized
			 to be appropriated to the President to carry out this title, other than section
			 204, $400,000,000 for fiscal year 2010 and such sums as may be necessary for
			 each of the fiscal years 2011 through 2013.
					(b)Relation to
			 other available fundsAmounts
			 authorized to be appropriated to carry out this title for a fiscal year are in
			 addition to amounts otherwise available for such purposes.
					IIIMiscellaneous
			 provisions
				301.Comprehensive
			 regional security strategy
					(a)Sense of
			 CongressIt is the sense of
			 Congress that the achievement of United States national security goals to
			 eliminate terrorist threats and close safe havens in Pakistan requires the
			 development of a comprehensive plan that utilizes all elements of national
			 power, including in coordination and cooperation with other concerned
			 governments, and that it is critical to Pakistan’s long-term prosperity and
			 security to strengthen regional relationships among India, Pakistan, and
			 Afghanistan.
					(b)Comprehensive
			 regional security strategyThe President shall develop a comprehensive
			 regional security strategy to eliminate terrorist threats and close safe havens
			 in Pakistan, including by working with the Government of Pakistan and other
			 relevant governments and organizations in the region and elsewhere, as
			 appropriate, to best implement effective counterinsurgency and counterterrorism
			 efforts in and near the border areas of Pakistan and Afghanistan, including the
			 FATA, NWFP, parts of Balochistan, and parts of Punjab.
					(c)Report
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall transmit to the appropriate congressional
			 committees a report on the comprehensive regional security strategy required
			 under subsection (b).
						(2)ContentsThe
			 report shall include a copy of the comprehensive regional security strategy,
			 including specifications of goals, and proposed timelines and budgets for
			 implementation of the strategy.
						(d)DefinitionFor purposes of this section, the term
			 appropriate congressional committees means the Committees on
			 Foreign Affairs and Armed Services of the House of Representatives and the
			 Committees on Foreign Relations and Armed Services of the Senate.
					302.Monitoring and
			 evaluation of assistance
					(a)DefinitionsIn this section:
						(1)Impact
			 evaluation researchThe term impact evaluation
			 research means the application of research methods and statistical
			 analysis to measure the extent to which change in a population-based outcome
			 can be attributed to program intervention instead of other environmental
			 factors.
						(2)Operations
			 researchThe term operations research means the
			 application of social science research methods, statistical analysis, and other
			 appropriate scientific methods to judge, compare, and improve policies and
			 program outcomes, from the earliest stages of defining and designing programs
			 through their development and implementation, with the objective of the rapid
			 dissemination of conclusions and concrete impact on programming.
						(3)Program
			 monitoringThe term program monitoring means the
			 collection, analysis, and use of routine program data to determine how well a
			 program is carried out and how much the program costs.
						(b)Sense of
			 congressIt is the sense of Congress that—
						(1)to successfully
			 enhance democracy and the rule of law in Pakistan, defeat extremist elements,
			 and ensure the protection of human rights, the President should establish a
			 program to conduct impact evaluation research, operations research, and program
			 monitoring to ensure effectiveness of assistance provided under title I of this
			 division;
						(2)long-term
			 solutions to Pakistan’s security problems depend on increasing the
			 effectiveness and responsiveness of civilian institutions in Pakistan,
			 including the parliament and judicial system;
						(3)a
			 specific program of impact evaluation research, operations research, and
			 program monitoring, established at the inception of the program, is required to
			 permit assessment of the operational effectiveness of impact of United States
			 assistance towards these goals; and
						(4)the President, in
			 developing performance measurement methods under the impact evaluation
			 research, operations research, and program monitoring, should consult with the
			 appropriate congressional committees as well as the Government of
			 Pakistan.
						(c)Impact
			 evaluation research, operations research, and program monitoring of
			 assistanceThe President shall establish and implement a program
			 to assess the effectiveness of assistance provided under title I of this
			 division through impact evaluation research on a selected set of programmatic
			 interventions, operations research in areas to ensure efficiency and
			 effectiveness of program implementation, and monitoring to ensure timely and
			 transparent delivery of assistance.
					(d)RequirementsThe
			 program required under subsection (c) shall include—
						(1)a
			 delineation of key impact evaluation research and operations research questions
			 for main components of assistance provided under title I of this
			 division;
						(2)an identification
			 of measurable performance goals for each of the main components of assistance
			 provided under title I of this division to be expressed in an objective and
			 quantifiable form at the inception of the program;
						(3)the use of
			 appropriate methods, based on rigorous social science tools, to measure program
			 impact and operational efficiency; and
						(4)adherence to a
			 high standard of evidence in developing recommendations for adjustments to the
			 assistance to enhance the impact of the assistance.
						(e)Assistance To
			 enhance the capacity of pakistanIn carrying out the program
			 required under subsection (c), the President is authorized to provide
			 assistance to enhance the capacity of the Government of Pakistan to monitor and
			 evaluate programs carried out by the national, provincial, and local
			 governments in Pakistan in order to maximize the long-term sustainable
			 development impact of such programs.
					(f)Consultation
			 with congressNot later than 120 days after the date of the
			 enactment of this Act, the President shall brief and consult with the
			 appropriate congressional committees regarding the progress in establishing and
			 implementing the program required under subsection (c).
					(g)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 105 of this division for each of the fiscal years 2010 through 2013, up
			 to 5 percent of such amounts for such fiscal year is authorized to be made
			 available to carry out this section for the fiscal year.
					303.Auditing
					(a)Assistance
			 authorizedThe Inspector
			 General of the Department of State and the Inspector General of the United
			 States Agency for International Development shall audit, investigate, and
			 oversee the obligation and expenditure of funds to carry out title I of this
			 division.
					(b)Requirement for
			 in-country presenceThe
			 Inspector General of the Department of State and the Inspector General of the
			 United States Agency for International Development, after consultation with the
			 Secretary of State and the Administrator of the United States Agency for
			 International Development, are authorized to establish field offices in
			 Pakistan with sufficient staff from each of the Offices of the Inspector
			 General in Pakistan respectively to carry out subsection (a).
					(c)Authorization of
			 appropriations
						(1)In
			 generalOf the amounts
			 authorized to be appropriated under section 105 for each of the fiscal years
			 2010 through 2013, not less than $2,000,000 for each fiscal year is authorized
			 to be made available to the Office of the Inspector General of the Department
			 of State and not less than $2,000,000 for each fiscal year is authorized to be
			 made available to the Office of the Inspector General of the United States
			 Agency for International Development to carry out this section.
						(2)Relation to
			 other available fundsAmounts made available under paragraph (1)
			 are in addition to amounts otherwise available for such purposes.
						304.Requirements for
			 civilian control of united states assistance for pakistan
					(a)RequirementsAny direct assistance provided or payments
			 made on or after January 1, 2010, by the United States to the Government of
			 Pakistan, and any information required by the United States prior to providing
			 the assistance or making the payments, may only be provided or made to, or
			 received from, civilian authorities of a government of Pakistan constituted
			 through a free and fair election. For purposes of this subsection, a government
			 of Pakistan constituted through a free and fair election is a government that
			 is determined by the President to have been elected in a free and fair manner,
			 taking into account the laws and constitution of Pakistan and internationally
			 recognized standards.
					(b)WaiverThe President may waive—
						(1)the requirements
			 under subsection (a); or
						(2)the requirements
			 under any other provision of law that restricts assistance to the government of
			 any country whose duly elected head of government is deposed by military coup
			 or decree, as such provision of law applies with respect to the Government of
			 Pakistan,
						if the
			 President certifies to the appropriate congressional committees that the waiver
			 is important to the national security interests of the United States.(c)Rule of
			 constructionNothing in this
			 section shall apply with respect to any activities subject to reporting
			 requirements under title V of the National Security Act of 1947 (50 U.S.C. 413
			 et seq.).
					(d)DefinitionIn this section, the term appropriate
			 congressional committees means the Committees on Appropriations, Armed
			 Services, and Foreign Affairs of the House of Representatives and the
			 Committees on Appropriations, Armed Services, and Foreign Relations of the
			 Senate.
					305.Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)the Secretary of State, with the
			 concurrence of the Secretary of Defense, should establish a coordinated,
			 strategic communications strategy to engage the people of Pakistan—one that is
			 fully funded, staffed, and implemented—to help ensure the success of the
			 measures authorized by this division; and
					(2)the strategy
			 should have clear and achievable objectives, based on available resources, and
			 should be overseen by the United States Chief of Mission in Pakistan.
					306.Reports
					(a)Report by
			 president
						(1)In
			 generalThe President shall transmit to the appropriate
			 congressional committees a report on assistance provided under titles I and II
			 of this division during the preceding fiscal year. The first report shall be
			 transmitted not later than 180 days after the date of the enactment of this Act
			 and subsequent reports shall be transmitted not later than December 31 of each
			 year thereafter.
						(2)Matters to Be
			 IncludedThe report required under subsection (a) shall include
			 the following:
							(A)A detailed description of the assistance by
			 program, project, and activity, as well as by geographic area.
							(B)A general
			 description of the performance goals established under section 302 and the
			 progress made in meeting the goals.
							(C)An evaluation of
			 efforts undertaken by the Government of Pakistan to—
								(i)disrupt,
			 dismantle, and defeat al Qaeda, the Taliban, and other extremist and terrorist
			 groups in the FATA and settled areas;
								(ii)close terrorist camps, including those of
			 Jamaat-ud-Dawa, Lashkar-e-Taiba, and Jaish-e-Mohammed;
								(iii)cease all
			 support for extremist and terrorist groups;
								(iv)prevent
			 cross-border attacks;
								(v)increase oversight
			 over curriculum in madrasas, including closing madrasas with direct links to
			 the Taliban or other extremist and terrorist groups; and
								(vi)improve counter-terrorism financing and
			 anti-money laundering laws, apply for observer status for the Financial Action
			 Task Force, and steps taken to adhere to the United Nations International
			 Convention for the Suppression of Financing of Terrorism.
								(D)A detailed
			 description of Pakistan’s efforts to prevent proliferation of nuclear-related
			 material and expertise.
							(E)An assessment of whether assistance
			 provided to Pakistan pursuant to this division has directly or indirectly aided
			 the expansion of Pakistan’s nuclear weapons program, whether by the diversion
			 of United States assistance or the reallocation of Pakistan financial resources
			 that would otherwise be spent for programs and activities unrelated to its
			 nuclear weapons program.
							(F)A description of
			 the transfer or purchase of military equipment pursuant to title II of this
			 division, including—
								(i)a
			 list of equipment provided; and
								(ii)a
			 detailed description of the extent to which funds obligated and expended
			 pursuant to section 203(b) meet the requirements of such section.
								(G)An analysis of a suitable replacement for
			 the AH–1F and AH–1S Cobra attack helicopters, which includes recommendations
			 for sustainment, training, and any other matters determined to be
			 appropriate.
							(H)An assessment of the extent to which the
			 Government of Pakistan exercises effective civilian control of the military,
			 including a description of the extent to which civilian executive leaders and
			 parliament exercise oversight and approval of military budgets, the chain of
			 command, the process of promotion for senior military leaders, civilian
			 involvement in strategic guidance and planning, and military involvement in
			 civil administration.
							(b)Report by
			 comptroller general
						(1)In
			 generalNot later than April
			 1, 2011, the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report evaluating the effectiveness of
			 security assistance provided to Pakistan under title II of this division during
			 fiscal years 2010 and 2011.
						(2)Matters to be
			 includedThe report required under subsection (a) shall include
			 the following:
							(A)A detailed
			 description of the expenditures made by Pakistan pursuant to grant assistance
			 under section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to
			 the Foreign Military Financing program).
							(B)An assessment of
			 the impact of the assistance on the security and stability of Pakistan.
							(C)An evaluation of any issues of financial
			 impropriety on behalf of personnel implementing the assistance.
							(D)An assessment of
			 the extent to which civilian authorities are involved in administration of the
			 assistance provided by the United States.
							307.SunsetThe authority of this division, other than
			 section 104 and title IV of this division, shall expire after September 30,
			 2013.
				IVDuty-free
			 treatment for certain goods from Reconstruction Opportunity Zones in
			 Afghanistan and Pakistan
				401.Short
			 titleThis title may be cited
			 as the Afghanistan-Pakistan Security
			 and Prosperity Enhancement Act.
				402.Definitions;
			 Purposes
					(a)DefinitionsIn
			 this title:
						(1)Agreement on
			 Textiles and ClothingThe term Agreement on Textiles and
			 Clothing means the Agreement on Textiles and Clothing referred to in
			 section 101(d)(4) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(4)).
						(2)Category;
			 textile and apparel category numberThe terms
			 category and textile and apparel category number mean
			 the number assigned under the U.S. Textile and Apparel Category System of the
			 Office of Textiles and Apparel of the Department of Commerce, as listed in the
			 HTS under the applicable heading or subheading (as in effect on September 1,
			 2007).
						(3)Core labor
			 standardsThe term core labor standards
			 means—
							(A)freedom of
			 association;
							(B)the effective recognition of the right to
			 bargain collectively;
							(C)the elimination of
			 all forms of compulsory or forced labor;
							(D)the effective
			 abolition of child labor and a prohibition on the worst forms of child labor;
			 and
							(E)the elimination of
			 discrimination in respect of employment and occupation.
							(4)EnteredThe
			 term entered means entered, or withdrawn from warehouse for
			 consumption, in the customs territory of the United States.
						(5)EntityThe
			 term entity means—
							(A)a natural person,
			 corporation, company, business association, partnership, society, trust, any
			 other nongovernmental entity, organization, or group, whether or not for
			 profit;
							(B)any governmental
			 entity or instrumentality of a government; and
							(C)any successor,
			 subunit, or subsidiary of any entity described in subparagraph (A) or
			 (B).
							(6)HTSThe
			 term HTS means the Harmonized Tariff Schedule of the United
			 States.
						(7)NAFTAThe
			 term NAFTA means the North American Free Trade Agreement concluded
			 between the United States, Mexico, and Canada on December 17, 1992.
						(8)Reconstruction
			 Opportunity ZoneThe term Reconstruction Opportunity
			 Zone means any area that—
							(A)solely encompasses
			 portions of the territory of—
								(i)Afghanistan;
			 or
								(ii)1 or more of the
			 following areas of Pakistan:
									(I)the Federally
			 Administered Tribal Areas;
									(II)areas of
			 Pakistan-administered Kashmir that the President determines were harmed by the
			 earthquake of October 8, 2005;
									(III)areas of
			 Baluchistan that are within 100 miles of Pakistan’s border with Afghanistan;
			 and
									(IV)the North West
			 Frontier Province;
									(B)has been
			 designated by the competent authorities in Afghanistan or Pakistan, as the case
			 may be, as an area in which merchandise may be introduced without payment of
			 duty or excise tax; and
							(C)has been
			 designated by the President as a Reconstruction Opportunity Zone pursuant to
			 section 403(a).
							(b)PurposesThe
			 purposes of this title are—
						(1)to stimulate
			 economic activity and development in Afghanistan and the border region of
			 Pakistan, critical fronts in the struggle against violent extremism;
						(2)to reflect the
			 strong support that the United States has pledged to Afghanistan and Pakistan
			 for their sustained commitment in the global war on terrorism;
						(3)to support the
			 3-pronged United States strategy in Afghanistan and the border region of
			 Pakistan that leverages political, military, and economic tools, with
			 Reconstruction Opportunity Zones as a critical part of the economic component
			 of that strategy; and
						(4)to offer a vital opportunity to improve
			 livelihoods of indigenous populations of Reconstruction Opportunity Zones,
			 promote good governance, improve economic and commercial ties between the
			 people of Afghanistan and Pakistan, and strengthen the Governments of
			 Afghanistan and Pakistan.
						403.Designation of
			 Reconstruction Opportunity Zones
					(a)Authority To
			 designateThe President is authorized to designate an area within
			 Afghanistan or Pakistan described in section 402(a)(8) (A) and (B) as a
			 Reconstruction Opportunity Zone if the President determines that—
						(1)Afghanistan or
			 Pakistan, as the case may be, meets the eligibility criteria set forth in
			 subsection (b);
						(2)Afghanistan or
			 Pakistan, as the case may be, meets the eligibility criteria set forth in
			 subsection (c) of section 502 of the Trade Act of 1974 (19 U.S.C. 2462(c)) for
			 designation as a beneficiary developing country under that section and is not
			 ineligible under subsection (b) of such section; and
						(3)designation of the
			 area as a Reconstruction Opportunity Zone is appropriate taking into account
			 the factors listed in subsection (c).
						(b)Eligibility
			 criteriaAfghanistan or Pakistan, as the case may be, meets the
			 eligibility criteria set forth in this subsection if that country—
						(1)has established,
			 or is making continual progress toward establishing—
							(A)a market-based
			 economy that protects private property rights, incorporates an open rules-based
			 trading system, and minimizes government interference in the economy through
			 measures such as price controls, subsidies, and government ownership of
			 economic assets;
							(B)the rule of law,
			 political pluralism, and the right to due process, a fair trial, and equal
			 protection under the law;
							(C)economic policies
			 to—
								(i)reduce
			 poverty;
								(ii)increase the
			 availability of health care and educational opportunities;
								(iii)expand physical
			 infrastructure;
								(iv)promote the
			 development of private enterprise; and
								(v)encourage the
			 formation of capital markets through microcredit or other programs;
								(D)a system to combat
			 corruption and bribery, such as ratifying and implementing the United Nations
			 Convention Against Corruption; and
							(E)protection of core labor standards and
			 acceptable conditions of work with respect to minimum wages, hours of work, and
			 occupational health and safety;
							(2)is eliminating or
			 has eliminated barriers to trade and investment, including by—
							(A)providing national
			 treatment and measures to create an environment conducive to domestic and
			 foreign investment;
							(B)protecting
			 intellectual property; and
							(C)resolving
			 bilateral trade and investment disputes;
							(3)does not engage in
			 activities that undermine United States national security or foreign policy
			 interests;
						(4)does not engage in
			 gross violations of internationally recognized human rights;
						(5)does not provide
			 support for acts of international terrorism; and
						(6)cooperates in
			 international efforts to eliminate human rights violations and terrorist
			 activities.
						(c)Additional
			 factorsIn determining whether to designate an area in
			 Afghanistan or Pakistan as a Reconstruction Opportunity Zone, the President
			 shall take into account—
						(1)an expression by
			 the government of the country of its desire to have a particular area
			 designated as a Reconstruction Opportunity Zone under this title;
						(2)the capability of the country to establish
			 a program in the area meeting the requirements of section 407(d)(3) based on
			 assessments undertaken by the Secretary of Labor and the government of the
			 country of such factors as—
							(A)the geographical
			 suitability of the area for such a program;
							(B)the nature of the
			 labor market in the area;
							(C)skills
			 requirements and infrastructure needs for operation of such a program in the
			 area; and
							(D)all other relevant
			 information;
							(3)whether the
			 government of the country has provided the United States with a monitoring and
			 enforcement plan outlining specific steps the country will take to cooperate
			 with the United States to—
							(A)facilitate
			 legitimate cross-border commerce;
							(B)ensure that
			 articles for which duty-free treatment is sought pursuant to this title satisfy
			 the applicable rules of origin described in section 404 (c) and (d) or section
			 405 (c) and (d), whichever is applicable; and
							(C)prevent unlawful
			 transshipment, as described in section 406(b)(4);
							(4)the potential for
			 such designation to create local employment and to promote local and regional
			 economic development;
						(5)the physical
			 security of the proposed Reconstruction Opportunity Zone;
						(6)the economic
			 viability of the proposed Reconstruction Opportunity Zone, including—
							(A)whether there are
			 commitments to finance economic activity proposed for the Reconstruction
			 Opportunity Zone; and
							(B)whether there is
			 existing or planned infrastructure for power, water, transportation, and
			 communications in the area;
							(7)whether such
			 designation would be compatible with and contribute to the foreign policy and
			 national security objectives of the United States, taking into account the
			 information provided under subsection (d); and
						(8)the views of
			 interested persons submitted pursuant to subsection (e).
						(d)Information
			 relating to compatibility with and contribution to foreign policy and national
			 security objectives of the united statesIn determining whether
			 designation of a Reconstruction Opportunity Zone would be compatible with and
			 contribute to the foreign policy and national security objectives of the United
			 States in accordance with subsection (c)(7), the President shall take into
			 account whether Afghanistan or Pakistan, as the case may be, has provided the
			 United States with a plan outlining specific steps it will take to verify the
			 ownership and nature of the activities of entities to be located in the
			 proposed Reconstruction Opportunity Zone. The specific steps outlined in a
			 country’s plan shall include a mechanism to annually register each entity by a
			 competent authority of the country and—
						(1)to collect from
			 each entity operating in, or proposing to operate in, a Reconstruction
			 Opportunity Zone, information including—
							(A)the name and
			 address of the entity;
							(B)the name and
			 location of all facilities owned or operated by the entity that are operating
			 in or proposed to be operating in a Reconstruction Opportunity Zone;
							(C)the name,
			 nationality, date and place of birth, and position title of each person who is
			 an owner, director, or officer of the entity; and
							(D)the nature of the
			 activities of each entity;
							(2)to update the
			 information required under paragraph (1) as changes occur; and
						(3)to provide such
			 information promptly to the Secretary of State.
						(e)Opportunity for
			 public commentBefore the President designates an area as a
			 Reconstruction Opportunity Zone pursuant to subsection (a), the President shall
			 afford an opportunity for interested persons to submit their views concerning
			 the designation.
					(f)Notification to
			 CongressBefore the President designates an area as a
			 Reconstruction Opportunity Zone pursuant to subsection (a), the President shall
			 notify Congress of the President’s intention to make the designation, together
			 with the reasons for making the designation.
					404.Duty-free
			 treatment for certain nontextile and nonapparel articles
					(a)In
			 generalThe President is authorized to proclaim duty-free
			 treatment for—
						(1)any article from a
			 Reconstruction Opportunity Zone that the President has designated as an
			 eligible article under section 503(a)(1)(A) of the Trade Act of 1974 (19 U.S.C.
			 2463(a)(1)(A));
						(2)any article from a
			 Reconstruction Opportunity Zone located in Afghanistan that the President has
			 designated as an eligible article under section 503(a)(1)(B) of the Trade Act
			 of 1974 (19 U.S.C. 2463(a)(1)(B)); or
						(3)any article from a
			 Reconstruction Opportunity Zone that is not a textile or apparel article,
			 regardless of whether the article has been designated as an eligible article
			 under section 503(a)(1)(A) or (B) of the Trade Act of 1974 (19 U.S.C.
			 2463(a)(1) (A) or (B)), if, after receiving the advice of the International
			 Trade Commission pursuant to subsection (b), the President determines that such
			 article is not import-sensitive in the context of imports from a Reconstruction
			 Opportunity Zone.
						(b)Advice
			 concerning certain eligible articlesBefore proclaiming duty-free
			 treatment for an article pursuant to subsection (a)(3), the President shall
			 publish in the Federal Register and provide the International Trade Commission
			 a list of articles which may be considered for such treatment. The provisions
			 of sections 131 through 134 of the Trade Act of 1974 (19 U.S.C. 2151 through
			 2154) shall apply to any designation under subsection (a)(3) in the same manner
			 as such sections apply to action taken under section 123 of the Trade Act of
			 1974 (19 U.S.C. 2133) regarding a proposed trade agreement.
					(c)General rules of
			 origin
						(1)In
			 generalThe duty-free treatment proclaimed with respect to an
			 article described in paragraph (1) or (3) of subsection (a) shall apply to any
			 article subject to such proclamation which is the growth, product, or
			 manufacture of 1 or more Reconstruction Opportunity Zones if—
							(A)that article is
			 imported directly from a Reconstruction Opportunity Zone into the customs
			 territory of the United States; and
							(B)(i)with respect to an
			 article that is an article of a Reconstruction Opportunity Zone in Pakistan,
			 the sum of—
									(I)the cost or value of the materials
			 produced in 1 or more Reconstruction Opportunity Zones in Pakistan or
			 Afghanistan;
									(II)the direct costs of processing
			 operations performed in 1 or more Reconstruction Opportunity Zones in Pakistan
			 or Afghanistan; and
									(III)the cost or value of materials produced
			 in the United States, determined in accordance with paragraph (2),
									is not less than 35 percent of the appraised value
			 of the article at the time it is entered into the United States; or(ii)with respect to an article that is
			 an article of a Reconstruction Opportunity Zone in Afghanistan, the sum
			 of—
									(I)the cost or value of the materials
			 produced in 1 or more Reconstruction Opportunity Zones in Pakistan or
			 Afghanistan;
									(II)the cost or value of the materials
			 produced in 1 or more countries that are members of the South Asian Association
			 for Regional Cooperation;
									(III)the direct costs of processing
			 operations performed in 1 or more Reconstruction Opportunity Zones in Pakistan
			 or Afghanistan; and
									(IV)the cost or value of materials produced
			 in the United States, determined in accordance with paragraph (2),
									is not less than 35 percent of the appraised value
			 of the article at the time it is entered into the United States.(2)Determination of
			 35 percent for articles from reconstruction opportunity zones in pakistan and
			 afghanistanIf the cost or value of materials produced in the
			 customs territory of the United States is included with respect to an article
			 described in paragraph (1)(B), for purposes of determining the 35-percent
			 appraised value requirement under clause (i) or (ii) of paragraph (1)(B), not
			 more than 15 percent of the appraised value of the article at the time the
			 article is entered into the United States may be attributable to the cost or
			 value of such United States materials.
						(d)Rules of origin
			 for certain articles of Reconstruction Opportunity Zones in
			 Afghanistan
						(1)In
			 generalThe duty-free treatment proclaimed with respect to an
			 article described in paragraph (2) of subsection (a) shall apply to any article
			 subject to such proclamation which is the growth, product, or manufacture of 1
			 or more Reconstruction Opportunity Zones in Afghanistan if—
							(A)that article is
			 imported directly from a Reconstruction Opportunity Zone in Afghanistan into
			 the customs territory of the United States; and
							(B)with respect to
			 that article, the sum of—
								(i)the
			 cost or value of the materials produced in 1 or more Reconstruction Opportunity
			 Zones in Afghanistan;
								(ii)the
			 cost or value of the materials produced in 1 or more countries that are members
			 of the South Asian Association for Regional Cooperation;
								(iii)the direct costs
			 of processing operations performed in 1 or more Reconstruction Opportunity
			 Zones in Afghanistan; and
								(iv)the
			 cost or value of materials produced in the United States, determined in
			 accordance with paragraph (2),
								is not
			 less than 35 percent of the appraised value of the product at the time it is
			 entered into the United States.(2)Determination of
			 35 percent for articles from reconstruction opportunity zones in pakistan and
			 afghanistanIf the cost or value of materials produced in the
			 customs territory of the United States is included with respect to an article
			 described in paragraph (1)(B), for purposes of determining the 35-percent
			 appraised value requirement under paragraph (1)(B), not more than 15 percent of
			 the appraised value of the article at the time the article is entered into the
			 United States may be attributable to the cost or value of such United States
			 materials.
						(e)ExclusionsAn
			 article shall not be treated as the growth, product, or manufacture of 1 or
			 more Reconstruction Opportunity Zones, and no material shall be included for
			 purposes of determining the 35-percent appraised value requirement under
			 subsection (c)(1) or (d)(1), by virtue of having merely undergone—
						(1)simple combining
			 or packaging operations; or
						(2)mere dilution with
			 water or with another substance that does not materially alter the
			 characteristics of the article or material.
						(f)Direct costs of
			 processing operations
						(1)In
			 generalAs used in subsections (c)(1)(B)(i)(II),
			 (c)(1)(B)(ii)(III), and (d)(1)(B)(iii), the term direct costs of
			 processing operations includes, but is not limited to—
							(A)all actual labor
			 costs involved in the growth, production, manufacture, or assembly of the
			 article, including—
								(i)fringe
			 benefits;
								(ii)on-the-job
			 training; and
								(iii)costs of
			 engineering, supervisory, quality control, and similar personnel; and
								(B)dies, molds,
			 tooling, and depreciation on machinery and equipment which are allocable to the
			 article.
							(2)Excluded
			 costsAs used in subsections (c)(1)(B)(i)(II),
			 (c)(1)(B)(ii)(III), and (d)(1)(B)(iii), the term direct costs of
			 processing operations does not include costs which are not directly
			 attributable to the article or are not costs of manufacturing the article, such
			 as—
							(A)profit; and
							(B)general expenses
			 of doing business which are either not allocable to the article or are not
			 related to the growth, production, manufacture, or assembly of the article,
			 such as administrative salaries, casualty and liability insurance, advertising,
			 and salesmen’s salaries, commissions, or expenses.
							(g)RegulationsThe
			 Secretary of the Treasury, after consultation with the United States Trade
			 Representative, shall prescribe such regulations as may be necessary to carry
			 out this section. The regulations may provide that, in order for an article to
			 be eligible for duty-free treatment under this section, the article—
						(1)shall be wholly
			 the growth, product, or manufacture of 1 or more Reconstruction Opportunity
			 Zones; or
						(2)shall be a new or
			 different article of commerce which has been grown, produced, or manufactured
			 in 1 or more Reconstruction Opportunity Zones.
						405.Duty-free
			 treatment for certain textile and apparel articles
					(a) Duty-free
			 treatmentThe President is authorized to proclaim duty-free
			 treatment for any textile or apparel article described in subsection (b),
			 if—
						(1)the article is a
			 covered article described in subsection (b); and
						(2)the President
			 determines that the country in which the Reconstruction Opportunity Zone is
			 located has satisfied the requirements set forth in section 406.
						(b)Covered
			 articlesA covered article described in this subsection is an
			 article in 1 of the following categories:
						(1)Articles of
			 Reconstruction Opportunity ZonesAn article that is the product
			 of 1 or more Reconstruction Opportunity Zones and falls within the scope of 1
			 of the following textile and apparel category numbers, as set forth in the HTS
			 (as in effect on September 1, 2007):
							
								
									
										237641751
										
										330642752
										
										331643758
										
										333644759
										
										334650831
										
										 335
					 651832
										
										 336653833
										
										341654834
										
										342665835
										
										350669836
										
										351733838
										
										353734839
										
										354735840
										
										360736842
										
										361738843
										
										362739844
										
										363740845
										
										369741846
										
										465742850
										
										469743851
										
										630744852
										
										631745858
										
										633746859
										
										634747863
										
										635748899
										
										636750
										
									
								
							
						(2)Articles of
			 Reconstruction Opportunity Zones in AfghanistanThe article is
			 the product of 1 or more Reconstruction Opportunity Zones in Afghanistan and
			 falls within the scope of 1 of the following textile and apparel category
			 numbers, as set forth in the HTS (as in effect on September 1, 2007):
							
								
									
										201439459
										
										414440464
										
										431442670
										
										433444800
										
										434445810
										
										435446870
										
										436448871
										
										438
										
									
								
							
						(3)Certain other
			 textile and apparel articlesThe article is the product of 1 or
			 more Reconstruction Opportunity Zones and falls within the scope of 1 of the
			 following textile and apparel category numbers as set forth in the HTS (as in
			 effect on September 1, 2007) and is covered by the corresponding description
			 for such category:
							(A)Category
			 239An article in category 239 (relating to cotton and man-made
			 fiber babies’ garments) except for baby socks and baby booties described in
			 subheading 6111.20.6050, 6111.30.5050, or 6111.90.5050 of the HTS.
							(B)Category
			 338An article in category 338 (relating to men’s and boys’
			 cotton knit shirts) if the article is a certain knit-to-shape garment that
			 meets the definition included in Statistical Note 6 to Chapter 61 of the HTS,
			 and is provided for in subheading 6110.20.1026, 6110.20.2067, or 6110.90.9067
			 of the HTS.
							(C)Category
			 339An article in category 339 (relating to women’s and girls’
			 cotton knit shirts and blouses) if the article is a knit-to-shape garment that
			 meets the definition included in Statistical Note 6 to Chapter 61 of the HTS,
			 and is provided for in subheading 6110.20.1031, 6110.20.2077, or 6110.90.9071
			 of the HTS.
							(D)Category
			 359An article in category 359 (relating to other cotton apparel)
			 except swimwear provided for in subheading 6112.39.0010, 6112.49.0010,
			 6211.11.8010, 6211.11.8020, 6211.12.8010, or 6211.12.8020 of the HTS.
							(E)Category
			 632An article in category 632 (relating to man-made fiber
			 hosiery) if the article is panty hose provided for in subheading 6115.21.0020
			 of the HTS.
							(F)Category
			 638An article in category 638 (relating to men’s and boys’
			 man-made fiber knit shirts) if the article is a knit-to-shape garment that
			 meets the definition included in Statistical Note 6 to Chapter 61 of the HTS,
			 and is provided for in subheading 6110.30.2051, 6110.30.3051, or 6110.90.9079
			 of the HTS.
							(G)Category
			 639An article in category 639 (relating to women’s and girls’
			 man-made fiber knit shirts and blouses) if the article is a knit-to-shape
			 garment that meets the definition included in Statistical Note 6 to Chapter 61
			 of the HTS, and is provided for in subheading 6110.30.2061, 6110.30.3057, or
			 6110.90.9081 of the HTS.
							(H)Category
			 647An article in category 647 (relating to men’s and boys’
			 man-made fiber trousers) if the article is ski/snowboard pants that meets the
			 definition included in Statistical Note 4 to Chapter 62 of the HTS, and is
			 provided for in subheading 6203.43.3510, 6210.40.5031, or 6211.20.1525 of the
			 HTS.
							(I)Category
			 648An article in category 648 (relating to women’s and girls’
			 man-made fiber trousers) if the article is ski/snowboard pants that meets the
			 definition included in Statistical Note 4 to Chapter 62 of the HTS, and is
			 provided for in subheading 6204.63.3010, 6210.50.5031, or 6211.20.1555 of the
			 HTS.
							(J)Category
			 659An article in category 659 (relating to other man-made fiber
			 apparel) except for swimwear provided for in subheading 6112.31.0010,
			 6112.31.0020, 6112.41.0010, 6112.41.0020, 6112.41.0030, 6112.41.0040,
			 6211.11.1010, 6211.11.1020, 6211.12.1010, or 6211.12.1020 of the HTS.
							(K)Category
			 666An article in category 666 (relating to other man-made fiber
			 furnishings) except for window shades and window blinds provided for in
			 subheading 6303.12.0010 or 6303.92.2030 of the HTS.
							(4)Certain other
			 articlesThe article is the product of 1 or more Reconstruction
			 Opportunity Zones and falls within the scope of 1 of the following statistical
			 reporting numbers of the HTS (as in effect on September 1, 2007):
							
								
									
										4202.12.80106210.20.30006304.99.1000
										
										4202.12.80506210.20.70006304.99.2500
										
										4202.22.40106210.30.30006304.99.4000
										
										4202.22.70006210.30.70006304.99.6030 
										
										4202.22.80706210.40.30006306.22.9010
										
										4202.92.30106210.40.70006306.29.1100
										
										4202.92.60106210.50.30006306.29.2100
										
										4202.92.90106210.50.70006306.40.4100
										
										4202.92.90156211.20.08106306.40.4900
										
										5601.29.00106211.20.08206306.91.0000
										
										5702.39.20906211.32.00036306.99.0000
										
										5702.49.20006211.33.00036307.10.2030
										
										5702.50.59006211.42.00036307.20.0000
										
										5702.99.20006211.43.00036307.90.7200
										
										5703.90.00006212.10.30006307.90.7500
										
										5705.00.2090
					 6212.10.70006307.90.8500
										
										6108.22.10006212.90.00506307.90.8950
										
										6111.90.70006213.90.05006307.90.8985
										
										6113.00.10056214.10.10006310.90.1000
										
										6113.00.10106216.00.08006406.99.1580
										
										6113.00.10126216.00.13006501.00.6000
										
										6115.29.40006216.00.19006502.00.2000 
										
										6115.30.10006216.00.26006502.00.4000
										
										6115.99.40006216.00.31006502.00.9060
										
										6116.10.08006216.00.35006504.00.3000
										
										6116.10.13006216.00.46006504.00.6000
										
										6116.10.44006217.10.10106504.00.9045
										
										6116.10.65006217.10.85006504.00.9075
										
										6116.10.95006301.90.00206505.10.0000
										
										6116.92.08006302.29.00106505.90.8015
										
										6116.93.08006302.39.00206505.90.9050
										
										6116.99.35006302.59.30106505.90.9076
										
										6117.10.40006302.99.10009404.90.2000
										
										6117.80.30106303.99.00309404.90.8523
										
										6117.80.85006304.19.30309404.90.9523
										
										6210.10.20006304.91.00609404.90.9570
										
										6210.10.7000
										
									
								
							
						(c)Rules of origin
			 for certain covered articles
						(1)General
			 rulesExcept with respect to an article listed in paragraph (2)
			 of subsection (b), duty-free treatment may be proclaimed for an article listed
			 in subsection (b) only if the article is imported directly into the customs
			 territory of the United States from a Reconstruction Opportunity Zone
			 and—
							(A)the article is
			 wholly the growth, product, or manufacture of 1 or more Reconstruction
			 Opportunity Zones;
							(B)the article is a
			 yarn, thread, twine, cordage, rope, cable, or braiding, and—
								(i)the
			 constituent staple fibers are spun in; or
								(ii)the
			 continuous filament fiber is extruded in,
								1 or more
			 Reconstruction Opportunity Zones;(C)the article is a
			 fabric, including a fabric classifiable under chapter 59 of the HTS, and the
			 constituent fibers, filaments, or yarns are woven, knitted, needled, tufted,
			 felted, entangled, or transformed by any other fabric-making process in 1 or
			 more Reconstruction Opportunity Zones; or
							(D)the article is any
			 other textile or apparel article that is cut (or knit-to-shape) and sewn or
			 otherwise assembled in 1 or more Reconstruction Opportunity Zones from its
			 component pieces.
							(2)Special
			 rules
							(A)Certain made-up
			 articles, textile articles in the piece, and certain other textiles and textile
			 articlesNotwithstanding paragraph (1)(D) and except as provided
			 in subparagraphs (C) and (D) of this paragraph, subparagraph (A), (B), or (C)
			 of paragraph (1), as appropriate, shall determine whether a good that is
			 classifiable under 1 of the following headings or subheadings of the HTS shall
			 be considered to meet the rules of origin of this subsection: 5609, 5807, 5811,
			 6209.20.50.40, 6213, 6214, 6301, 6302, 6303, 6304, 6305, 6306, 6307.10,
			 6307.90, 6308, and 9404.90.
							(B)Certain
			 knit-to-shape textiles and textile articlesNotwithstanding
			 paragraph (1)(D) and except as provided in subparagraphs (C) and (D) of this
			 paragraph, a textile or apparel article that is wholly formed on seamless
			 knitting machines or by hand-knitting in 1 or more Reconstruction Opportunity
			 Zones shall be considered to meet the rules of origin of this
			 subsection.
							(C)Certain dyed and
			 printed textiles and textile articlesNotwithstanding paragraph
			 (1)(D), an article classifiable under subheading 6117.10, 6213.00, 6214.00,
			 6302.22, 6302.29, 6302.52, 6302.53, 6302.59, 6302.92, 6302.93, 6302.99,
			 6303.92, 6303.99, 6304.19, 6304.93, 6304.99, 9404.90.85, or 9404.90.95 of the
			 HTS, except for an article classifiable under 1 of such subheadings as of
			 cotton or of wool or consisting of fiber blends containing 16 percent or more
			 by weight of cotton, shall be considered to meet the rules of origin of this
			 subsection if the fabric in the article is both dyed and printed in 1 or more
			 Reconstruction Opportunity Zones, and such dyeing and printing is accompanied
			 by 2 or more of the following finishing operations: bleaching, shrinking,
			 fulling, napping, decating, permanent stiffening, weighting, permanent
			 embossing, or moireing.
							(D)Fabrics of silk,
			 cotton, man-made fiber, or vegetable fiberNotwithstanding
			 paragraph (1)(C), a fabric classifiable under the HTS as of silk, cotton,
			 man-made fiber, or vegetable fiber shall be considered to meet the rules of
			 origin of this subsection if the fabric is both dyed and printed in 1 or more
			 Reconstruction Opportunity Zones, and such dyeing and printing is accompanied
			 by 2 or more of the following finishing operations: bleaching, shrinking,
			 fulling, napping, decating, permanent stiffening, weighting, permanent
			 embossing, or moireing.
							(d)Rules of origin
			 for covered articles that are products of 1 or more Reconstruction Opportunity
			 Zones in Afghanistan
						(1)General
			 rulesDuty-free treatment may be proclaimed for an article listed
			 in paragraph (2) of subsection (b) only if the article is imported directly
			 into the customs territory of the United States from a Reconstruction
			 Opportunity Zone in Afghanistan and—
							(A)the article is
			 wholly the growth, product, or manufacture of 1 or more Reconstruction
			 Opportunity Zones in Afghanistan;
							(B)the article is a
			 yarn, thread, twine, cordage, rope, cable, or braiding, and—
								(i)the
			 constituent staple fibers are spun in; or
								(ii)the
			 continuous filament fiber is extruded in,
								1 or more
			 Reconstruction Opportunity Zones in Afghanistan;(C)the article is a
			 fabric, including a fabric classifiable under chapter 59 of the HTS, and the
			 constituent fibers, filaments, or yarns are woven, knitted, needled, tufted,
			 felted, entangled, or transformed by any other fabric-making process in 1 or
			 more Reconstruction Opportunity Zones in Afghanistan; or
							(D)the article is any
			 other textile or apparel article that is cut (or knit-to-shape) and sewn or
			 otherwise assembled in 1 or more Reconstruction Opportunity Zones in
			 Afghanistan from its component pieces.
							(2)Special
			 rules
							(A)Certain made-up
			 articles, textile articles in the piece, and certain other textiles and textile
			 articlesNotwithstanding paragraph (1)(D) and except as provided
			 in subparagraphs (C) and (D) of this paragraph, subparagraph (A), (B), or (C)
			 of paragraph (1), as appropriate, shall determine whether a good that is
			 classifiable under 1 of the following headings or subheadings of the HTS shall
			 be considered to meet the rules of origin of this subsection: 5609, 5807, 5811,
			 6209.20.50.40, 6213, 6214, 6301, 6302, 6303, 6304, 6305, 6306, 6307.10,
			 6307.90, 6308, and 9404.90.
							(B)Certain
			 knit-to-shape textiles and textile articlesNotwithstanding
			 paragraph (1)(D) and except as provided in subparagraphs (C) and (D) of this
			 paragraph, a textile or apparel article that is wholly formed on seamless
			 knitting machines or by hand-knitting in 1 or more Reconstruction Opportunity
			 Zones in Afghanistan shall be considered to meet the rules of origin of this
			 subsection.
							(C)Certain dyed and
			 printed textiles and textile articlesNotwithstanding paragraph
			 (1)(D), an article classifiable under subheading 6117.10, 6213.00, 6214.00,
			 6302.22, 6302.29, 6302.52, 6302.53, 6302.59, 6302.92, 6302.93, 6302.99,
			 6303.92, 6303.99, 6304.19, 6304.93, 6304.99, 9404.90.85, or 9404.90.95 of the
			 HTS, except for an article classifiable under 1 of such subheadings as of
			 cotton or of wool or consisting of fiber blends containing 16 percent or more
			 by weight of cotton, shall be considered to meet the rules of origin of this
			 subsection if the fabric in the article is both dyed and printed in 1 or more
			 Reconstruction Opportunity Zones in Afghanistan, and such dyeing and printing
			 is accompanied by 2 or more of the following finishing operations: bleaching,
			 shrinking, fulling, napping, decating, permanent stiffening, weighting,
			 permanent embossing, or moireing.
							(D)Fabrics of silk,
			 cotton, man-made fiber or vegetable fiberNotwithstanding
			 paragraph (1)(C), a fabric classifiable under the HTS as of silk, cotton,
			 man-made fiber, or vegetable fiber shall be considered to meet the rules of
			 origin of this subsection if the fabric is both dyed and printed in 1 or more
			 Reconstruction Opportunity Zones in Afghanistan, and such dyeing and printing
			 is accompanied by 2 or more of the following finishing operations: bleaching,
			 shrinking, fulling, napping, decating, permanent stiffening, weighting,
			 permanent embossing, or moireing.
							(e)RegulationsThe
			 Secretary of the Treasury, after consultation with the United States Trade
			 Representative, shall prescribe such regulations as may be necessary to carry
			 out this section.
					406.Protections
			 against unlawful transshipment
					(a)Duty-free
			 treatment conditioned on enforcement measures
						(1)In
			 generalThe duty-free treatment described in section 405 shall
			 not be provided to covered articles that are imported from a Reconstruction
			 Opportunity Zone in a country unless the President determines that country
			 meets the following criteria:
							(A)The country has
			 adopted—
								(i)an
			 effective visa or electronic certification system; and
								(ii)domestic laws and
			 enforcement procedures applicable to covered articles to prevent unlawful
			 transshipment of the articles and the use of false documents relating to the
			 importation of the articles into the United States.
								(B)The country has
			 enacted legislation or promulgated regulations that would permit U.S. Customs
			 and Border Protection verification teams to have the access necessary to
			 investigate thoroughly allegations of unlawful transshipment through such
			 country.
							(C)The country agrees
			 to provide U.S. Customs and Border Protection with a monthly report on
			 shipments of covered articles from each producer of those articles in a
			 Reconstruction Opportunity Zone in that country.
							(D)The country will
			 cooperate fully with the United States to address and take action necessary to
			 prevent circumvention, as described in Article 5 of the Agreement on Textiles
			 and Clothing.
							(E)The country agrees
			 to require each producer of a covered article in a Reconstruction Opportunity
			 Zone in that country to register with the competent government authority, to
			 provide that authority with the following information, and to update that
			 information as changes occur:
								(i)The
			 name and address of the producer, including the location of all textile or
			 apparel facilities owned or operated by that producer in Afghanistan or
			 Pakistan.
								(ii)The
			 telephone number, facsimile number, and electronic mail address of the
			 producer.
								(iii)The names and
			 nationalities of the producer’s owners, directors, and corporate officers, and
			 their positions.
								(iv)The
			 number of employees the producer employs and their occupations.
								(v)A
			 general description of the covered articles of the producer and the producer’s
			 production capacity.
								(vi)The
			 number and type of machines the producer uses to produce textile or apparel
			 articles at each facility.
								(vii)The approximate
			 number of hours the machines operate per week.
								(viii)The identity of
			 any supplier to the producer of textile or apparel goods, or fabrics, yarns, or
			 fibers used in the production of textile or apparel goods.
								(ix)The
			 name of, and contact information for, each of the producer’s customers in the
			 United States.
								(F)The country agrees
			 to provide to U.S. Customs and Border Protection on a timely basis all of the
			 information received by the competent government authority in accordance with
			 subparagraph (E) and to provide U.S. Customs and Border Protection with an
			 annual update of that information.
							(G)The country agrees
			 to require that all producers and exporters of covered articles in a
			 Reconstruction Opportunity Zone in that country maintain complete records of
			 the production and the export of covered articles, including materials used in
			 the production, for at least 5 years after the production or export (as the
			 case may be).
							(H)The country agrees
			 to provide, on a timely basis, at the request of U.S. Customs and Border
			 Protection, documentation establishing the eligibility of covered articles for
			 duty-free treatment under section 405.
							(2)Documentation
			 establishing eligibility of articles for duty-free treatmentFor
			 purposes of paragraph (1)(H), documentation establishing the eligibility of a
			 covered article for duty-free treatment under section 405 includes
			 documentation such as production records, information relating to the place of
			 production, the number and identification of the types of machinery used in
			 production, the number of workers employed in production, and certification
			 from both the producer and the exporter.
						(b)Customs
			 procedures and enforcement
						(1)In
			 general
							(A)RegulationsThe
			 Secretary of the Treasury, after consultation with the United States Trade
			 Representative, shall promulgate regulations setting forth customs procedures
			 similar in all material respects to the requirements of article 502(1) of the
			 NAFTA as implemented pursuant to United States law, which shall apply to any
			 importer that claims duty-free treatment for an article under section
			 405.
							(B)DeterminationIn
			 order for articles produced in a Reconstruction Opportunity Zone to qualify for
			 the duty-free treatment under section 405, there shall be in effect a
			 determination by the President that Afghanistan or Pakistan, as the case may
			 be—
								(i)has
			 implemented and follows; or
								(ii)is
			 making substantial progress toward implementing and following,
								procedures and requirements
			 similar in all material respects to the relevant procedures and requirements
			 under chapter 5 of the NAFTA.(2)Certificate of
			 originA certificate of
			 origin that otherwise would be required pursuant to the provisions of paragraph
			 (1) shall not be required in the case of an article imported under section 405
			 if such certificate of origin would not be required under article 503 of the
			 NAFTA, as implemented pursuant to United States law, if the article were
			 imported from Mexico.
						(3)PenaltiesIf
			 the President determines, based on sufficient evidence, that an entity has
			 engaged in unlawful transshipment described in paragraph (4), the President
			 shall deny for a period of 5 years beginning on the date of the determination
			 all benefits under section 405 to the entity, any successor of the entity, and
			 any other entity owned, operated, or controlled by the principals of the
			 entity.
						(4)Unlawful
			 transshipment describedFor purposes of this section, unlawful
			 transshipment occurs when duty-free treatment for a covered article has been
			 claimed on the basis of material false information concerning the country of
			 origin, manufacture, processing, or assembly of the article or any of its
			 components. For purposes of the preceding sentence, false information is
			 material if disclosure of the true information would mean or would have meant
			 that the article is or was ineligible for duty-free treatment under section
			 405.
						(5)Monitoring and
			 reports to congressU.S.
			 Customs and Border Protection shall monitor and the Commissioner responsible
			 for U.S. Customs and Border Protection shall submit to Congress, not later than
			 March 31 of each year, a report on the effectiveness of the visa or electronic
			 certification systems and the implementation of legislation and regulations
			 described in subsection (a) and on measures taken by Afghanistan and Pakistan
			 to prevent circumvention as described in article 5 of the Agreement on Textile
			 and Clothing.
						(c)Additional
			 customs enforcementU.S.
			 Customs and Border Protection shall—
						(1)make available
			 technical assistance to Afghanistan and Pakistan—
							(A)in the development
			 and implementation of visa or electronic certification systems, legislation,
			 and regulations described in subsection (a)(1)(A) and (B); and
							(B)to train their
			 officials in anti-transshipment enforcement;
							(2)send production
			 verification teams to Afghanistan and Pakistan as necessary; and
						(3)to the extent
			 feasible, place Afghanistan and Pakistan on a relevant e-certification
			 program.
						(d)Authorization of
			 appropriationsTo carry out
			 subsection (c), there are authorized to be appropriated to U.S. Customs and
			 Border Protection $10,000,000 for each of the fiscal years 2010 through
			 2023.
					407.Technical
			 assistance, capacity building, compliance assessment, and remediation
			 program
					(a)DefinitionsIn this section:
						(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
							(A)the Committee on
			 Finance and the Committee on Armed Services of the Senate; and
							(B)the Committee on
			 Ways and Means and the Committee on Armed Services of the House of
			 Representatives.
							(2)Textile or
			 apparel producerThe term textile or apparel
			 producer means a producer of a covered article described in section
			 405(b) that is located in a Reconstruction Opportunity Zone.
						(b)Eligibility
						(1)Presidential
			 certification of compliance by afghanistan or pakistan with
			 requirementsUpon the
			 expiration of the 16-month period beginning on the date on which the President
			 designates an area within Afghanistan or Pakistan, as the case may be, as a
			 Reconstruction Opportunity Zone under section 403(a), duty-free treatment
			 proclaimed under section 404(a) or 405(a) for articles from such Reconstruction
			 Opportunity Zone may remain in effect only if the President determines and
			 certifies to Congress that Afghanistan or Pakistan, as the case may be—
							(A)has implemented
			 the requirements set forth in subsections (c) and (d) with respect to such
			 Reconstruction Opportunity Zone; and
							(B)has agreed to require textile or apparel
			 producers in such Reconstruction Opportunity Zone to participate in the program
			 described in subsection (d) and has developed a system to ensure participation
			 in such program by such producers, including by developing and maintaining the
			 registry described in subsection (c)(2)(A).
							(2)Extension
							(A)Initial
			 extensionThe President may extend the period for compliance by
			 Afghanistan or Pakistan under paragraph (1) for an initial 6-month period if
			 the President—
								(i)determines that Afghanistan or Pakistan, as
			 the case may be, has made a good faith effort toward implementing the
			 requirements set forth in paragraph (1) (A) and (B) and has agreed to take
			 additional steps towards implementing such requirements that are satisfactory
			 to the President; and
								(ii)provides to the appropriate congressional
			 committees, not later than 30 days before the last day of the 16-month period
			 specified in paragraph (1), a report identifying the additional steps that
			 Afghanistan or Pakistan, as the case may be, has agreed to take as described in
			 clause (i).
								(B)Subsequent
			 extensionsThe President may
			 extend the period for compliance by Afghanistan or Pakistan under paragraph (1)
			 for subsequent 6-month periods if, with respect to each such extension, the
			 President—
								(i)provides an opportunity for public comment
			 and a public hearing on the possible extension not later than 45 days before
			 the last day of the existing 6-month extension;
								(ii)consults with the
			 Secretary of Labor and the appropriate congressional committees with respect to
			 the possible extension not later than 45 days before the last day of the
			 existing 6-month extension;
								(iii)determines,
			 taking into account any public comments and input received during the public
			 hearing described in clause (i) and the consultations described in clause (ii),
			 that extraordinary circumstances exist that preclude Afghanistan or Pakistan,
			 as the case may be, from meeting the requirements set forth in paragraph (1)
			 (A) and (B); and
								(iv)publishes in the
			 Federal Register a notice that describes—
									(I)the extraordinary
			 circumstances described in clause (iii);
									(II)the reasons why
			 the extraordinary circumstances preclude Afghanistan or Pakistan, as the case
			 may be, from meeting the requirements set forth in paragraph (1) (A) and (B);
			 and
									(III)the steps
			 Afghanistan or Pakistan, as the case may be, will take during the 6-month
			 period of the extension to implement the requirements set forth in paragraph
			 (1) (A) and (B).
									(3)Continuing
			 compliance
							(A)Termination of
			 duty-free treatmentIf, after
			 making a certification under paragraph (1), the President determines that
			 Afghanistan or Pakistan is no longer meeting the requirements set forth in
			 paragraph (1) (A) and (B), the President shall terminate the duty-free
			 treatment proclaimed under section 404(a) or 405(a).
							(B)Continuation of
			 duty-free treatment notwithstanding noncompliance
								(i)Initial 6-month
			 continuationNotwithstanding
			 subparagraph (A), if, after making a certification under paragraph (1), the
			 President determines that Afghanistan or Pakistan is no longer meeting the
			 requirements set forth in paragraph (1) (A) and (B), the President may extend
			 the duty-free treatment proclaimed under section 404(a) or 405(a) for an
			 initial 6-month period if the President—
									(I)determines, after
			 consultation with the Secretary of Labor and the appropriate congressional
			 committees, that extraordinary circumstances exist that preclude Afghanistan or
			 Pakistan, as the case may be, from continuing to meet the requirements set
			 forth in paragraph (1) (A) and (B); and
									(II)publishes in the
			 Federal Register a notice, not later than 30 days after making the
			 determination under subclause (I), that describes—
										(aa)the
			 extraordinary circumstances described in subclause (I); and
										(bb)the reasons why the extraordinary
			 circumstances preclude Afghanistan or Pakistan, as the case may be, from
			 continuing to meet the requirements set forth in paragraph (1) (A) and
			 (B).
										(ii)Subsequent
			 6-month continuationThe
			 President may extend the duty-free treatment proclaimed under section 404(a) or
			 405(a) for a subsequent 6-month period if, with respect to such extension, the
			 President makes a determination that meets the requirements of clause (i)(I)
			 and publishes in the Federal Register a notice that meets the requirements of
			 clause (i)(II).
								(C)Subsequent
			 complianceIf the President,
			 after terminating duty-free treatment under subparagraph (A), determines that
			 Afghanistan or Pakistan, as the case may be, is implementing the requirements
			 set forth in paragraph (1) (A) and (B) and meets the requirements of section
			 403, the President shall reinstate the application of duty-free treatment
			 proclaimed under section 404(a) or 405(a).
							(c)Labor
			 official
						(1)In
			 generalThe requirement under
			 this subsection is that Afghanistan or Pakistan, as the case may be, has
			 designated a labor official within the national government that—
							(A)reports directly to the President of
			 Afghanistan or Pakistan, as the case may be;
							(B)is chosen by the President of Afghanistan
			 or Pakistan, as the case may be, in consultation with labor unions and industry
			 associations; and
							(C)is vested with the
			 authority to perform the functions described in paragraph (2).
							(2)FunctionsThe functions of the labor official shall
			 include—
							(A)developing and maintaining a registry of
			 textile or apparel producers, and developing, in consultation and coordination
			 with any other appropriate officials of the Government of Afghanistan or
			 Pakistan, as the case may be, a system to ensure participation by such
			 producers in the program described in subsection (d);
							(B)overseeing the
			 implementation of the program described in subsection (d);
							(C)receiving and investigating comments from
			 any interested party regarding the conditions described in subsection (d)(2) in
			 facilities of textile or apparel producers listed in the registry described in
			 subparagraph (A) and, where appropriate, referring such comments or the result
			 of such investigations to the appropriate authorities of Afghanistan or
			 Pakistan, as the case may be, and to the entity operating the program described
			 in subsection (d);
							(D)assisting, in consultation and coordination
			 with any other appropriate authorities of Afghanistan or Pakistan, as the case
			 may be, textile or apparel producers listed in the registry described in
			 subparagraph (A) in meeting the conditions set forth in subsection (d)(2);
			 and
							(E)coordinating, with the assistance of the
			 entity operating the program described in subsection (d), a tripartite
			 committee comprised of appropriate representatives of government agencies,
			 employers, and workers, as well as other relevant interested parties, for the
			 purposes of evaluating progress in implementing the program described in
			 subsection (d), and consulting on improving core labor standards and working
			 conditions in the textile and apparel sector in Afghanistan or Pakistan, as the
			 case may be, and on other matters of common concern relating to such core labor
			 standards and working conditions.
							(d)Technical
			 assistance, capacity building, compliance assessment, and remediation
			 program
						(1)In
			 generalThe requirement under
			 this subsection is that Afghanistan or Pakistan, as the case may be, in
			 cooperation with the entity designated by the Secretary of Labor under
			 paragraph (3)(A)(i), has established a program meeting the requirements under
			 paragraph (3)—
							(A)to assess compliance by textile or apparel
			 producers listed in the registry described in subsection (c)(2)(A) with the
			 conditions set forth in paragraph (2) and to assist such producers in meeting
			 such conditions; and
							(B)to provide assistance to improve the
			 capacity of the Government of Afghanistan or Pakistan, as the case may
			 be—
								(i)to inspect facilities of textile or apparel
			 producers listed in the registry described in subsection (c)(2)(A); and
								(ii)to
			 enforce national labor laws and resolve labor disputes, including through
			 measures described in paragraph (5).
								(2)Conditions
			 describedThe conditions referred to in paragraph (1) are—
							(A)compliance with
			 core labor standards; and
							(B)compliance with the labor laws of
			 Afghanistan or Pakistan, as the case may be, that relate directly to core labor
			 standards and to ensuring acceptable conditions of work with respect to minimum
			 wages, hours of work, and occupational health and safety.
							(3)RequirementsThe requirements for the program are that
			 the program—
							(A)is operated by an
			 entity that—
								(i)is designated by the Secretary of Labor, in
			 consultation with appropriate officials of the Government of Afghanistan or
			 Pakistan, as the case may be;
								(ii)operates independently of the Government of
			 Afghanistan or Pakistan, as the case may be;
								(iii)has expertise
			 relating to monitoring of core labor standards;
								(iv)if the entity
			 designated under clause (i) is an entity other than the International Labor
			 Organization, is subject to evaluation by the International Labor Organization
			 at the request of the Secretary of Labor, including—
									(I)annual review of
			 the operation of the program; and
									(II)annual recommendations to the entity
			 operating the program, the Government of Afghanistan or Pakistan, as the case
			 may be, and the Secretary of Labor to improve the operation of the
			 program;
									(v)prepares the
			 annual report described in paragraph (4);
								(B)is developed through a participatory
			 process that includes the labor official described in subsection (c) of
			 Afghanistan or Pakistan, as the case may be, and appropriate representatives of
			 government agencies, employers, and workers;
							(C)assess compliance by each textile or
			 apparel producer listed in the registry described in subsection (c)(2)(A) with
			 the conditions set forth in paragraph (2) and identify any deficiencies by such
			 producer with respect to meeting such conditions, including by—
								(i)conducting site
			 visits to facilities of the producer;
								(ii)conducting
			 confidential interviews with workers and management of the facilities of the
			 producer; and
								(iii)providing to
			 management and workers, and where applicable, worker organizations of the
			 producer, on a confidential basis—
									(I)the results of the
			 assessment carried out under this subparagraph; and
									(II)specific
			 suggestions for remediating any such deficiencies;
									(D)assist the textile
			 or apparel producer in remediating any deficiencies identified under
			 subparagraph (C);
							(E)conduct prompt
			 follow-up site visits to the facilities of the textile or apparel producer to
			 assess progress on remediation of any deficiencies identified under
			 subparagraph (C); and
							(F)provide training
			 to workers and management of the textile or apparel producer, and where
			 appropriate, to other persons or entities, to promote compliance with paragraph
			 (2).
							(4)Annual
			 reportThe annual report
			 referred to in paragraph (3)(A)(v) is a report, by the entity operating the
			 program, that is published (and available to the public in a readily accessible
			 manner) on an annual basis, beginning 1 year after Afghanistan or Pakistan, as
			 the case may be, has implemented a program under this subsection, covering the
			 preceding 1-year period, and that includes the following:
							(A)The name of each textile or apparel
			 producer listed in the registry described in subsection (c)(2)(A) that has been
			 in operation in the Reconstruction Opportunity Zone for at least 1 year and has
			 been identified as having met the conditions under paragraph (2).
							(B)The name of each textile or apparel
			 producer listed in the registry described in subsection (c)(2)(A) that has been
			 in operation in the Reconstruction Opportunity Zone for at least 1 year and has
			 been identified as having deficiencies with respect to the conditions under
			 paragraph (2), and has failed to remedy such deficiencies.
							(C)For each textile
			 or apparel producer listed under subparagraph (B)—
								(i)a
			 description of the deficiencies found to exist and the specific suggestions for
			 remediating such deficiencies made by the entity operating the program;
								(ii)a
			 description of the efforts by the producer to remediate the deficiencies,
			 including a description of assistance provided by any entity to assist in such
			 remediation; and
								(iii)with respect to
			 deficiencies that have not been remediated, the amount of time that has elapsed
			 since the deficiencies were first identified in a report under this
			 subparagraph.
								(D)For each textile
			 or apparel producer identified as having deficiencies with respect to the
			 conditions described under paragraph (2) in a prior report under this
			 paragraph, a description of the progress made in remediating such deficiencies
			 since the submission of the prior report, and an assessment of whether any
			 aspect of such deficiencies persists.
							(5)Capacity
			 buildingThe assistance to
			 the Government of Afghanistan or Pakistan referred to in paragraph (1)(B) shall
			 include programs—
							(A)to review the labor laws and regulations of
			 Afghanistan or Pakistan, as the case may be, and to develop and implement
			 strategies for improving such labor laws and regulations;
							(B)to develop
			 additional strategies for protecting core labor standards and providing
			 acceptable conditions of work with respect to minimum wages, hours of work, and
			 occupational safety and health, including through legal, regulatory, and
			 institutional reform;
							(C)to increase awareness of core labor
			 standards and national labor laws;
							(D)to promote consultation and cooperation
			 between government representatives, employers, worker representatives, and
			 United States importers on matters relating to core labor standards and
			 national labor laws;
							(E)to assist the labor official of Afghanistan
			 or Pakistan, as the case may be, designated pursuant to subsection (c) in
			 establishing and coordinating operation of the committee described in
			 subsection (c)(2)(E);
							(F)to assist worker representatives in more
			 fully and effectively advocating on behalf of their members; and
							(G)to provide
			 on-the-job training and technical assistance to labor inspectors, judicial
			 officers, and other relevant personnel to build their capacity to enforce
			 national labor laws and resolve labor disputes.
							(e)Compliance with
			 eligibility criteria
						(1)Country
			 compliance with core labor standards eligibility criteriaIn making a determination of whether
			 Afghanistan or Pakistan is meeting the eligibility requirement set forth in
			 section 403(b)(1)(E) relating to core labor standards, the President shall
			 consider any reports produced under subsection (d)(4) and acceptable conditions
			 of work with respect to minimum wages, hours of work, and occupational health
			 and safety.
						(2)Producer
			 eligibility
							(A)Identification
			 of producers
								(i)In
			 generalExcept as provided in clause (ii), beginning 2 years
			 after the President makes the certification under subsection (b)(1), the
			 President shall identify on a biennial basis whether a textile or apparel
			 producer listed in the registry described in subsection (c)(2)(A) and in
			 operation for at least 1 year has failed to comply with core labor standards
			 and with the labor laws of Afghanistan or Pakistan, as the case may be, that
			 directly relate to and are consistent with core labor standards.
								(ii)ExceptionThe President may identify a textile or
			 apparel producer at any time under clause (i) if the evidence warrants such a
			 review.
								(B)Assistance to
			 producers; withdrawal, etc., of duty-free treatmentFor each textile or apparel producer that
			 the President identifies under subparagraph (A), the President shall seek to
			 assist such producer in coming into compliance with core labor standards and
			 with the labor laws of Afghanistan or Pakistan, as the case may be, that
			 directly relate to and are consistent with core labor standards. If, within a
			 reasonable period of time, such efforts fail, the President shall withdraw,
			 suspend, or limit the application of duty-free treatment to textile and apparel
			 covered articles of such producer.
							(C)Reinstating
			 duty-free treatmentIf the
			 President, after withdrawing, suspending, or limiting the application of
			 duty-free treatment under subparagraph (B) to articles of a textile or apparel
			 producer, determines that such producer is complying with core labor standards
			 and with the labor laws of Afghanistan or Pakistan, as the case may be, that
			 directly relate to and are consistent with core labor standards, the President
			 shall reinstate the application of duty-free treatment under section 405 to the
			 textile and apparel covered articles of such producer.
							(D)Consideration of
			 reportsIn making the
			 identification under subparagraph (A) and the determination under subparagraph
			 (C), the President shall consider the reports made available under subsection
			 (d)(4).
							(f)Reports by the
			 president
						(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 President shall transmit to the appropriate congressional committees a report
			 on the implementation of this section during the preceding 1-year
			 period.
						(2)Matters to be
			 includedEach report required by paragraph (1) shall include the
			 following:
							(A)An explanation of
			 the efforts of Afghanistan and Pakistan, the President, and entity designated
			 by the Secretary of Labor to carry out this section.
							(B)A summary of each
			 report produced under subsection (d)(4) during the preceding 1-year period and
			 a summary of the findings contained in such report.
							(C)Identifications made under subsection
			 (e)(2)(A) and determinations made under subsection (e)(2)(C).
							(g)Evaluation and
			 report by secretary of labor
						(1)EvaluationThe Secretary of Labor shall evaluate the
			 monitoring program established under this section to determine ways to improve
			 adoption and adherence to core labor standards and acceptable conditions of
			 work with respect to minimum wages, hours of work, and occupational health and
			 safety. To the extent that producers of nontextile or nonapparel articles
			 described in section 404 of this division have established operations in
			 Reconstruction Opportunity Zones, the report shall also evaluate options for
			 expanding the program to include such producers.
						(2)ReportNot
			 later than 1 year after the date on which Afghanistan or Pakistan, as the case
			 may be, has implemented a program under this section, the Secretary of Labor
			 shall submit to the appropriate congressional committees a report that contains
			 the results of the evaluation required under paragraph (1) and recommendations
			 to improve the program under this section and, if applicable, to expand the
			 program to include producers of nontextile or nonapparel articles.
						(3)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Labor such sums as may be
			 necessary to carry out this subsection.
						(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section (other than subsection
			 (g)) $20,000,000 for the period beginning on October 1, 2009, and ending on
			 September 30, 2023.
					408.Petition
			 processAny interested party
			 may file a request to have the status of Afghanistan or Pakistan reviewed with
			 respect to the eligibility requirements listed in this title, and the President
			 shall provide for this purpose the same procedures as those that are provided
			 for reviewing the status of eligible beneficiary developing countries with
			 respect to the designation criteria listed in subsections (b) and (c) of
			 section 502 of the Trade Act of 1974 (19 U.S.C. 2462 (b) and (c)).
				409.Limitations on
			 providing duty-free treatment
					(a)In
			 general
						(1)ProclamationExcept
			 as provided in paragraph (2), and subject to subsection (b) and the conditions
			 described in sections 403 through 407 of this division, the President shall
			 exercise the President’s authority under this title, and the President shall
			 proclaim any duty-free treatment pursuant to that authority.
						(2)WaiverThe
			 President may waive the application of this title if the President determines
			 that providing such treatment is inconsistent with the national interests of
			 the United States. In making such determination, the President shall
			 consider—
							(A)obligations of the
			 United States under international agreements;
							(B)the national
			 economic interests of the United States; and
							(C)the foreign policy
			 interests of the United States, including the economic development of
			 Afghanistan and the border region of Pakistan.
							(b)Withdrawal,
			 suspension, or limitation of duty-free treatmentThe President may withdraw, suspend, or
			 limit the application of the duty-free treatment proclaimed under this title
			 upon consideration of the factors set forth in section 403 (b) and (c) of this
			 division, and section 502 (b) and (c) of the Trade Act of 1974 (19 U.S.C. 2462
			 (b) and (c)). In taking any action to withdraw, suspend, or limit duty-free
			 treatment with respect to producers receiving benefits under section 404 or 405
			 of this division, the President shall consider the information described in
			 section 403(d) of this division relating to verification of the ownership and
			 nature of the activities of such producers and any other relevant information
			 the President determines to be appropriate.
					(c)Notice to
			 CongressThe President shall advise Congress—
						(1)of any action the President takes to waive,
			 withdraw, suspend, or limit the application of duty-free treatment with respect
			 to Reconstruction Opportunity Zones in Afghanistan or Pakistan or enterprises
			 receiving benefits under section 404 or 405 of this division; and
						(2)if either Afghanistan or Pakistan fails to
			 adequately take the actions described in section 403 (b) and (c) of this
			 division or section 502 (b) and (c) of the Trade Act of 1974 (19 U.S.C. 2462
			 (b) and (c)).
						410.Termination of
			 benefitsDuty-free treatment
			 provided under this title shall remain in effect through September 30,
			 2024.
				411.Customs user
			 fees
					(a)In
			 generalThe Secretary of the
			 Treasury shall increase the amount of fees charged and collected under section
			 13031(a) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(a)) for the provision of customs services in connection with imports
			 and travel from Afghanistan and Pakistan as necessary to meet the requirements
			 of subsection (b).
					(b)Minimum
			 amountThe amount of the increase in fees charged and collected
			 under the authority of subsection (a)—
						(1)shall not be less
			 than $12,000,000 for the period beginning on the date of the enactment of this
			 Act and ending at the close of September 30, 2014; and
						(2)shall not be less than $105,000,000 for the
			 period beginning on the date of the enactment of this Act and ending at the
			 close of September 30, 2019.
						(c)Rule of
			 constructionThe amount of
			 the increase in fees charged and collected under the authority of subsection
			 (a) shall be in addition to the amount of fees that would otherwise be charged
			 and collected under section 13031(a) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985 (19 U.S.C. 58c(a)) for the provision of customs
			 services in connection with imports and travel from Afghanistan and
			 Pakistan.
					(d)Termination of
			 authorityThe authority provided under subsection (a) terminates
			 at the close of the date on which the aggregate amount of the increase in fees
			 charged and collected under the authority of subsection (a) equals
			 $105,000,000.
					
	
		
			Passed the House of
			 Representatives June 10, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
